Exhibit 10.1

 

 

 

SECOND AMENDED AND RESTATED SENIOR SECURED CREDIT AGREEMENT

Dated as of December 1, 2015

among

BUILDING MATERIALS HOLDING CORPORATION, and upon consummation of the Merger,

BMC STOCK HOLDINGS, INC., as the successor entity pursuant to the Parent
Assumption,

as Parent and as a Guarantor,

EACH OF PARENT’S SUBSIDIARIES THAT ARE SIGNATORIES HERETO AS “BORROWERS”,

as Borrowers,

EACH OF PARENT’S SUBSIDIARIES THAT ARE SIGNATORIES HERETO AS “GUARANTORS”,

as Guarantors,

WELLS FARGO CAPITAL FINANCE, LLC,

as Agent and Issuing Lender,

WELLS FARGO CAPITAL FINANCE, LLC and GOLDMAN SACHS BANK USA,

as Joint Lead Arrangers,

WELLS FARGO CAPITAL FINANCE, LLC and GOLDMAN SACHS BANK USA,

as Joint Book Runners,

and

THE LENDERS PARTY HERETO,

as Lenders

 

 

 



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED SENIOR SECURED CREDIT AGREEMENT

This SECOND AMENDED AND RESTATED SENIOR SECURED CREDIT AGREEMENT (this
“Agreement”), dated as of December 1, 2015, is made and entered into by and
among (i) BUILDING MATERIALS HOLDING CORPORATION, a Delaware corporation
(“BMHC”), and upon the consummation of the Merger, BMC STOCK HOLDINGS, INC., a
Delaware corporation (“BMC Stock”), as the successor entity pursuant to the
Parent Assumption, as parent and as a “Guarantor” (such merged entity,
“Parent”), (ii) the Subsidiaries of Parent identified on the signature pages
hereof as “Borrowers” (such Subsidiaries, together with each other Subsidiary
that becomes a party hereto as a “Borrower” after the date hereof in accordance
with the terms hereof, are referred to hereinafter each individually as a
“Borrower”, and individually and collectively, jointly and severally, as
“Borrowers”), (iii) the Subsidiaries of Parent identified on the signature pages
hereof as “Guarantors”, (iv) WELLS FARGO CAPITAL FINANCE, LLC, a Delaware
limited liability company (“WFCF”), as agent for the Lenders (in such capacity,
together with its successors and permitted assigns in such capacity, “Agent”),
(v) WFCF and GOLDMAN SACHS BANK USA (“Goldman”), as joint lead arrangers (in
such capacity, together with their successors and permitted assigns in such
capacity, the “Joint Lead Arrangers”), (vi) WFCF and GOLDMAN, as joint book
runners (in such capacity, together with their successors and permitted assigns
in such capacity, the “Joint Book Runners”), and (vii) the various lenders from
time to time party to this Agreement (collectively, the “Lenders”).

RECITALS

A. WHEREAS, BMHC, certain Subsidiaries of BMHC, Agent, and certain lenders are
parties to that certain Amended and Restated Senior Secured Credit Agreement,
dated as of September 20, 2013 (as amended, restated, supplemented, or otherwise
modified from time to time prior to the date of this Agreement, the “BMHC Credit
Agreement”).

B. WHEREAS, Stock, certain Subsidiaries of Stock, Agent, and certain lenders are
parties to that certain Credit Agreement, dated as of June 30, 2009 (as amended,
restated, supplemented, or otherwise modified from time to time prior to the
date of this Agreement, the “Stock Credit Agreement”).

C. WHEREAS, Stock, Stock Building Supply West (USA), Inc., a Delaware
corporation (“West”), and Agent are parties to that certain General Continuing
Guaranty, dated as of June 30, 2009 (as amended, restated, supplemented, or
otherwise modified from time to time prior to the date of this Agreement, the
“Stock Guaranty”).

D. WHEREAS, Stock, certain Subsidiaries of Stock, and Agent are parties to that
certain Intercompany Subordination Agreement, dated as of June 30, 2009 (as
amended, restated, supplemented, or otherwise modified from time to time prior
to the date of this Agreement, the “Stock ISA”).

E. WHEREAS, on the Effective Date, pursuant to the Merger Agreement, BMHC and
Stock intend to consummate the merger of BMHC with and into Stock with Stock as
the surviving entity of such merger which shall be renamed as BMC Stock
Holdings, Inc. (the “Merger”).

F. WHEREAS, each of (i) Agent, the lenders party to the BMHC Credit Agreement,
BMHC, and the Subsidiaries of BMHC party thereto, (ii) Agent, the lenders party
to the Stock Credit Agreement, Stock, and the Subsidiaries of Stock party
thereto, (iii) Agent, Stock, and West, and (iv) Agent, Stock, and the
Subsidiaries of Stock party to the Stock ISA, in each case desire to amend and
restate the BMHC Credit Agreement, the Stock Credit Agreement, the Stock
Guaranty, and the Stock ISA, respectively, in their entirety on the terms and
conditions set forth herein, it being understood that no repayment of the
obligations under any of the BMHC Credit Agreement, the Stock Credit Agreement,
the Stock Guaranty, or the Stock ISA is being effected hereby, but merely an
amendment and restatement in accordance with the terms hereof.

 

1



--------------------------------------------------------------------------------

G. WHEREAS, the parties hereto are willing to enter into this Agreement upon the
terms and subject to the conditions set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the above Recitals and the mutual
agreements, provisions and covenants contained herein, the parties hereto hereby
agree to amend and restate each of the BMHC Credit Agreement, the Stock Credit
Agreement, the Stock Guaranty, and the Stock ISA in their entirety as follows:

ARTICLE I.

DEFINITIONS

1.01 Certain Defined Terms. The following terms have the following meanings when
used herein (including in the Preamble and the Recitals hereof):

“ABL Priority Collateral” has the meaning specified in the Intercreditor
Agreement.

“Accession Date” has the meaning specified in Section 7.13.

“Account” means an account (as that term is defined in the UCC).

“Account Debtor” means any Person who is obligated on an Account.

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of 50% of the capital stock,
partnership interests, membership interests or equity of any Person, or
otherwise causing any Person to become a Subsidiary, or (c) a merger or
consolidation or any other combination with another Person (other than a Person
that is a Subsidiary).

“Additional Borrower Assumption Agreement” has the meaning specified in
Section 7.13.

“Additional Guarantor Assumption Agreement” has the meaning specified in
Section 7.13.

“Administrative Borrower” has the meaning specified in Section 11.23.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified; provided, that no Lender or
Affiliate thereof shall constitute an Affiliate of Parent or any of its
Subsidiaries.

“Agent” has the meaning specified in the preamble, and any successor Agent
arising under Section 10.09.

 

2



--------------------------------------------------------------------------------

“Agent’s Account” means the deposit account of the Agent identified on Schedule
A-1.

“Agent Related Persons” means WFCF and any successor Agent arising under
Section 10.09 and any Issuing Lender hereunder, together with their respective
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Persons and Affiliates.

“Agent’s Payment Office” means the address for payments set forth on Schedule
11.02 or such other address as the Agent may from time to time specify in the
manner provided by Section 11.02.

“Aggregate Commitment” means the combined Commitments of the Revolving Lenders,
which combined Commitments shall not exceed $450,000,000; provided, that the
Aggregate Commitment (a) includes the L/C Commitment, (b) may be decreased by
the amount of reductions in (i) the Commitments made in accordance with
Section 2.05, and (ii) the Aggregate Commitments made in accordance with
Section 2.07, and (c) may be increased in accordance with Section 2.15.

“Agreement” means this Second Amended and Restated Senior Secured Credit
Agreement, as the same may be amended, restated, supplemented or otherwise
modified from time to time in accordance with the Intercreditor Agreement and
the terms hereof.

“Applicable Commitment Fee Percentage” means 0.250% per annum.

“Applicable Fee Amount” means, as of any date of determination, (a) with respect
to the Commitment Fees, the Applicable Commitment Fee Percentage per annum as of
such date, and (b) with respect to the Letter of Credit fees, (i) for Letters of
Credit that are fully Cash Collateralized pursuant to the terms of
Section 2.07(a) in an amount at least equal to 100% of the undrawn amount
thereof, 0.75% per annum, (ii) for Letters of Credit that are fully Cash
Collateralized pursuant to the terms of this Agreement other than
Section 2.07(a) in an amount at least equal to 105% of the undrawn amount
thereof, 0.75% per annum, and (iii) for Letters of Credit that are not fully
Cash Collateralized in an amount at least equal to the percentages set forth in
clauses (i) and (ii) above, 1.25% per annum.

“Applicable Margin” means, as of any date of determination and with respect to
Base Rate Loans or LIBOR Rate Loans, as applicable, the applicable margin set
forth in the following table that corresponds to the Average Availability of
Borrowers for the most recently completed fiscal quarter; provided, that for the
period from the Effective Date through June 30, 2016, the Applicable Margin
shall be set at Level II:

 

Level

  

Average Availability (percentage
based on the Aggregate Commitment
then in effect)

   Applicable Margin Relative to
Base Rate Loans    Applicable Margin Relative to
LIBOR Rate Loans I    > 66%    0.25 percentage points    1.25 percentage points
II    < 66% and > 33%    0.50 percentage points    1.50 percentage points III   
< 33%    0.75 percentage points    1.75 percentage points

The Applicable Margin shall be re-determined as of the first day of each fiscal
quarter of Borrowers.

 

3



--------------------------------------------------------------------------------

“Application Event” means the occurrence of (a) a failure by Borrowers to repay
all of the Obligations on the Revolving Loan Maturity Date, (b) the acceleration
of all of the Obligations pursuant to Section 9.02, or (c) an Event of Default
has occurred and is continuing and the Majority Lenders have elected to require
that payments and proceeds of Collateral be applied pursuant to Section 9.03.

“Arranger Fee Letter” means that certain Arranger Fee Letter, dated as of the
Effective Date, by and among Borrowers and the Joint Lead Arrangers, in form and
substance reasonably satisfactory to the Joint Lead Arrangers.

“Assignee” has the meaning specified in Section 11.06(a).

“Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit C.

“Availability” means, as of any date of determination, the amount that Borrowers
are entitled to borrow as Revolving Loans under Section 2.01 (after giving
effect to all then outstanding Obligations (other than Bank Product Obligations)
and all sublimits and reserves then applicable hereunder).

“Available Commitment” has the meaning specified in Section 2.10(b).

“Available Increase Amount” means, as of any date of determination, an amount
equal to the result of (a) $100,000,000, minus (b) the aggregate principal
amount of Increases to the Commitment and the Aggregate Commitment previously
made pursuant to Section 2.15.

“Average Availability” means, with respect to any period, the sum of the
aggregate amount of Availability for each Business Day in such period
(calculated as of the end of each respective Business Day) divided by the number
of Business Days in such period.

“Average Revolver Usage” means, with respect to any period, the sum of the
aggregate Effective Amount of all Revolving Loans and L/C Obligations for each
Business Day in such period (calculated as of the end of each respective
Business Day) divided by the number of Business Days in such period.

“Bank Product” means any one or more of the following financial products or
accommodations extended to Parent or its Subsidiaries by a Bank Product
Provider: (a) credit cards, (b) credit card processing services, (c) debit
cards, (d) stored value cards, (e) commercial cards (including so-called
“purchase cards”, “procurement cards” or “p-cards”), (f) Cash Management
Services, or (g) transactions under Hedge Agreements.

“Bank Product Agreements” means those agreements (other than Hedge Agreements)
entered into from time to time by Parent or its Subsidiaries with a Bank Product
Provider in connection with the obtaining of any of the Bank Products (other
than Bank Products described in clause (g) of the definition thereof).

“Bank Product Obligations” means (a) all obligations, liabilities, reimbursement
obligations, fees, or expenses owing by Parent or its Subsidiaries to any Bank
Product Provider pursuant to or evidenced by a Bank Product Agreement or a Hedge
Agreement and irrespective of whether for the payment of money, whether direct
or indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, (b) all Hedge Obligations, and (c) all amounts that Agent or
any Lender is obligated to pay to a Bank Product Provider as a result of Agent
or such Lender purchasing participations from, or executing guarantees or
indemnities or reimbursement obligations to, a Bank Product Provider with
respect to the Bank Products provided by such Bank Product Provider to Parent or
its Subsidiaries; provided, that in

 

4



--------------------------------------------------------------------------------

order for any item described in clauses (a) (b), or (c) above, as applicable, to
constitute “Bank Product Obligations”, if the applicable Bank Product Provider
is any Person other than WFCF or its Affiliates, then the applicable Bank
Product must have been provided on or after the Effective Date and Agent shall
have received a Bank Product Provider Agreement within 30 days after the date of
the provision of the applicable Bank Product to Parent or its Subsidiaries.

“Bank Product Provider” means any Lender or any of its Affiliates; provided,
that no such Person (other than WFCF or its Affiliates) shall constitute a Bank
Product Provider with respect to a Bank Product unless and until Agent receives
a Bank Product Provider Agreement from such Person and with respect to the
applicable Bank Product within 30 days after the provision of such Bank Product
to Parent or its Subsidiaries; provided further, that if, at any time, a Lender
ceases to be a Lender under the Agreement, then, from and after the date on
which it ceases to be a Lender thereunder, neither it nor any of its Affiliates
shall constitute Bank Product Providers and the obligations with respect to Bank
Products provided by such former Lender or any of its Affiliates shall no longer
constitute Bank Product Obligations.

“Bank Product Provider Agreement” means an agreement in substantially the form
attached hereto as Exhibit D to the Agreement, in form and substance
satisfactory to Agent, duly executed by the applicable Bank Product Provider,
Borrowers, and Agent.

“Bank Product Reserve Amount” means, as of any date of determination, the Dollar
amount of reserves that Agent has determined it is necessary or appropriate to
establish (based upon the Bank Product Providers’ reasonable determination of
their credit exposure to Parent and its Subsidiaries in respect of Bank Product
Obligations) in respect of Bank Products then provided or outstanding.

“Bankruptcy Code” means the Bankruptcy Code of the United States (11 U.S.C.
§101, et seq.).

“Base Rate” means the greatest of (a) the Federal Funds Rate plus  1⁄2%, (b) the
LIBOR Rate (which rate shall be calculated based upon an Interest Period of one
(1) month and shall be determined on a daily basis), plus 1 percentage point,
and (c) the rate of interest announced, from time to time, within Wells Fargo at
its principal office in San Francisco as its “prime rate”, with the
understanding that the “prime rate” is one of Wells Fargo’s base rates (not
necessarily the lowest of such rates) and serves as the basis upon which
effective rates of interest are calculated for those loans making reference
thereto and is evidenced by the recording thereof after its announcement in such
internal publications as Wells Fargo may designate.

“Base Rate Loan” means a Loan or any portion thereof that bears interest based
on the Base Rate.

“BMHC” has the meaning specified therefor in the preamble to this Agreement.

“BMHC Credit Agreement” has the meaning specified therefor in the recitals to
this Agreement.

“Borrower” and “Borrowers” have the respective meanings specified therefor in
the preamble to this Agreement.

“Borrowing” means a borrowing hereunder consisting of Loans made to Borrowers on
the same day by the Lenders under Article II.

“Borrowing Base” means, as of any date of determination, the result of:

 

5



--------------------------------------------------------------------------------

(a) an amount equal to the result of (i) the sum of (A) 85% of the amount of
Eligible Accounts (other than any Credit Card Receivables) plus, without
duplication of the foregoing clause (A), (B) the lesser of (1) 90% of the amount
of Eligible Credit Card Receivables, and (2) $10,000,000, less (ii) the Warranty
Reserve, less (iii) the Dilution Reserve, plus

(b) the least of (i) 60% of the Aggregate Commitment, (ii) 70% of the result of
(A) Eligible Inventory, less (B) the Inventory Vendor Discount Reserve, less
(C) the Inventory Volume Rebate Reserve, and (iii) 85% of the result of (A) the
Inventory Orderly Liquidation Value of Eligible Inventory, less (B) the
Inventory Vendor Discount Reserve, less (C) the Inventory Volume Rebate Reserve,
plus

(c) the lesser of (i) $50,000,000, and (ii) the sum of (A) 5.0% of the amount of
Eligible Accounts (other than any Credit Card Receivables), and (B) the lesser
of (I) 5.0% of Eligible Inventory, and (II) 5.0% of the Inventory Orderly
Liquidation Value of Eligible Inventory, minus

(d) the FILO Reserve plus the Rent Reserve plus the aggregate amount of other
reserves, if any, established by the Agent in the exercise of its Permitted
Discretion.

Anything to the contrary in this Agreement notwithstanding, the Agent shall have
the right (but not the obligation) to establish, increase, reduce, eliminate, or
otherwise adjust reserves from time to time against the Borrowing Base in such
amounts, and with respect to such matters, as the Agent in its Permitted
Discretion shall deem necessary or appropriate, including (x) reserves in an
amount equal to the Bank Product Reserve Amount, (y) without duplication,
reserves in respect of Dilution, and (z) reserves with respect to (A) sums that
Parent or its Subsidiaries are required to pay under any Section of this
Agreement or any other Loan Document (such as taxes, assessments, insurance
premiums, or, in the case of leased assets, rents or other amounts payable under
such leases) and has failed to pay, and (B) amounts owing by Parent or its
Subsidiaries to any Person to the extent secured by a Lien on, or trust over,
any of the Collateral (other than a Permitted Lien which by operation of law or
contract would have priority over the Liens securing the Obligations), which
Lien or trust, in the Permitted Discretion of the Agent likely would have a
priority superior to the Agent’s Liens (such as Liens or trusts in favor of
landlords, warehousemen, carriers, mechanics, materialmen, laborers, or
suppliers, or Liens or trusts for ad valorem, excise, sales, or other taxes
where given priority under applicable law) in and to such item of the
Collateral.

“Borrowing Base Certificate” means a certificate, in substantially the form of
Exhibit H, by which Administrative Borrower certifies calculation of the
Borrowing Base.

“Borrowing Date” means any date on which a Borrowing occurs.

“Borrowers’ Guarantor L/C Obligations” has the meaning specified in
Section 3.01.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York or California are authorized or required by law to
close; provided, that if a determination of a Business Day shall relate to a
LIBOR Rate Loan, the term “Business Day” also shall exclude any day on which
banks are closed for dealings in Dollar deposits in the London interbank market.

“Capital Expenditures” means, for any period, the aggregate of all expenditures
of Parent and its Subsidiaries during such period determined on a consolidated
basis that, in accordance with GAAP, are or should be included in “purchase of
property and equipment” or similar items reflected in the consolidated statement
of cash flows of Parent and its Subsidiaries; provided, that the following shall
be excluded from a determination of “Capital Expenditures”:

 

6



--------------------------------------------------------------------------------

(i) expenditures made in connection with the replacement, substitution,
restoration or repair of assets to the extent financed with (x) insurance
proceeds paid on account of the loss of or damage to the assets being replaced,
substituted, restored or repaired, or (y) awards of compensation arising from
the taking by eminent domain or condemnation of the assets being replaced;

(ii) the purchase of plant, property or equipment to the extent financed with
the proceeds of Dispositions that are not required to be applied (x) to prepay
the Revolving Loans or Cash Collateralize the L/C Obligations, or (y) to prepay
the Senior Note Indebtedness;

(iii) expenditures that are accounted for on the consolidated statement of cash
flows of Parent and its Subsidiaries as capital expenditures of Parent or any
Subsidiary and that actually are paid for by a Person other than Parent or any
Subsidiary and for which neither Parent nor any Subsidiary has provided or is
required to provide or incur, directly or indirectly, any consideration or
obligation to such Person or any other Person (whether before, during or after
such period (other than any rent, utility, insurance or other common area
charges required to be paid in connection with any lease agreement); it being
understood, however, that only the amount of expenditures actually provided or
incurred by Parent or any Subsidiary in such period and not the amount required
to be provided or incurred in any future period shall constitute “Capital
Expenditures” in the applicable period);

(iv) any expenditures that constitute consideration used to consummate a
Permitted Acquisition that is permitted by this Agreement;

(v) the purchase price of equipment that is purchased simultaneously with the
trade-in of existing equipment to the extent that the gross amount of such
purchase price is reduced by the credit granted by the seller of such equipment
for the equipment being traded in at such time; and

(vi) expenditures financed from the proceeds of Indebtedness permissibly
incurred pursuant to Section 8.05(e).

“Capital Lease” means, for any Person, any lease of property (whether real,
personal or mixed) which, in accordance with GAAP, would, at the time a
determination is made, be required to be recorded as a capital lease in respect
of which such Person is liable as lessee.

“Cash Balance” means, at any time, the aggregate Dollar amount of all cash and
cash equivalents, as determined in accordance with GAAP, of Parent and its
Subsidiaries held in deposit accounts, securities accounts, commodity accounts,
or otherwise, without regard to how the account balance is accounted for on
Parent’s financial statements.

“Cash Collateralize” means (a) with respect to L/C Obligations or the
Obligations (other than Bank Product Obligations) to pledge and deposit with or
deliver to the Agent, as additional collateral for the L/C Obligations or the
Obligations, as the case may be, pursuant to the Loan Documents, cash or deposit
account balances, and (b) with respect to Bank Product Obligations to pledge and
deposit with or deliver to the Agent, as additional collateral for the Bank
Product Obligations, pursuant to the Loan Documents, cash or deposit account
balances in an amount determined by the Agent as sufficient to satisfy the
reasonably estimated credit exposure with respect to the then existing Bank
Product Obligations (other than Hedge Obligations). Derivatives of such term
shall have corresponding meaning.

“Cash Management Account” has the meaning specified in Section 7.16(b).

“Cash Management Agreement” has the meaning specified in Section 7.16(c).

 

7



--------------------------------------------------------------------------------

“Cash Management Bank” has the meaning specified in Section 7.16(b).

“Cash Management Services” means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement, merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other cash management
arrangements.

“Cash Sweep Notification” has the meaning specified in Section 7.16(c).

“CERCLA” has the meaning specified in the definition of “Environmental Laws”.

“CFC” means any Person that is a controlled foreign corporation within the
meaning of Section 957 of the Code.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule,
regulation, judicial ruling, judgment, or treaty, (b) any change in any law,
rule, regulation, judicial ruling, judgment, or treaty or in the administration,
interpretation or application thereof by any Governmental Authority, or (c) the
making or issuance of any request, guideline or directive (whether or not having
the force of law) by any Governmental Authority; provided, that notwithstanding
anything in this Agreement to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith, and (ii) all requests,
rules, guidelines or directives concerning capital adequacy promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States or foreign
regulatory authorities shall, in each case, be deemed to be a “Change in Law,”
regardless of the date enacted, adopted or issued.

“Change of Control” means the occurrence of any of the following:

(i) a transaction or series of transactions following which Parent ceases to
beneficially own, directly or indirectly, all of the combined voting power of
the capital stock of each other Loan Party, except as permitted under
Section 8.02 or Section 8.03;

(ii) any Person or Persons constituting a “group” (as such term is used in
Sections 13(d) and 14(d) of the Exchange Act, but excluding any employee benefit
plan of such Person and its Subsidiaries, and any Person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such
plan), becomes the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5
under the Exchange Act), directly or indirectly, of more than 35% of the
combined voting power of Parent; or

(iii) the occurrence of any “Change of Control” (as defined in, or any analogous
term referred to in, the Senior Note Indenture).

“Code” means the Internal Revenue Code of 1986.

“Collateral” means all tangible and intangible property and interests in
property and proceeds thereof now owned or hereafter acquired by Parent or any
other Loan Party in or upon which a Lien now or hereafter exists in favor of the
Lenders, or the Agent on behalf of the Lenders and the other Secured Parties, on
and after the Effective Date, whether under this Agreement or under any other
Collateral Document. For the avoidance of doubt, no Excluded Collateral shall be
included in the Collateral.

 

8



--------------------------------------------------------------------------------

“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in Parent’s or its Subsidiaries’ books and records, Inventory or equipment, in
each case, in form and substance reasonably satisfactory to Agent.

“Collateral Documents” mean, collectively, (a) the Security Agreement, the
Intellectual Property Security Agreements, the Mortgages and all other
mortgages, deeds of trust, security agreements, patent and trademark
assignments, lease assignments, control agreements and other similar agreements
between Parent or any other Loan Party and the Lenders, or the Agent for the
benefit of the Lenders and the other Secured Parties, now or hereafter delivered
to the Lenders or the Agent pursuant to or in connection with the transactions
contemplated hereby, and all financing statements (or comparable documents now
or hereafter filed in accordance with the Uniform Commercial Code or comparable
law) against Parent or any other Loan Party as debtor in favor of the Lenders,
or the Agent for the benefit of the Lenders and the other Secured Parties, as
secured party, and (b) any amendments, supplements, modifications, renewals,
replacements, consolidations, substitutions and extensions of any of the
foregoing.

“Collections” means all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, cash proceeds of asset sales, and rental
proceeds).

“Commitment” means, as to each Revolving Lender, its obligation to (a) make
Revolving Loans to Borrowers pursuant to Section 2.01, and (b) purchase
participations in L/C Obligations, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Revolving
Lender’s name on Schedule 2.01(b) or in the Assignment and Acceptance pursuant
to which such Revolving Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement.

“Commitment Fees” has the meaning specified in Section 2.10(b).

“Commodity Account” means any commodity account (as that term is defined in the
UCC).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit B.

“Contingent Obligation” means (without duplication), as to any Person, any
direct or indirect liability of that Person, whether or not contingent, with or
without recourse, (a) with respect to any Indebtedness, lease, dividend, letter
of credit or other obligation (the “primary obligations”) of another Person (the
“primary obligor”), including any obligation of that Person (i) to purchase,
repurchase or otherwise acquire such primary obligations or any security
therefor, (ii) to advance or provide funds for the payment or discharge of any
such primary obligation, or to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency or any
balance sheet item, level of income or financial condition of the primary
obligor, (iii) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation, (iv) in
connection with any synthetic lease or other similar off balance sheet lease
transaction, or (v) otherwise to assure or hold harmless the holder of any such
primary obligation against loss in respect thereof (each a “Guaranty
Obligation”); (b) with respect to any Surety Instrument issued for the account
of that Person or as to which that Person is otherwise liable for reimbursement
of drawings or payments; (c) to purchase any materials, supplies or other
property from, or to obtain the services of, another Person if the relevant
contract or other related document or obligation requires that payment for such
materials, supplies or other property, or for such

 

9



--------------------------------------------------------------------------------

services, shall be made regardless of whether delivery of such materials,
supplies or other property is ever made or tendered, or such services are ever
performed or tendered; (d) in respect of Earn-Out Obligations; and (e) in
respect of any Hedge Agreement. The amount of any Contingent Obligation shall,
in the case of Guaranty Obligations, be deemed equal to the stated or
determinable amount of the primary obligation in respect of which such Guaranty
Obligation is made or, if not stated or if indeterminable, the maximum
reasonably anticipated liability in respect thereof, and in the case of other
Contingent Obligations other than in respect of Hedge Agreements, shall be equal
to the maximum reasonably anticipated liability in respect thereof and, in the
case of Contingent Obligations in respect of Hedge Agreements, shall be equal to
the Hedge Termination Value.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, undertaking, contract, indenture,
mortgage, deed of trust or other instrument, document or agreement to which such
Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. A Person who
owns or holds capital stock, beneficial interests or other securities
representing ten percent (10%) or more of the total voting power of another
Person shall be deemed, for purposes of this Agreement (other than the
definition of “Subsidiary” contained herein), to “control” such other Person.

“Control Agreement” has the meaning specified in the Security Agreement.

“Conversion/Continuation Date” means any date on which, under Section 2.04,
Borrowers (a) convert Loans of one Type to another Type, or (b) continue as
Loans of the same Type, but with a new Interest Period, Loans having Interest
Periods expiring on such date.

“Credit Card Agreements” means all agreements now or hereafter entered into by
any Borrower for the benefit of any Borrower, in each case with any Credit Card
Issuer or any Credit Card Processor, as the same now exist or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced.

“Credit Card Issuer” means the issuers of MasterCard or Visa bank credit or
debit cards or other bank credit or debit cards issued through MasterCard
International, Inc., Visa, U.S.A., Inc., Visa International, American Express,
Discover, and Diners Club (or their respective successors).

“Credit Card Notification” means a notice to a Credit Card Issuer or Credit Card
Processor who is party to a Credit Card Agreement, in form and substance
reasonably satisfactory to the Agent, which Credit Card Notification shall
require the ACH or wire transfer no less frequently than each Business Day (and
whether or not there are then any outstanding Obligations) of all payments due
to any Borrower from such Credit Card Issuer or Credit Card Processor to a
Deposit Account of any Borrower that is subject to a Control Agreement in favor
of Agent.

“Credit Card Processor” means any Person that acts as a credit card
clearinghouse or processor with respect to any sales transactions involving
credit card purchases by customers using credit cards issued by any Credit Card
Issuer.

“Credit Card Receivables” means, collectively, (a) all present and future rights
of any Borrower to payment from any Credit Card Issuer or Credit Card Processor
arising from sales of goods or rendition of services to customers who have
purchased such goods or services using a credit or debit card, and (b) all
present and future rights of any Borrower to payment from any Credit Card Issuer
or Credit Card

 

10



--------------------------------------------------------------------------------

Processor in connection with the sale or transfer of Accounts arising pursuant
to the sale of goods or rendition of services to customers who have purchased
such goods or services using a credit card or a debit card, including, but not
limited to, all amounts at any time due or to become due from any Credit Card
Issuer or Credit Card Processor under the Credit Card Agreements or otherwise,
in each case above calculated net of prevailing interchange charges.

“Credit Extension” means and includes (a) the making of any Revolving Loans
hereunder, and (b) the Issuance of any Letters of Credit or Reimbursement
Undertakings hereunder.

“Default” means any Event of Default and any event or circumstance which, with
the giving of notice, the lapse of time, or both, would constitute an Event of
Default.

“Defaulting Lender” means any Revolving Lender that (a) has failed to fund any
amounts required to be funded by it under this Agreement within two (2) Business
Days of the date that it is required to do so under this Agreement (including
the failure to make available to the Agent amounts required pursuant to a
Settlement or to make a required payment in connection with a Letter of Credit
Disbursement) (unless such Lender notifies Agent and Borrowers in writing that
such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (which conditions precedent, together with the
applicable default, if any, shall be specifically identified in such writing)
has not been satisfied), (b) notified Borrowers, the Agent, or any Lender in
writing that it does not intend to comply with all or any portion of its funding
obligations under this Agreement (unless such writing relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with the applicable default, if any, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has made a public statement to the effect that it does not
intend to comply with its funding obligations under this Agreement or under
other agreements generally (as reasonably determined by the Agent) under which
it has committed to extend credit, (d) failed, within three (3) Business Days
after written request by the Agent, to confirm that it will comply with the
terms of this Agreement relating to its obligations to fund any amounts required
to be funded by it under this Agreement; provided, that such Revolving Lender
shall cease to be a Defaulting Lender pursuant to this clause (d) upon receipt
of such confirmation by the Agent, (e) otherwise failed to pay over to the Agent
or any other Lender any other amount required to be paid by it under this
Agreement on the date that it is required to do so under this Agreement, or
(f) (i) becomes or is insolvent or has a parent company that has become or is
insolvent, or (ii) becomes the subject of a bankruptcy or insolvency proceeding,
or has had a receiver, conservator, trustee, or custodian or appointed for it,
or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment or has a
parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment. A Defaulting
Lender shall remain a Defaulting Lender and the Defaulting Lender provisions of
this Agreement shall remain effective with respect to such Defaulting Lender
until the earlier of (y) the date on which all of the non-Defaulting Lenders,
Agent, Issuing Lender, and Borrowers shall have waived, in writing, the
application of the Defaulting Lender provisions set forth in this Agreement to
such Defaulting Lender, or (z) the date on which such Defaulting Lender makes
payment of all amounts that it was obligated to fund hereunder, pays to Agent
all amounts owing by Defaulting Lender in respect of the amounts that it was
obligated to fund hereunder, and, if requested by Agent, provides adequate
assurance of its ability to perform its future obligations hereunder.

“Defaulting Lender Rate” means (a) for the first 3 days from and after the date
the relevant payment is due, the Base Rate, and (b) thereafter, the interest
rate then applicable to Revolving Loans that are Base Rate Loans (inclusive of
the Applicable Margin applicable thereto).

 

11



--------------------------------------------------------------------------------

“Deposit Account” has the meaning specified in the Security Agreement.

“Designated Account” means the deposit account of Administrative Borrower
identified on Schedule A-2.

“Designated Notes Account” has the meaning specified in the Intercreditor
Agreement.

“Dilution” means, as of any date of determination, a percentage, based upon the
experience of the most recently ended twelve-calendar-month period, that is the
result of dividing the Dollar amount of (a) bad debt write-downs, discounts,
advertising allowances, credits, or other dilutive items with respect to
Borrowers’ Accounts during such period, by (b) Borrowers’ billings with respect
to Accounts during such period.

“Dilution Reserve” means, as of any date of determination, an amount sufficient
to reduce the advance rate against Eligible Accounts by one (1) percentage point
for each percentage point by which Dilution is in excess of five percent (5%).

“Disposition” means (a) the direct or indirect sale, lease, conveyance,
transfer, or other disposition of property, and the sale, spinoff or other
disposition of any division, business unit, business line, captive insurer or
cell captive insurer (including by way of sale and leaseback and by means of
merger, consolidation, or similar transaction), and the issuance or sale of
Equity Securities by any Subsidiary of Parent, other than sales or other
dispositions expressly permitted under Sections 8.02(a) through 8.02(e);
provided, that “Disposition” shall not include the issuance and sale of Equity
Securities by Parent, and (b) any other event that would constitute an “Asset
Sale” as such term is defined in the Senior Note Documents.

“Dollars,” “dollars” and “$” each mean lawful money of the United States.

“Drawing Document” means any Letter of Credit or other document presented for
purposes of drawing under any Letter of Credit.

“Earn-out Obligations” means any obligations, whether contingent or matured, to
pay additional consideration in connection with the Acquisition by Parent or any
Subsidiary of any capital stock or assets of any Person.

“EBITDA” means, with respect to Parent and its Subsidiaries for any period,
(a) the Net Income of Parent and its Subsidiaries for such period, plus
(b) without duplication, the sum of the following amounts of Parent and its
Subsidiaries for such period and to the extent deducted in determining Net
Income of Parent and its Subsidiaries for such period: (i) Interest Expense,
(ii) income tax expense, (iii) depreciation expense, (iv) amortization expense,
(v) any extraordinary, unusual, or non-recurring non-cash expenses, losses or
charges, including without limitation any extraordinary, unusual, non-recurring
non-cash expenses, losses or charges (x) from dispositions permitted pursuant to
Section 8.02, and (y) resulting from step up adjustments resulting from purchase
accounting attributable to the consummation of the Merger, (vi) integration
expenses, business optimization expenses, operating improvement expenses and
other restructuring charges (including without limitation closing and stay
bonuses) arising from integration activities associated with the Merger in an
aggregate amount not to exceed $25,000,000, (vii) any integration expenses,
business optimization expenses, operating improvement expenses and other
restructuring charges, accruals or reserves (including retention costs,
severance costs, systems development and establishment costs, costs associated
with office and facility openings, closings and consolidations, and relocation
costs, conversion costs, excess pension charges, curtailments and modifications
to pension and post-retirement employee benefit plan costs or charges,

 

12



--------------------------------------------------------------------------------

contract termination costs, expenses attributable to the implementation of cost
savings initiatives and professional and consulting fees), to the extent not in
excess of an aggregate amount in any four quarter period (when aggregated with
the amounts added back during such four quarter period pursuant to clause
(xii) below) equal to the lesser of (A) $15,000,000, and (B) 10% of Parent’s and
its Subsidiaries’ EBITDA for such four quarter period (with EBITDA calculated
for such four quarter period without giving effect to any add-backs during such
four quarter fiscal period pursuant to this clause (vii) and clause
(xii) below), (viii) any non-cash charges or losses, including without
limitation (A) any write-offs or write-downs reducing Net Income for such
period, (B) equity-based awards compensation expense, (C) losses on sales,
disposals or abandonment of, or any impairment charges or asset write-down or
write-off related to, intangible assets, long-lived assets, inventory and
investments in debt and equity securities, (D) losses from investments recorded
using the equity method, (E) charges for facilities closed prior to the
applicable lease expiration, and (F) contingent consideration charges associated
with acquisitions after the initial 12-month period of purchase accounting
(provided, that if any such non-cash charges or losses represent an accrual or
reserve for potential cash items in any future period, the cash payment in
respect thereof in such future period shall be subtracted from EBITDA to such
extent (but shall in no event during such period be included in Fixed Charges),
and excluding amortization of a prepaid cash item that was paid in a prior
period); provided, that any non-cash charges or losses shall be treated as cash
charges or losses in any subsequent period during which cash disbursements
attributable thereto are made, (ix) any expenses paid in cash relating to any
issuances of equity interests, in each case, to the extent not in excess of the
proceeds thereof, (x) (A) any expenses incurred in connection with Permitted
Acquisitions (or any other acquisition not otherwise permitted that requires a
waiver or consent of the Lenders), Investments, recapitalizations, dispositions,
issuances or repayments of indebtedness, sale processes, refinancing
transactions or amendments or other modifications of any debt instrument (other
than any Loan Document) (in each case, including any such transaction whether or
not completed) and any charges or non-recurring merger costs incurred during
such period as a result of any such transaction, in each case, so long as
(1) such transactions are permitted under the BMHC Credit Agreement, the Stock
Credit Agreement, or this Agreement (or the Administrative Borrower reasonably
believes in good faith would have been permitted in accordance with the terms
hereof if the subject transaction were consummated), (2) incurred before or
within 180 days of the consummation of, or termination of pursuit of, such
transaction, and (3) limited with respect to transactions that were not
consummated, up to an aggregate amount not to exceed $5,000,000 in any four
quarter period for all such unconsummated transactions, and (B) any expenses
incurred in connection with amendments or other modifications of any Loan
Document (in each case, including any such transaction whether or not
completed), (xi) fees and expenses incurred in connection with the negotiation
and closing of the Merger (other than fees to any Loan Party or any of their
Affiliates) prior to, on or within 360 days of the Effective Date, in an
aggregate amount not to exceed $35,000,000, in each case, to the extent such
fees or expenses are actually paid by Parent or any of its Subsidiaries,
(xii) any loss (including all reasonable fees and expenses or charges relating
thereto) from abandoned, closed, disposed or discontinued operations and any
losses on disposal of abandoned, closed or discontinued operations, to the
extent not in excess of an aggregate amount in any four quarter period (when
aggregated with the amounts added back during such four quarter period pursuant
to clause (vii) above) equal to the lesser of (A) $15,000,000, and (B) 10% of
Parent’s and its Subsidiaries’ EBITDA for such four quarter period (with EBITDA
calculated for such four quarter period without giving effect to any add-backs
during such four quarter fiscal period pursuant to this clause (xii) and clause
(vii) above), (xiii) proceeds from business interruption insurance (to the
extent not reflected as revenue or income in such statement of Net Income)
received during such period in an amount not to exceed the earnings for such
period that such proceeds were intended to replace, as estimated in good faith
by Parent, (xiv) costs and expenses incurred in connection with the relocation
of the BMHC headquarters in an aggregate amount not to exceed $6,000,000, and
(xv) solely for periods ended prior to March 31, 2017, Public Company Costs in
an aggregate amount not to exceed $5,000,000, minus (c) without duplication, the
sum of the following amounts of Parent and its Subsidiaries for such period and
to the extent included in determining Net Income of Parent and its Subsidiaries
for such period: (i) non-

 

13



--------------------------------------------------------------------------------

recurring non-cash items increasing such Net Income for such period, (ii) any
extraordinary, unusual, or non-recurring gains, including any extraordinary,
unusual, or non-recurring gains from dispositions, (iii) income tax benefits (it
being understood that an income tax benefit is a positive number), and
(iv) gains from the receipt of proceeds under insurance policies net of any
associated losses.

For the purposes of calculating EBITDA for any period (each, a “Reference
Period”), if at any time during such Reference Period (and after the Effective
Date), Parent and its Subsidiaries shall have made a Permitted Acquisition,
EBITDA for such Reference Period shall be calculated after giving pro forma
effect thereto (including pro forma adjustments arising out of events which are
directly attributable to such Permitted Acquisition, are factually supportable,
and are expected to have a continuing impact, in each case to be mutually and
reasonably agreed upon by Parent and its Subsidiaries and Agent) as if any such
Permitted Acquisition or adjustment occurred on the first day of such Reference
Period.

“Effective Amount” means (a) with respect to any Revolving Loans on any date,
the aggregate outstanding principal amount thereof after giving effect to any
Borrowings and prepayments or repayments of Revolving Loans occurring on such
date; and (b) with respect to any outstanding L/C Obligations on any date, the
amount of such L/C Obligations on such date after giving effect to any Issuances
of Letters of Credit occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements of outstanding unpaid drawings under any Letters of Credit
or any reductions in the maximum amount available for drawing under Letters of
Credit taking effect on such date; provided, that for purposes of determining if
any mandatory prepayments are required to be made under Section 2.07, the
Effective Amount shall be determined without giving effect to any such mandatory
prepayments.

“Effective Date” means the date on which all conditions precedent set forth in
Section 5.01 are satisfied or are waived by all of the Lenders (or, in the case
of Section 5.01(e), waived by the Person entitled to receive such payment).

“Eligible Accounts” means those Accounts created by any Borrower in the ordinary
course of its business, that arise out of such Person’s sale of goods or
rendition of services, that comply in all material respects (except that such
materiality qualifier shall not be applicable to the portion of any
representation and warranty that is already qualified or modified by materiality
in the text thereof) with each of the representations and warranties respecting
Eligible Accounts made in the Loan Documents, and that are not excluded as
ineligible by virtue of one or more of the excluding criteria set forth below;
provided, that such criteria may be revised from time to time by Agent in
Agent’s Permitted Discretion to address the results of any audit performed by
Agent from time to time after the Effective Date. Eligible Accounts shall not
include the following (unless the Agent has imposed a reserve in the respect of
the relevant Accounts), without duplication:

(i) Accounts that the Account Debtor has failed to pay within 90 days of
original date of invoice or Accounts with selling terms of 60 days or more;
provided, that, when taken together with Accounts included as Eligible Accounts
pursuant to the proviso set forth in clause (xxv) of this definition, up to
$15,000,000 of Accounts with invoices with selling terms equal to or greater
than 60 days but less than 90 days shall be eligible up to 120 days from the
original invoice date,

(ii) Accounts owed by an Account Debtor (or its Affiliates) where 50% or more of
all Accounts owed by that Account Debtor (or its Affiliates) are deemed
ineligible under clause (i) above,

(iii) Accounts with respect to which the Account Debtor is owed a credit by any
Borrower, to the extent of such credit,

 

14



--------------------------------------------------------------------------------

(iv) Accounts consisting of late fees or similar finance charges with respect to
Accounts deemed ineligible under clause (i) above,

(v) Accounts subject to a contra account or with respect to which the Account
Debtor is otherwise a creditor of any Borrower (unless the Account Debtor has
provided the Agent a “non-offset” letter in form and substance reasonably
satisfactory to the Agent), has or has asserted a right of setoff, or has
disputed its obligation to pay all or any portion of the Account, to the extent
of such contra account, claim, right of setoff, or dispute,

(vi) Accounts with respect to which the Account Debtor is subject to an
Insolvency Proceeding, is not Solvent, has gone out of business, or as to which
any Borrower has received notice of an imminent Insolvency Proceeding or a
material impairment of the financial condition of such Account Debtor; provided,
that notwithstanding the foregoing provisions of this clause (vi), the Agent
may, in its Permitted Discretion, include as Eligible Accounts (a) Accounts that
are post-petition accounts payable of an Account Debtor that is a
debtor-in-possession under the Bankruptcy Code, and (b) Accounts owing by an
Account Debtor that has been reorganized or restructured following one of the
events described in this clause (vi), and in each case such Account Debtor has a
credit quality reasonably satisfactory to Agent,

(vii) Accounts with respect to which the Account Debtor has made a deposit or
other advance payment, to the extent of such deposit or advance payment,

(viii) Accounts with respect to which the Account Debtor is owed premiums by any
Borrower for WRAP insurance, to the extent of such premiums,

(ix) Accounts arising from services subject to a performance bond or other
Surety Instrument,

(x) Accounts with respect to which the Account Debtor is an Affiliate of any
Borrower or an employee or agent of any Borrower or any Affiliate of any
Borrower,

(xi) Accounts with cash-on-delivery, cash-in-advance or similar selling terms,

(xii) Accounts with respect to which the Account Debtor is a school, school
district or other similar payor,

(xiii) Accounts with respect to which the Account Debtor is either (a) the
United States or any department, agency, or instrumentality of the United States
(exclusive, however, of Accounts with respect to which Borrowers have complied,
to the reasonable satisfaction of Agent, with the Assignment of Claims Act, 31
U.S.C. § 3727), or (b) any state of the United States,

(xiv) Accounts with respect to which the Account Debtor has earned an allowance
or rebate, to the extent of such allowance or rebate,

(xv) Accounts evidenced by a promissory note or other instrument,

(xvi) Accounts evidencing billings in excess of costs, to the extent of such
excess,

(xvii) Accounts arising in a transaction wherein goods are placed on consignment
or are sold pursuant to a guaranteed sale, a sale or return, a sale on approval,
a bill and hold, or any other terms by reason of which the payment by the
Account Debtor may be conditional,

(xviii) Accounts that are not payable in Dollars,

 

15



--------------------------------------------------------------------------------

(xix) Accounts with respect to which the Account Debtor either (a) does not
maintain its chief executive office in the United States or Canada, or (b) is
not organized under the laws of the United States or any state thereof or Canada
or any province thereof, or (c) is the government of any foreign country or
sovereign state (other than Canada), or of any state, province, municipality, or
other political subdivision thereof, or of any department, agency, public
corporation, or other instrumentality thereof, unless (y) the Account is
supported by an irrevocable letter of credit reasonably satisfactory to Agent
(as to form, substance, and issuer or domestic confirming bank) that has been
delivered to Agent and is directly drawable by Agent, or (z) the Account is
covered by credit insurance in form, substance, and amount, and by an insurer,
reasonably satisfactory to Agent,

(xx) Accounts with respect to an Account Debtor whose total obligations owing to
the Borrowers exceed 20% (such percentage, as applied to a particular Account
Debtor, being subject to reduction by Agent in its Permitted Discretion if the
creditworthiness of such Account Debtor deteriorates) of all Eligible Accounts,
to the extent of the obligations owing by such Account Debtor in excess of such
percentage; provided, that, in each case, the amount of Eligible Accounts that
are excluded because they exceed the foregoing percentage shall be determined by
Agent based on all of the otherwise Eligible Accounts prior to giving effect to
any eliminations based upon the foregoing concentration limit,

(xxi) Accounts, the collection of which Agent, in its Permitted Discretion,
believes to be doubtful by reason of the Account Debtor’s financial condition,

(xxii) Accounts that are not subject to a valid and perfected first priority
Lien in favor of the Agent on behalf of the Lenders and the other Secured
Parties,

(xxiii) Accounts with respect to which (a) the goods giving rise to such Account
have not been shipped and billed to the Account Debtor, or (b) the services
giving rise to such Account have not been performed and billed to the Account
Debtor,

(xxiv) Accounts with respect to which the Account Debtor is a Sanctioned Person
or Sanctioned Entity,

(xxv) Accounts that represent the right to receive progress payments or other
advance billings that are due prior to the completion of performance by the
applicable Borrower of the subject contract for goods or services (for the
avoidance of doubt, Accounts with respect to projects (a) for which an
outstanding and unexpired performance bond has been posted, and (b) for which no
certificate of completion has been delivered to Agent shall not be an Eligible
Account); provided, that, when taken together with Accounts included as Eligible
Accounts pursuant to the proviso set forth in clause (i) of this definition, up
to $15,000,000 of Accounts that represent the right to receive progress payments
or other advance billings shall be eligible,

(xxvi) Accounts have not been the subject of a field examination; provided, that
Accounts that have not been the subject of a field examination shall not be
rendered ineligible under this clause (xxvi) to the extent that the aggregate
amount of such Accounts, together with any Inventory that has not been the
subject of an appraisal and is rendered ineligible under clause (xii) of the
definition of Eligible Inventory, does not exceed $5,000,000,

(xxvii) Accounts created by any Borrower in which Agent shall have not yet
completed Patriot Act searches, OFAC/PEP searches and customary individual
background checks, the results of which shall be satisfactory to Agent, or

 

16



--------------------------------------------------------------------------------

(xxviii) Accounts that are not owned by a Borrower or Accounts with respect to
which such Borrower does not have good title.

“Eligible Credit Card Receivables” means, as to any Borrower, Credit Card
Receivables of such Borrower that comply in all material respects (except that
such materiality qualifier shall not be applicable to the portion of any
representation and warranty that is already qualified or modified by materiality
in the text thereof) with each of the applicable representations and warranties
respecting Eligible Credit Card Receivables made in the Loan Documents, and that
are not excluded as ineligible by virtue of one or more of the excluding
criteria set forth below; provided, that such criteria may be revised from time
to time by Agent in Agent’s Permitted Discretion to address the results of any
audit performed by Agent from time to time after the Effective Date:

(i) such Credit Card Receivables do not arise from the actual and bona fide sale
and delivery of goods or rendition of services by such Borrower in the ordinary
course of the business of such Borrower,

(ii) such Credit Card Receivables are past due (beyond any stated applicable
grace period, if any, therefor) pursuant to the terms set forth in the Credit
Card Agreements with the Credit Card Issuer or Credit Card Processor of the
credit card or debit card used in the purchase which give rise to such Credit
Card Receivables,

(iii) such Credit Card Receivables are unpaid more than five Business Days after
the date of the sale of goods or rendition of services by such Borrower giving
rise to such Credit Card Receivables,

(iv) the Credit Card Issuer or Credit Card Processor with respect to such Credit
Card Receivables has or has asserted a counterclaim, defense or dispute against
such Credit Card Receivables (other than customary set-offs to fees and
chargebacks consistent with the practices of such Credit Card Issuer or Credit
Card Processor with such Borrower from time to time), but only the portion of
the Credit Card Receivables owing by such Credit Card Issuer or Credit Card
Processor in excess of the amount owing by such Borrower to such Credit Card
Issuer or Credit Card Processor pursuant to such fees and chargebacks shall be
deemed Eligible Credit Card Receivables,

(v) the Credit Card Issuer or Credit Card Processor with respect to such Credit
Card Receivables has set off against amounts otherwise payable by such Credit
Card Issuer or Credit Card Processor to such Borrower for the purpose of
establishing a reserve or collateral for obligations of such Borrower to such
Credit Card Issuer or Credit Card Processor (other than customary set-offs and
chargebacks consistent with the practices of such Credit Card Issuer or Credit
Card Processor from time to time), but only the portion of the Credit Card
Receivables owing by such Credit Card Issuer or Credit Card Processor in excess
of the set-off amounts shall be deemed Eligible Credit Card Receivables,

(vi) such Credit Card Receivables are not owned by a Borrower or such Borrower
does not have good title to such Credit Card Receivables,

(vii) such Credit Card Receivables are owed by a Credit Card Issuer or Credit
Card Processor that is subject to an Insolvency Proceeding, is not Solvent, has
gone out of business, or as to which any Borrower has received notice of an
imminent Insolvency Proceeding or a material impairment of such Credit Card
Issuer or Credit Card Processor; provided, that notwithstanding the foregoing
provisions of this clause (vii), the Agent may, in its Permitted Discretion,
include as Eligible Credit Card Receivables (a) Credit Card Receivables that are
post-petition accounts payable of a Credit Card Issuer or Credit Card Processor
that is a debtor-in-possession under the Bankruptcy Code, or (b) Credit Card
Receivables owing by a Credit Card Issuer or Credit Card Processor that has been
reorganized or restructured following one of the events described in this clause
(vii) and has a credit quality reasonably satisfactory to Agent,

 

17



--------------------------------------------------------------------------------

(viii) Agent, in its Permitted Discretion, believes the collection of such
Credit Card Receivables to be doubtful by reason of the Credit Card Issuer’s or
Credit Card Processor’s financial condition,

(ix) such Credit Card Receivables are not subject to a valid and perfected first
priority Agent’s Lien,

(x) an event of default has occurred under the Credit Card Agreement of such
Borrower with the Credit Card Issuer or Credit Card Processor who has issued the
credit card or debit card or handles payments under the credit card or debit
card used in the sale which gave rise to such Credit Card Receivables which
event of default gives such Credit Card Issuer or Credit Card Processor the
right to cease or suspend payments to such Borrower,

(xi) the customers using the credit card or debit card giving rise to such
Credit Card Receivables has returned the merchandise purchased giving rise to
such Credit Card Receivable (it being understood that chargebacks in the
ordinary course of business by Credit Card Processors under the terms of
customary Credit Card Agreements are not violative of this clause),

(xii) such Credit Card Receivables are not subject to Credit Card Notifications
and, with respect to Credit Card Receivables that are first becoming Eligible
Credit Card Receivables after the Effective Date, Agent has not received a field
examination (and such other diligence as Agent may reasonably require) with
respect to such Person’s Credit Card Receivables by a field examiner acceptable
to Agent in its Permitted Discretion, the results, scope, assumptions, and
methodology of which are acceptable to Agent in its Permitted Discretion,

(xiii) the Credit Card Processor is not organized or does not have its principal
offices or assets within the United States, Canada, or another jurisdiction
acceptable to the Agent in its Permitted Discretion,

(xiv) Credit Card Receivables with respect to which the Credit Card Processor is
an Affiliate of any Borrower or an employee or agent of any Borrower or any
Affiliate of any Borrower,

(xv) Credit Card Receivables that are not payable in Dollars,

(xvi) such Credit Card Receivables are evidenced by chattel paper or an
instrument of any kind, or have been reduced to judgment,

(xvii) such Credit Card Receivables would not constitute Eligible Accounts
(assuming for purposes of such determination that such Credit Card Receivables
constitute Accounts), or

(xviii) such Credit Card Receivables are billings for interest, fees or late
charges.

“Eligible Inventory” means Inventory (including Eligible Non-Stock Inventory)
consisting of first quality finished goods or raw materials (including lumber)
held for sale in the ordinary course of any Borrower’s business, that complies
in all material respects (except that such materiality qualifier shall not be
applicable to the portion of any representation and warranty that is already
qualified or modified by materiality in the text thereof) with each of the
representations and warranties respecting Eligible Inventory made in the Loan
Documents, and that is not excluded as ineligible by virtue of one or more of

 

18



--------------------------------------------------------------------------------

the excluding criteria set forth below; provided, that such criteria may be
revised from time to time by Agent in Agent’s Permitted Discretion to address
the results of any audit or appraisal performed by Agent from time to time after
the Effective Date. In determining the amount to be so included, Inventory shall
be valued at the lower of cost or market in accordance with GAAP. An item of
Inventory shall not be included in Eligible Inventory if (unless the Agent has
imposed a reserve in the respect of the relevant Inventory), without
duplication:

(i) any Borrower does not have good, valid, and marketable title thereto,

(ii) any Borrower does not have actual and exclusive possession thereof (either
directly or through a bailee or agent of any Borrower),

(iii) it is not located at one of the locations in the continental United States
set forth on Schedule 1.01A, as such Schedule may be amended from time to time
(or in-transit from one such location to another such location so long as any
Borrower has actual and exclusive possession thereof (either directly or through
a bailee or agent of any Borrower)),

(iv) it is located on real property leased by any Borrower or in a contract
warehouse, in each case, unless (a) it is subject to a Collateral Access
Agreement executed by the lessor or warehouseman, as the case may be, and unless
it is segregated or otherwise separately identifiable from goods of others, if
any, stored on the premises, or (b) a Rent Reserve has been imposed in respect
of the Inventory located at such location,

(v) it is not subject to a valid and perfected first priority Lien in favor of
the Agent on behalf of the Lenders and the other Secured Parties,

(vi) it consists of goods returned or rejected by any Borrower’s customers that
are deemed by such Borrower’s customers to be damaged or non-sellable,

(vii) it consists of goods that are obsolete or slow moving, restrictive or
custom items (other than Eligible Non-Stock Inventory), work-in-process, or
goods that constitute spare parts, packaging and shipping materials, supplies
used or consumed in any Borrower’s business that are not also sold by Borrowers
in the ordinary course of business, bill and hold goods, defective goods,
“seconds,” or Inventory acquired on consignment, or Inventory being held by a
Person (other than a Loan Party) on consignment,

(viii) it consists of non-perpetual Inventory,

(ix) it consists of special order Inventory (other than Eligible Non-Stock
Inventory),

(x) it consists of racks and pallets Inventory,

(xi) it is the subject of a bill of lading or other document of title,

(xii) it is Inventory that has not been the subject of an appraisal; provided,
that Inventory that has not been the subject of an appraisal shall not be
rendered ineligible under this clause (xii) to the extent that the aggregate
amount of such Inventory, together with any Accounts that have not been the
subject of a field examination and are rendered ineligible under clause
(xxvi) of the definition of Eligible Accounts, does not exceed $5,000,000, or

 

19



--------------------------------------------------------------------------------

(xiii) it is Inventory of any Borrower in which Agent shall have not yet
completed Patriot Act searches, OFAC/PEP searches and customary individual
background checks, the results of which shall be satisfactory to Agent.

“Eligible Non-Stock Inventory” means first quality finished goods procured for
specific customer orders, including windows, cabinets, doors and other building
materials and first quality finished custom doors and trusses, in each case,
which have been in inventory for less than 60 days since receipt by the
applicable Borrower.

“Environmental Claims” means all claims, however asserted, by any Governmental
Authority or other Person alleging potential liability or responsibility for
violation of any Environmental Law, or for release or injury to the environment
or threat to public health, personal injury (including sickness, disease or
death), property damage, natural resources damage, or otherwise alleging
liability or responsibility for damages (punitive or otherwise), cleanup,
removal, remedial or response costs, restitution, civil or criminal penalties,
injunctive relief, or other type of relief, resulting from or based upon the
presence, placement, discharge, emission or release (including intentional and
unintentional, negligent and non-negligent, sudden or non-sudden, accidental or
non-accidental, placement, spills, leaks, discharges, emissions or releases) of
any Hazardous Material at, in, or from any property, whether or not owned by
Parent or any Subsidiary.

“Environmental Laws” means all federal, state or local laws, statutes, common
law duties, rules, regulations, ordinances and codes, together with all
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authorities, in each case
relating to environmental, health, safety and land use matters; including the
Comprehensive Environmental Response, Compensation and Liability Act of 1980
(“CERCLA”), the Clean Air Act, the Federal Water Pollution Control Act of 1972,
the Solid Waste Disposal Act, the Federal Resource Conservation and Recovery
Act, the Toxic Substances Control Act, the Emergency Planning and Community
Right-to-Know Act, the California Hazardous Waste Control Law, the California
Solid Waste Management, Resource, Recovery and Recycling Act, the California
Water Code and the California Health and Safety Code.

“Equity Securities” of any Person shall mean (a) all common stock, preferred
stock, participations, shares, partnership interests (whether general or
limited), membership interests, limited liability company interests, “equity
security” (as such term is defined in Rule 3a11-1 of the General Rules and
Regulations promulgated by the SEC under the Securities Exchange Act of 1934),
or other equity interests in and of such Person (regardless of how designated
and whether or not voting or non-voting), and (b) all warrants, options and
other rights to acquire any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Parent or any of its Subsidiaries within the meaning
of section 414(b) or (c) of the Code (and sections 414(m) and (o) of the Code
for purposes of provisions relating to section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by Parent, any of its Subsidiaries or any ERISA Affiliate from a
Pension Plan subject to section 4063 of ERISA during a plan year in which it was
a substantial employer (as defined in section 4001(a)(2) of ERISA) or a
cessation of operations which is treated as such a withdrawal under
section 4062(e) of ERISA; (c) a complete or partial withdrawal by Parent, any of
its Subsidiaries or any ERISA Affiliate from a Multiemployer Plan or
notification that a Multiemployer Plan is in reorganization; (d) the filing of a
notice of intent to terminate, the treatment of a Plan amendment as a
termination under section 4041 or

 

20



--------------------------------------------------------------------------------

4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a
Pension Plan or Multiemployer Plan; (e) an event or condition which might
reasonably be expected to constitute grounds under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan
or Multiemployer Plan; or (f) the imposition of any liability under Title IV of
ERISA, other than PBGC premiums due but not delinquent under section 4007 of
ERISA, upon Parent, any of its Subsidiaries or any ERISA Affiliate.

“Event of Default” means any of the events or circumstances specified in
Section 9.01.

“Event of Loss” means, with respect to any property, any of the following:
(a) any loss, destruction or damage of such property; (b) any pending or
threatened institution of any proceedings for the condemnation or seizure of
such property or for the exercise of any right of eminent domain; or (c) any
actual condemnation, seizure or taking, by exercise of the power of eminent
domain or otherwise, of such property, or confiscation of such property or the
requisition of the use of such property.

“Excess” has the meaning specified in Section 2.15.

“Excess Amount” has the meaning specified in Section 3.02.

“Excess Availability” means, as of any date of determination, the amount equal
to Availability minus the aggregate amount, if any, of all trade payables of
Parent and its Subsidiaries aged in excess of historical levels with respect
thereto and all book overdrafts of Parent and its Subsidiaries in excess of
historical practices with respect thereto, in each case as determined by Agent
in its Permitted Discretion.

“Exchange Act” means the Securities Exchange Act of 1934.

“Excluded Collateral” has the meaning specified in the Security Agreement.

“Excluded Subsidiary” means any Subsidiary that is (a) a Subsidiary organized
under the laws of a jurisdiction other than the United States or a political
subdivision thereof, (b) a CFC or a direct or indirect Subsidiary of a CFC,
(c) a Foreign Holding Company, (d) a Non-Wholly-Owned Subsidiary to the extent
that providing a guarantee of the Obligations is prohibited by the terms of the
applicable organizational documents, joint venture agreements or shareholders’
agreements of such Subsidiary, and such prohibition cannot be amended or waived
solely with the consent of one or more Loan Parties and for which the Loan
Parties are unable to obtain an amendment or waiver after exercising reasonable
efforts, or (e) any Insignificant Subsidiary; provided, that anything to the
contrary contained in the Loan Documents notwithstanding, in no event shall any
Subsidiary constitute an “Excluded Subsidiary” if such Subsidiary has guaranteed
all or any portion of the Senior Note Indebtedness or otherwise guarantees or
issues other capital markets debt securities of Parent or any other Loan Party.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guaranty of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guaranty or security
interest is or becomes illegal.

 

21



--------------------------------------------------------------------------------

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes (including Taxes imposed on or measured by its net income
(however denominated), franchise taxes and branch profits Taxes, in each case,
(i) imposed by the jurisdiction (or any political subdivision thereof) under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable Lending Office is
located, or (ii) as a result of a present or former connection with the
jurisdiction imposing such Tax (other than Taxes that arise solely from having
executed, delivered or performed its obligations or received payment under, or
enforced its rights or remedies under, this Agreement or any other Loan
Document), (b) in the case of a Foreign Lender, any withholding tax that is
imposed on amounts payable to or for the account of such Foreign Lender pursuant
to a law in effect at the time such Foreign Lender (i) becomes a party hereto
(other than pursuant to an assignment request by Borrowers under Section 4.07),
or (ii) designates a new Lending Office, except in each case to the extent that
such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from Borrowers with respect to such withholding tax pursuant to
Section 4.01(a), (c) Taxes attributable to such Recipient’s failure to comply
with Section 4.01(e), (d) any withholding Taxes imposed under FATCA, (e) any
backup withholding taxes, and (f) all liabilities, penalties and interest with
respect to any of the foregoing.

“Existing Letters of Credit” means those letters of credit set forth on Schedule
1.01C.

“Fair Market Value” means, in respect of any asset, the price at which the asset
would change hands between a willing buyer and a willing seller, neither being
under any compulsion to buy or to sell and both having reasonable knowledge of
relevant facts.

“Fair Value” means the amount at which the assets (both tangible and
intangible), in their entirety, of Parent and its Subsidiaries taken as a whole
would change hands between a willing buyer and a willing seller, within a
commercially reasonable period of time, each having reasonable knowledge of the
relevant facts, with neither being under any compulsion to act.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for such day on such transactions received by Agent from three
Federal funds brokers of recognized standing selected by it.

“Fee Letter” means that certain Third Amended and Restated Fee Letter, dated as
of the Effective Date, by and among Borrowers, the other parties signatory
thereto, and Agent, in form and substance reasonably satisfactory to Agent.

“FILO Reserve” means a reserve established after the Effective Date in an amount
equal to (a) during any FILO Reserve Trigger Period, an amount equal to the
Formula Amount, and (b) during any other time, an amount equal to $0.

 

22



--------------------------------------------------------------------------------

“FILO Reserve Trigger Period” means each period (a) commencing on the date on
which financial statements have been or are required to have been delivered to
Agent pursuant to Section 7.01(a) or (b) indicating that Parent’s and its
Subsidiaries’ Fixed Charge Coverage Ratio for such fiscal period, when measured
on a trailing four (4) fiscal quarter basis, is less than either (i) 1.10:1.00
at any time from and after the Effective Date through and including December 31,
2016, or (ii) 1.25 to 1.00 at any time thereafter, and (b) continuing until the
date on which financial statements have been or are required to have been
delivered to Agent pursuant to Section 7.01(a) or (b) indicating that Parent’s
and its Subsidiaries’ Fixed Charge Coverage Ratio for such fiscal period, when
measured on a trailing four (4) fiscal quarter basis, is equal to or greater
than either (i) 1.10:1.00 or (ii) 1.25:1.00, as applicable based on the
requirements of clause (a) above.

“Fixed Charges” means, with respect to any fiscal period and with respect to
Parent and its Subsidiaries determined on a consolidated basis in accordance
with GAAP, the sum, without duplication, of (a) Interest Expense accrued (other
than interest paid-in-kind, amortization of financing fees, and other non-cash
Interest Expense) during such period, (b) scheduled principal payments in
respect of Indebtedness that are required to be paid during such period, (c) all
federal, state, and local income taxes accrued during such period, and (d) all
Restricted Payments paid (whether in cash or other property, other than common
Equity Securities) during such period, other than those Restricted Payments paid
during such period pursuant to Sections 8.11(a), 8.11(c), and 8.11(d).

“Fixed Charge Coverage Ratio” means, with respect to Parent and its Subsidiaries
for any period, the ratio of (a) EBITDA for such period minus Capital
Expenditures made (to the extent not already incurred in a prior period) or
incurred during such period, to (b) Fixed Charges for such period.

“Foreign Holding Company” means any Person substantially all of the assets of
which consist (or are treated as consisting) of Equity Securities in one or more
CFCs.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which Parent is resident for tax purposes. For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Formula Amount” means, as of any date of determination, an amount equal to the
amount derived under clause (c) of the definition of “Borrowing Base”.

“FRB” means the Board of Governors of the Federal Reserve System, and any
Governmental Authority succeeding to any of its principal functions.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Funded Indebtedness” means, as of any date of determination, all Indebtedness
for borrowed money or letters of credit (other than letters of credit to the
extent they remain undrawn) of Parent and its Subsidiaries, determined on a
consolidated basis in accordance with GAAP, that by its terms matures more than
one (1) year after the date of determination, and any such Indebtedness maturing
within one (1) year from such date that is renewable or extendable at the option
of Parent or its Subsidiaries, as applicable, to a date more than one (1) year
from such date, including, in any event, but without duplication, with respect
to Parent and its Subsidiaries, the Effective Amount of all Revolving Loans and
L/C Obligations (except as otherwise parenthetically excluded above), the amount
of the Senior Note Indebtedness, and the amount of their Obligations under
Capital Leases.

 

23



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination, subject to Section 1.03.

“Governmental Authority” means the government of any nation or any political
subdivision thereof, whether at the national, state, territorial, provincial,
municipal or any other level, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of, or pertaining to, government (including any supra-national bodies such as
the European Union or the European Central Bank).

“Grantor” has the meaning specified in the Security Agreement.

“Guaranteed Obligations” has the meaning specified in Section 11.10(a).

“Guarantor” means (a) each direct or indirect Subsidiary of Parent (other than
any Borrower) that currently exists or is hereafter acquired or created and
which is a party to a Guaranty in its capacity as a guarantor of any of the
Obligations, and (b) Parent; provided, that in no event shall any Guarantor be
released of its obligations under any Guaranty in the event such Guarantor
ceases to be a Subsidiary, by operation of any disposition of the equity thereof
or otherwise, except as permitted under this Agreement.

“Guarantor L/C” means a Letter of Credit issued by Issuing Lender or an
Underlying Issuer where the applicant is a Guarantor.

“Guaranty” means the guaranty of each Guarantor made pursuant to Section 11.10
and any other guaranty under any separate agreement executed by any Guarantor
pursuant to which it guarantees any of the Obligations.

“Guaranty Obligation” has the meaning specified in the definition of “Contingent
Obligation.”

“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any Environmental Laws as “hazardous
substances,” “hazardous materials,” “hazardous wastes,” “toxic substances,” or
any other formulation intended to define, list, or classify substances by reason
of deleterious properties such as ignitability, corrosivity, reactivity,
carcinogenicity, reproductive toxicity, or “EP toxicity”, (b) oil, petroleum, or
petroleum derived substances, natural gas, natural gas liquids, synthetic gas,
drilling fluids, produced waters, and other wastes associated with the
exploration, development, or production of crude oil, natural gas, or geothermal
resources, (c) any flammable substances or explosives or any radioactive
materials, and (d) asbestos in any form or electrical equipment that contains
any oil or dielectric fluid containing levels of polychlorinated biphenyls in
excess of 50 parts per million.

“Hedge Agreement” means a “swap agreement” as that term is defined in
Section 101(53B)(A) of the Bankruptcy Code.

“Hedge Obligations” means any and all obligations or liabilities, whether
absolute or contingent, due or to become due, now existing or hereafter arising,
of Parent or its Subsidiaries arising under, owing pursuant to, or existing in
respect of Hedge Agreements entered into with one or more of the Bank Product
Providers.

 

24



--------------------------------------------------------------------------------

“Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreement, (a) for any date on or after the
date such Hedge Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a) the amount(s) determined as the
mark-to-market value(s) for such Hedge Agreements, as determined by Parent based
upon one or more mid-market or other readily available quotations provided by
any recognized dealer in such Hedge Agreements (which may include any Lender).

“Identified Contingent Liabilities” means the maximum estimated amount of
liabilities reasonably likely to result from pending litigation, asserted claims
and assessments, guaranties, uninsured risks and other contingent liabilities of
Parent and its Subsidiaries taken as a whole after giving effect to the
Transactions (including all fees and expenses related thereto but exclusive of
such contingent liabilities to the extent reflected in Stated Liabilities), as
identified and explained in terms of their nature and estimated magnitude by a
Responsible Officer of Parent.

“Increase” has the meaning specified in Section 2.15.

“Increase Date” has the meaning specified in Section 2.15.

“Increase Joinder” has the meaning specified in Section 2.15.

“Indebtedness” of any Person means, without duplication, (a) all indebtedness
for borrowed money; (b) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (other than trade payables
entered into in the Ordinary Course of Business on ordinary terms and (i) not
past due for more than 120 days, or (ii) if past due for more than 120 days, are
being contested in good faith with any reserves as may be required by GAAP made
therefor, but including all non-contingent Earn-Out Obligations); (c) all
reimbursement or payment obligations with respect to Surety Instruments
(contingent or otherwise); (d) all obligations evidenced by notes, bonds,
debentures or similar instruments, including obligations so evidenced incurred
in connection with the acquisition of property, assets or businesses; (e) all
indebtedness created or arising under any conditional sale or other title
retention agreement, or incurred as financing, in either case with respect to
property acquired by the Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property); (f) all obligations with respect to
Capital Leases; (g) all indebtedness referred to in clauses (a) through
(f) above secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien upon or in
property (including accounts and contract rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
Indebtedness; and (h) all Guaranty Obligations in respect of indebtedness or
obligations of others of the kinds referred to in clauses (a) through (g) above.
For all purposes of this Agreement, the Indebtedness of any Person shall include
all recourse Indebtedness of any partnership or joint venture or limited
liability company in which such Person is a general partner or a joint venturer
or a member.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Independent Auditor” has the meaning specified in Section 7.01(a).

“Insignificant Subsidiaries” means, as of any date of determination, each
Subsidiary of Parent, if any, which have (i) aggregate gross revenues
constituting less than or equal to 5.0% of the consolidated gross revenues of
Parent and its Subsidiaries measured for the twelve (12) month period ended
immediately prior to such date for which financial statements have been
delivered to Agent pursuant to

 

25



--------------------------------------------------------------------------------

Section 7.01(a), (b), or (c), and (ii) assets constituting less than or equal to
5.0% of the consolidated tangible assets of Parent and its Subsidiaries;
provided, that a Subsidiary of Parent will not be considered to be an
Insignificant Subsidiary if (x) it is a Loan Party, (y) it, directly or
indirectly, guarantees or otherwise provides credit support for any Indebtedness
of any Loan Party, and/or (z) it constitutes a “significant subsidiary” as
defined in Article 1, Rule 1-02 of Regulation S-X, promulgated pursuant to the
Securities Act of 1933, as such regulation is in effect on the Effective Date;
provided further, that the following Subsidiaries of Parent are Insignificant
Subsidiaries as of the Effective Date: (1) Michael Nicholas Carpentry, LLC, an
Illinois limited liability company, (2) SBS Hourglass, LLC, a Delaware limited
liability company, (3) Stock Building Supply of Florida, LLC, a Florida limited
liability company, (4) BMC Stock Services, LLC, a Delaware limited liability
company, and (5) BMC Stock Services B, LLC, a Delaware limited liability
company.

“Insolvency Proceeding” means, with respect to any Person, (a) any case, action
or proceeding with respect to such Person before any court or other Governmental
Authority relating to bankruptcy, reorganization, insolvency, liquidation,
receivership, dissolution, winding-up or relief of debtors, or (b) any general
assignment for the benefit of creditors, composition, marshalling of assets for
creditors, or other, similar arrangement in respect of its creditors generally
or any substantial portion of its creditors; in either case undertaken under
U.S. Federal, state or foreign law, including the Bankruptcy Code.

“Intellectual Property Security Agreement” has the meaning specified in the
Security Agreement.

“Intercompany Debt” means, with respect to each Loan Party, all indebtedness,
liabilities, and other obligations of any other Loan Party owing to such Loan
Party in respect of any and all loans or advances made by such Loan Party to
such other Loan Party whether now existing or hereafter arising, and whether due
or to become due, absolute or contingent, liquidated or unliquidated, determined
or undetermined, including all fees and all other amounts payable by any other
Loan Party to such Loan Party under or in connection with any documents or
instruments related thereto.

“Intercompany Debt Payment” means any payment or distribution by or on behalf of
the Loan Parties, directly or indirectly, of assets of the Loan Parties of any
kind or character, whether in cash, property, or securities, including on
account of the purchase, redemption, or other acquisition of Intercompany Debt,
as a result of any collection, sale, or other disposition of collateral, or by
setoff, exchange, or in any other manner, for or on account of the Intercompany
Debt.

“Intercreditor Agreement” means that certain Intercreditor Agreement, dated as
of September 30, 2013, by and between the Agent and the Notes Collateral Agent,
and acknowledged and agreed by each Loan Party, as such Intercreditor Agreement
may be amended, restated, supplemented or otherwise modified from time to time
in accordance with the terms thereof and this Agreement.

“Interest Expense” means, for any period, the aggregate of the interest expense
of Parent and its Subsidiaries for such period, determined on a consolidated
basis in accordance with GAAP.

“Interest Payment Date” means (a) with respect to Base Rate Loans, the first day
of each calendar month, (b) with respect to LIBOR Rate Loans, the last day of
the Interest Period applicable thereto, and (c) with respect to all Loans, the
Revolving Loan Maturity Date.

“Interest Period” means, as to any LIBOR Rate Loan, the period commencing on the
Borrowing Date of such Loan or on the Conversion/Continuation Date on which the
Loan is converted into or continued as an LIBOR Rate Loan, and ending on the
date one, two or three months thereafter, as selected by Administrative Borrower
in a Notice of Borrowing or Notice of Conversion/Continuation; provided, that:

 

26



--------------------------------------------------------------------------------

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, that Interest Period shall be extended to the following Business Day
unless, in the case of an LIBOR Rate Loan, the result of such extension would be
to carry such Interest Period into another calendar month, in which event such
Interest Period shall end on the preceding Business Day;

(ii) any Interest Period pertaining to an LIBOR Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

(iii) no Interest Period for any Revolving Loan shall extend beyond the
Revolving Loan Maturity Date.

“Inventory” means inventory (as that term is defined in the UCC).

“Inventory Orderly Liquidation Value” means the Dollar amount that is estimated
to be recoverable in an orderly liquidation of the Eligible Inventory net of all
associated costs and expenses of such liquidation, such Dollar amount to be as
determined from time to time by an appraisal company selected by the Agent.

“Inventory Vendor Discount Reserve” means, as of any date of determination,
(a) 100% multiplied by (b) the amount of reserves that Parent has recorded in
its books as of such date, in accordance with GAAP, in respect of vendor
discounts earned on Parent’s and its Subsidiaries’ Inventory.

“Inventory Volume Rebate Reserve” means, as of any date of determination,
(a) 100% multiplied by (b) the amount of reserves that Parent has recorded in
its books as of such date, in accordance with GAAP, in respect of rebates earned
by vendors relating to volume purchases of Parent’s and its Subsidiaries’
Inventory.

“Investment” has the meaning specified in Section 8.04.

“IRS” means the Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the International Standby
Practices 1998 (International Chamber of Commerce Publication No. 590) and any
subsequent revision thereof adopted by the International Chamber of Commerce on
the date such Letter of Credit is issued.

“Issuance Date” means, with respect to any Letter of Credit, the date of
Issuance thereof.

“Issue” means, with respect to any Letter of Credit or Reimbursement
Undertaking, to issue or to extend the expiry of, or to renew or increase the
amount of or otherwise amend, such Letter of Credit or Reimbursement
Undertaking; and the terms “Issued,” “Issuing” and “Issuance” have corresponding
meanings.

“Issuer Document” means, with respect to any Letter of Credit, a letter of
credit application, a letter of credit agreement, or any other document,
agreement or instrument entered into (or to be entered into) by any Borrower in
favor of Issuing Lender or Underlying Issuer and relating to such Letter of
Credit.

“Issuing Lender” means WFCF or any other Lender that, at the request of
Borrowers and with the consent of the Agent, agrees, in such Lender’s sole
discretion, to become an Issuing Lender for the purpose of Issuing Letters of
Credit or Reimbursement Undertakings pursuant to Section 3.01 and Issuing Lender
shall be a Lender.

 

27



--------------------------------------------------------------------------------

“L/C Cash Collateral” has the meaning specified in Section 3.02.

“L/C Cash Collateral Account” means that certain deposit account held at Wells
Fargo (or such other interest-bearing deposit accounts held at Wells Fargo or
its Affiliates satisfactory to the Agent) in the name of Administrative
Borrower, in which cash shall from time to time be deposited pursuant to the
Loan Documents as additional collateral for the L/C Obligations, on which the
Agent shall have a first priority Lien on behalf of the Lenders and the other
Secured Parties, and over which the Agent shall have dominion and control.

“L/C CC Release Request” has the meaning specified in Section 3.02.

“L/C Commitment” means the commitment of the Issuing Lender to Issue, and the
commitment of the Revolving Lenders severally to participate in, Letters of
Credit from time to time Issued or outstanding under Article III, in an
aggregate amount not to exceed on any date an amount equal to $75,000,000;
provided, that the L/C Commitment is a part of the Aggregate Commitment rather
than a separate, independent Commitment.

“L/C Obligations” means at any time the aggregate undrawn amount of all Letters
of Credit then outstanding.

“Lender” has the meaning specified in the preamble, and includes Revolving
Lenders. References to the “Lenders” shall include WFCF, including in its
capacity as Issuing Lender; for purposes of clarification only, to the extent
that WFCF may have any rights or obligations in addition to those of the Lenders
due to its status as Issuing Lender, its status as such will be specifically
referenced.

“Lender Group” means each of the Lenders (including the Issuing Lender) and the
Agent, or any one or more of them.

“Lender Group Expenses” means all (a) costs or expenses (including taxes and
insurance premiums) required to be paid by Parent or its Subsidiaries under any
of the Loan Documents that are paid, advanced, or incurred by the Lender Group,
(b) documented out-of-pocket fees or charges paid or incurred by Agent in
connection with the Lender Group’s transactions with Parent or its Subsidiaries
under any of the Loan Documents, including, fees or charges for background
checks, OFAC/PEP searches, photocopying, notarization, couriers and messengers,
telecommunication, public record searches (including tax lien, litigation, and
UCC searches and including searches with the patent and trademark office, the
copyright office, or the department of motor vehicles), filing fees, recording
fees, publication, appraisal (including periodic collateral appraisals or
business valuations to the extent of the fees and charges (and up to the amount
of any limitation) contained in this Agreement or the Fee Letter), real estate
surveys, real estate title policies and endorsements, and environmental audits,
(c) Agent’s customary fees and charges (as adjusted from time to time) with
respect to the disbursement of funds (or the receipt of funds) to or for the
account of any Borrower (whether by wire transfer or otherwise), together with
any out-of-pocket costs and expenses incurred in connection therewith,
(d) customary charges imposed or incurred by Agent resulting from the dishonor
of checks payable by or to any Loan Party, (e) reasonable documented
out-of-pocket costs and expenses paid or incurred by the Lender Group to correct
any default or enforce any provision of the Loan Documents, or during the
continuance of an Event of Default, in gaining possession of, maintaining,
handling, preserving, storing, shipping, selling, preparing for sale, or
advertising to sell the Collateral, or any portion thereof, irrespective of
whether a sale is consummated, (f) field examination, appraisal, and valuation
fees and expenses (including travel,

 

28



--------------------------------------------------------------------------------

meals and lodging) of Agent related to any field examinations, appraisals, or
valuation to the extent of the fees and charges (and up to the amount of any
limitation) contained in this Agreement or the Fee Letter, (g) Agent’s
reasonable costs and expenses (including reasonable documented attorneys’ fees
and expenses) relative to third party claims or any other lawsuit or adverse
proceeding paid or incurred, whether in enforcing or defending the Loan
Documents or otherwise in connection with the transactions contemplated by the
Loan Documents, Agent’s Liens in and to the Collateral, or the Lender Group’s
relationship with Parent or any of its Subsidiaries, (h) Agent’s reasonable
documented costs and expenses (including reasonable documented attorneys’ fees
and due diligence expenses) incurred in advising, structuring, drafting,
reviewing, administering (including travel, meals, and lodging), syndicating
(including reasonable costs and expenses relative to CUSIP, DXSyndicate™,
SyndTrak or other communication costs incurred in connection with a syndication
of the loan facilities), or amending, waiving, or modifying the Loan Documents,
(i) Agent’s and each Lender’s reasonable documented costs and expenses
(including reasonable documented attorneys, accountants, consultants, and other
advisors fees and expenses) incurred in terminating, enforcing (including
attorneys, accountants, consultants, and other advisors fees and expenses
incurred in connection with a “workout,” a “restructuring,” or an Insolvency
Proceeding concerning Parent or any of its Subsidiaries or in exercising rights
or remedies under the Loan Documents), or defending the Loan Documents,
irrespective of whether a lawsuit or other adverse proceeding is brought, or in
taking any enforcement action or any remedial action with respect to the
Collateral, and (j) the fees, charges, commissions and costs provided for in
Section 3.01(l) (including any fronting fees) and all other fees, charges,
commissions, costs and expenses for amendments, renewals, extensions, transfers,
or drawings from time to time charged by the Underlying Issuer or incurred or
charged by Issuing Lender in respect of Letters of Credit and out-of-pocket
fees, costs, and expenses charged by the Underlying Issuer or incurred or
charged by Issuing Lender in connection with the Issuance, amendment, renewal,
extension, or transfer of, or drawing under, any Letter of Credit or any demand
for payment thereunder.

“Lender Related Persons” means any Lender, together with its Affiliates, and the
officers, directors, employees, agents and attorneys-in-fact of such Lender and
Affiliates.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify Administrative
Borrower and the Agent in the manner provided by Section 11.02.

“Letter of Credit” means a letter of credit issued by Issuing Lender or a letter
of credit issued by Underlying Issuer, as the context requires.

“Letter of Credit Disbursement” means a payment made by Issuing Lender or
Underlying Issuer pursuant to a Letter of Credit.

“Letter of Credit Facility Agreement” means the Letter of Credit Facility
Agreement, dated September 20, 2013, by and between BMHC and Wells Fargo Bank,
National Association.

“Letter of Credit Indemnified Costs” has the meaning specified therefor in
Section 3.01(f).

“Letter of Credit Related Person” has the meaning specified therefor in
Section 3.01(f).

“Leverage Ratio” means, as of any date of determination the result of (a) the
amount of Parent’s and its Subsidiaries’ Funded Indebtedness as of such date, to
(b) Parent’s and its Subsidiaries’ EBITDA for the twelve (12) month period ended
immediately prior to such date for which financial statements have been
delivered to Agent pursuant to Section 7.01(a), (b), or (c) or otherwise.

 

29



--------------------------------------------------------------------------------

“LIBOR Rate” means the rate per annum as reported on Reuters Screen LIBOR01 page
(or any successor page) two (2) Business Days prior to the commencement of the
requested Interest Period, for a term and in an amount comparable to the
Interest Period and the amount of the LIBOR Rate Loan requested (whether as an
initial LIBOR Rate Loan or as a continuation of a LIBOR Rate Loan or as a
conversion of a Base Rate Loan to a LIBOR Rate Loan) by Administrative Borrower
in accordance with this Agreement (and, if any such rate is below zero, the
LIBOR Rate shall be deemed to be zero), which determination made by the Agent
shall be conclusive in the absence of manifest error.

“LIBOR Rate Loan” means a Loan or portion thereof that bears interest based on
the LIBOR Rate.

“Lien” means any security interest, mortgage, deed of trust, pledge,
hypothecation, assignment, charge or deposit arrangement, encumbrance, lien
(statutory or other) or preferential arrangement of any kind or nature
whatsoever in respect of any property (including those created by, arising under
or evidenced by any conditional sale or other title retention agreement, the
interest of a lessor under a Capital Lease, any financing lease having
substantially the same economic effect as any of the foregoing, or the
authorized filing of any financing statement naming the owner of the asset to
which such lien relates as debtor, under the Uniform Commercial Code or any
comparable law) and any contingent or other agreement to provide any of the
foregoing.

“Line Cap” means the lesser of (a) the Borrowing Base then in effect, and
(b) the Aggregate Commitment then in effect.

“Loan” means an extension of credit by a Lender to any Borrower under Article
II, which may be a Base Rate Loan or an LIBOR Rate Loan (each a “Type” of Loan),
and includes a Revolving Loan.

“Loan Documents” means this Agreement, each Guaranty, the Collateral Documents,
the Fee Letter, the Arranger Fee Letter, the Letters of Credit, any Borrowing
Base Certificate, any Issuer Documents, any documents evidencing or relating to
Specified Hedge Agreements, the Intercreditor Agreement, the Reaffirmation
Agreement, and all other documents delivered to the Agent or any Lender in
connection herewith.

“Loan Party” means Parent, each Borrower, and each other Guarantor.

“Loan Party Materials” has the meaning specified in Section 11.07.

“Majority Lenders” means one or more Revolving Lenders whose aggregate
Proportionate Shares then exceed 50%; provided, that at any time any Revolving
Lender is a Defaulting Lender, all Defaulting Lenders shall be excluded in
determining “Majority Lenders”, and “Majority Lenders” shall mean one or more
non-Defaulting Lenders whose aggregate Proportionate Shares then exceed 50% of
the aggregate Proportionate Shares of all non-Defaulting Lenders; provided
further, that at any time there are two or more Revolving Lenders, “Majority
Lenders” must include at least two Revolving Lenders.

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the FRB.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties or condition
(financial or otherwise) of Parent and its Subsidiaries taken as a whole; (b) a
material impairment of the ability of the Loan Parties to perform their
obligations under the Loan Documents; or (c) a material adverse effect upon
(i) the legality, validity, binding effect or enforceability against any Loan
Party of any Loan Document or (ii) the perfection or priority of any Lien
granted under the Collateral Documents.

 

30



--------------------------------------------------------------------------------

“Material Contract” means, with respect to any Person, each contract or
agreement to which such Person or any of its Subsidiaries is a party which, if
breached, terminated or suspended, could reasonably be expected to have a
Material Adverse Effect.

“Merger” has the meaning specified therefor in the recitals to this Agreement.

“Merger Agreement” means that certain Agreement and Plan of Merger, dated as of
June 2, 2015, by and between BMHC and Stock.

“Merger Documents” means the Merger Agreement and all other agreements and
documents that may be executed or delivered in connection therewith, together
with all schedules and exhibits thereto.

“Minimum Amount” means (a) in respect of any Borrowing, conversion or
continuation of Loans, an aggregate minimum amount of $250,000 or any integral
multiple of $100,000 in excess thereof, (b) in the case of any reduction of the
Commitments under Section 2.05, $250,000 or any multiple of $100,000 in excess
thereof, and (c) in the case of any optional prepayment of Loans under
Section 2.06, $250,000 or any multiple of $100,000 in excess thereof.

“Mixed Collateral” means any Disposition or Event of Loss involving (a) Equity
Securities issued by any Person that has an interest in any ABL Priority
Collateral, and/or (b) both ABL Priority Collateral and Senior Note Priority
Collateral.

“Mortgage” means any deed of trust, mortgage, assignment of rents or other
document, in each case as amended, creating a Lien on real property or any
interest in real property owned by any Loan Party.

“Mortgaged Property” means all real property set forth on Schedule 6.21 hereto,
as such Schedule may be amended from time to time in accordance with
Section 7.15.

“Multiemployer Plan” means a “multiemployer plan,” within the meaning of
section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes, is making, or is obligated to make contributions or, during the preceding
five (5) calendar years, has made, or been obligated to make, contributions.

“Net Income” means, with respect to any Person for any period, the net income
(loss) of such Person and its Subsidiaries for such period, determined on a
consolidated basis and in accordance with GAAP, but excluding from the
determination of Net Income (without duplication) any tax refunds, net operating
losses or other net tax benefits.

“Net Proceeds” means, as to any Disposition by a Person, proceeds in cash,
checks or other cash equivalent financial instruments as and when received by
such Person, net of: (a) the direct costs relating to such Disposition excluding
amounts payable to such Person or any Affiliate of such Person, (b) sale, use or
other transaction taxes and capital gains taxes paid or payable by such Person
as a direct result thereof, and (c) amounts required to be applied to repay
principal, interest and prepayment premiums and penalties on Indebtedness
secured by a purchase money security interest on any asset which is the subject
of such Disposition. “Net Proceeds” shall also include proceeds paid on account
of any Event of Loss, net of (i) all money actually applied to repair or
reconstruct the damaged property or property affected by the condemnation or
taking, (ii) all of the direct costs and expenses incurred in connection with
the collection of such proceeds, award or other payments, and (iii) any amounts
retained by or paid to parties having superior rights to such proceeds, awards
or other payments.

 

31



--------------------------------------------------------------------------------

“Non-Wholly-Owned Subsidiaries” means all direct and indirect Subsidiaries of
Parent which are not Wholly-Owned Subsidiaries.

“Notes Collateral Agent” means Wilmington Trust, National Association, not in
its individual capacity but solely in its capacity as collateral agent under the
Senior Note Documents, including its successors and assigns in such capacity
from time to time.

“Notice of Borrowing” means a notice in substantially the form of Exhibit A.

“Notice of Conversion/Continuation” means a notice in substantially the form of
Exhibit K.

“Obligations” means (a) all loans (including the Revolving Loans), debts,
principal, interest (including any interest that accrues after the commencement
of an Insolvency Proceeding, regardless of whether allowed or allowable in whole
or in part as a claim in any such Insolvency Proceeding), reimbursement or
indemnification obligations with respect to Reimbursement Undertakings or with
respect to Letters of Credit (irrespective of whether contingent), premiums,
liabilities (including all amounts charged to the Revolving Loan pursuant to
this Agreement), obligations (including indemnification obligations), fees
(including the fees provided for in the Fee Letter and the Arranger Fee Letter),
Lender Group Expenses (including any fees or expenses that accrue after the
commencement of an Insolvency Proceeding, regardless of whether allowed or
allowable in whole or in part as a claim in any such Insolvency Proceeding),
guaranties, and all covenants and duties of any other kind and description owing
by any Loan Party arising out of, under, pursuant to, in connection with, or
evidenced by this Agreement or any of the other Loan Documents and irrespective
of whether for the payment of money, whether direct or indirect, absolute or
contingent, due or to become due, now existing or hereafter arising, and
including all interest not paid when due and all other expenses or other amounts
that Parent or any other Loan Party is required to pay or reimburse by the Loan
Documents or by law or otherwise in connection with the Loan Documents, (b) all
debts, liabilities, or obligations (including reimbursement obligations,
irrespective of whether contingent) owing by any Borrower or any other Loan
Party to an Underlying Issuer now or hereafter arising from or in respect of an
Underlying Letters of Credit, and (c) all Bank Product Obligations. Without
limiting the generality of the foregoing, the Obligations of the Loan Parties
under the Loan Documents include the obligation to pay (i) the principal of the
Revolving Loans, (ii) interest accrued on the Revolving Loans, (iii) the amount
necessary to reimburse Issuing Lender for amounts paid or payable pursuant to
Letters of Credit or Reimbursement Undertakings and the amount necessary to
reimburse Underlying Issuer for amounts paid or payable pursuant to Letters of
Credit, (iv) Letter of Credit commissions, charges, expenses, and fees
(including fronting fees), (v) Lender Group Expenses, (vi) fees payable under
this Agreement or any of the other Loan Documents, and (vii) indemnities and
other amounts payable by any Loan Party under any Loan Document. Any reference
in this Agreement or in the Loan Documents to the Obligations shall include all
or any portion thereof and any extensions, modifications, renewals, or
alterations thereof, both prior and subsequent to any Insolvency Proceeding.

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Operating Lease” means, for any Person, any lease of property (whether real,
personal or mixed) which, in accordance with GAAP, would, at the time a
determination is made, be required to be recorded as an operating lease in
respect of which such Person is liable as lessee.

 

32



--------------------------------------------------------------------------------

“Ordinary Course of Business” means, in respect of any transaction involving a
Loan Party, the ordinary course of such Loan Party’s business, and undertaken by
such Loan Party in good faith and not for purposes of evading any covenant or
restriction in any Loan Document.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Originating Lender” has the meaning specified in Section 11.06(e).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar taxes arising from any payment made
hereunder or under any other Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, this Agreement or any other Loan
Document.

“Overadvances” means that, as of any date of determination, the Effective Amount
of all Revolving Loans and L/C Obligations exceeds the Aggregate Commitment or
the Borrowing Base.

“Parent” has the meaning specified therefor in the preamble to this Agreement.

“Participant” has the meaning specified therefor in Section 11.06(e).

“Participant Register” has the meaning specified therefor in Section 11.06(i).

“Patriot Act” has the meaning specified therefor in Section 6.28.

“PBGC” means the Pension Benefit Guaranty Corporation, or any Governmental
Authority succeeding to any of its principal functions under ERISA.

“PCAOB” means the Public Company Accounting Oversight Board.

“Pension Plan” means a pension plan (as defined in section 3(2) of ERISA)
subject to Title IV of ERISA which any Loan Party or any ERISA Affiliate
sponsors, maintains, or to which it makes, is making, or is obligated to make
contributions, or has made contributions at any time during the immediately
preceding five (5) plan years.

“Permitted Acquisition” means any Acquisition so long as:

(a) no Default or Event of Default shall have occurred and be continuing or
would result from the consummation of the proposed Acquisition and the proposed
Acquisition is consensual;

(b) no Indebtedness will be incurred, assumed, or would exist with respect to
Parent or its Subsidiaries as a result of such Acquisition, other than
Indebtedness permitted under Section 8.05(h), and no Liens will be incurred,
assumed, or would exist with respect to the assets of Parent or its Subsidiaries
as a result of such Acquisition other than Permitted Liens;

 

33



--------------------------------------------------------------------------------

(c) either (i) (A) Administrative Borrower shall have delivered to the Agent
written confirmation, supported by reasonably detailed calculations, that on a
pro forma basis (including pro forma adjustments arising out of events which are
directly attributable to such proposed Acquisition, are factually supportable,
and are expected to have a continuing impact, in each case, determined as if the
combination had been accomplished at the beginning of the relevant period (such
eliminations and inclusions to be either (x) determined on a basis consistent
with Article 11 of Regulation S-X promulgated under the Securities Act and as
interpreted by the staff of the SEC, or (y) mutually and reasonably agreed upon
by Parent and Agent) created by adding the historical combined financial
statements of Parent (including the combined financial statements of any other
Person or assets that were the subject of a prior Permitted Acquisition during
the relevant period) to the historical consolidated financial statements of the
Person to be acquired (or the historical financial statements related to the
assets to be acquired) pursuant to the proposed Acquisition), Parent and its
Subsidiaries would have had a Fixed Charge Coverage Ratio of at least 1.00:1.00
for the four (4) fiscal quarter period ended immediately prior to the proposed
date of consummation of such proposed Acquisition for which financial statements
have been or are required to have been delivered pursuant to Section 7.01(a) or
(b), and (B) after giving effect to the consummation of the proposed
Acquisition, Borrowers would have Availability of at least the greater of
(1) $67,500,000, and (2) 15.0% of the Line Cap then in effect; or (ii) after
giving effect to the consummation of the proposed Acquisition, Borrowers would
have Availability of at least the greater of (1) $90,000,000, and (2) 20.0% of
the Line Cap then in effect;

(d) with respect to any Acquisition wherein the consideration to be paid in
connection therewith is in excess of $20,000,000, Administrative Borrower has
provided Agent with its due diligence package relative to the proposed
Acquisition, including forecasted balance sheets, profit and loss statements,
and cash flow statements of the Person or assets to be acquired, all prepared on
a basis consistent with such Person’s (or assets’) historical financial
statements, together with appropriate supporting details and a statement of
underlying assumptions for the one (1) year period following the date of the
proposed Acquisition, on a quarter by quarter basis);

(e) with respect to any Acquisition wherein the consideration to be paid in
connection therewith is in excess of $20,000,000, Administrative Borrower has
provided the Agent with written notice of the proposed Acquisition at least
fifteen (15) days prior to the anticipated closing date of the proposed
Acquisition and, not later than five (5) days prior to the anticipated closing
date of the proposed Acquisition, or in each case such fewer number of days as
Agent may consent to, copies of the acquisition agreement and other material
documents relative to the proposed Acquisition;

(f) the assets being acquired (other than a de minimis amount of assets in
relation to Parent and its Subsidiaries’ total assets), or the Person whose
Equity Securities are being acquired, are useful in or engaged in, as
applicable, the business of Parent and its Subsidiaries or a Permitted Business;
and

(g) the subject assets or Equity Securities, as applicable, are being acquired
directly by Parent or one of its Subsidiaries that is a Loan Party.

“Permitted Business” means businesses which are the same, similar, ancillary or
reasonably related to the businesses in which Parent and its Subsidiaries are
engaged on the Effective Date.

“Permitted Commodity Accounts” means those Commodity Accounts of one or more
Loan Parties located at Permitted Hedging Counterparties.

“Permitted Commodities Trading” means any and all transactions entered into by
Parent or any of its Subsidiaries with any Permitted Hedging Counterparty for
the purpose of hedging Parent’s or any of its Subsidiaries’ exposure to
fluctuations in the price of commodities, including forest products and provided
not for speculative purposes; provided, that neither Parent nor any Subsidiary,
collectively, shall enter into such transactions with more than one Permitted
Hedging Counterparty and its Affiliates at any given time.

 

34



--------------------------------------------------------------------------------

“Permitted Discretion” means a determination made in the exercise of reasonable
(from the perspective of a secured lender) business judgment.

“Permitted Hedge Obligations” means all obligations (contingent or otherwise) of
Parent or any Subsidiary existing or arising under Hedge Agreements; provided,
that such obligations are (or were) entered into by such Person in the Ordinary
Course of Business for the purpose of directly mitigating risks associated with
liabilities, commitments or assets held or reasonably anticipated by such
Person, or changes in the value of securities issued by such Person in
conjunction with a securities repurchase program not otherwise prohibited
hereunder, and not for purposes of speculation or taking a “market view”.

“Permitted Hedging Counterparties” means independent established financial
services providers which (a) are not Affiliates of any Loan Party, and
(b) provide commodity risk management programs in the ordinary course of their
business.

“Permitted Liens” has the meaning specified in Section 8.01.

“Permitted Prepayments” means any prepayment, redemption or repurchase of
Indebtedness so long as the following conditions are satisfied as of the date of
such prepayment, redemption or repurchase and after giving pro forma effect
thereto: (a) no Default or Event of Default shall have occurred and be
continuing or would immediately result therefrom; and (b) either
(i) (A) Administrative Borrower shall have delivered to the Agent written
confirmation, supported by reasonably detailed calculations, that on a pro forma
basis, Parent and its Subsidiaries would have had a Fixed Charge Coverage Ratio
of at least 1.00:1.00 for the four (4) fiscal quarter period ended immediately
prior to the making of such prepayment, redemption or repurchase for which
financial statements have been or are required to have been delivered pursuant
to Section 7.01(a) or (b), and (B) after giving effect to such prepayment,
redemption or repurchase, Borrowers would have Availability of at least the
greater of (x) $78,750,000, and (y) 17.5% of the Line Cap then in effect; or
(ii) after giving effect to such prepayment, redemption or repurchase, Borrowers
would have Availability of at least the greater of (1) $101,250,000, and
(2) 22.5% of the Line Cap then in effect.

“Permitted Refinancing Indebtedness” means, in respect of any Indebtedness, any
refinancings, refundings, renewals or extensions thereof; provided, that (a) the
amount of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a premium or other
amount paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any capitalized interest paid in kind and
any existing commitments unutilized and available for borrowing thereunder, and
(b) the direct or any contingent obligor with respect thereto is not changed, as
a result of or in connection with such refinancing, refunding, renewal or
extension; provided further, that (i) such refinancing, refunding, renewing or
extending Indebtedness has a final maturity that is no sooner than the final
maturity of, and a weighted average life to maturity that is no shorter than the
remaining weighted average life of, such Indebtedness, (ii) if such Indebtedness
or any guaranties thereof are subordinated to the Obligations, such refinancing,
refunding, renewing or extending Indebtedness and any guaranties thereof remain
so subordinated on terms no less favorable to the Lenders, (iii) the material
terms taken as a whole of any such refinancing, refunding, renewing or extending
Indebtedness, and of any agreement entered into and of any instrument issued in
connection therewith, are no less favorable in any material respect to the Loan
Parties or the Lenders than the terms, taken as a whole, of any agreement or
instrument governing the Indebtedness being refinanced, refunded,

 

35



--------------------------------------------------------------------------------

renewed or extended, (iv) the interest rate applicable to any such refinancing,
refunding, renewing or extending Indebtedness does not exceed the then
applicable market interest rate, and (v) in the case of a refinancing,
refunding, renewal or extension of the Senior Notes with any Indebtedness that
is secured by assets of the Loan Parties, the authorized representative of the
holders of such Indebtedness shall have executed a joinder to the Intercreditor
Agreement.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means an employee benefit plan (as defined in section 3(3) of ERISA)
which any Loan Party or any ERISA Affiliate sponsors or maintains or to which
any Loan Party or any ERISA Affiliate makes, is making, or is obligated to make
contributions and includes any Pension Plan.

“Pledged Collateral” means the “Pledged Collateral” as defined in the Security
Agreement and shall include all products and Proceeds (as defined in the
Security Agreement) of the Pledged Collateral. For the avoidance of doubt, no
Excluded Collateral shall constitute Pledged Collateral.

“Post-Increase Revolving Lenders” has the meaning specified in Section 2.15.

“Pre-Increase Revolving Lenders” has the meaning specified in Section 2.15.

“Prepayment Trigger” means, as of any date of determination, that the aggregate
amount of Net Proceeds (as defined in the Senior Note Documents) from Asset
Sales (as defined in the Senior Note Documents) involving ABL Priority
Collateral or the ABL Allocation with respect to any Mixed Collateral would, if
not invested or applied as specified in Section 4.10(II)(b) of the Senior Note
Indenture within five (5) days after such date of determination, constitute at
least $20,000,000 of Excess ABL Proceeds (as defined under the Senior Note
Documents).

“Present Fair Salable Value” means the amount that could be obtained by an
independent willing seller from an independent willing buyer if the assets (both
tangible and intangible) of Parent and its Subsidiaries taken as a whole are
sold on a going concern basis with reasonable promptness in an arm’s-length
transaction under present conditions for the sale of comparable business
enterprises insofar as such conditions can be reasonably evaluated.

“Pro Forma Leverage Ratio” means the Leverage Ratio determined on a pro forma
basis as of the last day of the fiscal quarter most recently ended for which the
financial statements and certificates required by Section 7.01(a) or 7.01(b), as
the case may be, and Section 7.02(a) have been delivered.

“Proportionate Share” means, as to any Lender at any time, the percentage
equivalent (expressed as a decimal, rounded to the ninth decimal place) at such
time of such Lender’s Commitment divided by the Aggregate Commitment (or, if all
Commitments have been terminated, (a) the sum of (I) the Effective Amount of
such Lender’s Revolving Loans, and (II) such Lender’s pro rata share, if any, of
the Effective Amount of all L/C Obligations, divided by (b) the sum of (I) the
Effective Amount of all Revolving Loans, and (II) the Effective Amount of all
L/C Obligations).

“Protective Advances” has the meaning specified in Section 2.16(a).

“Public Company Costs” means, as to any Person, costs associated with, or in
anticipation of, or preparation for, compliance with the requirements of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated thereunder.

 

36



--------------------------------------------------------------------------------

“Qualified Cash” means, as of any date of determination, the amount of
unrestricted cash and cash equivalents of Parent and its Subsidiaries that is in
Deposit Accounts or in Securities Accounts, or any combination thereof, and
which such Deposit Account or Securities Account is the subject of a Control
Agreement and is maintained by a branch office of the bank or securities
intermediary located within the United States.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Grantor
that has total assets exceeding $10,000,000 at the time the relevant guaranty,
keepwell, or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Reaffirmation Agreement” means that certain Omnibus Amendment, Ratification,
and Reaffirmation Agreement, dated as of the Effective Date, among Parent,
Borrowers, the other Guarantors, and the Agent for the benefit of the Lenders
and the other Secured Parties.

“Receivables Facility” means a “Receivables Facility” as defined in the
Indenture, as in effect on the date hereof.

“Receivables Facility Indebtedness” means the aggregate outstanding amount of
Indebtedness outstanding under a Receivables Facility incurred by a Receivables
Subsidiary under clause (17) of Section 4.09(b) of the Indenture, as in effect
on the date hereof.

“Receivables Subsidiary” means a “Receivables Subsidiary” as defined in the
Indenture, as in effect on the date hereof.

“Recipient” means (a) Agent, (b) any Lender, and (c) the Issuing Lender, as
applicable.

“Register” has the meaning specified in Section 11.06(e).

“Registered Loan” has the meaning specified in Section 11.06(e).

“Reimbursement Undertaking” has the meaning specified in Section 3.01.

“Reinvestment Period” means, with respect to any Net Proceeds (as defined in the
Senior Note Documents) of any Asset Sale (as defined in the Senior Note
Documents) described in Section 4.10(II) of the Senior Note Indenture, the
applicable time period described in Section 4.10(II)(b) of the Senior Note
Indenture for such Net Proceeds to be applied without constituting Excess ABL
Proceeds.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

“Rent Reserve” means, as of any date of determination and without duplication
for multiple classes of eligible assets held at any particular location, a
Dollar amount equal to (i) three (3) multiplied by (ii) the aggregate monthly
rent payable by Parent and its Subsidiaries in respect of all real property
leased by Parent and its Subsidiaries and all contract warehouses, in each case,
where Eligible Inventory is located.

 

37



--------------------------------------------------------------------------------

“Reportable Event” means any of the events set forth in section 4043(c) of ERISA
or the regulations thereunder, other than any such event for which the 30-day
notice requirement under ERISA has been waived in regulations issued by the
PBGC.

“Requested L/C CC Release Amount” has the meaning specified in Section 3.02.

“Requested Section 2.07(a)(iii) CC Release Amount” has the meaning specified
in Section 3.02.

“Required Prepayment Amount” means, with respect to any Net Proceeds (as defined
in the Senior Note Documents), the amount of the prepayment of the Obligations
that would be required to be made in order to prevent Borrowers from being
obligated to (i) make an Asset Sale Offer (as defined in the Senior Note
Documents) with respect to the ABL Allocation of the Net Proceeds in connection
with any Disposition or Event of Loss of Mixed Collateral, or (ii) make an ABL
Asset Sale Offer (as defined in the Senior Note Documents).

“Requirement of Law” means, as to any Person, any law (statutory or common),
treaty, rule or regulation or determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon the Person or
any of its property or to which the Person or any of its property is subject.

“Responsible Officer” means as to any Person, the chief executive officer or the
president of such Person, or any other officer having substantially the same
authority and responsibility; or, with respect to compliance with financial
covenants, the chief financial officer or the treasurer of such Person, or any
other officer having substantially the same authority and responsibility.

“Restricted Payments” has the meaning specified in Section 8.11.

“Revolving Lender” means any Lender that has a Commitment as set forth on
Schedule 2.01(b) (or, if the Commitments are terminated, any Lender having
outstanding Revolving Loans or a pro rata share of L/C Obligations as provided
herein).

“Revolving Loan” has the meaning specified in Section 2.01.

“Revolving Loan Maturity Date” means the earliest to occur of: (a) December 1,
2020; (b) the date that is three months prior to the maturity date of the Senior
Notes (or if the Senior Notes are refinanced or repaid, the date that is three
months prior to the new maturity date of the replacement notes or other
Indebtedness that replaced or refinanced the Senior Notes); and (c) the date on
which the Commitments terminate in accordance with the provisions of this
Agreement.

“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, and (d) a Person resident
in or determined to be resident in a country, in each case, that is subject to a
country Sanctions program.

“Sanctioned Person” means a person named on the list of Specially Designated
Nationals and Blocked Persons maintained by OFAC, or any other Sanctions-related
list maintained by any relevant Sanctions authority.

 

38



--------------------------------------------------------------------------------

“Sanctions” means economic, trade or financial sanctions administered or
enforced from time to time by OFAC, the U.S. Department of State, the United
Nations Security Council, the European Union or any European Union member state
or Her Majesty’s Treasury of the United Kingdom.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Parties” has the meaning specified in the Security Agreement.

“Securities Account” has the meaning specified in the Security Agreement.

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, the Sarbanes-Oxley Act of 2002, and the applicable accounting and
auditing principles, rules, standards and practices promulgated, approved or
incorporated by the SEC or the PCAOB.

“Security Agreement” means that certain Second Amended and Restated Security
Agreement, dated as of the Effective Date, among Parent, Borrowers, the other
Guarantors, and the Agent for the benefit of the Lenders and the other Secured
Parties.

“Senior Note Documents” means the Senior Notes, the Senior Note Indenture, and
all other agreements, documents and instruments entered into now or in the
future in connection with the Senior Notes or the Senior Note Indenture, in each
case, as amended, modified, supplemented, restated, refinanced or replaced from
time to time in accordance with the terms thereof and the Intercreditor
Agreement.

“Senior Note Indebtedness” means the Indebtedness incurred by Parent and
guaranteed by the other Loan Parties under the Senior Note Documents.

“Senior Note Indenture” means the Indenture, dated September 20, 2013, governing
the Senior Notes, by and among Parent, as Issuer, the guarantors from time to
time party thereto, and the Notes Collateral Agent, as amended, modified,
supplemented, restated, refinanced or replaced from time to time in accordance
with the terms thereof and the Intercreditor Agreement.

“Senior Note Priority Collateral” has the meaning specified in the Intercreditor
Agreement.

“Senior Notes” means the 9.0% Senior Secured Notes due 2018 issued pursuant to
the Senior Note Indenture.

“Solvent” means, with respect to any Person on a particular date, that, at fair
valuations, the sum of such Person’s assets is greater than all of such Person’s
debts.

“Specified Hedge Agreement” means any Hedge Agreement made or entered into at
any time, or in effect at any time (whether heretofore or hereafter), whether
directly or indirectly, and whether as a result of assignment or transfer or
otherwise, between any Loan Party and any Bank Product Provider which Hedge
Agreement is or was intended by such Loan Party to have been entered into for
purposes of mitigating interest rate or currency exchange risk relating to any
Loan (which intent shall conclusively be deemed to exist if such Loan Party so
represents to the Bank Product Provider in writing), and as to which the final
scheduled payment by such Loan Party is not later than the Revolving Loan
Maturity Date.

 

39



--------------------------------------------------------------------------------

“Specified Merger Agreement Representations” means those representations and
warranties made by BMHC or Stock in the Merger Agreement, to the extent that
either BMHC or Stock has a right under the Merger Agreement (a) not to
consummate the transactions contemplated by the Merger Agreement, or (b) to
terminate BMHC’s or Stock’s obligations under the Merger Agreement, in each
case, as a result of a breach of such representation or warranty.

“Specified Representations” means the representations and warranties set forth
in Sections 6.01(a) (to the extent relating to the Loan Parties), 6.01(b)(ii),
the intro to 6.02, 6.02(a), 6.04, 6.08 (with respect to both the use of proceeds
representation and warranty thereunder and the margin regulations representation
and warranty thereunder; provided, that with respect to the use of proceeds
representation and warranty thereunder, solely to the extent of a violation of
any Requirement of Law), 6.13(a) (solely as to perfection (insofar as perfection
is achieved by the filing of Uniform Commercial Code financing statements or
delivery of Equity Securities certificates of any certificated domestic
Subsidiaries of the Loan Parties and undated Equity Securities powers with
respect thereto)), 6.14, 6.26, 6.28, and 6.29.

“Standard Letter of Credit Practice” means, for Issuing Lender and Underlying
Issuer, any domestic or foreign law or letter of credit practices applicable in
the city in which Issuing Lender or Underlying Issuer issued the applicable
Letter of Credit or, for its branch or correspondent, such laws and practices
applicable in the city in which it has advised, confirmed or negotiated such
Letter of Credit, as the case may be, in each case, (a) which letter of credit
practices are of banks that regularly issue letters of credit in the particular
city, and (b) which laws or letter of credit practices are required or permitted
under ISP or UCP, as chosen in the applicable Letter of Credit.

“Stated Liabilities” means the recorded liabilities (including contingent
liabilities that would be recorded in accordance with GAAP) of Parent and its
Subsidiaries taken as a whole, as of the date hereof after giving effect to the
consummation of the Transactions, determined in accordance with GAAP
consistently applied.

“Stock” means Stock Building Supply Holdings, Inc., a Delaware corporation,
prior to the consummation of the Merger.

“Stock Credit Agreement” has the meaning specified therefor in the recitals to
this Agreement.

“Stock Guaranty” has the meaning specified therefor in the recitals to this
Agreement.

“Stock ISA” has the meaning specified therefor in the recitals to this
Agreement.

“Subsidiary” of a Person means any corporation, association, partnership,
limited liability company, joint venture or other business entity of which more
than 50% of the voting stock, membership interests or other equity interests, is
owned or controlled directly or indirectly by the Person, or one or more of the
Subsidiaries of the Person, or a combination thereof. Unless the context
otherwise clearly requires, references herein to a “Subsidiary” refer to a
Subsidiary of Parent.

“Supermajority Lenders” means one or more Revolving Lenders whose aggregate
Proportionate Shares are then equal to or exceed 66 2/3%; provided, that at any
time any Revolving Lender is a Defaulting Lender, all Defaulting Lenders shall
be excluded in determining “Supermajority Lenders”, and “Supermajority Lenders”
shall mean one or more non-Defaulting Lenders whose aggregate Proportionate
Shares are then equal to or exceed 66 2/3% of the aggregate Proportionate Shares
of all non-Defaulting Lenders; provided further, that at any time there are two
or more Revolving Lenders, “Supermajority Lenders” must include at least two
Revolving Lenders.

“Surety Instruments” means all letters of credit (including standby and
commercial), banker’s acceptances, bank guaranties, shipside bonds, surety bonds
and similar instruments.

 

40



--------------------------------------------------------------------------------

“Swap Obligation” means, with respect to any Grantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Transactions” has the meaning specified in Section 6.26.

“Transaction Costs” means the fees, costs and expenses payable by any Loan Party
or any of its Subsidiaries on or before the Effective Date in connection with
the transactions contemplated by the Loan Documents and the Senior Note
Documents.

“Type” has the meaning specified in the definition of “Loan.”

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits 2007 Revision, International Chamber of
Commerce Publication No. 600 and any subsequent revision thereof adopted by the
International Chamber of Commerce on the date such Letter of Credit is issued.

“Underlying Issuer” means Wells Fargo or one of its Affiliates.

“Underlying Letter of Credit” means a Letter of Credit that has been issued by
an Underlying Issuer.

“Unfunded Pension Liability” means the excess of a Plan’s benefit liabilities
under section 4001(a)(16) of ERISA, over the current value of that Plan’s
assets, determined in accordance with the assumptions used for funding the
Pension Plan pursuant to section 412 of the Code for the applicable plan year.

“United States” and “U.S.” each means the United States of America.

“Unreasonably Small Capital” means for the period from the date hereof through
the Revolving Loan Maturity Date, Parent and its Subsidiaries taken as a whole
after consummation of the Transactions is a going concern and has sufficient
capital to reasonably ensure that it will continue to be a going concern for
such period.

“Update Certificate” means a certificate in substantially the form of Exhibit G.

“U.S. Subsidiary” means a Subsidiary that is located in and a resident of the
United States.

“Warranty Reserve” means, as of any date of determination, the amount of
reserves that Parent has recorded in its books as of such date, in accordance
with GAAP, in respect of actual or estimated warranty claims relating to
products or services provided by Parent and its Subsidiaries.

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association, or any successor thereto by merger.

 

41



--------------------------------------------------------------------------------

“WFCF” means has the meaning specified in the preamble, or any successor thereto
by merger.

“Wholly-Owned Subsidiary” means any Person in which (other than directors’
qualifying shares required by law) 100% of the capital stock or similar equity
interest of each class having ordinary voting power, and 100% of the capital
stock or similar equity interest of every other class, in each case, at the time
as of which any determination is being made, is owned, beneficially and of
record, by Parent, or by one or more of the other Wholly-Owned Subsidiaries, or
both.

“will be able to pay their Stated Liabilities and Identified Contingent
Liabilities as they mature” means for the period from the date hereof through
the Revolving Loan Maturity Date, Parent and its Subsidiaries taken as a whole
will have sufficient assets and cash flow to pay their respective Stated
Liabilities and Identified Contingent Liabilities as those liabilities mature or
(in the case of Identified Contingent Liabilities) otherwise become payable, in
light of business conducted or anticipated to be conducted by the Loan Parties
as reflected in the projected financial statements and in light of the
anticipated credit capacity.

1.02 Other Interpretive Provisions.

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” The term “or” has, except where
otherwise indicated, the inclusive meaning represented by the phrase “and/or.”
Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument or other document (including any Organization Document)
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented, altered, changed, extended, renewed,
replaced, substituted, joined, supplemented, or otherwise modified, as
applicable (subject to any restrictions on such amendments, supplements,
alterations, changes, extensions, renewals, replacements, substitutions,
joinders, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof”,
“hereby” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, (vi) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights, and (vii) the term “documents” includes any and
all instruments, documents, agreements, certificates, indentures, notices and
other writings, however evidenced.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding,” and the word “through” means “to and
including.”

(c) The captions and headings of this Agreement are for convenience of reference
only and shall not affect the interpretation of this Agreement.

 

42



--------------------------------------------------------------------------------

(d) This Agreement and other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and shall each be
performed in accordance with their terms. Unless otherwise expressly provided,
any reference to any action of the Agent or the Lenders by way of consent,
approval or waiver shall be deemed modified by the phrase “in its/their sole
discretion.”

(e) This Agreement and the other Loan Documents are the result of negotiations
among the Agent, Parent, Borrowers and the other parties, have been reviewed by
counsel to the Agent, Parent, Borrowers and such other parties, and are the
products of all parties. Accordingly, they shall not be construed against the
Lenders or the Agent merely because of the Agent’s or Lenders’ involvement in
their preparation.

(f) Any reference herein or in any other Loan Document to the satisfaction,
repayment, or payment in full of the Obligations shall mean (i) the repayment in
full in cash or immediately available funds (or, (A) in the case of contingent
obligations in respect of Letters of Credit, to Cash Collateralize Letters of
Credit, and (B) in the case of obligations in respect of Bank Products (other
than Hedge Obligations), to Cash Collateralize Bank Products) of all of the
Obligations (including the payment of the termination amount then applicable
under Hedge Agreements provided by Bank Product Providers) other than
(x) unasserted contingent indemnification Obligations, (y) any Bank Product
Obligations (other than Hedge Obligations) that, at such time, are allowed by
the applicable Bank Product Provider to remain outstanding without being
required to be repaid or cash collateralized, and (z) any Hedge Obligations
that, at such time, are allowed by the applicable Bank Product Provider to
remain outstanding without being required to be repaid; and (ii) the termination
of all of the Commitments of the Lenders.

(g) Any reference herein or in any other Loan Document to the Cash
Collateralization of the Letters of Credit or the L/C Obligations shall mean the
pledge or deposit of cash or deposit account balances in accordance with the
terms hereof in an amount equal to (i) with respect to the Cash
Collateralization of the Letters of Credit pursuant to the terms of
Section 2.07(a), 100% of the L/C Obligations, and (ii) with respect to the Cash
Collateralization of the Letters of Credit pursuant to the terms of this
Agreement other than Section 2.07(a), 105% of the L/C Obligations.

1.03 Accounting Principles.

(a) Unless the context otherwise clearly requires, all accounting terms not
expressly defined herein shall be construed, and all financial computations
required under this Agreement shall be made, in accordance with GAAP,
consistently applied; provided, that if GAAP shall have been modified after the
Effective Date and the application of such modified GAAP shall have a material
effect on such financial computations (including the computations required for
the purpose of determining compliance with the covenants set forth in Article
VIII), then such computations shall be made and such financial statements,
certificates and reports shall be prepared, and all accounting terms not
otherwise defined herein shall be construed, in accordance with GAAP as in
effect prior to such modification, unless and until the Majority Lenders and
Parent shall have agreed upon the terms of the application of such modified
GAAP.

(b) References herein to “fiscal year”, “fiscal quarter” and “fiscal month”
refer to such fiscal periods of Parent.

(c) For the purposes of making any determination involving the defined terms
Capital Expenditures, EBITDA, Fixed Charges and/or Fixed Charge Coverage Ratio,
any such determination made on or prior to the end of the first four
(4) consecutive fiscal quarters after the

 

43



--------------------------------------------------------------------------------

Effective Date shall be calculated based upon the combined results of operations
of BMHC and Stock including the pro forma effect of (i) any acquisitions
consummated by BMHC or Stock prior to the Effective Date for such period, and
(ii) related Indebtedness used to consummate such acquisitions.

ARTICLE II.

THE CREDITS

2.01 Amounts and Terms of Commitments and Loans. On the terms and subject to the
conditions of this Agreement, each Revolving Lender severally agrees to advance
to Borrowers from time to time during the period beginning on the Effective Date
and ending on the Revolving Loan Maturity Date such loans (each such loan, a
“Revolving Loan”) in Dollars as Borrowers may request under this Section 2.01;
provided, that after giving effect to any Borrowing of Revolving Loans:

(a) the Effective Amount of all Revolving Loans and L/C Obligations shall not
exceed the Aggregate Commitment,

(b) the Effective Amount of the Revolving Loans of any Revolving Lender plus the
participation of such Revolving Lender in the Effective Amount of all L/C
Obligations shall not at any time exceed such Revolving Lender’s Commitment,

(c) the Effective Amount of all Revolving Loans and L/C Obligations shall not
exceed the Borrowing Base then in effect, and

(d) the sum of (A) the Effective Amount of all Revolving Loans and L/C
Obligations, plus (B) the outstanding amount of any Receivables Facility
Indebtedness as of the such date shall not exceed the Borrowing Base (as defined
in the Indenture) as of the date of such incurrence,

Within the limits of each Revolving Lender’s Commitment, and subject to the
other terms and conditions hereof, Borrowers may borrow under this Section 2.01,
prepay under Section 2.06 and reborrow under this Section 2.01.

2.02 Loan Accounts. The Loans made by each Lender and the Letters of Credit
Issued by the Issuing Lender shall be evidenced by one or more accounts or
records maintained by such Lender or Issuing Lender, as the case may be, in the
ordinary course of business. The accounts or records maintained by the Agent,
the Issuing Lender and each Lender shall be conclusive absent manifest error of
the amount of the Loans made by the Lenders to Borrowers and the Letters of
Credit Issued for the accounts of Borrowers, and the interest and payments
thereon. Any failure so to record or any error in doing so shall not, however,
limit or otherwise affect the obligation of Borrowers hereunder to pay any
amount owing with respect to the Loans or any Letter of Credit.

2.03 Procedure for Borrowing.

(a) Each Borrowing of Revolving Loans shall be made upon Borrowers’ irrevocable
written notice delivered to the Agent in the form of a Notice of Borrowing,
which notice must be received by the Agent no later than 10:00 a.m. (California
time) on the requested Borrowing Date, specifying:

(i) the amount of the Borrowing, which shall be in a Minimum Amount;

(ii) the requested Borrowing Date, which shall be a Business Day;

 

44



--------------------------------------------------------------------------------

(iii) the Type of Loans comprising the Borrowing; and

(iv) if applicable, the duration of the Interest Period applicable to such Loans
included in such notice, subject to the provisions of the definition of
“Interest Period” herein. If the Notice of Borrowing fails to specify the
duration of the Interest Period for any Borrowing comprised of LIBOR Rate Loans,
such Interest Period shall be one month.

Notwithstanding the foregoing, at Agent’s election, in lieu of delivering
written notice in the form of a Notice of Borrowing, any Responsible Officer may
give Agent written notice in the form of electronic mail by the required time,
which notice shall include all of the requirements set forth in clauses
(i) through (iv) above; provided, that each such notice submitted by Borrowers
hereunder shall constitute a representation and warranty by Borrowers hereunder,
as of the date of each such notice and as of each Borrowing Date, that the
conditions set forth in Section 5.02 are satisfied.

(b) The Agent will promptly notify each Revolving Lender of its receipt of any
Notice of Borrowing and of the amount of such Lender’s Proportionate Share of
that Borrowing.

(c) Each Lender shall make the amount of such Lender’s Proportionate Share of
the requested Borrowing available to the Agent in immediately available funds,
to the Agent’s Account, not later than 12:00 p.m. (California time) on the
Borrowing Date applicable thereto. After the Agent’s receipt of the proceeds of
such Borrowing, the Agent shall make the proceeds thereof available to Borrowers
on the applicable Borrowing Date by transferring immediately available funds
equal to such proceeds received by the Agent to the Designated Account, unless
on the date of the Borrowing all or any portion of the proceeds thereof shall
then be required to be applied to the repayment of any outstanding Loans or L/C
Obligations, in which case such proceeds or portion thereof shall be applied to
the payment of such Loans or L/C Obligations.

2.04 Conversion and Continuation Elections.

(a) Borrowers may, upon irrevocable written notice to the Agent in accordance
with Section 2.04(b):

(i) elect, as of any Business Day, in the case of Base Rate Loans, or as of the
last day of the applicable Interest Period, in the case of any LIBOR Rate Loans,
to convert any such Loans (or any part thereof in a Minimum Amount) into Loans
of any other Type; or

(ii) elect, as of the last day of the applicable Interest Period, to continue
any LIBOR Rate Loans having Interest Periods expiring on such day (or any part
thereof in a Minimum Amount);

(b) Borrowers shall deliver a Notice of Conversion/Continuation to be received
by the Agent (i) not later than 10:00 a.m. (California time) at least three
(3) Business Days in advance of the Conversion/Continuation Date, if the Loans
are to be converted into or continued as LIBOR Rate Loans, and (ii) prior to
10:00 a.m. (California time) on the Conversion/Continuation Date, if the Loans
are to be converted into Base Rate Loans, specifying:

(i) the proposed Conversion/Continuation Date;

(ii) the aggregate amount of Loans to be converted or continued;

 

45



--------------------------------------------------------------------------------

(iii) the Type of Loans resulting from the proposed conversion or continuation;
and

(iv) other than in the case of conversions into Base Rate Loans, the duration of
the requested Interest Period, subject to the provisions of the definition of
“Interest Period” herein.

(c) If upon the expiration of any Interest Period applicable to LIBOR Rate
Loans, Borrowers have failed to select timely a new Interest Period to be
applicable to such LIBOR Rate Loans, or if any Default then exists, Borrowers
shall be deemed to have elected to convert such LIBOR Rate Loans into Base Rate
Loans effective as of the expiration date of such Interest Period.

(d) The Agent will promptly notify each Revolving Lender of its receipt of a
Notice of Conversion/Continuation, or, if no timely notice is provided by
Borrowers, the Agent will promptly notify each applicable Lender of the details
of any automatic conversion. All conversions and continuations shall be made
ratably according to the respective outstanding principal amounts of the Loans
with respect to which the notice was given held by each Lender.

(e) Unless the Majority Lenders otherwise consent, during the existence of an
Event of Default, Borrowers may not elect to have a Loan made as, converted into
or continued as a LIBOR Rate Loan.

(f) After giving effect to any conversion or continuation of Loans, unless the
Agent shall otherwise consent, there may not be more than eight (8) different
Interest Periods in effect.

(g) Anything to the contrary contained herein notwithstanding, neither Agent,
nor any Lender is required actually to acquire eurodollar deposits to fund or
otherwise match fund any Loan as to which interest accrues at the LIBOR Rate.

2.05 Voluntary Termination or Reduction of Commitments. Borrowers may, at any
time or from time to time, upon irrevocable written notice to the Agent provided
prior to 11:00 a.m. (California time) on the day of such termination or
reduction, terminate or permanently reduce the Commitments; provided, that such
notice may state that it is conditioned upon the consummation of a refinancing
or other transaction, in which case such notice may be revoked by Borrowers (by
written notice to the Agent on or prior to the specified prepayment date),
subject to Section 4.04, if such condition is not satisfied; provided further,
that the aggregate amount of any partial reduction is in a Minimum Amount
unless, after giving effect thereto and to any prepayments of any Revolving
Loans made on the effective date thereof, (i) the Effective Amount of all
Revolving Loans and L/C Obligations together would exceed the Aggregate
Commitment then in effect, or (ii) the Effective Amount of all L/C Obligations
would exceed the L/C Commitment then in effect. Once reduced in accordance with
this Section 2.05, the Commitments may not be increased. Any reduction of the
Commitments shall be applied to each Revolving Lender according to its
Proportionate Share, and each reduction in the Commitments shall also reduce the
L/C Commitment in a like amount. All accrued commitment and letter of credit
fees to, but not including, the effective date of any reduction or termination
of Commitments, shall be paid on the effective date of such reduction or
termination.

2.06 Optional Prepayments. Subject to Section 4.04, Borrowers may prepay the
principal of any Revolving Loan at any time in whole or in part.

2.07 Mandatory Prepayments of Loans; Mandatory Commitment Reductions.

(a) Mandatory Prepayments of Loans.

 

46



--------------------------------------------------------------------------------

(i) L/C Commitment Exceeded. If at any time the Effective Amount of all L/C
Obligations exceeds the L/C Commitment, Borrowers shall, in accordance with
Section 3.02, Cash Collateralize on such date the outstanding Letters of Credit
in an amount equal to the excess of the maximum amount then available to be
drawn under the Letters of Credit over the L/C Commitment.

(ii) Aggregate Commitment Exceeded. If at any time the Effective Amount of all
Revolving Loans and L/C Obligations exceeds the Aggregate Commitment (after
giving effect to all reserves with respect thereto), Borrowers shall
immediately, and without notice or demand, prepay the outstanding principal
amount of the Revolving Loans and Cash Collateralize the L/C Obligations in an
amount equal to the applicable excess in accordance with Section 2.07(b)(i).

(iii) Borrowing Base Exceeded.

(1) If at any time the Effective Amount of all Revolving Loans and L/C
Obligations exceeds the Borrowing Base then in effect, Borrowers shall
immediately, and without notice or demand, prepay the outstanding principal
amount of the Revolving Loans and Cash Collateralize the L/C Obligations in an
amount equal to the applicable excess in accordance with Section 2.07(b)(i).

(2) If at any time the sum of (A) the Effective Amount of all Revolving Loans
and L/C Obligations, plus (B) the outstanding amount of any Receivables Facility
Indebtedness as of such date exceeds the Borrowing Base (as defined in the
Indenture), Borrowers shall immediately, and without notice or demand, prepay
the outstanding principal amount of the Revolving Loans and Cash Collateralize
the L/C Obligations in an amount equal to the applicable excess in accordance
with Section 2.07(b)(i).

(iv) Proceeds of ABL Priority Collateral.

(1) No later than the first Business Day following the date of receipt by Parent
or any of its Subsidiaries of any Net Proceeds of any Disposition or Event of
Loss involving only ABL Priority Collateral (and whether or not an Event of
Default has occurred or is continuing), Borrowers shall prepay the Obligations
in accordance with Section 2.07(b)(ii) in an aggregate amount equal to such Net
Proceeds and any Net Proceeds remaining after such prepayment shall be deposited
in a Deposit Account (other than the Designated Notes Account) subject to a
Control Agreement; provided, that the forgoing to the contrary notwithstanding,
if (x) no Default or Event of Default has occurred and is continuing at the time
such Net Proceeds are received or at any time thereafter on or before the
earlier of (I) the end of the applicable Reinvestment Period, and (II) the date
of the prepayment or reinvestment of all such Net Proceeds, and (y) no
Prepayment Trigger has occurred and is continuing at the time such Net Proceeds
are received or at any time thereafter on or before the end of the applicable
Reinvestment Period, then Borrowers shall only be required to make a prepayment
of the Obligations pursuant to this Section 2.07(a)(iv)(1) and in accordance
with Section 2.07(b)(ii) in an amount equal to the lesser of (A) the amount of
such Net Proceeds, and (B) the amount (if any) necessary to result in
Availability of at least $1.00 after giving effect to such prepayment.

(2) No later than the first Business Day following the date of receipt by Parent
or any of its Subsidiaries of any Net Proceeds of any Disposition or Event of
Loss involving Mixed Collateral (and whether or not an Event of Default has
occurred or is continuing), then Borrowers shall prepay the Obligations in
accordance with Section 2.07(b)(ii) by an aggregate amount (such calculation,
the “ABL Allocation”) equal to the sum of (A) the book value, determined in
accordance with GAAP, of all ABL Priority Collateral consisting of Accounts or
other accounts receivable that are the subject of such Disposition or Event of
Loss or owned by the Person whose Equity Securities are the

 

47



--------------------------------------------------------------------------------

subject of such Disposition or Event of Loss, determined as of the date of such
Disposition or Event of Loss (the “Specified A/R Proceeds”), (B) the book value
determined in accordance with GAAP of all ABL Priority Collateral consisting of
Inventory that is the subject of such Disposition or Event of Loss or owned by
the Person whose Equity Securities are the subject of such Disposition or Event
of Loss, determined as of the date of such Disposition or Event of Loss (the
“Specified Inventory Proceeds”), and (C) an amount equal to the Fair Market
Value of all other ABL Priority Collateral (other than Specified A/R Proceeds
and Specified Inventory Proceeds) that is the subject of such Disposition or
Event of Loss or owned by the Person whose Equity Securities are the subject of
such Disposition or Event of Loss that are ABL Priority Collateral, and any Net
Proceeds remaining after such prepayment shall be deposited in a Deposit Account
(other than the Designated Notes Account) subject to a Control Agreement;
provided, that the forgoing to the contrary notwithstanding, if (x) no Default
or Event of Default has occurred and is continuing at the time such Net Proceeds
are received or at any time thereafter on or before the earlier of (I) the end
of the applicable Reinvestment Period and (II) the date of the prepayment or
reinvestment of all such Net Proceeds, and (y) no Prepayment Trigger has
occurred and is continuing at the time such Net Proceeds are received or at any
time thereafter on or before the end of the applicable Reinvestment Period, then
Borrowers shall only be required to make a prepayment of the Obligations
pursuant to this Section 2.07(a)(iv)(2) and in accordance with
Section 2.07(b)(ii) in an amount equal to the lesser of (A) the amount of such
Net Proceeds, and (B) the amount (if any) necessary to result in Availability of
at least $1.00 after giving effect to such prepayment.

(3) Borrowers shall make such prepayments of the Obligations and/or make such
investments in Additional Assets (as defined in the Senior note Documents) as
are necessary to avoid (i) the obligation to make an Asset Sale Offer (as
defined in the Senior Note Documents) with respect to the ABL Allocation of the
Net Proceeds in connection with any Disposition or Event of Loss of Mixed
Collateral, and (ii) the obligation to make an ABL Asset Sale Offer (as defined
in the Senior Note Documents). No later than the first Business Day following
the occurrence of any Prepayment Trigger, Borrowers shall prepay the Obligations
in accordance with Section 2.07(b)(ii) in an aggregate amount equal to the
Required Prepayment Amount.

(b) Application of Payments.

(i) Each prepayment pursuant to Section 2.07(a)(ii) or (iii) shall be applied in
the following order of priority:

(1) So long as no Application Event has occurred and is continuing, as follows:
first, Borrowers shall prepay the Revolving Loans then outstanding; and second
(if any such excess remains), Borrowers shall Cash Collateralize any L/C
Obligations then outstanding in accordance with Section 3.02; and

(2) If an Application Event has occurred and is continuing, in accordance with
Section 9.03.

(ii) Each prepayment pursuant to Section 2.07(a)(iv) shall be applied in the
following order of priority:

(1) So long as no Application Event has occurred and is continuing, as follows:
first, Borrowers shall prepay the Revolving Loans then outstanding; and second
(if any excess remains), Borrowers shall Cash Collateralize any L/C Obligations
then outstanding in accordance with Section 3.02; provided, that Borrowers shall
not be obligated to Cash Collateralize any L/C Obligations in connection with
any mandatory prepayment required pursuant to Section 2.07(a)(iv) so long as
(A) no Default or Event of Default shall have occurred or be continuing or
immediately result from such mandatory prepayment, and (B) as of the date of
such mandatory prepayment and after giving effect thereto, Borrowers would have
Availability of at least the greater of (x) $67,500,000, and (y) 15.0% of the
Aggregate Commitment then in effect.

 

48



--------------------------------------------------------------------------------

(2) If an Application Event has occurred and is continuing, in accordance with
Section 9.03.

(c) Interest; Other Amounts; No Deemed Consent. Borrowers shall pay, together
with each prepayment under this Section 2.07, accrued interest on the amount of
any Loans prepaid and any amounts required pursuant to Section 4.04. Nothing in
this Section 2.07 shall be deemed consent of the Majority Lenders to any
Disposition or issuance of Indebtedness or Equity Securities not otherwise
permitted in Article VIII.

(d) Mandatory Commitment Reductions. The Aggregate Commitment shall be
automatically and permanently reduced to $0 on the Revolving Loan Maturity Date.

2.08 Repayment. Borrowers shall repay to the Agent for the account of the
Revolving Lenders on the Revolving Loan Maturity Date the aggregate principal
amount of Revolving Loans outstanding on such date.

2.09 Interest.

(a) Subject to Section 2.09(c) below, each Revolving Loan shall bear interest on
the outstanding principal amount thereof from the applicable Borrowing Date at a
rate per annum equal to:

(i) So long as no FILO Reserve Trigger Period is in effect, then with respect to
all Revolving Loans in an aggregate amount up to the Formula Amount:

(A) if the Revolving Loan is a LIBOR Rate Loan, at a per annum rate equal to the
LIBOR Rate, plus the Applicable Margin Relative to LIBOR Rate Loans, plus 0.75%,
and

(B) if the Revolving Loan is a Base Rate Loan, at a per annum rate equal to the
Base Rate, plus the Applicable Margin Relative to Base Rate Loans, plus 0.75%,
and

(ii) So long as no FILO Reserve Trigger Period is in effect, then with respect
to all Revolving Loans in excess of the Formula Amount:

(A) if the Revolving Loan is a LIBOR Rate Loan, at a per annum rate equal to the
LIBOR Rate, plus the Applicable Margin Relative to LIBOR Rate Loans, and

(B) if the Revolving Loan is a Base Rate Loan, at a per annum rate equal to the
Base Rate, plus the Applicable Margin Relative to Base Rate Loans; and

(iii) If a FILO Reserve Trigger Period is in effect, then with respect to all
Revolving Loans:

(A) if the Revolving Loan is a LIBOR Rate Loan, at a per annum rate equal to the
LIBOR Rate, plus the Applicable Margin Relative to LIBOR Rate Loans, and

 

49



--------------------------------------------------------------------------------

(B) if the Revolving Loan is a Base Rate Loan, at a per annum rate equal to the
Base Rate, plus the Applicable Margin Relative to Base Rate Loans.

(b) (i) Accrued interest on each Loan shall be due and payable in arrears on
each Interest Payment Date for such Loan, and (ii) all accrued and unpaid
interest shall be due and payable in cash in arrears at final maturity of the
applicable Loans (whether at stated maturity, upon acceleration or otherwise)
and upon payment (including prepayment) in full of the applicable Loans;
provided, that (A) additional interest accrued pursuant to Section 2.09(c) shall
be due and payable in cash upon demand of the Agent at the request or with the
consent of the Majority Lenders, and (B) in the event of any repayment or
prepayment of any Loan, accrued interest on the principal amount repaid or
prepaid shall be due and payable on the date of such repayment or prepayment.
During the existence of any Event of Default, all interest accruing hereunder
shall be payable in cash on demand of the Agent at the request or with the
consent of the Majority Lenders.

(c) Notwithstanding Section 2.09(a), (i) at the election of the Agent at the
request or with the consent of the Majority Lenders while any Event of Default
exists, or (ii) after acceleration, Borrowers shall pay interest (after as well
as before entry of judgment thereon to the extent permitted by law) on the
principal amount of all outstanding Loans and other Obligations (except for Bank
Product Obligations) of Borrowers, at a rate per annum which is determined by
adding 2.00% per annum to the rate otherwise then in effect hereunder.

(d) Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to Borrowers. In
determining whether the interest contracted for, charged, or received by the
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (i) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (ii) exclude voluntary
prepayments and the effects thereof, and (iii) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

2.10 Fees. In addition to certain fees described in Section 3.03:

(a) Fee Letters. Borrowers shall pay to the Agent, for the account of the
parties specified therein, (i) as and when due and payable under the terms of
the Fee Letter, the fees set forth in the Fee Letter, and (ii) as and when due
and payable under the terms of the Arranger Fee Letter, the fees set forth in
the Arranger Fee Letter.

(b) Commitment Fees. Borrowers shall pay to the Agent for the account of each
Revolving Lender (except for Defaulting Lenders) a commitment fee on the actual
daily unused portion of such Revolving Lender’s Commitment (the “Available
Commitment”), computed on a monthly basis in arrears on the last Business Day of
each calendar month based upon the daily utilization for that month as
calculated by the Agent at a rate per annum equal to the Applicable Fee Amount
(such fees, the “Commitment Fees”). For purposes of calculating the Available
Commitment under this Section 2.10, the Commitments shall be deemed used to the
extent of the Effective Amount of Revolving Loans then outstanding plus the
Effective Amount of L/C Obligations then outstanding. Such Commitment Fees shall
accrue from the Effective Date to the Revolving Loan Maturity Date and shall be
due and payable monthly in arrears on the last Business Day of each calendar
month, with the final payment to be made on the Revolving Loan Maturity Date;
provided, that in connection with any termination of Commitments hereunder, the
accrued Commitment Fees calculated for the period ending on such date shall also
be paid

 

50



--------------------------------------------------------------------------------

on the date of termination. The Commitment Fees provided in this Section 2.10(b)
shall accrue at all times after the Effective Date, including at any time during
which one or more conditions in Article V are not met. Such fees are fully
earned when due and, once paid, are non-refundable.

2.11 Computation of Fees and Interest.

(a) All computations of fees and interest shall be made on the basis of a
360-day year and actual days elapsed. Interest and fees shall accrue during each
period during which interest or such fees are computed from the first day
thereof to the last day thereof.

(b) Each determination of an interest rate by the Agent shall be conclusive and
binding on Borrowers and the Lenders in the absence of manifest error. The Agent
will, at the request of Administrative Borrower or any Lender, deliver to
Administrative Borrower or the Lender, as the case may be, a statement showing
the quotations used by the Agent in determining any interest rate and the
resulting interest rate.

2.12 Payments Generally; Agent’s Clawback.

(a) General. All payments to be made by Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by Borrowers
hereunder shall be made to the Agent, for the account of the respective Lenders
to which such payment is owed, at the Agent’s Payment Office in Dollars and in
immediately available funds not later than 11:00 a.m. (California time) on the
date specified herein. The Agent will promptly distribute to each Lender its
Proportionate Share (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Agent after 11:00 a.m. (California time)
shall be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue. If any payment to be made by Borrowers
shall come due on a day other than a Business Day, payment shall be made on the
next following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.

(b) Funding by Lenders; Payments by Borrowers; Presumption by Agent.

(i) Funding by Lenders; Presumption by Agent. Unless the Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing (or
prior to the time of any Borrowing, in the case of any same day advance of
Loans) that such Lender will not make available to the Agent such Lender’s share
of such Borrowing, the Agent may assume that such Lender has made such share
available on such date in accordance with Section 2.03 and may, in reliance upon
such assumption, make available to Borrowers a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Agent, then the applicable Lender and Borrowers severally agree
to pay to the Agent forthwith on demand such corresponding amount in immediately
available funds with interest thereon, for each day from and including the date
such amount is made available to Borrowers to but excluding the date of payment
to the Agent, at (A) in the case of a payment to be made by such Lender, the
greater of the Federal Funds Rate and a rate determined by the Agent in
accordance with banking industry rules on interbank compensation, and (B) in the
case of a payment to be made by Borrowers, the interest rate applicable to
Loans. If Borrowers and such Lender shall pay such interest to the Agent for the
same or an overlapping period, the Agent shall promptly remit to Borrowers the
amount of such interest paid by Borrowers for such period. If such Lender pays
its share of the applicable Borrowing to the Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing. Any payment by
Borrowers shall be without prejudice to any claim Borrowers may have against a
Lender that shall have failed to make such payment to the Agent.

 

51



--------------------------------------------------------------------------------

(ii) Payments by Borrowers; Presumptions by Agent. Unless the Agent shall have
received notice from Borrowers prior to the date on which any payment is due to
the Agent for the account of the Lenders or the Issuing Lender hereunder that
Borrowers will not make such payment, the Agent may assume that Borrowers have
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Lender, as the case
may be, the amount due. In such event, if Borrowers have not in fact made such
payment, then each of the Lenders or the Issuing Lender, as the case may be,
severally agrees to repay to the Agent forthwith on demand the amount so
distributed to such Lender or the Issuing Lender, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Agent, at the
greater of the Federal Funds Rate and a rate determined by the Agent in
accordance with banking industry rules on interbank compensation.

A notice of the Agent to any Lender or Borrowers with respect to any amount
owing under this subsection (b) shall be conclusive, absent manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Agent funds for any Loan to be made by such Lender as provided in the
foregoing provisions of this Article II, and such funds are not made available
to Borrowers by the Agent because the conditions to the applicable Credit
Extension set forth in Article V are not satisfied or waived in accordance with
the terms hereof, the Agent shall promptly return such funds (in like funds as
received from such Lender) to such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and to make payments
pursuant to Section 11.04(b) are several and not joint. The failure of any
Lender to make any Loan, to fund any such participation or to make any payment
under Section 11.04(b) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under
Section 11.04(b).

2.13 Sharing of Payments, Etc.

(a) Except as otherwise provided herein:

(i) Each Revolving Loan and reduction of the Aggregate Commitment shall be made
or shared among the Revolving Lenders pro rata according to their respective
Proportionate Shares;

(ii) Each payment of principal on Loans in any Borrowing shall be shared among
the Lenders which made or funded the Loans in such Borrowing pro rata according
to the respective unpaid principal amounts of such Loans then owed to such
Lenders;

(iii) Each payment of interest on Loans in any Borrowing shall be shared among
the Lenders that made or funded the Loans in such Borrowing pro rata according
to (A) the respective unpaid principal amounts of such Loans so made or funded
by such Lenders, and (B) the dates on which such Lenders so made or funded such
Loans;

(iv) Each payment of Commitment Fees pursuant to this Agreement shall be shared
among the Revolving Lenders (except for Defaulting Lenders) pro rata according
to (A) their respective Proportionate Shares, and (B) in the case of each
Revolving Lender which becomes a Revolving Lender hereunder after the date
hereof, the date upon which such Revolving Lender so became a Revolving Lender;

 

52



--------------------------------------------------------------------------------

(v) Each payment of any fees due in connection with any amendment hereto or any
waiver of or forbearance from any Event of Default existing hereunder shall be
shared among those Lenders consenting to such amendment, waiver or forbearance
or as otherwise agreed to by such Lenders;

(vi) Except for fees payable under the Fee Letter and the Arranger Fee Letter,
which shall be paid in accordance with the terms thereof respectively, each
payment of interest (other than interest on Loans) and fees (other than
Commitment Fees) shall be shared among the Lenders and the Agent owed the amount
upon which such interest or fee accrues pro rata according to (A) the respective
amounts so owed such Lenders and the Agent, and (B) the dates on which such
amounts became owing to such Lenders and the Agent; and

(vii) All other payments under this Agreement and the other Loan Documents shall
be for the benefit of the Person or Persons specified.

(b) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in L/C Obligations held by it or
other obligations hereunder resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Loans or participations and accrued
interest thereon or other such obligations greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Agent of such fact, and (b) purchase (for cash at face
value) participations in the Loans, subparticipations in L/C Obligations and
participations in such other obligations of the other Lenders, or make such
other adjustments as shall be equitable, so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans and other
amounts owing them; provided, that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section 2.13(b) shall not be construed to apply to
(x) any payment made by Borrowers pursuant to and in accordance with the express
terms of this Agreement, or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations to any assignee or participant,
other than to any Borrower (as to which the provisions of this Section 2.13(b)
shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation. The Agent will keep records (which shall be
conclusive and binding in the absence of manifest error) of participations
purchased under this Section 2.13(b) and will in each case notify the applicable
Lenders following any such purchases or repayments.

 

53



--------------------------------------------------------------------------------

2.14 Security and Guaranty.

(a) All Obligations under this Agreement and all other Loan Documents shall be
secured in accordance with the Collateral Documents.

(b) All Obligations of any Borrower under this Agreement and all other Loan
Documents to which such Borrower is a party shall be unconditionally guaranteed
by each Guarantor pursuant to its Guaranty.

2.15 Accordion.

(a) At any time at the option of Borrowers (but subject to the conditions set
forth in clause (b) below), the Commitment and the Aggregate Commitment may be
increased by an amount in the aggregate for all such increases of the Commitment
and the Aggregate Commitment not to exceed the Available Increase Amount (each
such increase, an “Increase”). Agent shall invite each Lender to increase its
Commitment (it being understood that no Lender shall be obligated to increase
its Commitment) in connection with a proposed Increase at the interest margin
proposed by Borrowers, and if sufficient Lenders do not agree to increase their
Commitment in connection with such proposed Increase, then Agent or Borrowers
may invite any prospective lender who is reasonably satisfactory to Agent and
Administrative Borrower to become a Lender in connection with a proposed
Increase. Any Increase shall be in an amount of at least $10,000,000 and
integral multiples of $10,000,000 in excess thereof. In no event may the
Commitment and the Aggregate Commitment be increased pursuant to this
Section 2.15 on more than three occasions.

(b) Each of the following shall be conditions precedent to any Increase of the
Commitment and the Aggregate Commitment:

(i) Agent or Borrowers have obtained the Commitment of one or more Lenders (or
other prospective lenders) reasonably satisfactory to Agent and Administrative
Borrower to provide the applicable Increase and any such Lenders (or prospective
lenders), Administrative Borrower, and Agent have signed a joinder agreement to
this Agreement (an “Increase Joinder”), in form and substance reasonably
satisfactory to Agent, to which such Lenders (or prospective lenders),
Administrative Borrower, and Agent are party;

(ii) the representations and warranties in Article VI qualified as to
materiality shall be true and correct and those not so qualified shall be true
and correct in all material respects on and as of the Increase Date (as defined
below) with the same effect as if made on and as of such Increase Date (except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date); provided, that notwithstanding the foregoing, the only representations
and warranties relating to the target of a Permitted Acquisition and its
Subsidiaries and their businesses in an acquisition agreement shall be (A) such
of the representations and warranties made by either (x) in the case of a
merger, the target of the merger in the acquisition agreement, or (y) in the
case of an Equity Securities or asset acquisition, the sellers of such Equity
Securities or assets (as applicable) in the acquisition agreement, in either
case only to the extent that a Loan Party or a Loan Party’s applicable
Affiliates have a right (without regard to any notice requirement) not to
consummate the transactions contemplated by the Acquisition or to terminate
their respective obligations under the acquisition agreement as a result of a
breach of such representations and warranties, and (B) the Specified
Representations;

(iii) no Default or Event of Default shall exist as of the Increase Date or
shall result from such Increase;

 

54



--------------------------------------------------------------------------------

(iv) Administrative Borrower has delivered to Agent updated pro forma
projections (after giving effect to the applicable Increase) for Parent and its
Subsidiaries;

(v) Borrowers shall have reached agreement with the Lenders (or prospective
lenders) agreeing to the increased Commitment with respect to the
interest margins applicable to Revolving Loans to be made pursuant to the
increased Commitment (which interest margins may be higher than or equal to the
interest margins applicable to Revolving Loans set forth in this Agreement
immediately prior to the date of the increased Commitment (the date of the
effectiveness of the increased Commitment and the Aggregate Commitment, the
“Increase Date”)) and shall have communicated the amount of such interest
margins to Agent. Any Increase Joinder may, with the consent of Agent,
Administrative Borrower and the Lenders or prospective lenders agreeing to the
proposed Increase, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate to effectuate the provisions of
this Section 2.15 (including any amendment necessary to effectuate the interest
margins for the Revolving Loans to be made pursuant to the increased
Commitment). Anything to the contrary contained herein notwithstanding, if the
interest margin that is to be applicable to the Revolving Loans to be made
pursuant to the increased Commitment is higher than the interest margin
applicable to the Revolving Loans immediately prior to the applicable Increase
Date (the amount by which the interest margin is higher, the “Excess”), then the
interest margin applicable to the Revolving Loans immediately prior to the
Increase Date shall be increased by the amount of the Excess, effective on the
applicable Increase Date, and without the necessity of any action by any party
hereto;

(vi) Borrowers shall have reached agreement with the Lenders (or prospective
lenders) agreeing to the increased Commitment with respect to any supplemental
closing fee to be paid on account of the increased Commitment;

(vii) Borrowers and Agent shall have reached agreement on the amount of any
agency fee to be paid by Borrowers to Agent on the Increase Date, as
contemplated by the Fee Letter; and

(viii) the Chief Financial Officer of Parent shall have provided to Agent an
officer’s certificate certifying that such Increase shall be permitted under the
Senior Note Documents.

(c) Unless otherwise specifically provided herein, all references in this
Agreement and any other Loan Document to Revolving Loans shall be deemed, unless
the context otherwise requires, to include Revolving Loans made pursuant to the
increased Commitment and the Aggregate Commitment pursuant to this Section 2.15.

(d) Each of the Lenders having a Commitment prior to the Increase Date (the
“Pre-Increase Revolving Lenders”) shall assign to any Lender which is acquiring
a new or additional Commitment on the Increase Date (the “Post-Increase
Revolving Lenders”), and such Post-Increase Revolving Lenders shall purchase
from each Pre-Increase Revolving Lender, at the principal amount thereof, such
interests in the Revolving Loans and participation interests in Letters of
Credit on such Increase Date as shall be necessary in order that, after giving
effect to all such assignments and purchases, such Revolving Loans and
participation interests in Letters of Credit will be held by Pre-Increase
Revolving Lenders and Post-Increase Revolving Lenders ratably in accordance with
their Proportionate Share after giving effect to such increased Commitments.

(e) The Revolving Loans, Commitments, and Aggregate Commitment established
pursuant to this Section 2.15 shall constitute Revolving Loans, Commitment and
Aggregate Commitment under, and shall be entitled to all the benefits afforded
by, this Agreement and the other Loan Documents, and shall, without limiting the
foregoing, benefit equally and ratably from any guarantees and the security
interests created by the Loan Documents. Borrowers shall take any actions
reasonably required by Agent to ensure and demonstrate that the Liens and
security interests granted by the Loan Documents continue to be perfected under
the Code or otherwise after giving effect to the establishment of any such new
Commitment and Aggregate Commitment.

 

55



--------------------------------------------------------------------------------

2.16 Protective Advances and Optional Overadvances.

(a) Any contrary provision of this Agreement or any other Loan Document
notwithstanding, the Agent hereby is authorized by Borrowers and the Lenders,
from time to time in the Agent’s sole discretion, (A) after the occurrence and
during the continuance of a Default or an Event of Default, or (B) at any time
that any of the other applicable conditions precedent set forth in Section 5.02
are not satisfied, to make Revolving Loans to, or for the benefit of, Borrowers
on behalf of the Revolving Lenders (in an aggregate amount for all such
Revolving Loans taken together outstanding at any one time not exceeding the
greater of (x) $45,000,000, and (y) 10% of the Aggregate Commitment) that Agent,
in its Permitted Discretion deems necessary or desirable (1) to preserve or
protect the Collateral, or any portion thereof, or (2) to enhance the likelihood
of repayment of the Obligations (other than the Bank Product Obligations) (any
of the Revolving Loans described in this Section 2.16(a) shall be referred to as
“Protective Advances”). Agent’s authorization to make Protective Advances may be
revoked at any time by the Majority Lenders. Notwithstanding anything contained
in this Agreement or any other Loan Document to the contrary, to the extent that
the making of any Protective Advance causes (i) the Effective Amount of
Revolving Loans (including Protective Advances) and L/C Obligations (except for
and excluding amounts charged to the Loan Account for interest, fees, or Lender
Group Expenses) to exceed the Aggregate Commitment, or (ii) any Lender’s
Proportionate Share of the Effective Amount of Revolving Loans (including
Protective Advances) and L/C Obligations (except for and excluding amounts
charged to the Loan Account for interest, fees, or Lender Group Expenses) to
exceed such Lender’s Commitment, such portion of such Protective Advance shall
be for Agent’s sole and separate account and not for the account of any Lender
and shall be entitled to priority in repayment in accordance with Section 9.03.

(b) Any contrary provision of this Agreement or any other Loan Document
notwithstanding, the Lenders hereby authorize the Agent, and the Agent may, but
is not obligated to, knowingly and intentionally, continue to make Revolving
Loans to Borrowers notwithstanding that an Overadvance exists or thereby would
be created, so long as (i) after giving effect to such Revolving Loans, the
Effective Amount of Revolving Loans (including Protective Advances) and L/C
Obligations does not exceed the Borrowing Base by more than the greater of
(x) $45,000,000, and (y) 10% of the Aggregate Commitment, and (ii) after giving
effect to such Revolving Loans, the Effective Amount of Revolving Loans (not
including Protective Advances) and L/C Obligations (except for and excluding
amounts charged to the Loan Account for interest, fees, or Lender Group
Expenses) does not exceed the Aggregate Commitment. In the event the Agent
obtains actual knowledge that the Effective Amount of Revolving Loans and L/C
Obligations exceeds the amounts permitted by the immediately foregoing
provisions, regardless of the amount of, or reason for, such excess, the Agent
shall notify the Lenders as soon as practicable (and prior to making any (or any
additional) intentional Overadvances (except for and excluding amounts charged
to the Loan Account for interest, fees, or Lender Group Expenses) unless the
Agent determines that prior notice would result in imminent harm to the
Collateral or its value, in which case the Agent may make such Overadvances and
provide notice as promptly as practicable thereafter), and the Revolving Lenders
thereupon shall, together with the Agent, jointly determine the terms of
arrangements that shall be implemented with Borrowers intended to reduce, within
a reasonable time, the outstanding principal amount of the Revolving Loans to
Borrowers to an amount permitted by the preceding sentence. In such
circumstances, if any Revolving Lender objects to the proposed terms of
reduction or repayment of any Overadvance, the terms of reduction or repayment
thereof shall be implemented according to the determination of the Majority
Lenders. The foregoing provisions are meant for the benefit of the Lenders and
the Agent and are not meant for the benefit of Borrowers, which shall

 

56



--------------------------------------------------------------------------------

continue to be bound by the provisions of Section 2.07. Each Revolving Lender
shall be obligated to settle with the Agent as provided in Section 2.17 for the
amount of such Lender’s Proportionate Share of any unintentional Overadvances by
the Agent reported to such Revolving Lender, any intentional Overadvances made
as permitted under this Section 2.16(b), and any Overadvances resulting from the
charging to the Loan Account of interest, fees, or Lender Group Expenses. In any
event if any Overadvance not otherwise made or permitted pursuant to this
Section 2.16(b) remains outstanding for more than 60 days, unless otherwise
agreed to by the Majority Lenders, Borrowers shall immediately repay Revolving
Loans in an amount sufficient to eliminate all such Overadvances not otherwise
made or permitted to this Section 2.16(b). Agent’s ability to require Lenders
with Commitments to settle with Agent for intentional Overadvances as permitted
under this Section 2.16(b) may be revoked at any time by the Majority Lenders.
Any such revocation must be in writing and shall become effective prospectively
upon Agent’s receipt thereof.

(c) Each Protective Advance and each Overadvance shall be deemed to be a
Revolving Loan hereunder, except that no Protective Advance or Overadvance shall
be eligible to be a LIBOR Rate Loan and, prior to Settlement therefor, all
payments on the Protective Advances shall be payable to the Agent solely for its
own account. The Protective Advances and Overadvances shall be repayable on
demand, secured by the Agent’s Liens, constitute Obligations hereunder, and bear
interest at the rate applicable from time to time to Revolving Loans that are
Base Rate Loans. The ability of the Agent to make Protective Advances is
separate and distinct from its ability to make Overadvances and its ability to
make Overadvances is separate and distinct from its ability to make Protective
Advances. For the avoidance of doubt, the limitations on the Agent’s ability to
make Protective Advances do not apply to Overadvances and the limitations on the
Agent’s ability to make Overadvances do not apply to Protective Advances. The
provisions of this Section 2.16 are for the exclusive benefit of the Agent and
the Lenders and are not intended to benefit Borrowers (or any other Loan Party)
in any way.

2.17 Settlement. It is agreed that each Revolving Lender’s funded portion of the
Revolving Loans is intended by the Revolving Lenders to equal, at all times,
such Lender’s Proportionate Share of the outstanding Revolving Loans. Such
agreement notwithstanding, the Agent and the Revolving Lenders agree (which
agreement shall not be for the benefit of Borrowers) that in order to facilitate
the administration of this Agreement and the other Loan Documents, settlement
among the Revolving Lenders as to the Revolving Loans and the Protective
Advances shall take place on a periodic basis in accordance with the following
provisions:

(a) The Agent shall request settlement (“Settlement”) with the Revolving Lenders
on a weekly basis, or on a more frequent basis if so determined by the Agent
(1) for itself, with respect to the outstanding Protective Advances, and
(2) with respect to any Borrower’s or any of their respective Subsidiaries’
Collections or payments received, as to each by notifying the Revolving Lenders
by telecopy, telephone, or other similar form of transmission, of such requested
Settlement, no later than 2:00 p.m. (California time) on the Business Day
immediately prior to the date of such requested Settlement (the date of such
requested Settlement being the “Settlement Date”). Such notice of a Settlement
Date shall include a summary statement of the amount of outstanding Revolving
Loans and Protective Advances for the period since the prior Settlement Date.
Subject to the terms and conditions contained herein: (y) if the amount of the
Revolving Loans (including Protective Advances) made by a Revolving Lender that
is not a Defaulting Lender exceeds such Lender’s Proportionate Share of the
Revolving Loans (including Protective Advances) as of a Settlement Date, then
the Agent shall, by no later than 12:00 p.m. (California time) on the Settlement
Date, transfer in immediately available funds to a deposit account of such
Revolving Lender (as such Revolving Lender may designate), an amount such that
each such Revolving Lender shall, upon receipt of such amount, have as of the
Settlement Date, its Proportionate Share of the Revolving Loans (including
Protective Advances), and (z) if the amount of the Revolving Loans (including
Protective Advances) made by a Revolving Lender is less than such

 

57



--------------------------------------------------------------------------------

Revolving Lender’s Proportionate Share of the Revolving Loans (including
Protective Advances) as of a Settlement Date, such Revolving Lender shall no
later than 12:00 p.m. (California time) on the Settlement Date transfer in
immediately available funds to the Agent’s Account, an amount such that each
such Revolving Lender shall, upon transfer of such amount, have as of the
Settlement Date, its Proportionate Share of the Revolving Loans (including
Protective Advances). Such amounts made available to the Agent under clause
(z) of the immediately preceding sentence shall be applied against the amounts
of the applicable Protective Advances and shall constitute Revolving Loans of
such Revolving Lenders. If any such amount is not made available to the Agent by
any Revolving Lender on the Settlement Date applicable thereto to the extent
required by the terms hereof, the Agent shall be entitled to recover for its
account such amount on demand from such Revolving Lender together with interest
thereon at the greater of the Federal Funds Rate and a rate determined by the
Agent in accordance with banking industry rules on interbank compensation.

(b) In determining whether a Revolving Lender’s balance of the Revolving Loans
and Protective Advances is less than, equal to, or greater than such Lender’s
Proportionate Share of the Revolving Loans and Protective Advances as of a
Settlement Date, the Agent shall, as part of the relevant Settlement, apply to
such balance the portion of payments actually received in good funds by the
Agent with respect to principal, interest, fees payable by Borrowers and
allocable to the Revolving Lenders hereunder, and proceeds of Collateral.

(c) Between Settlement Dates, the Agent, to the extent Protective Advances are
outstanding, may pay over to the Agent any Collections or payments received by
the Agent, that in accordance with the terms of this Agreement would be applied
to the reduction of the Revolving Loans, for application to the Protective
Advances. During the period between Settlement Dates, the Agent with respect to
Protective Advances, and each Revolving Lender (subject to the effect of
agreements between the Agent and individual Lenders) with respect to the
Revolving Loans and Protective Advances, shall be entitled to interest at the
applicable rate or rates payable under this Agreement on the daily amount of
funds employed by the Agent, or the Revolving Lenders, as applicable.

ARTICLE III.

THE LETTERS OF CREDIT

3.01 (a) Subject to the terms and conditions of this Agreement, upon the request
of any Borrower made in accordance herewith, and prior to the Revolving Loan
Maturity Date, Issuing Lender agrees to Issue, or to cause an Underlying Issuer
(including, as Issuing Lender’s agent) to Issue, a requested Letter of Credit
for the account of Borrowers. If Issuing Lender, at its option, elects to cause
an Underlying Issuer to Issue a requested Letter of Credit, then Issuing Lender
agrees that it will enter into arrangements relative to the reimbursement of
such Underlying Issuer (which may include, among other means, by becoming an
applicant with respect to such Letter of Credit or entering into undertakings or
other arrangements that provide for reimbursement of such Underlying Issuer with
respect to such drawings under Letter of Credit; each such obligation or
undertaking, irrespective of whether in writing, a “Reimbursement Undertaking”)
with respect to Letters of Credit Issued by such Underlying Issuer for the
account of Borrowers. By submitting a request to Issuing Lender for the Issuance
of a Letter of Credit, Borrowers shall be deemed to have requested that
(i) Issuing Lender Issue, or (ii) an Underlying Issuer Issue the requested
Letter of Credit (and, in such case, to have requested Issuing Lender to Issue a
Reimbursement Undertaking with respect to such requested Letter of Credit).
Borrowers acknowledge and agree that Borrowers are and shall be deemed to be
applicants (within the meaning of Section 5102(a)(2) of the UCC) with respect to
each Underlying Letter of Credit. Each request for the Issuance of a Letter of
Credit, or the amendment, renewal, or extension of any outstanding Letter of
Credit, shall be irrevocable and shall be made in writing by a Responsible
Officer of Administrative Borrower and

 

58



--------------------------------------------------------------------------------

delivered to Issuing Lender via telefacsimile or other electronic method of
transmission reasonably acceptable to Issuing Lender and reasonably in advance
of the requested date of Issuance, amendment, renewal, or extension. Each such
request shall be in form and substance reasonably satisfactory to Issuing Lender
and (i) shall specify (A) the amount of such Letter of Credit, (B) the date of
Issuance, amendment, renewal, or extension of such Letter of Credit, (C) the
proposed expiration date of such Letter of Credit, (D) the name and address of
the beneficiary of the Letter of Credit, and (E) such other information
(including, the conditions to drawing, and, in the case of an amendment,
renewal, or extension, identification of the Letter of Credit to be so amended,
renewed, or extended) as shall be necessary to prepare, amend, renew, or extend
such Letter of Credit, and (ii) shall be accompanied by such Issuer Documents as
Agent, Issuing Lender or Underlying Issuer may request or require, to the extent
that such requests or requirements are consistent with the Issuer Documents that
Issuing Lender or Underlying Issuer generally requests for Letters of Credit in
similar circumstances. Issuing Lender’s or Underlying Issuer’s records of the
content of any such request will be conclusive. Anything contained herein to the
contrary notwithstanding, Issuing Lender may, but shall not be obligated to,
Issue or cause the Issuance of a Letter of Credit or to Issue a Reimbursement
Undertaking in respect of an Underlying Letter of Credit, in either case, that
supports the obligations of Parent or its Subsidiaries (1) in respect of (A) a
lease of real property, or (B) an employment contract, or (2) at any time that
one or more of the Lenders is a Defaulting Lender.

(b) Issuing Lender shall have no obligation to Issue a Letter of Credit or a
Reimbursement Undertaking in respect of an Underlying Letter of Credit, in
either case, if any of the following would result after giving effect to the
requested Issuance:

(i) the Effective Amount of all L/C Obligations would exceed the Borrowing Base
less the Effective Amount of Revolving Loans, or

(ii) the Effective Amount of all L/C Obligations would exceed the L/C
Commitment, or

(iii) the Effective Amount of all L/C Obligations would exceed the Aggregate
Commitment less the outstanding amount of Revolving Loans, or

(iv) the Effective Amount of all L/C Obligations would exceed an amount equal to
(A) the Borrowing Base (as defined in the Indenture) as of the date of such
incurrence, less (B) the sum of (i) the Effective Amount of Revolving Loans,
plus (ii) the outstanding amount of the Receivables Facility Indebtedness as of
such date.

(c) Issuing Lender shall have no obligation to Issue a Letter of Credit or a
Reimbursement Undertaking in respect of an Underlying Letter of Credit, in
either case, if (I) any order, judgment, or decree of any Governmental Authority
or arbitrator shall, by its terms, purport to enjoin or restrain Issuing Lender
from Issuing such Letter of Credit or Reimbursement Undertaking or Underlying
Issuer from Issuing such Letter of Credit, or any law applicable to Issuing
Lender or Underlying Issuer or any request or directive (whether or not having
the force of law) from any Governmental Authority with jurisdiction over Issuing
Lender or Underlying Issuer shall prohibit or request that Issuing Lender or
Underlying Issuer refrain from the Issuance of letters of credit generally or
such Letter of Credit or Reimbursement Undertaking (as applicable) in
particular, or (II) the Issuance of such Letter of Credit would violate one or
more policies of Issuing Lender or Underlying Issuer applicable to letters of
credit generally.

 

59



--------------------------------------------------------------------------------

(d) Any Issuing Lender (other than WFCF or any of its Affiliates) shall notify
Agent in writing no later than the Business Day immediately following the
Business Day on which such Issuing Lender issued any Letter of Credit; provided,
that (y) until Agent advises any such Issuing Lender that the provisions of
Section 5.02 are not satisfied, or (z) unless the aggregate amount of the
Letters of Credit issued in any such week exceeds such amount as shall be agreed
by Agent and such Issuing Lender, such Issuing Lender shall be required to so
notify Agent in writing only once each week of the Letters of Credit issued by
such Issuing Lender during the immediately preceding week as well as the daily
amounts outstanding for the prior week, such notice to be furnished on such day
of the week as Agent and such Issuing Lender may agree. Each Loan Party and the
Lender Group hereby acknowledge and agree that all Existing Letters of Credit
shall constitute Letters of Credit under this Agreement on and after the date of
this Agreement with the same effect as if such Existing Letters of Credit were
Issued by Issuing Lender or an Underlying Issuer at the request of Borrowers on
the date of this Agreement. Each Letter of Credit shall be in form and substance
reasonably acceptable to Issuing Lender, including the requirement that the
amounts payable thereunder must be payable in Dollars. If Issuing Lender makes a
payment under a Letter of Credit or an Underlying Issuer makes a payment under
an Underlying Letter of Credit, Borrowers shall pay to Agent an amount equal to
the applicable Letter of Credit Disbursement on the date such Letter of Credit
Disbursement is made and, in the absence of such payment, the amount of the
Letter of Credit Disbursement immediately and automatically shall be deemed to
be a Revolving Loan hereunder (notwithstanding any failure to satisfy any
condition precedent set forth in Section 5) and, initially, shall bear interest
at the rate then applicable to Revolving Loans that are Base Rate Loans. Without
duplication of the immediately preceding sentence, if Issuing Lender or an
Underlying Issuer makes a payment under a Guarantor L/C, Borrowers shall pay to
Agent an amount equal to the applicable Letter of Credit Disbursement on the
date such Letter of Credit Disbursement is made and, in the absence of such
payment, the amount of the Letter of Credit Disbursement immediately and
automatically shall be deemed to be a Revolving Loan hereunder and, initially,
shall bear interest at the rate then applicable to Revolving Loans that are Base
Rate Loans (the obligations of Borrowers pursuant to this sentence are referred
to herein as “Borrowers’ Guarantor L/C Obligations”). If a Letter of Credit
Disbursement is deemed to be a Revolving Loan hereunder, Borrowers’ obligation
to pay the amount of such Letter of Credit Disbursement to Issuing Lender shall
be automatically converted into an obligation to pay the resulting Revolving
Loan. Promptly following receipt by Agent of any payment from Borrowers pursuant
to this paragraph, Agent shall distribute such payment to Issuing Lender or, to
the extent that Revolving Lenders have made payments pursuant to Section 3.01(e)
to reimburse Issuing Lender, then to such Revolving Lenders and Issuing Lender
as their interests may appear.

(e) Promptly following receipt of a notice of a Letter of Credit Disbursement
pursuant to Section 3.01(d), each Revolving Lender agrees to fund its
Proportionate Share of any Revolving Loan deemed made pursuant to
Section 3.01(d) on the same terms and conditions as if Borrowers had requested
the amount thereof as a Revolving Loan and Agent shall promptly pay to Issuing
Lender the amounts so received by it from the Revolving Lenders. By the Issuance
of a Letter of Credit or a Reimbursement Undertaking (or an amendment, renewal,
or extension of a Letter of Credit or a Reimbursement Undertaking) and without
any further action on the part of Issuing Lender or the Revolving Lenders,
Issuing Lender shall be deemed to have granted to each Revolving Lender, and
each Revolving Lender shall be deemed to have purchased, a participation in each
Letter of Credit Issued by Issuing Lender and each Reimbursement Undertaking, in
an amount equal to its Proportionate Share of such Letter of Credit or
Reimbursement Undertaking, and each Revolving Lender agrees to pay to Agent, for
the account of Issuing Lender, such Revolving Lender’s Proportionate Share of
any Letter of Credit Disbursement made by Issuing Lender or an Underlying Issuer
under the applicable Letter of Credit. In consideration and in furtherance of
the foregoing, each Revolving Lender hereby absolutely and unconditionally
agrees to pay to Agent, for the account of Issuing Lender, such Revolving
Lender’s Proportionate Share of each Letter of Credit Disbursement made by
Issuing Lender or an Underlying Issuer and not reimbursed by Borrowers on the
date due as provided in Section 3.01(d), or of any reimbursement payment that is
required to be refunded (or that Agent or Issuing Lender elects, based upon the
advice of counsel, to refund) to Borrowers for any reason. Each Revolving Lender

 

60



--------------------------------------------------------------------------------

acknowledges and agrees that its obligation to deliver to Agent, for the account
of Issuing Lender, an amount equal to its respective Proportionate Share of each
Letter of Credit Disbursement pursuant to this Section 3.01(e) shall be absolute
and unconditional and such remittance shall be made notwithstanding the
occurrence or continuation of an Event of Default or Default or the failure to
satisfy any condition set forth in Section 5.02. If any Revolving Lender fails
to make available to Agent the amount of such Revolving Lender’s Proportionate
Share of a Letter of Credit Disbursement as provided in this Section, such
Revolving Lender shall be deemed to be a Defaulting Lender and Agent (for the
account of Issuing Lender) shall be entitled to recover such amount on demand
from such Revolving Lender together with interest thereon at the Defaulting
Lender Rate until paid in full.

(f) Each Borrower hereby agrees to indemnify, defend, and hold harmless each
member of the Lender Group (including Issuing Lender and its branches,
Affiliates, and correspondents), each Underlying Issuer (including its branches,
Affiliates, and correspondents), and each such Person’s respective directors,
officers, employees, attorneys and agents (each, including Issuing Lender and
Underlying Issuer, a “Letter of Credit Related Person”) (to the fullest extent
permitted by law) from and against any and all claims, demands, suits, actions,
investigations, proceedings, liabilities, fines, costs, penalties, and damages,
and all reasonable fees and disbursements of attorneys, experts, or consultants
and all other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), which may be incurred by
or awarded against any such Letter of Credit Related Person (other than Taxes,
which shall be governed by Section 4.01) (the “Letter of Credit Indemnified
Costs”), and which arise out of or in connection with, or as a result of:

(i) any Letter of Credit or Reimbursement Undertaking or any pre-advice of its
Issuance;

(ii) any transfer, sale, delivery, surrender or endorsement of any Drawing
Document at any time(s) held by any such Letter of Credit Related Person in
connection with any Letter of Credit or Reimbursement Undertaking;

(iii) any action or proceeding arising out of, or in connection with, any Letter
of Credit or Reimbursement Undertaking (whether administrative, judicial or in
connection with arbitration), including any action or proceeding to compel or
restrain any presentation or payment under any Letter of Credit or Reimbursement
Undertaking, or for the wrongful dishonor of, or honoring a presentation under,
any Letter of Credit or Reimbursement Undertaking;

(iv) any independent undertakings issued by the beneficiary of any Letter of
Credit or Reimbursement Undertaking;

(v) any unauthorized instruction or request made to Issuing Lender or Underlying
Issuer in connection with any Letter of Credit or requested Letter of Credit,
Reimbursement Undertaking or requested Reimbursement Undertaking, or error in
computer or electronic transmission;

(vi) an adviser, confirmer or other nominated person seeking to be reimbursed,
indemnified or compensated;

(vii) any third party seeking to enforce the rights of an applicant,
beneficiary, nominated person, transferee, assignee of Letter of Credit or
Reimbursement Undertaking proceeds or holder of an instrument or document;

(viii) the fraud, forgery or illegal action of parties other than the Letter of
Credit Related Person;

 

61



--------------------------------------------------------------------------------

(ix) Issuing Lender’s or Underlying Issuer’s performance of the obligations of a
confirming institution or entity that wrongfully dishonors a confirmation; or

(x) the acts or omissions, whether rightful or wrongful, of any present or
future de jure or de facto governmental or regulatory authority or cause or
event beyond the control of the Letter of Credit Related Person;

in each case, including that resulting from the Letter of Credit Related
Person’s own negligence; provided, that such indemnity shall not be available to
any Letter of Credit Related Person claiming indemnification under clauses
(i) through (x) above to the extent that such Letter of Credit Indemnified Costs
may be finally determined in a final, non-appealable judgment of a court of
competent jurisdiction to have resulted directly from the gross negligence or
willful misconduct of the Letter of Credit Related Person claiming indemnity.
Each Borrower agrees to be bound by the Underlying Issuer’s regulations and
interpretations of any Letter of Credit or by Issuing Lender’s interpretations
of any Reimbursement Undertaking even though this interpretation may be
different from such Borrower’s own. Borrowers understand that the Reimbursement
Undertakings may require Issuing Lender to indemnify the Underlying Issuer for
certain costs or liabilities arising out of claims by Borrowers against such
Underlying Issuer. Each Borrower hereby agrees to indemnify, defend, and hold
harmless Issuing Lender and each other Letter of Credit Related Person from and
against any and all Letter of Credit Indemnified Costs as a result of Issuing
Lender’s indemnification of an Underlying Issuer; provided, that such indemnity
shall not be available to any Letter of Credit Related Person claiming
indemnification to the extent that such Letter of Credit Indemnified Costs may
be finally determined in a final, non-appealable judgment of a court of
competent jurisdiction to have resulted directly from the gross negligence or
willful misconduct of the Letter of Credit Related Person claiming indemnity.
Borrowers hereby agree to pay the Letter of Credit Related Person claiming
indemnity on demand from time to time all amounts owing under this
Section 3.01(f). If and to the extent that the obligations of Borrowers under
this Section 3.01(f) are unenforceable for any reason, Borrowers agree to make
the maximum contribution to the Letter of Credit Indemnified Costs permissible
under applicable law. This indemnification provision shall survive termination
of this Agreement, all Letters of Credit, and all Reimbursement Undertakings.

(g) The liability of Issuing Lender, Underlying Issuer, or any other Letter of
Credit Related Person under, in connection with or arising out of any Letter of
Credit (or pre-advice), regardless of the form or legal grounds of the action or
proceeding, shall be limited to direct damages suffered by Borrowers that are
caused directly by Issuing Lender’s or Underlying Issuer’s gross negligence or
willful misconduct in (i) honoring a presentation under a Letter of Credit that
on its face does not at least substantially comply with the terms and conditions
of such Letter of Credit, (ii) failing to honor a presentation under a Letter of
Credit that strictly complies with the terms and conditions of such Letter of
Credit, or (iii) retaining Drawing Documents presented under a Letter of Credit.
Issuing Lender and Underlying Issuer shall be deemed to have acted with due
diligence and reasonable care if Issuing Lender’s or Underlying Issuer’s conduct
is in accordance with Standard Letter of Credit Practice or in accordance with
this Agreement. Borrowers’ aggregate remedies against Issuing Lender, Underlying
Issuer, and any Letter of Credit Related Person for wrongfully honoring a
presentation under any Letter of Credit or wrongfully retaining honored Drawing
Documents shall in no event exceed the aggregate amount paid by Borrowers to
Issuing Lender in respect of the honored presentation in connection with such
Letter of Credit under Section 3.01(d), plus interest at the rate then
applicable to Base Rate Loans hereunder. Borrowers shall take commercially
reasonable action to avoid and mitigate the amount of any damages claimed
against Issuing Lender, Underlying Issuer, or any other Letter of Credit Related
Person, including by enforcing its rights against the beneficiaries of the
Letters of Credit. Any claim by Borrowers under or in connection with any Letter
of Credit shall be reduced by an amount equal to the sum of (x) the amount (if
any) saved by Borrowers as a result of the breach or alleged wrongful conduct
complained of; and (y) the amount (if any) of the loss that would have been
avoided had Borrowers taken all reasonable steps to mitigate any loss, and in
case of a claim of wrongful dishonor, by specifically and timely authorizing
Issuing Lender to effect a cure.

 

62



--------------------------------------------------------------------------------

(h) Borrowers are responsible for preparing or approving the final text of the
Letter of Credit as issued by Issuing Lender or Underlying Issuer, irrespective
of any assistance Issuing Lender or Underlying Issuer may provide such as
drafting or recommending text or by Issuing Lender’s or Underlying Issuer’s use
or refusal to use text submitted by Borrowers. Borrowers are solely responsible
for the suitability of the Letter of Credit for Borrowers’ purposes. With
respect to any Letter of Credit containing an “automatic amendment” to extend
the expiration date of such Letter of Credit, Issuing Lender or Underlying
Issuer, as applicable, in its sole and absolute discretion, may give notice of
nonrenewal of such Letter of Credit and, if Borrowers do not at any time want
such Letter of Credit to be renewed, Borrowers will so notify Agent and Issuing
Lender at least 15 calendar days before Issuing Lender or Underlying Issuer, as
applicable, is required to notify the beneficiary of such Letter of Credit or
any advising bank of such nonrenewal pursuant to the terms of such Letter of
Credit.

(i) Borrowers’ reimbursement and payment obligations under this Section 3.01 are
absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever, including:

(i) any lack of validity, enforceability or legal effect of any Letter of
Credit, this Agreement, or any term or provision therein or herein;

(ii) payment against presentation of any draft, demand or claim for payment
under any Drawing Document that does not comply in whole or in part with the
terms of the applicable Letter of Credit or which proves to be fraudulent,
forged or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, or which is signed, issued or presented by a Person
or a transferee of such Person purporting to be a successor or transferee of the
beneficiary of such Letter of Credit;

(iii) Issuing Lender, Underlying Issuer, or any of their respective branches or
Affiliates being the beneficiary of any Letter of Credit;

(iv) Issuing Lender, Underlying Issuer, or any correspondent honoring a drawing
against a Drawing Document up to the amount available under any Letter of Credit
even if such Drawing Document claims an amount in excess of the amount available
under the Letter of Credit;

(v) the existence of any claim, set-off, defense or other right that Parent, any
of its Subsidiaries, or any other Person may have at any time against any
beneficiary, any assignee of proceeds, Issuing Lender, Underlying Issuer, or any
other Person;

(vi) any other event, circumstance or conduct whatsoever, whether or not similar
to any of the foregoing that might, but for this Section 3.01(i), constitute a
legal or equitable defense to or discharge of, or provide a right of set-off
against, any Borrower’s or any of their respective Subsidiaries’ reimbursement
and other payment obligations and liabilities, arising under, or in connection
with, any Letter of Credit, whether against Issuing Lender, Underlying Issuer,
the beneficiary or any other Person; or

(vii) the fact that any Default or Event of Default shall have occurred and be
continuing;

 

63



--------------------------------------------------------------------------------

provided, that subject to Section 3.01(g) above, the foregoing shall not release
Issuing Lender or Underlying Issuer from such liability to Borrowers as may be
finally determined in a final, non-appealable judgment of a court of competent
jurisdiction against Issuing Lender or Underlying Issuer following reimbursement
or payment of the obligations and liabilities, including reimbursement and other
payment obligations, of Borrowers to Issuing Lender or Underlying Issuer arising
under, or in connection with, this Section 3.01 or any Letter of Credit.

(j) Without limiting any other provision of this Agreement, Issuing Lender and
each other Letter of Credit Related Person (if applicable) shall not be
responsible to Borrowers for, and Issuing Lender’s rights and remedies against
Borrowers and the obligation of Borrowers to reimburse Issuing Lender for each
drawing under each Letter of Credit shall not be impaired by:

(i) honor of a presentation under any Letter of Credit that on its face
substantially complies with the terms and conditions of such Letter of Credit,
even if the Letter of Credit requires strict compliance by the beneficiary;

(ii) honor of a presentation of any Drawing Document that appears on its face to
have been signed, presented or issued (A) by any purported successor or
transferee of any beneficiary or other Person required to sign, present or issue
such Drawing Document, or (B) under a new name of the beneficiary;

(iii) acceptance as a draft of any written or electronic demand or request for
payment under a Letter of Credit, even if nonnegotiable or not in the form of a
draft or notwithstanding any requirement that such draft, demand or request bear
any or adequate reference to the Letter of Credit;

(iv) the identity or authority of any presenter or signer of any Drawing
Document or the form, accuracy, genuineness or legal effect of any Drawing
Document (other than Issuing Lender’s or Underlying Issuer’s determination that
such Drawing Document appears on its face substantially to comply with the terms
and conditions of the Letter of Credit);

(v) acting upon any instruction or request relative to a Letter of Credit or
requested Letter of Credit that Issuing Lender or Underlying Issuer in good
faith believes to have been given by a Person authorized to give such
instruction or request;

(vi) any errors, omissions, interruptions or delays in transmission or delivery
of any message, advice or document (regardless of how sent or transmitted) or
for errors in interpretation of technical terms or in translation or any delay
in giving or failing to give notice to Borrowers;

(vii) any acts, omissions or fraud by, or the insolvency of, any beneficiary,
any nominated person or entity or any other Person or any breach of contract
between the beneficiary and Borrowers or any of the parties to the underlying
transaction to which the Letter of Credit relates;

(viii) assertion or waiver of any provision of the ISP or UCP that primarily
benefits an issuer of a letter of credit, including any requirement that any
Drawing Document be presented to it at a particular hour or place;

(ix) payment to any paying or negotiating bank (designated or permitted by the
terms of the applicable Letter of Credit) claiming that it rightfully honored or
is entitled to reimbursement or indemnity under Standard Letter of Credit
Practice applicable to it;

(x) acting or failing to act as required or permitted under Standard Letter of
Credit Practice applicable to where Issuing Lender or Underlying Issuer has
issued, confirmed, advised or negotiated such Letter of Credit, as the case may
be;

 

64



--------------------------------------------------------------------------------

(xi) honor of a presentation after the expiration date of any Letter of Credit
notwithstanding that a presentation was made prior to such expiration date and
dishonored by Issuing Lender or Underlying Issuer if subsequently Issuing
Lender, Underlying Issuer, or any court or other finder of fact determines such
presentation should have been honored;

(xii) dishonor of any presentation that does not strictly comply or that is
fraudulent, forged or otherwise not entitled to honor; or

(xiii) honor of a presentation that is subsequently determined by Issuing Lender
or Underlying Issuer to have been made in violation of international, federal,
state or local restrictions on the transaction of business with certain
prohibited Persons.

(k) Borrowers hereby authorize and direct any Underlying Issuer to deliver to
Issuing Lender all instruments, documents, and other writings and property
received by such Underlying Issuer pursuant to such Underlying Letter of Credit
and to accept and rely upon Issuing Lender’s instructions with respect to all
matters arising in connection with such Underlying Letter of Credit and the
related application.

(l) Borrowers acknowledge and agree that any and all (i) fees (other than
fronting fees, which are the subject of clause (ii) below), charges, costs, or
commissions in effect from time to time, of Issuing Lender relating to Letters
of Credit or incurred by Issuing Lender relating to Underlying Letters of
Credit, upon the Issuance of any Letter of Credit, upon the payment or
negotiation of any drawing under any Letter of Credit, or upon the occurrence of
any other activity with respect to any Letter of Credit (including the transfer,
amendment, or cancellation of any Letter of Credit), and (ii) fronting fees
related to Letters of Credit and Underlying Letters of Credit, in each case
shall be Lender Group Expenses for purposes of this Agreement and shall be
reimbursable immediately by Borrowers to Agent for the account of Issuing
Lender; it being acknowledged and agreed by Borrowers that Issuing Lender is
entitled to charge Borrowers a fronting fee of 0.125% per annum times the
undrawn amount of each Letter of Credit.

(m) If by reason of (i) any Change in Law, or (ii) compliance by Issuing Lender,
any other member of the Lender Group, or Underlying Issuer with any direction,
request, or requirement (irrespective of whether having the force of law) of any
Governmental Authority or monetary authority including, Regulation D of the FRB
as from time to time in effect (and any successor thereto):

(i) any reserve, deposit, or similar requirement is or shall be imposed or
modified in respect of any Letter of Credit or Reimbursement Undertaking Issued
or caused to be Issued hereunder or hereby, or

(ii) there shall be imposed on Issuing Lender, any other member of the Lender
Group, or Underlying Issuer any other condition regarding any Letter of Credit
or Reimbursement Undertaking,

and the result of the foregoing is to increase, directly or indirectly, the cost
to Issuing Lender, any other member of the Lender Group, or an Underlying Issuer
of Issuing, making, participating in, or maintaining any Reimbursement
Undertaking or Letter of Credit or to reduce the amount receivable in respect
thereof, then, and in any such case, Agent may, at any time within a reasonable
period after the additional cost is incurred or the amount received is reduced,
notify Borrowers, and Borrowers shall pay within 30 days after demand therefor,
such amounts as Agent may specify to be necessary to compensate Issuing Lender,
any other member of the Lender Group, or an Underlying Issuer for such
additional cost or reduced receipt, together with interest on such amount from
the date of such demand until payment in full thereof at the rate then
applicable to Base Rate Loans hereunder; provided, that (A) Borrowers shall not
be

 

65



--------------------------------------------------------------------------------

required to provide any compensation pursuant to this Section 3.01(m) for any
such amounts incurred more than 180 days prior to the date on which the demand
for payment of such amounts is first made to Borrowers, and (B) if an event or
circumstance giving rise to such amounts is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof. The determination by Agent of any amount due pursuant to this
Section 3.01(m), as set forth in a certificate setting forth the calculation
thereof in reasonable detail, shall, in the absence of manifest or demonstrable
error, be final and conclusive and binding on all of the parties hereto.

(n) Unless otherwise expressly agreed by Issuing Lender and Borrowers when a
Letter of Credit is Issued (including any such agreement applicable to an
Existing Letter of Credit), (i) the rules of the ISP and the UCP shall apply to
each standby Letter of Credit, and (ii) the rules of the UCP shall apply to each
commercial Letter of Credit.

(o) In the event of a direct conflict between the provisions of this
Section 3.01 and any provision contained in any Issuer Document, it is the
intention of the parties hereto that such provisions be read together and
construed, to the fullest extent possible, to be in concert with each other. In
the event of any actual, irreconcilable conflict that cannot be resolved as
aforesaid, the terms and provisions of this Section 3.01 shall control and
govern.

3.02 Cash Collateral Pledge. (a) If, as of the Revolving Loan Maturity Date, any
Letters of Credit may for any reason remain outstanding and partially or wholly
undrawn, or (b) upon the occurrence of the circumstances described in Sections
2.07(a)(i) or 2.07(a)(iii) requiring Borrowers to Cash Collateralize Letters of
Credit, or (c) upon the occurrence of the circumstances described elsewhere in
Section 2.07(a) requiring Borrowers to Cash Collateralize Letters of Credit,
then Borrowers shall immediately Cash Collateralize the L/C Obligations. In the
case of the preceding clauses (a) and (b), Borrowers shall, to the extent
necessary, make such additional pledges from time to time as shall be necessary
to ensure that all such L/C Obligations remain at all times fully Cash
Collateralized. Cash collateral held to secure the L/C Obligations under this
Section 3.02 and Section 9.02 shall be maintained in the L/C Cash Collateral
Account pursuant to the Security Agreement. If L/C Obligations are Cash
Collateralized pursuant to Section 2.07(a)(iii) and at any time thereafter the
Borrowing Base then in effect exceeds the Effective Amount of all Revolving
Loans, L/C Obligations (such excess amount, the “Excess Amount”), then Borrowers
may request in writing that the Agent release funds from the L/C Cash Collateral
Account in a Dollar amount (such amount, the “Requested Section 2.07(a)(iii) CC
Release Amount”) not to exceed the Excess Amount, and promptly following its
receipt of such written request the Agent shall, subject to the other provisions
of this Agreement and the other Loan Documents, release such Requested
Section 2.07(a)(iii) CC Release Amount; provided, that no Default or Event of
Default then exists or would result therefrom and the Agent has received a
certification to such effect from a Responsible Officer of Administrative
Borrower. If L/C Obligations are Cash Collateralized pursuant to Sections
2.07(a)(iv) through 2.07(a)(viii) (such cash collateral in this clause (a), the
“L/C Cash Collateral”), then so long as (i) no Default or Event of Default is
existing or would result therefrom, (ii) such actions would otherwise be
permitted under the Loan Documents, and (iii) to the extent (A) no Overadvance
would occur therefrom, and (B) the L/C Obligations would not exceed the L/C
Commitment therefrom, Borrowers may request from Agent in writing (each such
written request, a “L/C CC Release Request”) that Agent release all or a portion
of the L/C Cash Collateral (such requested released amount of L/C Cash
Collateral, the “Requested L/C CC Release Amount”) specifying in detail in such
L/C CC Release Request the amount of L/C Cash Collateral being released.
Promptly following Agent’s receipt of such L/C CC Release Request, Agent shall
release such Requested L/C CC Release Amount of the L/C Cash Collateral.

 

66



--------------------------------------------------------------------------------

3.03 Letter of Credit Fees.

(a) Borrowers shall pay to the Agent for the account of each of the Revolving
Lenders in accordance with its respective Proportionate Share a letter of credit
fee with respect to the Letters of Credit equal to the rate per annum equal to
the Applicable Fee Amount of the actual daily maximum amount available to be
drawn of the outstanding Letters of Credit, computed on a monthly basis in
arrears on the last Business Day of each calendar month based upon Letters of
Credit outstanding for that month as calculated by the Agent. Such letter of
credit fees shall be due and payable monthly in arrears on the last Business Day
of each calendar month during which Letters of Credit are outstanding,
commencing on the first such monthly date to occur after the Effective Date, to
the Revolving Loan Maturity Date (or such later date upon which the outstanding
Letters of Credit shall expire), with the final payment to be made on the
Revolving Loan Maturity Date (or such later expiration date). Such fees are
fully earned when due and, once paid, are non-refundable.

(b) Notwithstanding Section 3.03(a), while any Event of Default exists or after
acceleration, Borrowers shall pay a letter of credit fee (after as well as
before entry of judgment thereon to the extent permitted by law) in cash on the
actual daily maximum amount available to be drawn of the outstanding Letters of
Credit, at a rate per annum which is determined by adding 2.00% per annum to the
rate otherwise then in effect hereunder for such Letters of Credit.

ARTICLE IV.

TAXES, YIELD PROTECTION AND ILLEGALITY

4.01 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Taxes except
as required by law; provided, that if any Borrower shall be required by
applicable law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all such required deductions of Indemnified or Other Taxes
(including deductions of Indemnified or Other Taxes applicable to additional
sums payable under this Section) the Agent, Lender or Issuing Lender, as the
case may be, receives an amount equal to the sum it would have received had no
such deductions been made, (ii) such Borrower shall make such deductions, and
(iii) such Borrower shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

(b) Payment of Other Taxes by Borrowers. Without limiting the provisions of
subsection (a) above, Borrowers shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) Indemnification by Borrowers. Borrowers shall indemnify the Agent, each
Lender and the Issuing Lender, within ten (10) days after demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) paid by the Agent, such Lender or the Issuing Lender, as the
case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to Administrative Borrower by a Lender or the Issuing Lender
(with a copy to the Agent), or by the Agent on its own behalf or on behalf of a
Lender or the Issuing Lender, shall be conclusive absent manifest error.

 

67



--------------------------------------------------------------------------------

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by Borrowers to a Governmental Authority,
Borrowers shall deliver to the Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Agent.

(e) Status of Lenders. Any Lender that is entitled to an exemption from or
reduction of withholding tax with respect to payments hereunder or under any
other Loan Document shall deliver to Administrative Borrower (with a copy to the
Agent), at the time or times prescribed by applicable law or reasonably
requested by Borrowers or the Agent, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if requested by Borrowers or the Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by Borrowers
or the Agent as will enable Borrowers or the Agent to determine whether or not
such Lender is subject to backup withholding or information reporting
requirements.

Without limiting the generality of the foregoing, any Lender shall deliver to
Administrative Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Lender becomes
a Lender under this Agreement (and from time to time thereafter upon the request
of Borrowers or the Agent, but only if such Lender is legally entitled to do
so), whichever of the following is applicable:

(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(ii) duly completed copies of Internal Revenue Service Form W-8ECI,

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of any Loan
Party within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN,

(iv) duly completed copies of Internal Revenue Service Form W-8IMY, accompanied
by all applicable supplementary documentation on behalf of the beneficial owners
of the Loan interest,

(v) duly completed copies of Internal Revenue Service Form W-9, or

(vi) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in withholding tax duly completed together with
such supplementary documentation as may be prescribed by applicable law to
permit Borrowers to determine the withholding or deduction required to be made.

If a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to Administrative Borrower and the Agent at the time or times prescribed
by law and at such time or times reasonably requested by Borrowers or the Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional

 

68



--------------------------------------------------------------------------------

documentation reasonably requested by Borrowers or the Agent as may be necessary
for Borrowers and the Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this paragraph (e), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Administrative Borrower and the Agent
in writing of its legal inability to do so.

(f) Treatment of Certain Refunds and Credits. If the Agent, any Lender or the
Issuing Lender determines, in its sole discretion, that it has received a refund
or credit of any Taxes or Other Taxes as to which it has been indemnified by
Borrowers or with respect to which Borrowers have paid additional amounts
pursuant to this Section, it shall pay to Borrowers an amount equal to such
refund or credit (but only to the extent of indemnity payments made, or
additional amounts paid, by Borrowers under this Section with respect to the
Taxes or Other Taxes giving rise to such refund or credit), net of all
out-of-pocket expenses of the Agent, such Lender or the Issuing Lender, as the
case may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund or credit); provided, that
Borrowers, upon the request of the Agent, such Lender or the Issuing Lender,
agrees to repay the amount paid over to Borrowers (plus any penalties, interest
or other charges imposed by the relevant Governmental Authority) to the Agent,
such Lender or the Issuing Lender in the event the Agent, such Lender or the
Issuing Lender is required to repay such refund or credit to such Governmental
Authority. This subsection shall not be construed to require the Agent, any
Lender or the Issuing Lender to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to any Borrower or
any other Person.

4.02 Illegality.

(a) If any Lender determines that the introduction of any Requirement of Law, or
any Change in Law, or in the interpretation or administration of any Requirement
of Law, has made it unlawful, or that any central bank or other Governmental
Authority has asserted that it is unlawful, for any Lender or its applicable
Lending Office to make or maintain Loans priced by reference to LIBOR, then, on
notice thereof by such Lender to Administrative Borrower through the Agent, and
solely with respect to such Lender’s Loans, the Base Rate shall apply instead of
the LIBOR Rate and all references in this Agreement to “LIBOR Rate” shall
instead be deemed to refer to “Base Rate” until such Lender notifies the Agent
and Administrative Borrower that the circumstances giving rise to such
determination no longer exist.

(b) Before giving any notice to the Agent under this Section 4.02, the affected
Lender shall designate a different Lending Office if such designation will avoid
the need for giving such notice or making such demand and will not, in the
judgment of such Lender, be illegal or otherwise disadvantageous to such Lender.

4.03 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender or
the Issuing Lender;

 

69



--------------------------------------------------------------------------------

(ii) subject any Lender or the Issuing Lender to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Loan made by it, or change the basis of taxation of
payments to such Lender or the Issuing Lender in respect thereof (except for
Indemnified Taxes or Other Taxes covered by Section 4.01 and the imposition of,
or any change in the rate of, any Excluded Tax); or

(iii) impose on any Lender or the Issuing Lender or the London interbank market
any other condition, cost or expense affecting this Agreement or Loans made by
such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any such Loan), or to increase the cost to such Lender or the Issuing
Lender of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender or the
Issuing Lender hereunder (whether of principal, interest or any other amount)
then, upon request of such Lender or the Issuing Lender, Borrowers will pay to
such Lender or the Issuing Lender, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Lender, as the case may
be, for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the Issuing Lender determines that
any Change in Law affecting such Lender or the Issuing Lender or any Lending
Office of such Lender or such Lender’s or the Issuing Lender’s holding company,
if any, regarding capital requirements or liquidity has or would have the effect
of reducing the rate of return on such Lender’s or the Issuing Lender’s capital
or on the capital of such Lender’s or the Issuing Lender’s holding company, if
any, as a consequence of this Agreement, the Commitments of such Lender or the
Loans made by, or participations in Letters of Credit held by, such Lender, or
the Letters of Credit issued by the Issuing Lender, to a level below that which
such Lender or the Issuing Lender or such Lender’s or the Issuing Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Lender’s policies and the policies of
such Lender’s or the Issuing Lender’s holding company with respect to capital
adequacy or liquidity), then from time to time Borrowers will pay to such Lender
or the Issuing Lender, as the case may be, such additional amount or amounts as
will compensate such Lender or the Issuing Lender or such Lender’s or the
Issuing Lender’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the Issuing
Lender delivered pursuant to Section 4.06 setting forth the amount or amounts
necessary to compensate such Lender or the Issuing Lender or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and delivered to Administrative Borrower shall be conclusive absent
manifest error. Borrowers shall pay such Lender or the Issuing Lender, as the
case may be, the amount shown as due on any such certificate within ten
(10) days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the Issuing
Lender to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the Issuing Lender’s
right to demand such compensation; provided, that Borrowers shall not be
required to compensate a Lender or the Issuing Lender pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine (9) months prior to the date that such Lender or the
Issuing Lender, as the case may be, notifies Administrative Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the Issuing Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine (9) month period referred to above
shall be extended to include the period of retroactive effect thereof).

 

70



--------------------------------------------------------------------------------

4.04 Funding Losses. Upon demand of any Lender (with a copy to the Agent) from
time to time, Borrowers shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

(a) any failure by Borrowers (for a reason other than the failure of such Lender
to make a Loan) to prepay or borrow any Loan on the date or in the amount
notified by Borrowers; or

(b) any assignment of a Loan as a result of a request by Borrowers pursuant to
Section 11.11 or any assignment required by Section 2.15(d);

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.

For purposes of calculating amounts payable by Borrowers to the Lenders under
this Section 4.04, each Lender shall be deemed to have funded each Loan made by
it by a matching deposit or other borrowing in the London interbank market for a
comparable amount and for a comparable period, whether or not such Loan was in
fact so funded.

4.05 Inability to Determine Rates. If the Agent or the Majority Lenders
determine that for any reason adequate and reasonable means do not exist for
determining LIBOR with respect to a proposed Borrowing of Loans or that LIBOR
with respect to a proposed Borrowing does not adequately and fairly reflect the
cost to such Lenders of funding such Loans, the Agent will promptly so notify
Administrative Borrower and each Lender. Thereafter, until the Agent upon the
instruction of the Majority Lenders revokes such notice in writing, the Base
Rate shall apply instead of the LIBOR Rate and all references in this Agreement
to “LIBOR Rate” shall instead be deemed to refer to “Base Rate”.

4.06 Certificates of Lenders. Any Lender claiming reimbursement or compensation
under this Article IV shall deliver to Administrative Borrower (with a copy to
the Agent) a certificate setting forth in reasonable detail the amount payable
to such Lender hereunder, and the basis for calculation of such amount, and such
certificate shall be conclusive and binding on Borrowers in the absence of
manifest error.

4.07 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 4.03, or Borrowers are required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 4.01, or if any Lender gives a notice pursuant to
Section 4.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 4.01 or 4.03,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 4.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. Borrowers hereby agree to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 4.03, or if Borrowers are required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 4.01, Borrowers may replace such Lender in accordance with
Section 11.11.

 

71



--------------------------------------------------------------------------------

4.08 Survival. The agreements and obligations of Borrowers in this Article IV
shall survive the termination of the Commitments, the termination or expiration
of all Letters of Credit and the payment of all other Obligations.

ARTICLE V.

CONDITIONS PRECEDENT

5.01 Conditions to Effective Date. The obligations of each Lender and the
Issuing Lender to amend and restate each of the BMHC Credit Agreement, the Stock
Credit Agreement, the Stock Guaranty, and the Stock ISA shall be subject to the
condition that the Agent shall have received on or before the Effective Date all
of the following, in form and substance reasonably satisfactory to the Agent
and, to the extent specified below, the Majority Lenders or each Lender, as the
case may be:

(a) Credit Agreement. This Agreement executed by (i) Parent, Borrowers, and each
other Loan Party; (ii) each Lender and the Issuing Lender; and (iii) the Agent;

(b) Resolutions; Incumbency.

(i) Copies of the resolutions of the board of directors of each Loan Party (or
other similar enabling action of each Loan Party that is not a corporation)
authorizing the transactions contemplated hereby, certified as of the Effective
Date by the Secretary or an Assistant Secretary of such Person; and

(ii) a certificate of the Secretary or Assistant Secretary of each Loan Party,
dated as of the Effective Date, certifying the names, titles and true signatures
of the officers of such Person authorized to execute, deliver and perform, as
applicable, this Agreement and all other Loan Documents to be delivered by it
hereunder;

(c) Organization Documents; Good Standing. Each of the following documents:

(i) the Organization Documents of each Loan Party as in effect on the Effective
Date, certified by the Secretary or Assistant Secretary of such Person as of the
Effective Date; and

(ii) a good standing certificate, as of a recent date, for each Loan Party from
the Secretary of State (or similar, applicable Governmental Authority) of its
state of incorporation or formation;

(d) Legal Opinion. An opinion of Gibson, Dunn & Crutcher LLP, counsel to the
Loan Parties and addressed to the Agent and the Lenders, dated the Effective
Date;

(e) Payment of Lender Group Expenses. Evidence of payment by Borrowers of all
fees and Lender Group Expenses to the extent then due and payable on the
Effective Date and invoiced at least two (2) Business Days prior to the
Effective Date; including any such fees or Lender Group Expenses arising under
or referenced in Section 2.10 and Section 11.04;

 

72



--------------------------------------------------------------------------------

(f) Officer’s Certificate. A certificate signed by a Responsible Officer of
Administrative Borrower, dated as of the Effective Date, stating that:

(i) each of the Specified Merger Agreement Representations and the Specified
Representations are true and correct in all material respects on and as of such
date, as though made on and as of such date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date;
provided, that such materiality qualifiers shall not be applicable to any
representations and warranties that are already qualified or modified by
materiality in the text thereof; provided further, that to the extent that any
Specified Representation is qualified or modified by “material adverse effect”,
“material adverse change” or similar term or qualification, the definition
thereof shall be the definition of “Material Adverse Effect” (as defined in the
Merger Agreement) for purposes of the making or deemed making of such Specified
Representation;

(ii) no Default exists or would result from entering into this Agreement and the
other Loan Documents;

(iii) there has occurred since January 1, 2015, no fact, circumstance, effect,
change, event, or development that, individually or in the aggregate, has had or
would reasonably be expected to have a Material Adverse Effect (as defined in
the Merger Agreement);

(iv) after giving effect to the Transactions, Parent and its Subsidiaries have
Availability plus Qualified Cash of not less than $75,000,000; and

(v) after giving effect to the Transactions, Parent and its Subsidiaries have no
outstanding third party Indebtedness other than (A) the Obligations, (B) the
Senior Note Indebtedness, and (C) Indebtedness under Section 8.05(d).

(g) Solvency Certificate. A certificate signed by a Responsible Officer of
Administrative Borrower, dated as of the Effective Date, certifying to the
provisions set forth in Section 6.26.

(h) Collateral Documents. The Collateral Documents, executed and delivered by
each applicable Loan Party, in appropriate form for recording, where necessary,
together with:

(i) copies of all UCC-1 financing statements to be filed to perfect the security
interests of the Agent for the benefit of the Lenders; and

(ii) funds sufficient to pay any filing or recording tax or fee in connection
with any and all UCC-1 financing statements.

(i) Reaffirmation Agreement. The Reaffirmation Agreement executed by Parent,
Borrowers, the other Guarantors, and the Agent;

(j) Equity Securities Certificates. Delivery of Equity Securities certificates
of any certificated domestic Subsidiaries of the Loan Parties and undated Equity
Securities powers with respect thereto;

(k) Patriot Act, etc. Each Joint Lead Arranger shall have received, at least
five days prior to the Effective Date, all documentation and other information
about the Loan Parties reasonably requested in writing at least ten days prior
to the Effective Date and reasonably determined by such Joint Lead Arranger to
be required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including, without limitation, the
PATRIOT Act;

 

73



--------------------------------------------------------------------------------

(l) Merger. Evidence that the Merger shall have been or, substantially
concurrently with the initial Credit Extension under this Agreement shall be,
consummated in all material respects in accordance with the terms of the Merger
Agreement, without giving effect to any modifications, amendments, waivers or
consents thereto that are materially adverse to the Lenders in their capacities
as such without the consent of the Agent (not to be unreasonably withheld,
delayed or conditioned) (it being understood and agreed that (A) any change to
the definition of “Material Adverse Effect” contained in the Merger Agreement
shall be deemed to be materially adverse to the Lenders, and (B) any waiver of
the requirements set forth in Sections 7.01(a), (c), (d), or (e) of the Merger
Agreement shall be deemed to be materially adverse to the Lenders); and

(m) Fee Letters. Evidence that each of the Fee Letter and the Arranger Fee
Letter have been duly executed and delivered by all of the parties thereto.

(n) Letter of Credit Facility Agreement. Evidence of the termination of the
Letter of Credit Facility Agreement and the termination of all liens securing
the obligations of BMHC thereunder.

5.02 Conditions to All Credit Extensions. The obligation of each Lender to make
any Credit Extension and the obligation of the Issuing Lender to Issue any
Letter of Credit (including the initial Letter of Credit) or any Reimbursement
Undertaking shall be subject to the satisfaction of the following conditions
precedent on the relevant Borrowing Date or Issuance Date:

(a) Notice, Application. The Agent shall have received a Notice of Borrowing or,
in the case of any Issuance of any Letter of Credit, the Issuing Lender and the
Agent shall have received a request for such Issuance as required under
Section 3.01;

(b) Representations and Warranties. With respect to any Credit Extension
provided on the Effective Date, each of the Specified Merger Agreement
Representations and the Specified Representations are true and correct in all
material respects on and as of such date, as though made on and as of such date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct in all material
respects as of such earlier date. With respect to any Credit Extension provided
after the Effective Date, the representations and warranties in Article VI
qualified as to materiality shall be true and correct and those not so qualified
shall be true and correct in all material respects on and as of such Borrowing
Date or Issuance Date with the same effect as if made on and as of such
Borrowing Date or Issuance Date, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct as of such earlier date, and except that for purposes of
this Section 5.02(b), the representations and warranties contained in
Section 6.11(a) shall be deemed to refer to the most recent statements furnished
pursuant to such Section;

(c) No Existing Default. No Default shall exist or shall result from such
Borrowing or Issuance;

(d) No Material Adverse Effect. With respect to any Credit Extension provided
after the Effective Date, there has occurred since December 31, 2014, no fact,
circumstance, effect, change, event, or development that has resulted or could
reasonably be expected to result in a Material Adverse Effect;

 

74



--------------------------------------------------------------------------------

(e) No Future Advance Notice. Neither the Agent nor any Lender shall have
received from any Loan Party or any other Person any notice that any Collateral
Document will no longer secure on a first priority basis future advances or
future Loans to be made or extended under this Agreement;

(f) Borrowing Base Representations. Each of the representations in Section 6.23
is true and correct in all respects as of such Borrowing Date or Issuance Date;
and

(g) Borrowing Base Certificate. Administrative Borrower shall have delivered to
the Agent the completed Borrowing Base Certificate as and when last required
under Section 7.02(d), and the statements contained therein shall be true,
correct and complete on and as of the date of such Credit Extension as though
made on and as of such date, except for changes in the information set forth in
such Borrowing Base Certificate in the ordinary course of business.

Each Notice of Borrowing and request for Issuance of a Letter of Credit
submitted by Borrowers hereunder shall constitute a representation and warranty
by Borrowers hereunder, as of the date of each such notice and as of each
Borrowing Date or Issuance Date, as applicable, that the conditions in this
Section 5.02 are satisfied.

5.03 Conditions Subsequent. The obligation of the Lenders to continue to make
Revolving Loans (or otherwise extend credit hereunder) is subject to the
fulfillment, on or before the date applicable thereto, of the conditions
subsequent set forth on Schedule 5.03 (the failure by the Loan Parties to so
perform or cause to be performed such conditions subsequent as and when required
by the terms thereof (unless such date is extended, in writing, by Agent, which
Agent may do in its sole discretion without obtaining the consent of the other
members of the Lender Group), shall constitute an immediate Event of Default).

ARTICLE VI.

REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants to the Agent and each Lender that:

6.01 Corporate Existence and Power. Parent and each of its Subsidiaries (other
than any Insignificant Subsidiaries):

(a) is a corporation, limited liability company or partnership duly organized or
formed, as the case may be, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or formation;

(b) has the power and authority and all governmental licenses, authorizations,
consents and approvals (i) to own its assets and carry on its business, and
(ii) in the case of any Loan Party, to execute, deliver, and perform its
obligations under the Loan Documents;

(c) is duly qualified, licensed and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification, license or good standing; and

(d) is in compliance with all Requirements of Law;

 

75



--------------------------------------------------------------------------------

except, in each case referred to in clauses (b)(i), (c) or (d) of this
Section 6.01, to the extent that the failure to do so would not reasonably be
expected to have a Material Adverse Effect.

6.02 Corporate Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of this Agreement and each other Loan Document to
which such Loan Party is party, have been duly authorized by all necessary
corporate, limited liability company or other applicable organizational action,
and do not and will not:

(a) contravene the terms of any of that Person’s Organization Documents;

(b) conflict with or result in any breach or contravention of, or the creation
of any Lien under, any document evidencing any Indebtedness or any material
Contractual Obligation to which such Person is a party or any order, injunction,
writ or decree of any Governmental Authority to which such Person or its
property is subject; or

(c) violate any Requirement of Law.

6.03 Governmental Authorization. No approval, consent, exemption, authorization,
or other action by, or notice to, or filing with, any Governmental Authority
(except for recordings or filings in connection with the Liens granted to the
Agent under the Collateral Documents and any filings that may be required under
Securities Laws in connection with the enforcement of such Liens) is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document.

6.04 Binding Effect. This Agreement and each other Loan Document to which any
Loan Party is a party constitute the legal, valid and binding obligations of
such Loan Party, enforceable against such Loan Party in accordance with their
respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability.

6.05 Litigation. Except as specifically disclosed in Schedule 6.05, there are no
actions, suits, proceedings, claims or disputes pending, or to the best
knowledge of any Loan Party, threatened or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, against any Loan Party or any
of their respective Subsidiaries or any of their respective properties which:

(a) purport to affect or pertain to this Agreement or any other Loan Document,
or any of the transactions contemplated hereby or thereby; or

(b) are reasonably likely to result in an adverse result for Parent or any of
its Subsidiaries, which adverse result would reasonably be expected to have a
Material Adverse Effect. No injunction, writ, temporary restraining order or any
order of any nature has been issued by any court or other Governmental Authority
purporting to enjoin or restrain the execution, delivery or performance of this
Agreement or any other Loan Document, or directing that the transactions
provided for herein or therein not be consummated as herein or therein provided.

6.06 No Defaults. No Default exists or would result from the incurring of any
Obligations by any Loan Party or from the grant or perfection of the Liens in
favor of the Agent and the Lenders on the Collateral. Neither Parent nor any of
its Subsidiaries is in default under or with respect to any Contractual
Obligation in any respect which, individually or together with all such
defaults, could reasonably be expected to have a Material Adverse Effect, or
that would create an Event of Default under Section 9.01(e).

 

76



--------------------------------------------------------------------------------

6.07 ERISA Compliance. Except as specifically disclosed in Schedule 6.07:

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state law. Each Plan which is
intended to qualify under section 401(a) of the Code has received a favorable
determination letter from the IRS and to the best knowledge of the Loan Parties,
nothing has occurred which would cause the loss of such qualification. Each Loan
Party and each ERISA Affiliate has made all required contributions to any Plan
subject to section 412 of the Code, and no application for a funding waiver or
an extension of any amortization period pursuant to section 412 of the Code has
been made with respect to any Plan.

(b) There are no pending or, to the best knowledge of the Loan Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan which has resulted or would reasonably be expected to
result in a Material Adverse Effect. There has been no prohibited transaction or
violation of the fiduciary responsibility rules with respect to any Plan which
has resulted or could reasonably be expected to result in a Material Adverse
Effect.

(c) Except as would not reasonably be expected to have a Material Adverse
Effect, (i) no ERISA Event has occurred or is reasonably expected to occur;
(ii) no Pension Plan has any Unfunded Pension Liability; (iii) no Loan Party nor
any ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under section 4007 of ERISA); (iv) no Loan Party nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability (and
no event has occurred which, with the giving of notice under section 4219 of
ERISA, would result in such liability) under section 4201 or 4243 of ERISA with
respect to a Multiemployer Plan; and (v) no Loan Party nor any ERISA Affiliate
has engaged in a transaction that could be subject to section 4069 or 4212(c) of
ERISA.

6.08 Use of Proceeds; Margin Regulations. The proceeds of the Loans and the
Letters of Credit will be used solely for the purposes set forth in and
permitted by Section 7.12 and Section 8.07. No Loan Party is generally engaged
in the business of purchasing or selling Margin Stock or extending credit for
the purpose of purchasing or carrying Margin Stock.

6.09 Title to Properties; Liens. Parent and its Subsidiaries have good record
and marketable title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of their respective
businesses, except for such defects in title as could not, individually or in
the aggregate, have a Material Adverse Effect. The real and personal property of
Parent and its Subsidiaries is subject to no Liens, other than Permitted Liens.

6.10 Taxes. Parent and its Subsidiaries have filed all federal and other
material tax returns and reports required to be filed, and have paid all federal
and other material taxes, assessments, fees and other governmental charges
levied or imposed upon them or their properties, income or assets otherwise due
and payable, except those which are being contested in good faith by appropriate
proceedings and for which adequate reserves have been provided in accordance
with GAAP. There is no proposed tax assessment against Parent or any of its
Subsidiaries that would, if made, have a Material Adverse Effect.

6.11 Financial Condition.

(a) The unaudited consolidated balance sheet of (i) BMHC and its Subsidiaries
for the fiscal month ended October 31, 2015, and (ii) Stock and its Subsidiaries
for the fiscal month ended October 31, 2015, and the related consolidated
statements of income or operations and cash flows for the fiscal month and
year-to-date period ended on that date:

 

77



--------------------------------------------------------------------------------

(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein, subject to
year-end audit adjustments, quarterly accounting adjustments and the absence of
footnotes;

(ii) are complete and accurate in all material respects and fairly present the
financial condition, respectively, of BMHC and its Subsidiaries and Stock and
its Subsidiaries, as of the date thereof and results of operations and cash
flows for the period covered thereby; and

(iii) except as specifically disclosed in Schedule 6.11, show, respectively, all
material Indebtedness and other material liabilities, direct or contingent, of
BMHC and its consolidated Subsidiaries and Stock and its consolidated
Subsidiaries as of the date thereof, including liabilities for taxes, material
commitments and Contingent Obligations;

(b) Since December 31, 2014, there has not been, nor has any event or
circumstance occurred that could reasonably be expected to result in, any
Material Adverse Effect; and

(c) Any pro forma combined financial statements of BMHC and its Subsidiaries and
Stock and its Subsidiaries furnished by Parent to the Agent hereunder, and any
financial projections furnished to the Agent hereunder (including the
consolidated forecasted balance sheet and statements of income and cash flows of
Parent and its Subsidiaries delivered pursuant to Section 7.01(d)), were
prepared based on estimates and assumptions believed to be reasonable and fair
in light of current conditions and facts known to BMHC and Stock on the date
such pro forma financial statements or projections, as the case may be, were
furnished to the Agent, and as of the date so furnished reflect, in the case of
pro forma combined financial statements, BMHC’s and Stock’s good faith
representation of the pro forma combined financial condition of BMHC and its
Subsidiaries and Stock and its Subsidiaries as of the date thereof and, in the
case of financial projections, BMHC’s and Stock’s good faith and reasonable
estimates of the future financial performance of Parent and its Subsidiaries for
the periods set forth therein.

6.12 Environmental Matters. Parent and each of its Subsidiaries conducts in the
Ordinary Course of Business a review of the effect of existing Environmental
Laws and existing Environmental Claims on its business, operations and
properties, and as a result thereof Parent and each of its Subsidiaries has
reasonably concluded that, except as specifically disclosed in Schedule 6.12,
such Environmental Laws and Environmental Claims could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

(a) The ongoing operations of Parent and each of its Subsidiaries comply in all
respects with all Environmental Laws, except such non-compliance which could not
(if enforced in accordance with applicable law) reasonably be expected to have a
Material Adverse Effect.

(b) Parent and each of its Subsidiaries have obtained all licenses, permits,
authorizations and registrations required under any Environmental Law
(“Environmental Permits”) and necessary for their respective ordinary course
operations, all such Environmental Permits are in good standing, and Parent and
each of its Subsidiaries are in compliance with all material terms and
conditions of such Environmental Permits, except to the extent the failure to
obtain any such Environmental Permit or to maintain any such Environmental
Permit in good standing or otherwise to be in compliance with the material terms
thereof could not reasonably be expected to have a Material Adverse Effect.

(c) None of Parent, any of its Subsidiaries or any of their respective property
or operations is subject to any outstanding written order from or agreement with
any Governmental Authority, nor subject to any judicial or docketed
administrative proceeding, respecting any Environmental Law, Environmental Claim
or Hazardous Material that could reasonably be expected to have a Material
Adverse Effect.

 

78



--------------------------------------------------------------------------------

(d) There are no Hazardous Materials or other conditions or circumstances
existing with respect to any property of Parent or any of its Subsidiaries, or
arising from operations prior to the Effective Date of Parent or any of its
Subsidiaries, that could reasonably be expected to give rise to Environmental
Claims that could reasonably be expected to have a Material Adverse Effect. In
addition, (i) neither Parent nor any of its Subsidiaries has any underground
storage tanks (A) that are not properly registered or permitted under applicable
Environmental Laws, or (B) that are leaking or disposing of Hazardous Materials
off-site, in each case, that could reasonably be expected to have a Material
Adverse Effect, and (ii) Parent and its Subsidiaries have notified all of their
employees of the existence, if any, of any health hazard arising from the
conditions of their employment and have met all notification requirements under
Title III of CERCLA and all other Environmental Laws.

6.13 Collateral Documents.

(a) (i) The provisions of each of the Collateral Documents are effective (and,
in the case of the Mortgages, upon recordation thereof) to create in favor of
the Agent on behalf of the Lenders and the other Secured Parties, a legal, valid
and enforceable first priority Lien in all right, title and interest of the
applicable Loan Party in the Collateral described therein to secure the
Obligations, subject only to the Intercreditor Agreement and Permitted Liens,
(ii) all filings and other actions necessary or desirable to perfect and
maintain the perfection and first priority (subject to the Intercreditor
Agreement) status of such Liens have been duly made or taken and remain in full
force and effect, in each case to the extent required by the Collateral
Documents, and (iii) each Intellectual Property Security Agreement has been
delivered to the Agent when required hereby or by the Security Agreement for
filing in the U.S. Patent and Trademark Office and the U.S. Copyright Office, in
each case to the extent required by the Collateral Documents.

(b) All representations and warranties of Parent and each of its Subsidiaries
party thereto contained in the Collateral Documents are true and correct.

(c) Each Mortgage, when delivered in accordance with Section 7.15 and recorded
in the appropriate real property records, (i) is effective to grant to the Agent
for the benefit of the Lenders a legal, valid and enforceable deed of
trust/mortgage Lien on all the right, title and interest of the mortgagor under
such Mortgage in the Mortgaged Property described therein, (ii) was duly
recorded in the real property records of the county listed on the schedule to
such Mortgage and the mortgage recording fees and taxes in respect thereof were
paid and compliance was otherwise had with the formal requirements of state law
applicable to the recording of real estate mortgages generally, and
(iii) creates a legal, valid, enforceable and perfected first priority (subject
to the Intercreditor Agreement) Lien on the Mortgaged Property encumbered
thereby, subject to no other Liens, except as noted in the title policies in
respect thereof delivered to the Agent pursuant to Section 7.15 and Permitted
Liens. In addition, financing statements have been filed in the offices
specified in each such Mortgage thereby creating a legal, valid, enforceable and
perfected first priority (subject to the Intercreditor Agreement) Lien on all
right, title and interest of Parent or such Subsidiary under such Mortgage in
all personal property and fixtures which is covered by such Mortgage, subject to
no other Liens, except as noted in the title policies delivered to the Agent
pursuant to Section 7.15 and Permitted Liens.

6.14 Regulated Entities. None of Parent, any Person Controlling Parent, or any
of Parent’s Subsidiaries is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.

 

79



--------------------------------------------------------------------------------

6.15 No Burdensome Restrictions. Neither Parent nor any of its Subsidiaries is a
party to or bound by any Contractual Obligation, or subject to any restriction
in any Organization Document, or any Requirement of Law, which could reasonably
be expected to have a Material Adverse Effect. Except as set forth on
Schedule 6.15 or otherwise permitted hereunder, neither Parent nor any of its
Subsidiaries is a party to or bound by any Contractual Obligation which
restricts, limits or prohibits the payment of dividends by any Subsidiary or the
making of any other distribution in respect of such Subsidiary’s capital stock
or other equity interests.

6.16 Copyrights, Patents, Trademarks and Licenses, Etc. Parent or its
Subsidiaries own or are licensed or otherwise have the right to use all of the
patents, trademarks, service marks, trade names, copyrights, contractual
franchises, authorizations and other rights that are reasonably necessary for
the operation of their respective businesses, without conflict with the rights
of any other Person, except for such conflicts as would not reasonably be
expected to have a Material Adverse Effect. To the best knowledge of the Loan
Parties, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by Parent or any of its Subsidiaries infringes upon any rights held by
any other Person, except for those infringements that would, individually or in
the aggregate, not reasonably be expected to have a Material Adverse Effect.
Except as specifically disclosed in Schedule 6.05, no claim or litigation
regarding any of the foregoing is pending or, to the best knowledge of the Loan
Parties, threatened, and no patent, invention, device, application, principle or
any statute, law, rule, regulation, standard or code is pending or, to the best
knowledge of the Loan Parties, proposed, which, in either case, could reasonably
be expected to have a Material Adverse Effect.

6.17 Subsidiaries. As of the Effective Date, Parent has no Subsidiaries other
than those U.S. Wholly-Owned Subsidiaries specifically disclosed in part (a) of
Schedule 6.17 and has no equity investments in any other Person other than those
specifically disclosed in part (b) of Schedule 6.17. All of the outstanding
equity interests in the Subsidiaries of Parent which are owned directly or
indirectly by Parent have been validly issued, are fully paid and (except in the
case of entities that are not corporations) nonassessable and are owned, as of
the Effective Date, in the amounts specified on Part (a) of Schedule 6.17, and
all such equity interests are owned free and clear of all Liens, other than
Liens granted to the Agent or to the Notes Collateral Agent pursuant to the
Senior Note Documents and other non-consensual Permitted Liens arising by
operation of law.

6.18 Insurance. The properties of Parent and its Subsidiaries are insured with
financially sound and reputable insurance companies not Affiliates of Parent, in
such amounts, with such deductibles and covering such risks as are deemed to be
appropriate by Parent and its Subsidiaries in the exercise of their reasonable
business judgment.

6.19 Hedge Obligations. Neither Parent nor any of its Subsidiaries has incurred
any outstanding obligations under any Hedge Agreement, other than Permitted
Hedge Obligations.

6.20 Full Disclosure. None of the representations or warranties made by any Loan
Party in the Loan Documents as of the date such representations and warranties
are made or deemed made, and none of the statements contained in any exhibit,
report, statement or certificate furnished by or on behalf of any Loan Party in
connection with the Loan Documents (including the offering and disclosure
materials delivered by or on behalf of any Loan Party to the Lenders prior to
the Effective Date), contains any untrue statement of a material fact (when
taken as a whole) or omits any material fact required to be stated therein or
necessary to make the statements made therein, in light of the circumstances
under which they are made, not misleading as of the time when made or delivered;
provided, that with respect to information relating to Parent’s industry
generally and not to Parent or its Subsidiaries specifically, the Loan Parties’
represent and warrant only that such information was derived from sources the
Loan Parties

 

80



--------------------------------------------------------------------------------

believe to be reliable and the Loan Parties have no reason to believe at the
time such information was furnished or provided to the Agent or any Lender that
such information was misleading; provided further, that to the extent any such
information, report, financial statement, exhibit or schedule was based upon or
constitutes a forecast or projection, such Loan Party represents only that it
acted in good faith and utilized reasonable assumptions and due care in the
preparation of such information, report, financial statement, exhibit or
schedule (it being understood that forecasts and projections by their nature
involve approximations and uncertainties).

6.21 Real Property. Schedule 6.21 contains a complete listing of all real
property owned in fee simple by Parent or any of its Subsidiaries as of the
Effective Date that is subject to a Mortgage in favor of Agent.

6.22 Eligible Accounts and Eligible Credit Card Receivables.

(a) Eligible Accounts. As to each Account that is identified by Borrowers as an
Eligible Account in a Borrowing Base Certificate submitted to the Agent, such
Account is (i) a bona fide existing payment obligation of the applicable Account
Debtor created by the sale and delivery of Inventory or the rendition of
services to such Account Debtor in the Ordinary Course of Business of any
Borrower, (ii) owed to any Borrower, and (iii) not excluded as ineligible by
virtue of one or more of the excluding criteria (other than Agent-discretionary
criteria) set forth in the definition of Eligible Accounts.

(b) Eligible Credit Card Receivables. As to each Credit Card Receivable that is
identified by Borrower as an Eligible Credit Card Receivable in a Borrowing Base
Certificate submitted to the Agent, such Credit Card Receivable is (i) a bona
fide existing payment obligation of the applicable Credit Card Issuer or Credit
Card Processor created by the sale and delivery of Inventory or the rendition of
services in the Ordinary Course of Business of any Borrower, (ii) owed to any
Borrower, and (iii) not excluded as ineligible by virtue of one or more of the
excluding criteria (other than Agent-discretionary criteria) set forth in the
definition of Eligible Credit Card Receivables.

6.23 Borrowing Base.

(a) On any Borrowing Date or Issuance Date, the sum of (i) the Effective Amount
of all Revolving Loans and L/C Obligations, plus (ii) the outstanding amount of
the Receivables Facility Indebtedness shall not exceed the Borrowing Base (as
defined in the Indenture) as of the date of such incurrence.

(b) On each Borrowing Date or Issuance Date, the “Borrowing Base” (or any
analogous term, as defined in the Senior Note Indenture) is at least 10% greater
than the Borrowing Base then in effect.

6.24 Eligible Inventory. As to each item of Inventory that is identified by
Borrowers as Eligible Inventory in a Borrowing Base Certificate submitted to
Agent, such Inventory is (a) of good and merchantable quality, free from known
defects, and (b) not excluded as ineligible by virtue of one or more of the
excluding criteria (other than Agent-discretionary criteria) set forth in the
definition of Eligible Inventory.

6.25 Labor Matters. There are no strikes, lockouts or slowdowns against Parent
or any Subsidiary pending or, to the best knowledge of the Loan Parties,
threatened that could reasonably be expected to result in a Material Adverse
Effect.

 

81



--------------------------------------------------------------------------------

6.26 Solvency. On and as of the Effective Date, both immediately before and
immediately after giving effect to (a) the making of the Loans made on the
Effective Date, if any, and after giving effect to the application of the
proceeds of such Loans, (b) the consummation of the transactions to occur on the
Effective Date, (c) the consummation of the Merger, (d) the payment of all fees
and expenses required to be paid by Parent and its Subsidiaries on the Effective
Date under this Agreement, the other Loan Documents, and the Merger Documents,
and (e) any rights of contribution (items (a) through (e), collectively, the
“Transactions”), (1) the Fair Value of the assets of Parent and its Subsidiaries
taken as a whole exceed their Stated Liabilities and Identified Contingent
Liabilities, (2) the Present Fair Salable Value of the assets of Parent and its
Subsidiaries taken as a whole exceed their Stated Liabilities and Identified
Contingent Liabilities, (3) Parent and its Subsidiaries taken as a whole do not
have Unreasonably Small Capital, and (4) Parent and its Subsidiaries taken as a
whole will be able to pay their Stated Liabilities and Identified Contingent
Liabilities as they mature.

6.27 Material Contracts. As of the Effective Date, neither Parent nor any of its
Subsidiaries is a party to any Material Contract, with the exception of this
Agreement, the other Loan Documents, and the Senior Note Documents.

6.28 Patriot Act. To the extent applicable, each Loan Party and each of their
respective directors, officers and, to the knowledge of such Loan Party,
employees, agents, advisors or Affiliates, is in compliance, in all material
respects, with the (a) Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, (b) Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA
Patriot Act of 2001) (the “Patriot Act”), and (c) Foreign Corrupt Practices Act
of 1977, as amended, and the rules and regulations thereunder. No part of the
proceeds of the loans made hereunder will be used by any Loan Party or any of
their Affiliates, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

6.29 OFAC. No Loan Party or any of their respective directors, officers or, to
the knowledge of such Loan Party, employees, agents, advisors or Affiliates, is
in violation of any of the country or list based economic and trade sanctions
administered and enforced by OFAC. No Loan Party or any of their respective
directors, officers or, to the knowledge of such Loan Party, employees, agents,
advisors or Affiliates (a) is a Sanctioned Person or a Sanctioned Entity,
(b) has its assets located in Sanctioned Entities, or (c) derives revenues from
investments in, or transactions with Sanctioned Persons or Sanctioned Entities.
No proceeds of any loan made hereunder will be used to fund any operations in,
finance any investments or activities in, or make any payments to, a Sanctioned
Person or a Sanctioned Entity.

ARTICLE VII

.AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, or any Loan or other
Obligation shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding, unless the Majority Lenders waive compliance in writing:

7.01 Financial Statements. Administrative Borrower shall deliver to the Agent
(which will promptly deliver to each Lender):

 

82



--------------------------------------------------------------------------------

(a) as soon as available, but not later than 105 days after the end of each
fiscal year, a copy of the audited consolidated balance sheet of Parent and its
Subsidiaries as at the end of such year and the related consolidated statements
of income or operations, shareholders’ equity, retained earnings and cash flows
for such year, setting forth in each case in comparative form the figures for
the previous fiscal year, and accompanied by the report and opinion of KPMG or
another nationally recognized registered public accounting firm (the
“Independent Auditor”) which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit and which shall state that such
consolidated financial statements present fairly the financial position and the
results of operations and cash flows of Parent and its Subsidiaries for the
periods indicated in conformity with GAAP applied on a basis consistent with
prior years; provided, that it shall not be a violation of this Agreement if the
opinion and report accompanying the financial statements for the fiscal year
ending immediately prior to the maturity date of any Indebtedness is subject to
a “going concern” or other qualification solely as a result of such impending
maturity date;

(b) as soon as available, but not later than 45 days after the end of each of
the first three fiscal quarters of each fiscal year, a copy of the unaudited
consolidated balance sheet of Parent and its Subsidiaries as of the end of such
quarter and the related consolidated statements of income and cash flows for the
period commencing on the first day and ending on the last day of such quarter,
and certified by a Responsible Officer of Administrative Borrower as being
complete and accurate in all material respects and fairly presenting in
accordance with GAAP (subject to year-end audit adjustments and the absence of
footnotes), the consolidated financial position and the results of operations
and cash flows of Parent and its Subsidiaries;

(c) as soon as available, but not later than 30 days after the end of each
fiscal month, a copy of the unaudited consolidated balance sheet of Parent and
its Subsidiaries as of the end of such month and the related consolidated
statements of income and cash flows for the period commencing on the first day
and ending on the last day of such month and the year-to-date period ending on
the last day of such month, and certified by a Responsible Officer of
Administrative Borrower as being complete and accurate in all material respects
and fairly presenting in accordance with GAAP (subject to year-end audit
adjustments, quarterly accounting adjustments and the absence of footnotes) the
consolidated financial position and the results of operations and cash flows of
Parent and its Subsidiaries;

(d) as soon as available, but not later than 90 days after the end of each
fiscal year, an updated consolidated financial forecast for Parent and its
Subsidiaries for the forthcoming two (2) years, year by year, and for the
forthcoming fiscal year, month by month, including forecasted consolidated
balance sheets and consolidated statements of income and cash flows of Parent
and its Subsidiaries, which forecast shall (i) state the assumptions used in the
preparation thereof, (ii) be accompanied by a comparison of Parent’s and its
Subsidiaries’ actual financial results versus the consolidated financial
forecast last delivered by Administrative Borrower to the Agent and the Lenders,
together with a statement of a Responsible Officer of Administrative Borrower
explaining in reasonable detail any significant variances therein, (iii) be
accompanied by a certificate of a Responsible Officer of Administrative Borrower
certifying that such financial projections represent Administrative Borrower’s
reasonable good faith estimates and assumptions as to future performance, which
Administrative Borrower believes to be fair and reasonable as of the time made
in light of then current and reasonably foreseeable business conditions (it
being understood that forecasts and projections by their nature involve
approximations and uncertainties), and (iv) be otherwise substantially in the
form attached hereto as Exhibit J; and

(e) promptly, such other financial statements and information as the Agent, at
the request of any Lender, may from time to time request.

 

83



--------------------------------------------------------------------------------

7.02 Certificates; Other Information. Administrative Borrower shall furnish to
the Agent (which shall promptly furnish to each Lender), in form and detail
satisfactory to the Agent:

(a) concurrently with the delivery of the financial statements referred to in
Section 7.01(a), Section 7.01(b) and Section 7.01(c), a completed Compliance
Certificate certified by a Responsible Officer of Administrative Borrower;

(b) within 30 days of the Agent’s request therefor, (i) a current list of the
names, addresses and outstanding debts of all account debtors, and (ii) a
current list of the names, addresses and outstanding amounts due all creditors
of Parent or any of its Subsidiaries;

(c) concurrently with the delivery of the financial statements referred to in
Section 7.01(a) and Section 7.01(b), a completed Update Certificate, certified
by a Responsible Officer of Administrative Borrower;

(d) not later than 20 days after the end of each calendar month, a completed
Borrowing Base Certificate setting forth the calculation of the Borrowing Base
as of the close of business on the last day of such calendar month, certified by
a Responsible Officer of Administrative Borrower; provided, that from (i) any
date that (x) Availability for three consecutive days is less than the greater
of (1) $45,000,000, and (2) 12.5% of the Line Cap, or (y) Availability is less
than the greater of (1) $45,000,000, and (2) 10.0% of the Line Cap, until
(ii) the date that Availability has been greater than the greater of
(x) $45,000,000, and (B) 12.5% of the Line Cap for a period of at least 30
consecutive days, Borrowers shall deliver such Borrowing Base Certificate on a
weekly basis setting forth the calculation of the Borrowing Base as of the close
of business on each Friday, by no later than the following Wednesday; provided
further, that, without in any way limiting Borrowers’ obligation to deliver
Borrowing Base Certificates as set forth in this Section 7.02(d), Borrowers may,
at their option and at any time, deliver to the Agent a Borrowing Base
Certificate setting forth the calculation of the Borrowing Base;

(e) promptly upon the request from time to time of the Agent, a status report on
(i) any federal or state tax audits of Parent or any of its Subsidiaries,
(ii) the filing of any federal or state tax returns, (iii) any anticipated tax
refunds, tax abatements or other credits, and (iv) such other tax-related
matters as the Agent may reasonably request;

(f) promptly upon the reasonable request of the Agent from time to time, a
report of all outstanding Surety Instruments;

(g) promptly, such additional information regarding the business, financial or
corporate affairs of Parent or any of its Subsidiaries as the Agent, at the
request of any Lender, may from time to time reasonably request; and

(h) the collateral reports set forth on Exhibit M at the times specified
therein.

Parent and its Subsidiaries shall provide electronic reporting of each of the
collateral reporting items set forth on this Section 7.02.

Documents required to be delivered pursuant to Section 7.01(a)-(c) or
Section 7.02(a), (b) and (c) (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date (i) on which
the Administrative Borrower posts such documents, or provides a link thereto on
the Administrative Borrower’s website on the Internet at the website address
listed on Schedule 11.02; or (ii) on which such documents are posted on the
Administrative Borrower’s behalf on an Internet or intranet website, if any,

 

84



--------------------------------------------------------------------------------

to which each Lender and the Agent have access (whether a commercial,
third-party website or whether sponsored by the Agent); provided, that: (y) the
Administrative Borrower shall deliver paper copies of such documents to the
Agent or any Lender that requests the Administrative Borrower to deliver such
paper copies until a written request to cease delivering paper copies is given
by the Agent or such Lender, and (z) the Administrative Borrower shall notify
the Agent and each Lender (by telecopier or electronic mail) of the posting of
any such documents and provide to the Agent by electronic mail electronic
versions (i.e., soft copies) of such documents. Notwithstanding anything
contained herein, in every instance the Administrative Borrower shall be
required to provide paper copies of the Compliance Certificates required by
Section 7.02(a) to the Agent. The Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Administrative
Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

7.03 Notices. Administrative Borrower shall promptly notify the Agent (which
shall promptly notify each Lender):

(a) of the occurrence of any Default, and of the occurrence or existence of any
event or circumstance that foreseeably will become a Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) any breach or non-performance of, or
any default under, any Contractual Obligation of Parent or any of its
Subsidiaries which has resulted or could result in a Material Adverse Effect;
and (ii) any dispute, litigation, investigation, proceeding or suspension which
may exist at any time between Parent or any of its Subsidiaries and any
Governmental Authority (including under or pursuant to any Environmental Laws)
which has resulted or could reasonably be expected to result in a Material
Adverse Effect;

(c) of the commencement of, or any material development in, any litigation or
proceeding affecting Parent or any of its Subsidiaries (i) which, if adversely
determined, would reasonably be expected to have a Material Adverse Effect, or
(ii) in which the relief sought is an injunction or other stay of the
performance of this Agreement or any Loan Document;

(d) upon, but in no event later than ten (10) days after, becoming aware of
(i) any and all material enforcement, cleanup, removal or other governmental or
regulatory actions instituted, completed or threatened against Parent or any of
its Subsidiaries or any of their respective properties pursuant to any
applicable Environmental Laws, (ii) all other Environmental Claims, and
(iii) any environmental or similar condition on any real property adjoining or
in the vicinity of the property of Parent or any of its Subsidiaries that could
reasonably be anticipated to cause such property or any part thereof to be
subject to any material restrictions on the ownership, occupancy,
transferability or use of such property under any Environmental Laws;

(e) of the occurrence of any of the following events affecting any Loan Party or
any ERISA Affiliate (but in no event more than ten (10) days after such event),
and deliver to the Agent and each Lender a copy of any notice with respect to
such event that is filed with a Governmental Authority and any notice delivered
by a Governmental Authority to any Loan Party or any ERISA Affiliate with
respect to such event:

(i) an ERISA Event;

 

85



--------------------------------------------------------------------------------

(ii) a material increase in the Unfunded Pension Liability of any Pension Plan;

(iii) the adoption of, or the commencement of contributions to, any Plan subject
to section 412 of the Code by any Loan Party or any ERISA Affiliate; or

(iv) the adoption of any amendment to a Plan subject to section 412 of the Code,
if such amendment results, or would reasonably be expected to result, in a
material increase in contributions or Unfunded Pension Liability;

(f) of any material change in accounting policies or financial reporting
practices by Parent or any of its consolidated Subsidiaries;

(g) upon the request from time to time of the Agent, the Hedge Termination
Values, together with a description of the method by which such amounts were
determined, relating to any Hedge Agreements to which Parent or any of its
Subsidiaries is party;

(h) of the entry by Parent into any Specified Hedge Agreement, together with the
details thereof;

(i) of the occurrence of any default, event of default, termination event or
other event under any Specified Hedge Agreement that after the giving of notice,
passage of time or both, would permit either counterparty to such Specified
Hedge Agreement to terminate early any or all trades relating to such contract;
and

(j) of the occurrence of an “Event of Default” (as defined in, or any analogous
term referred to in, the Senior Note Indenture).

Each notice under this Section 7.03 shall be accompanied by a written statement
by a Responsible Officer of Administrative Borrower setting forth details of the
occurrence referred to therein, and stating what action Parent or any affected
Subsidiary proposes to take with respect thereto and at what time. Each notice
under Section 7.03(a) shall describe with particularity any and all clauses or
provisions of this Agreement or other Loan Document that have been (or
foreseeably will be) breached or violated.

7.04 Preservation of Corporate Existence, Etc. Each Loan Party shall, and shall
cause each of its Subsidiaries to, except in connection with transactions
permitted by Section 8.03 and sales of assets permitted by Section 8.02:

(a) preserve and maintain in full force and effect its (i) legal existence, and
(ii) good standing under the laws of its state or jurisdiction of incorporation
or formation;

(b) preserve and maintain in full force and effect all governmental rights,
privileges, qualifications, permits, licenses and franchises necessary or
desirable in the normal conduct of its business;

(c) use reasonable efforts, in the Ordinary Course of Business, to preserve its
business organization and goodwill; and

(d) preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.

 

86



--------------------------------------------------------------------------------

7.05 Maintenance of Property. Each Loan Party shall, and shall cause each of its
Subsidiaries to, maintain, and preserve all its property which is used or useful
in its business in good repair and condition (ordinary wear and tear excepted),
and from time to time make necessary repairs, renewals and replacements thereto
so that its property shall be preserved and maintained consistent with such Loan
Party’s or such Subsidiary’s past practice, as applicable.

7.06 Insurance. In addition to insurance requirements set forth in the
Collateral Documents, each Loan Party shall maintain, and shall cause each of
its Subsidiaries to maintain, with financially sound and reputable independent
insurers, insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts as are customarily
carried under similar circumstances by such other Persons, including workers’
compensation insurance, public liability and property and casualty insurance. If
at any time the area in which any Mortgaged Collateral is located is designated
a “flood hazard area” in any Flood Insurance Rate Map published by the Federal
Emergency Management Agency (or any successor agency), the applicable Loan Party
shall deliver to Agent evidence of flood insurance naming Agent as mortgagee as
required by the National Flood Insurance Program as set forth in the Flood
Disaster Protection Act of 1973, as amended and in effect, or as otherwise
required by its internal compliance policies which shall be reasonably
satisfactory in form and substance to Agent. All such insurance shall name the
Agent as loss payee and as additional insured, for the benefit of the Lenders,
as their interests may appear. All casualty and key man insurance maintained by
Parent or any of its Subsidiaries shall name the Agent as loss payee and all
liability insurance shall name the Agent as additional insured for the benefit
of the Lenders, as their interests may appear. Upon the request of the Agent,
Administrative Borrower shall furnish the Agent, with sufficient copies for each
Lender, at reasonable intervals a certificate of a Responsible Officer of
Administrative Borrower (and, if requested by the Agent, any insurance broker of
Parent or any of its Subsidiaries) setting forth the nature and extent of all
insurance maintained by Parent and its Subsidiaries in accordance with this
Section 7.06 or any Collateral Documents (and which, in the case of a
certificate of a broker, were placed through such broker).

7.07 Payment of Obligations. Each Loan Party shall, and shall cause each of its
Subsidiaries to, pay and discharge as the same shall become due and payable, all
their respective obligations and liabilities, including:

(a) all material tax liabilities, assessments and governmental charges or levies
upon it or its properties or assets, unless the same are being contested in good
faith by appropriate proceedings and adequate reserves in accordance with GAAP
are being maintained by such Loan Party or such Subsidiary, as applicable;

(b) all lawful claims which, if unpaid, would by law become a Lien upon its
property not constituting a Permitted Lien; and

(c) all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness (except where failure to do so would not otherwise constitute
a Default hereunder).

7.08 Compliance with Laws. Each Loan Party shall comply, and shall cause each of
its Subsidiaries to comply, with all Requirements of Law of any Governmental
Authority having jurisdiction over it or its business (including the Federal
Fair Labor Standards Act), except such as may be contested in good faith or as
to which a bona fide dispute may exist or where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

 

87



--------------------------------------------------------------------------------

7.09 Compliance with ERISA. Each Loan Party shall, and shall cause each of its
ERISA Affiliates to: (a) maintain each Plan in compliance with the applicable
provisions of ERISA, the Code and other federal or state law except for any
noncompliance that would not reasonably be expected to have a Material Adverse
Effect; (b) cause each Plan which is qualified under section 401(a) of the Code
to maintain such qualification; and (c) make all required contributions to any
Plan subject to section 412 of the Code.

7.10 Inspection of Property and Books and Records.

(a) Each Loan Party shall, and shall cause each of its Subsidiaries to, maintain
proper books of record and account, in which full, true and correct entries in
conformity with GAAP consistently applied shall be made of all financial
transactions and matters involving the assets and business of Parent and its
Subsidiaries. Each Loan Party shall permit, and shall cause each of its
Subsidiaries to permit, representatives and independent contractors of the Agent
or any Lender to visit and inspect any of their respective properties, to
examine their respective corporate, financial, operating and other records, and
make copies thereof or abstracts therefrom, and to discuss their respective
affairs, finances and accounts with their respective directors, officers, and
independent public accountants, all at the expense of Borrowers and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to Administrative Borrower; provided,
that when an Event of Default exists the Agent or any Lender may do any of the
foregoing at any time during normal business hours and without advance notice.

(b) Without limiting the generality of Section 7.10(a), as frequently as the
Agent or the Majority Lenders may deem appropriate, Parent and its Subsidiaries
will provide Agent or its designees access to their respective records and
premises and allow auditors or appraisers to conduct audits and appraisals of
their respective inventory and accounts. Borrowers shall pay all reasonable fees
and expenses of each such audit and appraisal, subject to the limitations set
forth in the Fee Letter.

7.11 Environmental Laws.

(a) Each Loan Party shall, and shall cause each of its Subsidiaries to, conduct
its operations and keep and maintain its property in compliance with all
Environmental Laws, except to the extent the failure to comply therewith could
not reasonably be expected to have a Material Adverse Effect.

(b) Upon the written request of the Agent, each Loan Party shall submit and
cause each of its Subsidiaries to submit, to the Agent, at Borrowers’ sole cost
and expense, at reasonable intervals, a report providing an update of the status
of any environmental, health or safety compliance, hazard or liability issue
identified in any notice or report required pursuant to Section 7.03(d), that
could, individually or in the aggregate, result in liability (to the extent not
covered by independent third party insurance as to which the insurer does not
dispute coverage) in excess of $5,000,000.

7.12 Use of Proceeds. Borrowers shall, directly or indirectly, use the proceeds
of the Loans for working capital and other general corporate purposes not in
contravention of any Requirement of Law or of any Loan Document, and as
otherwise expressly permitted pursuant to this Agreement (including that no part
of the proceeds of any Loan or Letter of Credit will be used, directly or
indirectly, (a) to make any payments to a Sanctioned Person or a Sanctioned
Entity, to finance any investments in a Sanctioned Person or a Sanctioned
Entity, or to fund any operations of a Sanctioned Person or a Sanctioned
Entity), or in any other manner that would result in a violation of Sanctions by
any Person, and (b) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of the Foreign Corrupt Practices Act of 1977 and the
U.K. Bribery Act of 2010.

 

88



--------------------------------------------------------------------------------

7.13 Additional Borrowers or Additional Guarantors.

(a) If Parent shall incorporate, create or acquire any direct or indirect
Subsidiary (other than an Excluded Subsidiary), Parent shall cause such
Subsidiary to furnish promptly, but in no event more than 30 days thereafter
(or, in the case of Section 7.13(a)(iv), contemporaneously with the delivery
thereof to the Notes Collateral Agent) or, in each case, such longer period as
the Agent may approve in its discretion, each of the following to the Agent
(subject to the Intercreditor Agreement):

(i) (A) with respect to an additional Borrower, a duly executed notice and
agreement in substantially the form of Exhibit E-1 (an “Additional Borrower
Assumption Agreement”), and (B) with respect to an additional Guarantor, a duly
executed notice and agreement in substantially the form of Exhibit E-2 (an
“Additional Guarantor Assumption Agreement”);

(ii) (A) copies of the resolutions of the board of directors (or equivalent
governing body) of such Subsidiary approving and authorizing the execution,
delivery and performance by such Subsidiary of this Agreement and its Additional
Borrower Assumption Agreement or its Additional Guarantor Assumption Agreement,
as applicable, certified as of the date of such Additional Borrower Assumption
Agreement or Additional Guarantor Assumption Agreement, as applicable (the
“Accession Date”) by the Secretary or an Assistant Secretary (or other
appropriate officer) of such Subsidiary; (B) a certificate of the Secretary or
Assistant Secretary (or other appropriate officer) of such Subsidiary certifying
the names and true signatures of the officers of such Subsidiary authorized to
execute and deliver and perform, as applicable, its Additional Borrower
Assumption Agreement or Additional Guarantor Assumption Agreement, as
applicable, this Agreement and all other Loan Documents to be delivered
hereunder; (C) copies of the articles or certificate of incorporation and bylaws
(or other applicable Organization Documents) of such Subsidiary as in effect on
the Accession Date, certified by the Secretary or Assistant Secretary (or other
appropriate officer) of such Subsidiary as of the Accession Date; and (D) an
opinion of counsel to such Subsidiary and addressed to the Agent and the
Lenders, in form and substance reasonably acceptable to the Agent;

(iii) (A) such amendments to the schedules to the Security Agreement as shall be
required in connection with the accession of such Subsidiary thereto; and
(B) UCC-1 financing statements for each jurisdiction in which such filing is
necessary to perfect the security interest of the Agent on behalf of the Lenders
in the Collateral of such Subsidiary and in which the Agent requests that such
filing be made; and

(iv) if such Subsidiary owns any real property and if Parent is required to
cause a Lien to be granted to the Notes Collateral Agent upon such real property
pursuant to the terms of the Senior Note Documents, then Parent shall promptly
cause such Subsidiary to deliver to the Agent a Mortgage, in form and substance
reasonably satisfactory to the Agent, in respect of such real property, duly
executed by the Agent and the record owner of the real property encumbered
thereby (such execution to be duly acknowledged by a notary public) and in
proper form for recording in the real estate records of the county in which such
real property is located, together with title insurance policies insuring the
Lien of the applicable Mortgage. Schedule 6.21 shall be deemed amended to
include as Mortgaged Property all real property as to which a Mortgage is
delivered to the Agent as provided in this Section 7.13(a)(iv).

 

89



--------------------------------------------------------------------------------

(b) Additionally, Parent and such Subsidiary shall execute and deliver to the
Agent such other items as reasonably requested by the Agent in connection with
the foregoing, including officers’ certificates, search reports, control
agreements and other certificates and documents.

7.14 Additional Stock Pledges. Subject to the Intercreditor Agreement, if Parent
or any of its Subsidiaries, directly or indirectly, incorporates, creates or
acquires any additional Subsidiary, or otherwise acquires any capital stock,
membership interests or other equity interests of any other Person, then within
thirty (30) days thereafter or such longer period as the Agent may approve in
its discretion, Parent or such Subsidiary, as applicable, shall, to the extent
not constituting Excluded Collateral, (i) pledge the capital stock, membership
interests or other equity interests of such additional Subsidiary or other
Person to the Agent pursuant to the Security Agreement, (ii) execute and deliver
to the Agent stock transfer powers executed in blank with signatures guaranteed
as the Agent shall request, and such UCC-1 financing statements (as furnished by
the Agent) in each jurisdiction in which such filing is necessary to perfect the
security interest of the Agent in the Collateral with respect to Parent or such
Subsidiary, and (iii) deliver such other items as reasonably requested by the
Agent in connection with the foregoing, including resolutions, incumbency and
officers’ certificates, opinions of counsel, search reports, control agreements
and other certificates and documents.

7.15 Further Assurances.

(a) Each Loan Party shall ensure that all written information, exhibits and
reports furnished to the Agent or the Lenders do not and will not contain, when
considered with all other information so furnished, any untrue statement of a
material fact and do not and will not omit to state any material fact or any
fact necessary to make the statements contained therein not misleading in light
of the circumstances in which made, and will promptly disclose to the Agent and
the Lenders and correct any material defect or error that may be discovered
therein or in any Loan Document or in the execution, acknowledgement or
recordation thereof; provided, that to the extent any such written information,
exhibit or report was based upon or constitutes a forecast or projection, each
Loan Party shall ensure only that it acted in good faith and utilized reasonable
assumptions and due care in the preparation of such information, exhibit or
report (it being understood that forecasts and projections by their nature
involve approximations and uncertainties).

(b) If at any time after the Effective Date, Parent, any Loan Party shall become
the owner of any real property and if Parent is required to cause a Lien to be
granted to the Notes Collateral Agent upon such real property pursuant to the
terms of the Senior Note Documents, then such Loan Party shall promptly deliver
to the Agent a Mortgage, in form and substance satisfactory to the Agent, in
respect of such real property, duly executed by the Agent and the record owner
of the real property encumbered thereby (such execution to be duly acknowledged
by a notary public) and in proper form for recording in the real estate records
of the county in which such real property is located, together with (i) title
insurance policies insuring the Lien of the applicable Mortgage, and (ii) life
of loan flood zone determinations, borrower notices, and (if applicable) flood
insurance, all as required under applicable law. Schedule 6.21 shall be deemed
amended to include as Mortgaged Property all real property as to which a
Mortgage is delivered to the Agent as provided in this Section 7.15(b).

(c) Promptly upon request by the Agent, each Loan Party shall (and shall cause
any of its Subsidiaries to) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register (and, if requiring the
execution by any third party, use commercially reasonable efforts to obtain),
any and all such further acts, deeds, conveyances, security agreements, control
agreements, assignments, estoppel certificates, financing statements and
continuations thereof, termination statements, notices of assignment, transfers,
certificates, assurances and other instruments the Agent or the Majority Lenders
may reasonably require from time to time in order (i) to carry out more
effectively the purposes of this

 

90



--------------------------------------------------------------------------------

Agreement or any other Loan Document, (ii) to subject to the Liens created by
any of the Collateral Documents any of the properties, rights or interests
covered by any of the Collateral Documents, (iii) to perfect and maintain the
validity, effectiveness and priority of any of the Collateral Documents and the
Liens intended to be created thereby, and (iv) to better assure, convey, grant,
assign, transfer, preserve, protect and confirm to the Agent and Lenders the
rights granted or now or hereafter intended to be granted to the Lenders under
any Loan Document or under any other document executed in connection therewith.

7.16 Cash Balance; Cash Sweep; Cash Management.

(a) Each Loan Party shall, and shall cause each of its Subsidiaries to, take all
steps necessary to ensure that the Cash Balance is at all times subject to a
first priority Lien in favor of the Agent on behalf of the Lenders and the other
Secured Parties to secure the Obligations and that the Cash Balance is held in
deposit accounts, securities accounts, or commodity accounts, or any combination
thereof, that are maintained by a branch office of a bank or securities
intermediary located within the United States and that are subject to the
control of the Agent within the meaning of Section 9314 of the UCC.

(b) Each Loan Party shall, and shall cause each of its Subsidiaries to
(i) establish and maintain cash management arrangements of a type and on terms
reasonably satisfactory to the Agent (other than the establishment of lockboxes,
which is addressed in clause (d) below) at one or more of the banks set forth on
Schedule 1 to the Security Agreement (each a “Cash Management Bank”), and
(ii) deposit or cause to be deposited promptly, and in any event no later than
the first Business Day after the date of receipt thereof, all of their
Collections (including those sent directly by their Account Debtors to Parent or
one of its Subsidiaries) into an account (a “Cash Management Account”) at one of
the Cash Management Banks.

(c) Each Cash Management Bank shall establish and maintain cash management
and/or control agreements (each, a “Cash Management Agreement”) with the Agent
and Parent (or any applicable Subsidiary of Parent), in form and substance
reasonably acceptable to the Agent. Each such Cash Management Agreement shall
provide, among other things, that (i) the Cash Management Bank will comply with
any instructions originated by the Agent directing the disposition of the funds
in the applicable Cash Management Account(s) without further consent by Parent
or any of its Subsidiaries, as applicable, (ii) the Cash Management Bank has no
rights of setoff or recoupment or any other claim against the applicable Cash
Management Account(s) other than for payment of its service fees and other
charges directly related to the administration of such Cash Management
Account(s) and for returned checks or other items of payment, and (iii) from and
after the date that the Cash Management Bank receives written notification (a
“Cash Sweep Notification”) from the Agent, the Cash Management Bank will
forward, by daily sweep, all amounts in the applicable Cash Management
Account(s) to the Agent’s Account. The Agent agrees that it will not provide a
Cash Sweep Notification to the Cash Management Bank unless and until (A) an
Event of Default has occurred and is continuing, (B) Availability for three
consecutive days is less than the greater of (1) $45,000,000, and (2) 12.5% of
the Line Cap, or (C) Availability is less than the greater of (1) $45,000,000,
and (2) 10.0% of the Line Cap. The Agent shall notify the Cash Management Bank
that it is rescinding the Cash Sweep Notification if (x) no Event of Default
exists, and (y) at least 60 consecutive days have elapsed since the date of the
Cash Management Bank’s receipt of the Cash Sweep Notification in which
Availability as of the end of each such day is greater than the greater of
(1) $45,000,000, and (2) 12.5% of the Line Cap.

(d) Each Loan Party shall, and shall cause each of its Subsidiaries to,
establish and maintain lockboxes on terms reasonably satisfactory to the Agent
at one or more of the Cash Management Banks, and shall request in writing and
otherwise take such reasonable steps to ensure that all of its and its
Subsidiaries’ Account Debtors forward payment of the amounts owed by them
directly to such lockboxes at the Cash Management Banks.

 

91



--------------------------------------------------------------------------------

7.17 Tax Returns. Each Loan Party shall, and shall cause its Subsidiaries to,
timely file all federal and other material tax returns and reports required to
be filed, subject to extensions received in the Ordinary Course of Business in
connection therewith.

7.18 Lender Meetings. Borrowers will hold an annual meeting (at a mutually
agreeable location and time or, at the option of Agent, by conference call) with
all Lenders who choose to attend such meeting at which meeting shall be reviewed
the financial results of the previous fiscal year, the financial condition of
Parent and its Subsidiaries, and the projections presented for the current
fiscal year of Parent and its Subsidiaries.

ARTICLE VIII.

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, or any Loan or other
Obligation shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding, unless the Majority Lenders waive compliance in writing:

8.01 Limitation on Liens.

(a) Each Loan Party shall not, and shall not suffer or permit any of its
Subsidiaries to, directly or indirectly, make, create, incur, assume or suffer
to exist any Lien upon or with respect to any part of its property, whether now
owned or hereafter acquired, other than the following (“Permitted Liens”):

(i) any Lien existing on the Effective Date and set forth in Schedule 8.01;
provided, that (a) such Lien (including any Lien securing Permitted Refinancing
Indebtedness) shall not attach to any property or asset of Parent or any of its
Subsidiaries other than the property or asset originally so encumbered on the
Effective Date, and (b) such Lien shall secure only those obligations that it
secures on the Effective Date and Permitted Refinancing Indebtedness in respect
thereof;

(ii) any Lien created under any Loan Document;

(iii) Liens securing obligations under the Senior Note Documents (including any
Liens securing Permitted Refinancing Indebtedness in respect thereof) incurred
in compliance with Section 8.05(b); provided, that such Liens are subject to the
Intercreditor Agreement and the holders (or the indenture trustee for the
benefit thereof) of such Permitted Refinancing Indebtedness bind themselves (in
a writing addressed to Agent) to the terms of the Intercreditor Agreement;

(iv) Liens for taxes, fees, assessments or other governmental charges which are
not delinquent or remain payable without penalty, or which are being contested
in good faith and by appropriate proceedings, if adequate reserves in accordance
with GAAP are maintained by Parent or any of its Subsidiaries, which proceedings
have the effect of preventing the forfeiture or sale of the property subject
thereto;

(v) carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s or other similar Liens arising in the Ordinary Course of Business
which are not delinquent or which are being contested in good faith and by
appropriate proceedings, if adequate reserves in accordance with GAAP are
maintained by Parent or any of its Subsidiaries, which proceedings have the
effect of preventing the forfeiture or sale of the property subject thereto;

 

92



--------------------------------------------------------------------------------

(vi) Liens (other than any Lien imposed by ERISA and other than on the
Collateral) consisting of pledges or deposits required in the Ordinary Course of
Business in connection with workers’ compensation, unemployment insurance and
other social security legislation;

(vii) Liens securing (A) the non-delinquent performance of bids, trade contracts
(other than for borrowed money), leases (other than Capital Leases), statutory
obligations, (B) contingent obligations on surety and appeal bonds, and
(C) other non-delinquent obligations of a like nature; in each case, incurred in
the Ordinary Course of Business; provided, that all such Liens in the aggregate
would not (even if enforced) cause a Material Adverse Effect;

(viii) Liens consisting of judgment or judicial attachment liens with respect to
any judgment that does not constitute an Event of Default under Section 9.01(i);

(ix) easements, rights of way, restrictions and other similar encumbrances
incurred in the Ordinary Course of Business which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or interfere with the ordinary conduct of
the businesses of Parent and its Subsidiaries;

(x) Liens on property or other assets of Persons which become Subsidiaries after
the date of this Agreement; provided, that (A) such Liens existed at the time
the respective Persons became Subsidiaries and were not created in anticipation
thereof, (B) any such Lien does not by its terms cover any assets after the time
such Person becomes a Subsidiary which were not covered immediately prior
thereto, (C) any such Lien does not by its terms secure any Indebtedness other
than Indebtedness existing immediately prior to the time such Person becomes a
Subsidiary and Permitted Refinancing Indebtedness in respect thereof, and
(D) such Indebtedness is permitted by Section 8.05(e);

(xi) purchase money Liens on any property acquired or held by Parent or any of
its Subsidiaries in the Ordinary Course of Business, securing Indebtedness
incurred or assumed for the purpose of financing all or any part of the cost of
acquiring such property; provided, that (A) any such Lien attaches to such
property concurrently with or within 180 days after the acquisition thereof,
(B) such Lien attaches solely to the property so acquired in such transaction,
(C) the principal amount of the Indebtedness secured thereby does not exceed
100% of the cost of such property, and (D) such Indebtedness is permitted under
Section 8.05(e); provided further, that individual financings of equipment
provided by one lender may be cross collateralized to other outstanding
financings of equipment provided by such lender;

(xii) Liens securing obligations in respect of Capital Leases on assets subject
to such leases; provided, that such Capital Leases are otherwise permitted
hereunder; provided further, that individual financings of equipment provided by
one lender may be cross collateralized to other outstanding financings of
equipment provided by such lender;

(xiii) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution; provided, that (A) such deposit account is not a dedicated cash
collateral account and is not subject to restrictions against access by Parent
or any of its Subsidiaries in excess of those set forth by regulations
promulgated by the FRB, and (B) such deposit account is not intended by Parent
or any of its Subsidiaries to provide collateral to the depository institution;

 

93



--------------------------------------------------------------------------------

(xiv) precautionary Uniform Commercial Code financing statement filings in
respect of Operating Leases entered into by Parent or any of its Subsidiaries in
the Ordinary Course of Business;

(xv) Liens solely on any cash earnest money deposits made by Parent or any of
its Subsidiaries in connection with any letter of intent or purchase agreement
with respect to a Permitted Acquisition;

(xvi) Liens arising out of conditional sale, title retention, consignment or
similar arrangements with vendors for the sale or purchase of goods entered into
by Parent or any of its Subsidiaries in the Ordinary Course of Business;

(xvii) any zoning or similar law or right reserved to or vested in any
Governmental Authority to control or regulate the use of any real property that
does not materially interfere with the ordinary conduct of the business of
Parent or any of its Subsidiaries;

(xviii) the interests of lessors under operating leases and non-exclusive
licensors under license agreements;

(xix) pledges and deposits in the Ordinary Course of Business securing liability
for reimbursement or indemnification obligations incurred in the Ordinary Course
of Business (other than for borrowed money) of insurance carriers providing
property, casualty or liability insurance to Parent or any of its Subsidiaries,
in an aggregate amount at any time not to exceed $20,000,000;

(xx) Liens granted in the Ordinary Course of Business on the unearned portion of
insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted under Section 8.05(j);

(xxi) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;

(xxii) other Liens as to which the aggregate amount of the obligations secured
thereby does not exceed $5,000,000; and

(xxiii) Liens in favor of Permitted Hedging Counterparties, existing on the
Permitted Commodity Accounts and the contents thereof to secure obligations to
Permitted Hedging Counterparties arising in connection with the maintenance and
provision of the Permitted Commodity Accounts in the ordinary course of business
and Indebtedness to Permitted Hedging Counterparties permitted pursuant to
Section 8.05(e) in connection with the Permitted Commodities Trading; provided,
that the aggregate amount of cash and cash equivalents on deposit in Permitted
Commodity Accounts and subject to such Liens shall not exceed $5,000,000 at any
one time.

(b) Each Loan Party shall not, and shall not permit any of its Subsidiaries to,
enter into or suffer to exist any agreement (other than the Loan Documents and,
subject to the provisions of the Intercreditor Agreement, the Senior Note
Documents and any documents giving effect to any Permitted Refinancing
Indebtedness thereof) prohibiting or conditioning the creation or assumption of
any Lien upon any of its properties, revenues or assets, whether now owned or
hereafter acquired, except (i) with respect to specific assets subject to a
Permitted Lien, (ii) agreements for the sale of a Subsidiary or assets;
provided, that (A) any such prohibition or condition on the creation or
assumption of any Lien applies only to the Subsidiary or assets that are to be
sold while such sale is pending, and (B) such sale is permitted under
Section 8.02, (iii) stockholders agreements, charter or other formation or joint
venture

 

94



--------------------------------------------------------------------------------

documents relating to Non-Wholly-Owned Subsidiaries, (iv) pursuant to customary
anti-assignment or no-subletting clauses in leases, licenses or contracts
entered into in the Ordinary Course of Business, which restrict only the
assignment of such lease, license or contract, as applicable, and (v) with
respect to any prohibition or limitation that exists in any agreement governing
Indebtedness permitted under (A) Section 8.05(h) in effect at the time a Person
becomes a Subsidiary of Parent or any of its Subsidiaries, so long as such
agreement was not entered into in contemplation of such Person becoming a
Subsidiary, or (B) Section 8.05(i), so long as such prohibitions and conditions
are not materially more burdensome (taken as a whole) than the prohibitions and
conditions governing the Loan Documents, the Senior Note Documents, or any
documents giving effect to any Permitted Refinancing Indebtedness thereof.

Notwithstanding the foregoing, no Liens may exist at any time on or with respect
to the Pledged Collateral, except under the Loan Documents and, subject to the
provisions of the Intercreditor Agreement, the Senior Note Documents.

8.02 Disposition of Assets. Each Loan Party shall not, and shall not suffer or
permit any of its Subsidiaries to, directly or indirectly, sell, assign, lease,
convey, transfer or otherwise dispose of (whether in one or a series of
transactions) any property (including accounts and notes receivable, with or
without recourse), except:

(a) dispositions of inventory, all in the Ordinary Course of Business;

(b) the sale of equipment to the extent that such equipment is exchanged for
credit against the purchase price of similar replacement equipment, or the
proceeds of such sale are reasonably promptly applied to the purchase price of
such replacement equipment;

(c) dispositions of inventory and equipment by Parent or any other Loan Party to
any other Loan Party pursuant to reasonable business requirements and in the
Ordinary Course of Business; provided, that no such disposition by any Borrower
to any Guarantor shall be permitted hereunder unless Administrative Borrower
shall have provided to the Agent at least five Business Days prior written
notice of such disposition and an updated Borrowing Base Certificate
demonstrating that after giving effect to the consummation of such disposition,
no Overadvance shall have occurred or would result therefrom;

(d) the lease or sublease of real property by Parent or any of its Subsidiaries
to other Persons in the Ordinary Course of Business;

(e) the sale of cash equivalents and other short term money market investments
in the Ordinary Course of Business pursuant to Parent’s or any of its
Subsidiaries’ usual and customary cash management policies and procedures; the
use of cash and cash equivalents for purposes not prohibited hereby;

(f) dispositions pursuant to sales and leaseback transactions permitted under
Section 8.13;

(g) dispositions of real property which are made for Fair Market Value (as
determined in good faith by Administrative Borrower); provided, that at the time
of any disposition, no Event of Default shall exist or shall result from such
disposition; and

(h) dispositions not otherwise permitted hereunder which are made for Fair
Market Value (as determined in good faith by Administrative Borrower); provided,
that (i) at the time of any disposition, no Event of Default shall exist or
shall result from such disposition, (ii) if the aggregate fair

 

95



--------------------------------------------------------------------------------

market value of the assets subject to such disposition (in any transaction or
series of related transactions) is equal to or greater than $5,000,000, then not
less than 75% of the aggregate purchase price for such disposition shall be paid
in cash, (iii) no disposition by Parent of any of its equity interest in BMC
West Corporation or SelectBuild Construction, Inc. shall be permitted hereunder,
(iv) no disposition by any Loan Party of Accounts or Inventory (or any Equity
Securities of any Persons that have an interest in any Accounts or Inventory)
shall be permitted hereunder unless Administrative Borrower shall have provided
to the Agent at least five Business Days prior written notice of such
disposition and an updated Borrowing Base Certificate demonstrating that after
giving effect to the consummation of such disposition, no Overadvance shall have
occurred or would result therefrom, and (v) the Net Proceeds of such disposition
shall be applied in accordance with Section 2.07(b), if applicable.

Notwithstanding anything in this agreement to the contrary, each Loan Party
shall not and shall not permit any of its Subsidiaries to, deposit any ABL
Priority Collateral (as defined in the Intercreditor Agreement), or the products
or proceeds thereof, into the Designated Notes Account.

8.03 Consolidations and Mergers. Each Loan Party shall not, and shall not suffer
or permit any of its Subsidiaries to, merge, consolidate with or into, or
convey, transfer, lease or otherwise dispose of (whether in one transaction or
in a series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person, except:

(a) any Subsidiary of Parent may merge with (i) any Borrower (provided, that a
Borrower shall be the continuing or surviving Person), or (ii) any one or more
other Subsidiaries of Parent (provided, that (A) if any transaction shall be
between a Subsidiary and a Wholly-Owned Subsidiary, the Wholly-Owned Subsidiary
shall be the continuing or surviving Person; and (B) if any transaction shall be
between a Subsidiary and a Loan Party, the Loan Party shall be the continuing or
surviving Person);

(b) as permitted by Section 8.02;

(c) any Subsidiary of Parent may distribute or sell all or substantially all of
its assets (upon voluntary liquidation, dissolution or otherwise) to any
Borrower or to a Wholly-Owned Subsidiary; provided, that if the Subsidiary
distributing or selling its assets is a Loan Party, then the Person purchasing
or otherwise receiving the assets must also be a Loan Party; provided further,
that no such distribution or sale by any Borrower to any Guarantor shall be
permitted hereunder unless Administrative Borrower shall have provided to the
Agent at least five Business Days prior written notice of such distribution or
sale and an updated Borrowing Base Certificate demonstrating that after giving
effect to the consummation of such distribution or sale, no Overadvance shall
have occurred or would result therefrom;

(d) Any Subsidiary of Parent may merge with or consolidate into any other Person
that is not a Subsidiary; provided, that (i) in the case of any Borrower, a
Borrower shall be the continuing or surviving Person, (ii) if a Loan Party is a
party to such merger, then the surviving or continuing entity must be a Loan
Party or become a Loan Party in accordance with Section 7.13, (iii) such merger
or consolidation is in connection with a Permitted Acquisition, and (iv) no such
merger or consolidation shall be made while there exists a Default or if a
Default would occur as a result thereof; and

(e) the Merger.

8.04 Loans and Investments. Each Loan Party shall not purchase or acquire, or
suffer or permit any of its Subsidiaries to purchase or acquire, any capital
stock, equity interest, or any obligations or other securities of, or any
interest in, any Person, or make any Acquisitions, or make any advance, loan,
extension of credit or capital contribution to or any other investment in, any
Person including any Affiliate of Parent (together, “Investments”) except for:

 

96



--------------------------------------------------------------------------------

(a) Investments held by Parent or any of its Subsidiaries in the form of cash
equivalents and short term money market investments in the Ordinary Course of
Business pursuant to Parent’s and its Subsidiaries’ usual and customary cash
management policies and procedures;

(b) extensions of credit in the nature of accounts receivable or notes
receivable arising from the sale or lease of goods or services in the Ordinary
Course of Business, together with investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;

(c) (i) Investments by Parent and its Subsidiaries in their respective
Subsidiaries which Investments are outstanding on the Effective Date, and
(ii) additional Investments by Parent and its Subsidiaries that are Loan Parties
in other Loan Parties;

(d) Investments incurred in order to consummate Permitted Acquisitions;

(e) Investments constituting Permitted Hedge Obligations or payments or advances
under Hedge Agreements relating to Permitted Hedge Obligations;

(f) Investments constituting non-cash consideration received by Parent or any of
its Subsidiaries in respect of any asset dispositions permitted under
Section 8.02;

(g) Restricted Payments, to the extent permitted under Section 8.11;

(h) guarantees permitted under Section 8.05 or Section 8.08;

(i) advances made in connection with purchases of goods or services in the
Ordinary Course of Business;

(j) (i) non-cash loans and advances to employees, officers, and directors (or
spouses or lineal descendants thereof or any trusts for the benefit of any of
the foregoing) of Parent or any of its Subsidiaries for the purpose of
purchasing Equity Securities in Parent so long as the proceeds of such loans are
used in their entirety to purchase such Equity Securities in Parent, and
(ii) loans and advances to employees and officers of Parent or any of its
Subsidiaries in the Ordinary Course of Business for any other business purpose
and in an aggregate amount not to exceed $1,000,000 at any time outstanding;

(k) (i) Investments by a Loan Party in Subsidiaries of Parent that are not Loan
Parties, and (ii) Investments by a Subsidiary that is not a Loan Party in
another Subsidiary that is not a Loan Party, in an aggregate amount for clauses
(i) and (ii) not to exceed $2,500,000 at any time outstanding;

(l) Investments in negotiable instruments deposited or to be deposited for
collection in the Ordinary Course of Business;

(m) Investments consisting of (i) utilities, security deposits, leases and
similar prepaid expenses incurred in the Ordinary Course of Business, (ii) trade
accounts created, or prepaid expenses accrued, in the Ordinary Course of
Business, and (iii) deposits of cash and cash equivalents to the extent
contemplated by Section 8.01(a)(xxiii);

 

97



--------------------------------------------------------------------------------

(n) advances made in connection with purchases of goods or services in the
Ordinary Course of Business; and

(o) any Investments, so long as (i) no Default or Event of Default has occurred
and is continuing or would immediately result therefrom, and (ii) either
(A) (1) Administrative Borrower shall have delivered to Agent written
confirmation, supported by reasonably detailed calculations, that on a pro forma
basis, Parent and its Subsidiaries would have had a Fixed Charge Coverage Ratio
of at least 1.00:1.00 for the four (4) fiscal quarter period ended immediately
prior to the making of the Investment for which financial statements have been
or are required to have been delivered pursuant to Section 7.01(a) or (b), and
(2) after giving effect to the Investment, Borrowers would have Availability of
at least the greater of (x) $67,500,000, and (y) 15% of the Line Cap then in
effect, or (B) after giving effect to the Investment, Borrowers would have
Availability of at least the greater of (1) $90,000,000, and (2) 20% of the Line
Cap then in effect.

8.05 Limitation on Indebtedness. Each Loan Party shall not, and shall not suffer
or permit any of its Subsidiaries to, create, incur, assume, suffer to exist, or
otherwise become or remain directly or indirectly liable with respect to, any
Indebtedness, except:

(a) Indebtedness incurred pursuant to the Loan Documents;

(b) subject to the provisions of the Intercreditor Agreement, Indebtedness
incurred pursuant to the Senior Note Documents, including any Permitted
Refinancing Indebtedness in respect thereof (provided, that clause (a) of the
definition of “Permitted Refinancing Indebtedness” shall not apply to the
increase of Indebtedness pursuant to the Senior Note Documents so long as the
requirements set forth in the following proviso have been satisfied); provided,
that at the time of incurrence and after giving pro forma effect thereto,
(i) other than in connection with the incurrence of such Indebtedness in the
original principal amount of up to $250,000,000 in the aggregate, no Default or
Event of Default has occurred and is continuing or would immediately result
therefrom, (ii) other than in connection with the incurrence of such
Indebtedness in the original principal amount of up to $250,000,000 in the
aggregate, the Pro Forma Leverage Ratio after giving effect to such incurrence
would not be greater than 4.50 to 1.00, (iii) such Indebtedness shall be subject
to the terms and conditions of the Senior Note Documents and the Intercreditor
Agreement, and (iv) other than in connection with the incurrence of such
Indebtedness in the original principal amount of up to $250,000,000 in the
aggregate, Administrative Borrower has delivered to Agent a certificate of a
Responsible Officer of Administrative Borrower, including reasonably detailed
calculations, demonstrating compliance, if applicable, with clauses (i), (ii),
and (iii);

(c) Indebtedness consisting of Contingent Obligations permitted pursuant to
Section 8.08;

(d) Indebtedness existing on the Effective Date set forth on Schedule 8.05 and
any Permitted Refinancing Indebtedness in respect thereof;

(e) (i) Indebtedness secured by Liens permitted by Sections 8.01(a)(x) and
8.01(a)(xi) outstanding on the Effective Date and set forth on Schedule 8.05,
together with Permitted Refinancing Indebtedness in respect thereof; and
(ii) Indebtedness incurred after the Effective Date secured by Liens permitted
by Sections 8.01(a)(x) or 8.01(a)(xi); provided, that if the Pro Forma Leverage
Ratio is greater than or equal to 4.00 to 1.00 before and immediately after the
incurrence of such Indebtedness, then the aggregate principal amount of the
Indebtedness described in clauses (i) and (ii) above and incurred at such times
shall not exceed the following: (A) $50,000,000 if such Pro Forma Leverage Ratio
is greater than or equal to 5.00 to 1.00; and (B) $65,000,000 if such Pro Forma
Leverage Ratio is less than 5.00 to 1.00 but greater than or equal to 4.00 to
1.00;

 

98



--------------------------------------------------------------------------------

(f) Indebtedness of (i) Parent or other Loan Parties to Parent or other Loan
Parties, (ii) Subsidiaries not otherwise constituting a Loan Party to a Loan
Party (to the extent the Investment is permitted pursuant to Section 8.04
hereof), and (iii) Indebtedness of a Subsidiary that is not a Loan Party to
another Subsidiary that is not a Loan Party;

(g) Indebtedness incurred pursuant to sales and leaseback transactions permitted
under Section 8.13;

(h) (i) Indebtedness of a Person or Indebtedness secured by assets of a Person
that, in either case, becomes a Subsidiary or Indebtedness attaching to assets
that are acquired by Parent or any of its Subsidiaries, in each case after the
Effective Date as the result of a Permitted Acquisition; provided, that (A) such
Indebtedness existed at the time such Person became a Subsidiary or at the time
such assets were acquired and, in each case, was not created in anticipation
thereof, and (B) such Indebtedness is not guaranteed in any respect by Parent or
any of its Subsidiaries (other than by any such Person that so becomes a
Subsidiary and existing Subsidiaries of such Person); and (ii) any Permitted
Refinancing Indebtedness in respect thereof;

(i) other unsecured Indebtedness; provided, that if (x) the Pro Forma Leverage
Ratio is greater than or equal to 4.50 to 1.00 before and immediately after the
incurrence of such Indebtedness, or (y) an Event of Default has occurred and is
continuing or would immediately result therefrom, then the aggregate principal
amount of the unsecured Indebtedness subject to this clause (i) and incurred at
such times shall not exceed $20,000,000;

(j) Indebtedness owed to any Person providing property, casualty, liability, or
other insurance to Parent or any of its Subsidiaries, so long as the amount of
such Indebtedness is not in excess of the amount of the unpaid cost of, and
shall be incurred only to defer the cost of, such insurance for the year in
which such Indebtedness is incurred and such Indebtedness is outstanding only
during such year;

(k) Indebtedness in respect of certain Borrowers’ obligations under the letters
of credit set forth on Schedule 8.05(k) and any amendments thereto and
replacements thereof supporting the same underlying obligations; provided, that
(A) the aggregate amount of such Indebtedness shall not exceed $14,367,832,
(B) the amount of such Indebtedness permitted pursuant to this clause (k) shall
be reduced by 100% of the amount of any reduction in the face amount of any
letter of credit set forth on Schedule 8.05(k) (other than replacements thereof
which support the same underlying obligations), upon the payment in full of all
obligations or indebtedness (if any) that becomes due and payable in connection
with such reduction, and (C) the amount of any such letter of credit that is
replaced shall in no event exceed the amount of the letter of credit it replaces
on the date of such replacement; and

(l) (i) the accretion or amortization of original issue discount on Indebtedness
that is otherwise permitted under this Agreement, and (ii) interest payments
relative to existing Indebtedness that is otherwise permitted under this
Agreement and that is capitalized to the principal amount of, or paid in the
form of an additional issuance of, the underlying Indebtedness.

In the event that any item of Indebtedness would qualify to be included in more
than one category of Indebtedness that is permitted in this Section 8.05, the
Administrative Borrower may select the category in which to classify such item
of Indebtedness.

 

99



--------------------------------------------------------------------------------

8.06 Transactions with Affiliates. Each Loan Party shall not, and shall not
suffer or permit any of its Subsidiaries to, enter into any transaction with any
Affiliate of Parent, except (x) upon fair and reasonable terms no less favorable
to such Loan Party or such Subsidiary than it would obtain in a comparable arm’s
length transaction with a Person not an Affiliate of Parent, and (y) if
Administrative Borrower delivers to Agent with respect to any Affiliate
transaction or series of related Affiliate transactions involving aggregate
payments or consideration in excess of $15,000,000, a resolution adopted by the
majority of the board of directors of Administrative Borrower approving such
Affiliate transaction and set forth in a Responsible Officers’ certificate
certifying that such Affiliate transaction complies with clause (x) above;
provided, that the foregoing restrictions shall not apply to (i) transactions
between or among Loan Parties, (ii) Investments and Restricted Payments
permitted hereby, (iii) customary fees paid to directors (or members of a
similar governing body) of Parent or its Subsidiaries in the Ordinary Course of
Business, (iv) customary indemnities provided to directors of Parent and its
Subsidiaries in the Ordinary Course of Business, and (v) compensation
arrangements for officers and other employees of Parent and its Subsidiaries
entered into in the Ordinary Course of Business.

8.07 Use of Proceeds. Each Loan Party shall not, and shall not suffer or permit
any of its Subsidiaries to, use any portion of the Loan proceeds or any Letter
of Credit, directly or indirectly, (i) to purchase or carry Margin Stock,
(ii) to repay or otherwise refinance indebtedness of Parent or any of its
Subsidiaries or others incurred to purchase or carry Margin Stock, (iii) to
extend credit for the purpose of purchasing or carrying any Margin Stock, in a
manner that would not result in the contravention of Regulation T, U or X of the
FRB, (iv) to repay any of the indebtedness under the Senior Note Documents to
the extent any such payment would be in contravention of the Intercreditor
Agreement, or (v) for any use not permitted under Section 7.12.

8.08 Contingent Obligations. Each Loan Party shall not, and shall not suffer or
permit any of its Subsidiaries to, create, incur, assume or suffer to exist any
Contingent Obligations, except:

(a) endorsements for collection or deposit in the Ordinary Course of Business;

(b) Contingent Obligations in respect of Hedge Agreements permitted under
Section 8.04(e);

(c) Contingent Obligations of Parent in respect of Indebtedness of any other
Loan Party, or Contingent Obligations of any Loan Party in respect of
Indebtedness of another Loan Party or of Parent, in each case to the extent such
Indebtedness is permitted hereunder;

(d) Contingent Obligations of Parent and its Subsidiaries existing as of the
Effective Date and set forth on Schedule 8.08;

(e) Contingent Obligations with respect to Surety Instruments incurred in the
Ordinary Course of Business;

(f) Contingent Obligations consisting of normal and customary indemnities issued
in the Ordinary Course of Business (including under professional services
agreements, construction and materials supply agreements, intellectual property
agreements or employment and consulting agreements) or consisting of normal and
customary indemnities pursuant to the issuance and sale of securities;

(g) Contingent Obligations in respect of Operating Leases, to the extent such
Operating Leases are permitted to be entered into hereby;

 

100



--------------------------------------------------------------------------------

(h) Contingent Obligations consisting of customary indemnification and purchase
price adjustment obligations incurred in connection with asset dispositions
permitted under Section 8.02; and

(i) Contingent Obligations consisting of Earn-Out Obligations incurred in
connection with Permitted Acquisitions.

8.09 Intentionally Omitted.

8.10 Intentionally Omitted.

8.11 Restricted Payments. Each Loan Party shall not, and shall not suffer or
permit any of its Subsidiaries to, declare or make any dividend payment or other
distribution of assets, properties, cash, rights, obligations or securities on
account of any shares of any class of its capital stock or other equity
interests (other than dividends or other distributions by a Subsidiary to Parent
or to another Subsidiary that is a Loan Party), or purchase, redeem or otherwise
acquire for value any shares of its capital stock or other equity interests or
any warrants, rights or options to acquire such shares or other equity
interests, now or hereafter outstanding (collectively, “Restricted Payments”);
except that Parent may:

(a) declare and make dividend payments or other distributions payable solely in
its common stock;

(b) so long as no Event of Default has occurred and is continuing or would
immediately result therefrom, declare and make dividends required to be declared
or paid pursuant to the terms of any securities issued in an offering by Parent
of common stock, preferred stock or other equity interests of Parent, so long as
the dividend provisions of such securities were approved by the Majority Lenders
in writing prior to the issuance of such securities;

(c) allow any Subsidiary of Parent to make distributions to its owners (on a pro
rata basis);

(d) so long as no Event of Default has occurred and is continuing or would
immediately result therefrom, purchase Parent’s Equity Securities from present
or former officers, employees or directors of Parent or any of its Subsidiaries
following the death, disability or termination of employment or in connection
with the repurchase of such Equity Securities in order to pay taxes of such
officer, employee or director in accordance with any stock incentive plan
approved by Parent’s board of directors, in an aggregate amount not to exceed
$5,000,000 in any fiscal year; and

(e) make Restricted Payments, so long as (i) no Default or Event of Default has
occurred and is continuing or would immediately result therefrom; and
(ii) either (A) (1) Administrative Borrower shall have delivered to Agent
written confirmation, supported by reasonably detailed calculations, that on a
pro forma basis, Parent and its Subsidiaries would have had a Fixed Charge
Coverage Ratio of at least 1.00:1.00 for the four (4) fiscal quarter period
ended immediately prior to the making of the Restricted Payment for which
financial statements have been or are required to have been delivered pursuant
to Section 7.01(a) or (b), and (2) after giving effect to the Restricted
Payment, Borrowers would have Availability of at least the greater of
(x) $78,750,000, and (y) 17.5% of the Line Cap then in effect; or (B) after
giving effect to the Restricted Payment, Borrowers would have Availability of at
least the greater of (1) $101,250,000, and (2) 22.5% of the Line Cap then in
effect.

 

101



--------------------------------------------------------------------------------

8.12 ERISA. Each Loan Party shall not, and shall not suffer or permit any of its
ERISA Affiliates to: (a) engage in a prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan which has resulted or
could reasonably expected to result in liability of any Loan Party in an
aggregate amount in excess of $5,000,000; or (b) engage in a transaction that
could be subject to section 4069 or 4212(c) of ERISA and that would reasonably
be expected to have a Material Adverse Effect.

8.13 Sales and Leasebacks. Each Loan Party shall not, and shall not permit any
of its Subsidiaries to, become liable, directly or indirectly, with respect to
any lease (a “Subject Lease”), of any property (whether real, personal or
mixed), whether now owned or hereafter acquired, (i) which Parent or any of its
Subsidiaries has sold or transferred or is to sell or transfer to any other
Person, or (ii) which Parent or any of its Subsidiaries intends to use for
substantially the same purposes as any other property which has been or is to be
sold or transferred by Parent or such Subsidiary to any other Person in
connection with such lease; provided, that Parent and any of its Subsidiaries
may enter into any such lease if no Event of Default shall then exist or would
occur as a direct result thereof.

8.14 Certain Payments. Each Loan Party shall not, and shall not permit any of
its Subsidiaries to, except for Permitted Prepayments and except in connection
with the incurrence of Permitted Refinancing Indebtedness in respect thereof,
(a) optionally prepay, redeem, repurchase, defease or otherwise optionally
acquire any Indebtedness of Parent or any of its Subsidiaries, other than the
Obligations in accordance with this Agreement, or (b) make any payment on
account of Indebtedness that has been contractually subordinated in right of
payment to the Obligations if such payment is not permitted at such time under
the subordination terms and conditions.

8.15 Modification of Senior Note Documents. Each Loan Party shall not, and shall
not permit any of its Subsidiaries to, agree to or otherwise suffer or permit
any amendment, restatement, supplement, waiver, or other modification (a “Senior
Notes Modification”) of any provision of the Senior Note Documents unless each
of the following conditions are satisfied: (a) the amount of Senior Notes
Indebtedness is not increased at the time of such Senior Notes Modification
except by an amount equal to a premium or other amount paid, and fees and
expenses reasonably incurred, in connection with such amendment and by an amount
equal to any capitalized interest paid in kind, unless such amendment or
supplement relates to the incurrence of additional Indebtedness under the Senior
Note Documents otherwise permitted to be incurred pursuant to Section 8.05;
(b) the direct or any contingent obligor with respect thereto is not changed, as
a result of or in connection with such Senior Notes Modification; (c) such
Senior Notes Modification has a final maturity that is no sooner than the final
maturity of, and a weighted average life to maturity that is no shorter than the
remaining weighted average life of, the Senior Note Documents in effect prior to
the applicable Senior Notes Modification; (d) the material terms taken as a
whole of any such Senior Notes Modification are no less favorable in any
material respect to the Loan Parties or the Lenders than the terms, taken as a
whole, of the Senior Notes Modification; (e) the interest rate applicable to any
Senior Notes Modification does not exceed the then applicable market interest
rate; (f) the Senior Notes Modification does not contravene the provisions of
the Intercreditor Agreement; (g) the mandatory prepayment provisions of the
Senior Note Documents are not changed (including by the addition of new
provisions or removal of existing provisions) in a manner adverse to the Lender;
(h) no covenants, defaults, or events of default under any Senior Note Document
are changed (including by the addition of new covenants, defaults, or events of
default or the removal of existing covenants, defaults, or events of default) to
restrict any Loan Party from making payments of the Obligations that would
otherwise be permitted under any of the Senior Note Documents as in effect on
the date hereof; and (i) if any non-monetary obligations of the Loan Parties in
the Senior Note Documents are increased, Parent shall have offered to Agent and
Required Lenders the opportunity to amend, restate, supplement, or modify, as
applicable, the Credit Agreement or other Loan Document, as applicable, to
achieve a corresponding increase in the non-monetary obligations of the Loan
Parties in the Credit Agreement or other Loan Document, as applicable.

 

102



--------------------------------------------------------------------------------

8.16 Modification of Subordinated Debt Documents. Each Loan Party shall not, and
shall not permit any of its Subsidiaries to, agree to or otherwise suffer or
permit any amendment, modification or waiver of any provision of any agreement,
instrument, document, indenture, or other writing evidencing or concerning any
Indebtedness that has been contractually subordinated in right of payment to the
Obligations (including any amendment, modification or waiver pursuant to an
exchange of other securities or instruments therefor), to the extent that
(a) any such amendment, modification or waiver is prohibited under the
subordination terms and conditions applicable thereto, or (b) the effect of any
such amendment, modification or waiver would not be permitted in connection with
the incurrence of Permitted Refinancing Indebtedness in respect thereof.

8.17 Change in Business. Each Loan Party shall not, and shall not suffer or
permit any of its Subsidiaries to, engage in any material line of business
substantially different from those lines of business carried on by Parent and
its Subsidiaries on the Effective Date, other than a Permitted Business.

8.18 Accounting Changes. Each Loan Party shall not, and shall not suffer or
permit any of its Subsidiaries to, make any significant change in accounting
treatment or reporting practices, except as permitted by GAAP, or change the
fiscal year of Parent or of any of its Subsidiaries, except to change the fiscal
year of such Subsidiary to conform its fiscal year to that of Parent.

8.19 Financial Covenant. From any date that Excess Availability is less than or
equal to the greater of (a) $40,000,000, and (b) 10.0% of the Line Cap until the
date that Excess Availability has been greater than the greater of
(i) $40,000,000, and (ii) 10.0% of the Line Cap for a period of at least 30
consecutive days, Parent and its Subsidiaries shall have a Fixed Charge Coverage
Ratio at the end of any fiscal quarter (beginning with the fiscal quarter most
recently ended for which financial statements have been delivered to Agent
pursuant to Section 7.01(a), (b), or (c) prior to the first time Excess
Availability is less than or equal to the greater of (A) $40,000,000, and
(B) 10.0% of the Line Cap) of at least 1.0:1.0 for the twelve month period then
ending.

8.20 No Restrictions on Subsidiary Dividends. Each Loan Party shall not, and
shall not suffer or permit any of its Subsidiaries to, enter into or be bound by
any Contractual Obligation which restricts, limits or prohibits the payment of
dividends by any of Parent’s Subsidiaries or the making of any other
distribution in respect of such Subsidiary’s capital stock or other equity
interests, except for the following:

(a) agreements for the sale of a Subsidiary or assets or that would otherwise
result in a Change of Control; provided, that (i) any such restriction,
limitation or prohibition on the payment of dividends or other distributions
applies only to the Subsidiary to be sold or to the Subsidiary that owns the
assets to be sold, in each case, while such sale is pending, and (ii) such sale
is permitted under Section 8.02;

(b) agreements in respect of Indebtedness permitted under Section 8.05 of any
Subsidiary acquired after the Effective Date that was incurred by such
Subsidiary prior to the date on which such Subsidiary was acquired (other than
Indebtedness incurred as consideration for, in contemplation of, or to provide
all or any portion of the funds or credit support utilized to consummate the
transaction or series of related transactions pursuant to which such Subsidiary
becomes a Subsidiary or was otherwise acquired); and

(c) any encumbrances or restrictions existing under or by reason of (i) the Loan
Documents, (ii) the Senior Note Documents, or (iii) the definitive documents
governing Indebtedness permitted to be incurred under Section 8.05(i), (A) so
long as such prohibitions and conditions are not materially more burdensome
(taken as a whole) than the prohibitions and conditions governing the Loan

 

103



--------------------------------------------------------------------------------

Documents, the Senior Note Documents, or any documents giving effect to any
Permitted Refinancing Indebtedness thereof, and (B) in addition, in the case of
Indebtedness of a Subsidiary that is not a Loan Party, so long as such
prohibitions and conditions are imposed solely on such non-Loan Party and its
Subsidiaries.

8.21 No Opt-In to Article 8 of the UCC. Each Loan Party shall not suffer or
permit any of its Subsidiaries which is either a limited partnership or limited
liability company to amend its limited partnership agreement or limited
liability company operating agreement, as the case may be, to certificate any of
its limited partnership interests or membership interests, as the case may be,
or opt into Article 8 of the UCC, without the prior written consent of the
Agent.

8.22 Organizational Documents.

(a) Each Loan Party shall not, and shall not suffer or permit any of its
Subsidiaries to, amend, modify or otherwise change its name, jurisdiction of
organization, organizational identification number or FEIN, except that Parent
or any of its Subsidiaries may (i) change its name, jurisdiction of
organization, organizational identification number or FEIN in connection with a
transaction permitted by Section 8.03, and (ii) change its name upon at least 10
days’ (or such shorter period as permitted by the Agent in writing in its sole
discretion) prior written notice by Administrative Borrower to the Agent of such
change and so long as, at the time of such written notification, such Person
provides any financing statements or fixture filings necessary to perfect and
continue perfected the Agent’s Liens.

(b) Each Loan Party shall not, and shall not suffer or permit any of its
Subsidiaries to, amend, modify or otherwise change any of its governing
documents, including, without limitation, by the filing or modification of any
certificate of designation, or any agreement or arrangement entered into by it,
with respect to any of its Equity Securities (including any shareholders’
agreement), or enter into any new agreement with respect to any of its Equity
Securities or amend, modify or otherwise change any Material Contract, except
any such amendments, modifications or changes or any such new agreements or
arrangements pursuant to this Section 8.22(b) that would not reasonably be
expected to have a Material Adverse Effect. The foregoing shall not limit or
qualify Section 8.15 or 8.16.

ARTICLE IX.

EVENTS OF DEFAULT

9.01 Event of Default. Any of the following shall constitute an “Event of
Default”:

(a) Non Payment. Borrowers fail to make, (i) when and as required to be made
herein, payments of any amount of principal of any Loan or of any L/C
Obligation, (ii) within three (3) Business Days after the same becomes due, any
payment or transfer under any Specified Hedge Agreement, or (iii) within three
(3) Business Days after the same becomes due, payment of any interest, fee or
any other amount payable hereunder or under any other Loan Document (other than
(x) a Specified Hedge Agreement, and (y) Bank Product Obligations (other than
obligations arising under Specified Hedge Agreements) that do not exceed an
aggregate of $6,000,000);

(b) Representation or Warranty. Any representation or warranty by any Loan Party
made or deemed made herein, in any other Loan Document (other than a Specified
Hedge Agreement), or which is contained in any certificate, document or
financial or other statement by any Loan Party, or any Responsible Officer,
furnished at any time under this Agreement, or in or under any other Loan
Document (other than a Specified Hedge Agreement), is incorrect in any material
respect on or as of the date made or deemed made;

 

104



--------------------------------------------------------------------------------

(c) Specific Defaults. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Sections 2.07(a)(iv)(1), 7.01(a),
7.01(b), 7.01(c), 7.02(a), 7.02(d), 7.03(a), 7.04(a)(i) (other than with respect
to Insignificant Subsidiaries), 7.12, or 7.16 or in Article VIII;

(d) Other Defaults. Any Loan Party fails to perform or observe any other term or
covenant contained in this Agreement or any other Loan Document (other than a
Specified Hedge Agreement), and such default shall continue unremedied for a
period of 30 days after the earlier of (i) the date upon which a Responsible
Officer of any Loan Party obtained actual knowledge of such failure, and
(ii) the date upon which written notice thereof is given to Administrative
Borrower by the Agent or any Lender;

(e) Cross Default. (i) Parent or any of its Subsidiaries (A) fails to make any
payment in respect of any Indebtedness or Contingent Obligation (other than in
respect of Hedge Agreements or the Obligations), having an aggregate principal
amount (including undrawn committed or available amounts and including amounts
owing to all creditors under any combined or syndicated credit arrangement) of
more than $10,000,000 when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) and such failure continues after
the applicable grace or notice period, if any, specified in the relevant
document on the date of such failure; or (B) fails to perform or observe any
other condition or covenant, or any other event shall occur or condition exist,
under any agreement or instrument relating to any such Indebtedness or
Contingent Obligation, and such failure continues after the applicable grace or
notice period, if any, specified in the relevant document on the date of such
failure if the effect of such failure, event or condition is to cause, or to
permit the holder or holders of such Indebtedness or beneficiary or
beneficiaries of such Indebtedness (or a trustee or administrative agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause such
Indebtedness to be declared to be due and payable or to be repurchased, prepaid,
defeased or redeemed prior to its stated maturity, or such Contingent Obligation
to become payable or cash collateral in respect thereof to be demanded;
(ii) there occurs under any Hedge Agreement an Early Termination Date (as
defined in such Hedge Agreement) resulting from (1) any event of default under
such Hedge Agreement as to which Parent or any of its Subsidiaries is the
Defaulting Party (as defined in such Hedge Agreement), or (2) any Termination
Event (as so defined) as to which Parent or any of its Subsidiaries is an
Affected Party (as so defined), and, in either event, the Hedge Termination
Value owed by Parent or such Subsidiary as a result thereof is greater than
$10,000,000; or (iii) there occurs under any of the Senior Note Documents any
default as to which Parent or any of its Subsidiaries is the defaulting party
(as set forth therein), and such default continues beyond all applicable grace
or notice periods, if any, set forth therein;

(f) Insolvency; Voluntary Proceedings. Parent or any of its Subsidiaries
(excluding Insignificant Subsidiaries) (i) ceases or fails to be solvent, or
generally fails to pay, or admits in writing its inability to pay, its debts as
they become due, subject to applicable grace periods, if any, whether at stated
maturity or otherwise; (ii) voluntarily ceases to conduct its business in the
ordinary course; (iii) commences any Insolvency Proceeding with respect to
itself; or (iv) takes any action to effectuate or authorize any of the
foregoing; provided, that an Insolvency Proceeding commenced against an
Insignificant Subsidiary that would be an Event of Default but for the exclusion
set forth above and that could reasonably be expected to result in a Material
Adverse Effect shall constitute an Event of Default; or

(g) Involuntary Proceedings. (i) Any involuntary Insolvency Proceeding is
commenced or filed against Parent or any of its Subsidiaries (excluding
Insignificant Subsidiaries), or any writ, judgment, warrant of attachment,
execution or similar process, is issued or levied against a substantial part of
Parent’s or any of its Subsidiaries’ (excluding Insignificant Subsidiaries)
properties, and any such proceeding or petition shall not be dismissed, or such
writ, judgment, warrant of attachment,

 

105



--------------------------------------------------------------------------------

execution or similar process shall not be released, vacated or fully bonded
within 60 days after commencement, filing or levy; (ii) Parent or any of its
Subsidiaries (excluding Insignificant Subsidiaries) admits the material
allegations of a petition against it in any Insolvency Proceeding, or an order
for relief (or similar order under non-U.S. law) is ordered in any Insolvency
Proceeding; or (iii) Parent or any of its Subsidiaries (excluding Insignificant
Subsidiaries) acquiesces in the appointment of a receiver, trustee, custodian,
conservator, liquidator, mortgagee in possession (or administrative agent
therefor), or other similar Person for itself or a substantial portion of its
property or business; provided, that an Insolvency Proceeding commenced against
an Insignificant Subsidiary that would be an Event of Default but for the
exclusion set forth above and that could reasonably be expected to result in a
Material Adverse Effect shall constitute an Event of Default; or

(h) ERISA. (i) An ERISA Event shall occur with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $20,000,000;
(ii) the aggregate amount of Unfunded Pension Liability among all Pension Plans
at any time exceeds $20,000,000; or (iii) any Loan Party or any ERISA Affiliate
shall fail to pay when due, after the expiration of any applicable grace period,
any installment payment with respect to its withdrawal liability under
section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of $20,000,000;

(i) Monetary Judgments. One or more non-interlocutory judgments,
non-interlocutory orders, decrees or arbitration awards is entered against
Parent or any of its Subsidiaries involving in the aggregate a liability (to the
extent not covered by independent third party insurance as to which the insurer
does not dispute coverage) as to any single or related or unrelated series of
transactions, incidents or conditions, of $20,000,000 or more, and the same
shall remain unsatisfied, unvacated and unstayed pending appeal for a period of
30 days after the entry thereof;

(j) Non-Monetary Judgments. Any non-monetary judgment, order or decree is
entered against Parent or any of its Subsidiaries which does or would reasonably
be expected to have a Material Adverse Effect, and there shall be any period of
30 consecutive days during which a stay of enforcement of such judgment or
order, by reason of a pending appeal or otherwise, shall not be in effect;

(k) Change of Control. There occurs any Change of Control;

(l) Guarantor Defaults. Any Guarantor fails in any material respect to perform
or observe any term, covenant or agreement in its Guaranty; or any Guaranty is
for any reason partially (including with respect to future advances) or wholly
revoked or invalidated, or otherwise ceases to be in full force and effect, or
such Guarantor or any other Person contests in any manner the validity or
enforceability thereof or denies that it has any further liability or obligation
thereunder; or any event described at subsections (f) or (g) of this
Section 9.01 occurs with respect to any Guarantor;

(m) Invalidity of Subordination Provisions. The subordination provisions in the
Intercreditor Agreement shall be for any reason revoked or invalidated, or
otherwise cease to be in full force and effect, or the holders thereof or any
other Person shall contest in any manner the validity or enforceability thereof
or denies that it has any further liability or obligation thereunder, or the
Indebtedness hereunder is for any reason subordinated or does not have the
priority contemplated by this Agreement or such subordination provisions; or

(n) Collateral. (i) Any provision of any Collateral Document shall for any
reason cease to be valid and binding on or enforceable against Parent or any of
its Subsidiaries party thereto or Parent or any of its Subsidiaries shall so
state in writing or bring an action to limit its obligations or

 

106



--------------------------------------------------------------------------------

liabilities thereunder; or (ii) any Collateral Document shall for any reason
(other than pursuant to the terms thereof) cease to create a valid security
interest in the Collateral purported to be covered thereby or such security
interest shall for any reason cease to be a perfected and first priority
security interest subject only to the Intercreditor Agreement and Permitted
Liens.

9.02 Remedies. At any time after the occurrence and during the continuance of
any Event of Default (other than an Event of Default referred to in
Section 9.01(f) or Section 9.01(g)), the Agent may or shall, upon instructions
from the Majority Lenders, by written notice to Administrative Borrower
(i) terminate the Commitments, any obligation of the Issuing Lender to make
Credit Extensions and the obligations of the Revolving Lenders to make Loans,
(ii) require that Borrowers Cash Collateralize the L/C Obligations in an amount
equal to the then Effective Amount of the L/C Obligations; or (iii) declare all
or a portion of the outstanding Obligations (other than Bank Product
Obligations), whether evidenced by this Agreement or any of the other Loan
Documents, immediately due and payable, whereupon the same shall become
immediately due and payable and Borrowers shall be obligated to repay all of
such Obligations in full, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived, anything contained
herein to the contrary notwithstanding.

Upon the occurrence or existence of any Event of Default described in
Section 9.01(f) or 9.01(g), immediately and without notice, (1) the Commitments,
any obligation of the Issuing Lender to make Credit Extensions and the
obligations of the Lenders to make Loans shall automatically terminate,
(2) Borrowers shall immediately Cash Collateralize the Obligations in an amount
equal to the then Effective Amount of all Revolving Loans and L/C Obligations,
and (3) all outstanding Obligations payable by any Loan Party hereunder shall
automatically become immediately due and payable, without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived, anything contained herein to the contrary notwithstanding. In addition
to the foregoing remedies, upon the occurrence or existence of any Event of
Default, the Agent may, or, upon the direction of the Majority Lenders, shall,
exercise any other right, power or remedy available to it under any of the Loan
Documents or otherwise by law, either by suit in equity or by action at law, or
both. Without limiting the foregoing, such exercise of remedies may include
(a) the institution of any foreclosure proceedings or the noticing of any public
or private sale or other disposition pursuant to Article 9 of the UCC or other
applicable law, or the taking of any action in an attempt to vacate or obtain
relief from a stay or other injunction restricting any other action described in
this definition, (b) any delivery of any notice to seek to obtain payment
directly from any account debtor of any Grantor or any depositary bank,
securities intermediary, or other person obligated on any Collateral of any
Grantor, the taking of any action or the exercise of any right or remedy in
respect of the Collateral, or the exercise of any right of setoff or recoupment
with respect to obligations owed to any Grantor, or (c) the commencement of
applicable legal proceedings or other actions with respect to all or any
material portion of the Collateral to facilitate the actions described in the
preceding clauses.

9.03 Application of Funds. After the exercise of remedies provided for in
Section 9.02 (or after the Loans have automatically become immediately due and
payable and the Obligations have automatically been required to be Cash
Collateralized as set forth in the last paragraph of Section 9.02) or while any
Application Event has occurred and is continuing, any amounts received by the
Agent on account of the Obligations and all proceeds of Collateral shall be
applied by the Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Agent and amounts payable under Article IV)
payable to the Agent in its capacity as such;

 

107



--------------------------------------------------------------------------------

Second, to payment of that portion of the Obligations constituting interest due
in respect of all Protective Advances that are held solely by Agent pursuant to
the terms of the last sentence of Section 2.16(a);

Third, to payment of that portion of the Obligations constituting principal of
all Protective Advances that are held solely by Agent pursuant to the terms of
the last sentence of Section 2.16(a);

Fourth, to payment of that portion of the Obligations constituting interest due
in respect of all Protective Advances not described in clause Second above;

Fifth, to payment of that portion of the Obligations constituting principal of
all Protective Advances not described in clause Third above;

Sixth, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts payable to the Lenders and the Issuing Lender
(including fees, charges and disbursements of counsel to the respective Lenders
and the Issuing Lender and amounts payable under Article IV), ratably among them
in proportion to the respective amounts described in this clause Sixth payable
to them;

Seventh, to payment of that portion of the Obligations constituting interest on
the Revolving Loans, ratably among the Revolving Lenders and the Issuing Lender
in proportion to the respective amounts described in this clause Seventh payable
to them;

Eighth, (i) to payment of that portion of the Obligations constituting unpaid
principal of the Revolving Loans, (ii) to Cash Collateralize the L/C
Obligations, and (iii) up to the amount of the most recently established Bank
Product Reserve Amount, ratably among the Revolving Lenders, the Issuing Lender,
and the Bank Product Providers in proportion to the respective amounts described
in this clause Eighth held by them;

Ninth, to payment of that portion of the Obligations constituting (i) amounts
owing to any Bank Product Providers in respect of Specified Hedge Agreement not
described in clause Eighth above, and (ii) amounts owing to any Bank Product
Provider in respect of Bank Product Agreements not described in clause Eighth
above, ratably among the Bank Product Providers in proportion to the respective
amounts described in this clause Ninth held by them;

Tenth, to payment of all other Obligations, ratably among the Persons owed such
Obligations in proportion to the respective amounts described in this clause
Tenth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to Borrowers or as otherwise required by applicable law.

Subject to Section 3.03, amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Eighth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

9.04 Specified Hedge Agreement Remedies. Notwithstanding any other provision of
this Article IX, but subject to Section 9.03, each Bank Product Provider shall
have the right, with prior notice to the Agent, but without the approval or
consent of the Agent or the other Lenders, with respect to any Specified Hedge
Agreement of such Bank Product Provider, (a) to declare an event of default,
termination event or other similar event thereunder and to create an Early
Termination Date (as defined in such

 

108



--------------------------------------------------------------------------------

Specified Hedge Agreement), (b) to determine net termination amounts in
accordance with the terms of such Specified Hedge Agreements and to set-off
amounts between such Specified Hedge Agreement, and (c) to prosecute any legal
action against Parent or any of its Subsidiaries to enforce net amounts owing to
such Bank Product Provider.

ARTICLE X.

THE AGENT

10.01 Appointment and Authorization of Agent. Each Lender hereby designates and
appoints WFCF as its agent under this Agreement and the other Loan Documents and
each Lender hereby irrevocably authorizes (and by entering into a Bank Product
Agreement or Hedge Agreement, each Bank Product Provider shall be deemed to
designate, appoint, and authorize) the Agent to execute and deliver each of the
other Loan Documents on its behalf and to take such other action on its behalf
under the provisions of this Agreement and each other Loan Document and to
exercise such powers and perform such duties as are expressly delegated to the
Agent by the terms of this Agreement or any other Loan Document, together with
such powers as are reasonably incidental thereto. The Agent agrees to act as
agent for and on behalf of the Lenders (and the Bank Product Providers) on the
conditions contained in this Article X. Any provision to the contrary contained
elsewhere in this Agreement or in any other Loan Document notwithstanding, the
Agent shall not have any duties or responsibilities, except those expressly set
forth herein or in the other Loan Documents, nor shall the Agent have or be
deemed to have any fiduciary relationship with any Lender (or Bank Product
Provider), and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against the Agent. Without limiting the generality
of the foregoing, the use of the term “agent” in this Agreement or the other
Loan Documents with reference to the Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only a representative
relationship between independent contracting parties. Each Lender hereby further
authorizes (and by entering into a Bank Product Agreement or Hedge Agreement,
each Bank Product Provider shall be deemed to authorize) the Agent to act as the
secured party under each of the Loan Documents that create a Lien on any item of
Collateral. Except as expressly otherwise provided in this Agreement, the Agent
shall have and may use its sole discretion with respect to exercising or
refraining from exercising any discretionary rights or taking or refraining from
taking any actions that the Agent expressly is entitled to take or assert under
or pursuant to this Agreement and the other Loan Documents. Without limiting the
generality of the foregoing, or of any other provision of the Loan Documents
that provides rights or powers to the Agent, Lenders agree that the Agent shall
have the right to exercise the following powers as long as this Agreement
remains in effect: (a) maintain, in accordance with its customary business
practices, ledgers and records reflecting the status of the Obligations, the
Collateral, the Collections of Parent and its Subsidiaries, and related matters,
(b) execute or file any and all financing or similar statements or notices,
amendments, renewals, supplements, documents, instruments, proofs of claim,
notices and other written agreements with respect to the Loan Documents,
(c) make Revolving Loans, for itself or on behalf of Lenders, as provided in the
Loan Documents, (d) exclusively receive, apply, and distribute the Collections
of Parent and its Subsidiaries as provided in the Loan Documents, (e) open and
maintain such bank accounts and cash management arrangements as the Agent deems
necessary and appropriate in accordance with the Loan Documents for the
foregoing purposes with respect to the Collateral and the Collections of Parent
and its Subsidiaries, (f) perform, exercise, and enforce any and all other
rights and remedies of the Lender Group with respect to Parent or its
Subsidiaries, the Obligations, the Collateral, the Collections of Parent and its
Subsidiaries, or otherwise related to any of same as provided in the Loan
Documents, and (g) incur and pay such Lender Group Expenses as the Agent may
deem necessary or appropriate for the performance and fulfillment of its
functions and powers pursuant to the Loan Documents.

 

109



--------------------------------------------------------------------------------

10.02 Delegation of Duties. The Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Agent shall not be responsible for the
negligence or misconduct of any agent or attorney in fact that it selects as
long as such selection was made without gross negligence or willful misconduct.

10.03 Liability of Agent. None of the Agent Related Persons shall (a) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (b) be responsible in any manner to any of the Lenders (or Bank Product
Providers) for any recital, statement, representation or warranty made by Parent
or any of its Subsidiaries or Affiliates, or any officer or director thereof,
contained in this Agreement or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agent under or in connection with, this Agreement or any
other Loan Document, or the validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document, or for any failure
of Parent or its Subsidiaries or any other party to any Loan Document to perform
its obligations hereunder or thereunder. No Agent Related Person shall be under
any obligation to any Lenders (or Bank Product Providers) to ascertain or to
inquire as to the observance or performance of any of the agreements contained
in, or conditions of, this Agreement or any other Loan Document, or to inspect
the books and records or properties of Parent or any of its Subsidiaries.

10.04 Reliance by Agent. The Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, telefacsimile or other electronic
method of transmission, telex or telephone message, statement or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent, or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to the Loan Parties or counsel to
any Lender), independent accountants and other experts selected by the Agent.
The Agent shall be fully justified in failing or refusing to take any action
under this Agreement or any other Loan Document unless the Agent shall first
receive such advice or concurrence of the Lenders as it deems appropriate and
until such instructions are received, the Agent shall act, or refrain from
acting, as it deems advisable. If the Agent so requests, it shall first be
indemnified to its reasonable satisfaction by the Lenders (and, if it so elects,
the Bank Product Providers) against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action. The
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement or any other Loan Document in accordance with a
request or consent of the requisite Lenders and such request and any action
taken or failure to act pursuant thereto shall be binding upon all of the
Lenders (and Bank Product Providers).

10.05 Notice of Default or Event of Default. The Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default,
except with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to the Agent for the account of the Lenders and,
except with respect to Events of Default of which the Agent has actual
knowledge, unless the Agent shall have received written notice from a Lender or
Administrative Borrower referring to this Agreement, describing such Default or
Event of Default, and stating that such notice is a “notice of default.” The
Agent promptly will notify the Lenders of its receipt of any such notice or of
any Event of Default of which the Agent has actual knowledge. If any Lender
obtains actual knowledge of any Event of Default, such Lender promptly shall
notify the other Lenders and the Agent of such Event of Default. Each Lender
shall be solely responsible for giving any notices to its Participants, if any.
Subject to Section 10.04, the Agent shall take such action with respect to such
Default or Event of Default as may be requested by the Majority Lenders in
accordance with Article IX; provided, that unless and until the Agent has
received any such request, the Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable.

 

110



--------------------------------------------------------------------------------

10.06 Credit Decision. Each Lender (and Bank Product Provider) acknowledges that
none of the Agent Related Persons has made any representation or warranty to it,
and that no act by the Agent hereinafter taken, including any review of the
affairs of Parent and its Subsidiaries or Affiliates, shall be deemed to
constitute any representation or warranty by any Agent Related Person to any
Lender (or Bank Product Provider). Each Lender represents (and by entering into
a Bank Product Agreement or Hedge Agreement, each Bank Product Provider shall be
deemed to represent) to the Agent that it has, independently and without
reliance upon any Agent Related Person and based on such due diligence,
documents and information as it has deemed appropriate, made its own appraisal
of, and investigation into, the business, prospects, operations, property,
financial and other condition and creditworthiness of any Loan Party or any
other Person party to a Loan Document, and all applicable bank regulatory laws
relating to the transactions contemplated hereby, and made its own decision to
enter into this Agreement and to extend credit to Borrowers. Each Lender also
represents (and by entering into a Bank Product Agreement or Hedge Agreement,
each Bank Product Provider shall be deemed to represent) that it will,
independently and without reliance upon any Agent Related Person and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of any Loan Party or any other Person party to a Loan Document.
Except for notices, reports, and other documents expressly herein required to be
furnished to the Lenders by the Agent, the Agent shall not have any duty or
responsibility to provide any Lender (or Bank Product Provider) with any credit
or other information concerning the business, prospects, operations, property,
financial and other condition or creditworthiness of any Loan Party or any other
Person party to a Loan Document that may come into the possession of any of the
Agent Related Persons. Each Lender acknowledges (and by entering into a Bank
Product Agreement or Hedge Agreement, each Bank Product Provider shall be deemed
to acknowledge) that the Agent does not have any duty or responsibility, either
initially or on a continuing basis (except to the extent, if any, that is
expressly specified herein) to provide such Lender (or Bank Product Provider)
with any credit or other information with respect to any Loan Party, any of
their respective Affiliates, or any of their respective business, legal,
financial or other affairs, and irrespective of whether such information came
into the Agent’s or its Affiliates’ or representatives’ possession before or
after the date on which such Lender became a party to this Agreement (or such
Bank Product Provider entered into a Bank Product Agreement or Hedge Agreement).

10.07 Costs and Expenses; Indemnification. The Agent may incur and pay Lender
Group Expenses to the extent the Agent reasonably deems necessary or appropriate
for the performance and fulfillment of its functions, powers, and obligations
pursuant to the Loan Documents, including court costs, attorneys’ fees and
expenses, fees and expenses of financial accountants, advisors, consultants, and
appraisers, costs of collection by outside collection agencies, auctioneer fees
and expenses, and costs of security guards or insurance premiums paid to
maintain the Collateral, whether or not any Loan Party is obligated to reimburse
the Agent or Lenders for such expenses pursuant to this Agreement or otherwise.
The Agent is authorized and directed to deduct and retain sufficient amounts
from the Collections of Parent and its Subsidiaries received by the Agent to
reimburse the Agent for such out-of-pocket costs and expenses prior to the
distribution of any amounts to Lenders (or Bank Product Providers). In the event
the Agent is not reimbursed for such costs and expenses by Parent or its
Subsidiaries, each Lender hereby agrees that it is and shall be obligated to pay
to the Agent such Lender’s Proportionate Share thereof. Whether or not the
transactions contemplated hereby are consummated, the Lenders shall indemnify
upon demand the Agent Related Persons (to the extent not reimbursed by or on
behalf of Borrowers and without limiting the obligation of Borrowers to do so),
according to their Proportionate Shares, from and

 

111



--------------------------------------------------------------------------------

against any and all Indemnified Liabilities; provided, that no Lender shall be
liable for the payment to any Agent Related Person of any portion of such
Indemnified Liabilities resulting solely from such Person’s gross negligence or
willful misconduct nor shall any Lender be liable for the obligations of any
Defaulting Lender in failing to make a Revolving Loan or other extension of
credit hereunder. Without limitation of the foregoing, each Lender shall
reimburse the Agent upon demand for such Lender’s Proportionate Share of any
costs or out of pocket expenses (including attorneys, accountants, advisors, and
consultants fees and expenses) incurred by the Agent in connection with the
preparation, execution, delivery, administration, modification, amendment, or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Loan Document, or any document contemplated by or referred to herein,
to the extent that the Agent is not reimbursed for such expenses by or on behalf
of Borrowers. The undertaking in this Section shall survive the payment of all
Obligations hereunder and the resignation or replacement of the Agent.

10.08 Agent in Individual Capacity. WFCF and its Affiliates may make loans to,
issue letters of credit for the account of, accept deposits from, provide Bank
Products to, acquire equity interests in, and generally engage in any kind of
banking, trust, financial advisory, underwriting, or other business with Parent
and its Subsidiaries and Affiliates and any other Person party to any Loan
Document as though WFCF were not the Agent hereunder, and, in each case, without
notice to or consent of the other members of the Lender Group. The other members
of the Lender Group acknowledge (and by entering into a Bank Product Agreement,
each Bank Product Provider shall be deemed to acknowledge) that, pursuant to
such activities, WFCF or its Affiliates may receive information regarding Parent
or its Affiliates or any other Person party to any Loan Documents that is
subject to confidentiality obligations in favor of Parent or its Affiliate or
such other Person and that prohibit the disclosure of such information to the
Lenders (or Bank Product Providers), and the Lenders acknowledge (and by
entering into a Bank Product Agreement or Hedge Agreement, each Bank Product
Provider shall be deemed to acknowledge) that, in such circumstances (and in the
absence of a waiver of such confidentiality obligations, which waiver the Agent
will use its reasonable best efforts to obtain), the Agent shall not be under
any obligation to provide such information to them. The terms “Lender” and
“Lenders” include WFCF in its individual capacity.

10.09 Successor Agent. The Agent may resign as Agent upon 30 days prior written
notice to the Lenders (unless such notice is waived by the Majority Lenders) and
Administrative Borrower (unless such notice is waived by Administrative
Borrower) and without any notice to the Bank Product Providers. If the Agent
resigns under this Agreement, the Majority Lenders shall be entitled, with (so
long as no Event of Default has occurred and is continuing) the consent of
Administrative Borrower (such consent not to be unreasonably withheld, delayed,
or conditioned), appoint a successor Agent for the Lenders (and the Bank Product
Providers). If, at the time that the Agent’s resignation is effective, it is
acting as the Issuing Lender, such resignation shall also operate to effectuate
its resignation as Issuing Lender, and it shall automatically be relieved of any
further obligation to issue Letters of Credit or to cause the Underlying Issuer
to issue Letters of Credit. If no successor Agent is appointed prior to the
effective date of the resignation of the Agent, the Agent may appoint, after
consulting with the Lenders and Administrative Borrower, a successor Agent. If
the Agent has materially breached or failed to perform any material provision of
this Agreement or of applicable law, the Majority Lenders may agree in writing
to remove and replace the Agent with a successor Agent from among the Lenders
with (so long as no Event of Default has occurred and is continuing) the consent
of Administrative Borrower (such consent not to be unreasonably withheld,
delayed, or conditioned). In any such event, upon the acceptance of its
appointment as successor Agent hereunder, such successor Agent shall succeed to
all the rights, powers, and duties of the retiring Agent and the term “Agent”
shall mean such successor Agent and the retiring Agent’s appointment, powers,
and duties as Agent shall be terminated. After any retiring Agent’s resignation
hereunder as Agent, the provisions of this Article X shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was Agent under
this Agreement. If no successor Agent has

 

112



--------------------------------------------------------------------------------

accepted appointment as Agent by the date which is 30 days following a retiring
Agent’s notice of resignation, the retiring Agent’s resignation shall
nevertheless thereupon become effective and the Lenders shall perform all of the
duties of Agent hereunder until such time, if any, as the Lenders appoint a
successor Agent as provided for above.

10.10 Lender in Individual Capacity. Any Lender and its respective Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, provide Bank Products to, acquire equity interests in and generally engage
in any kind of banking, trust, financial advisory, underwriting, or other
business with Parent and its Subsidiaries and Affiliates and any other Person
party to any Loan Documents as though such Lender were not a Lender hereunder
without notice to or consent of the other members of the Lender Group (or the
Bank Product Providers). The other members of the Lender Group acknowledge (and
by entering into a Bank Product Agreement or Hedge Agreement, each Bank Product
Provider shall be deemed to acknowledge) that, pursuant to such activities, such
Lender and its respective Affiliates may receive information regarding Parent or
its Affiliates or any other Person party to any Loan Documents that is subject
to confidentiality obligations in favor of Parent or its Affiliate or such other
Person and that prohibit the disclosure of such information to the Lenders, and
the Lenders acknowledge (and by entering into a Bank Product Agreement or Hedge
Agreement, each Bank Product Provider shall be deemed to acknowledge) that, in
such circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver such Lender will use its reasonable best efforts to
obtain), such Lender shall not be under any obligation to provide such
information to them.

10.11 Collateral Matters.

(a) The Lenders hereby irrevocably authorize (and by entering into a Bank
Product Agreement or Hedge Agreement, each Bank Product Provider shall be deemed
to authorize) the Agent to release any Lien on any Collateral (i) upon the
termination of the Commitments and payment and satisfaction in full by the Loan
Parties of all of the Obligations, (ii) constituting property being sold or
disposed of if a release is required or desirable in connection therewith and if
Administrative Borrower certifies to the Agent that the sale or disposition is
permitted under this Agreement (and the Agent may rely conclusively on any such
certificate, without further inquiry), (iii) constituting property in which
Parent or any of its Subsidiaries owned no interest at the time the Agent’s Lien
was granted nor at any time thereafter, (iv) constituting property leased or
licensed to Parent or any of its Subsidiaries under a lease or license that has
expired or is terminated in a transaction permitted under this Agreement, or
(v) in connection with a credit bid or purchase authorized under this
Section 10.11. The Loan Parties and the Lenders hereby irrevocably authorize
(and by entering into a Bank Product Agreement or Hedge Agreement, each Bank
Product Provider shall be deemed to authorize) the Agent, based upon the
instruction of the Majority Lenders, to credit bid and purchase (either directly
or indirectly through one or more entities) all or any portion of the Collateral
at any sale thereof conducted or consented to by the Agent under the provisions
of the UCC, including pursuant to Sections 9610 or 9620 of the UCC, at any sale
thereof conducted under the provisions of the Bankruptcy Code, including
Section 363 of the Bankruptcy Code, or at any sale or foreclosure conducted or
consented to by the Agent in accordance with applicable law in any judicial
action or proceeding or by the exercise of any legal or equitable remedy. Except
as provided above, the Agent will not execute and deliver a release of any Lien
on any Collateral without the prior written authorization of (y) if the release
is of all or substantially all of the Collateral, all of the Lenders (without
requiring the authorization of the Bank Product Providers), or (z) otherwise,
the Majority Lenders (without requiring the authorization of the Bank Product
Providers). Upon request by the Agent or Administrative Borrower at any time,
the Lenders will (and is so requested, the Bank Product Providers will) confirm
in writing the Agent’s authority to release any such Liens on particular types
or items of Collateral pursuant to this Section 10.11; provided, that
(1) anything to the contrary contained in any of the Loan Documents
notwithstanding, the Agent shall not be required to execute any document or take
any action necessary to evidence such release on terms that, in the Agent’s

 

113



--------------------------------------------------------------------------------

opinion, could expose the Agent to liability or create any obligation or entail
any consequence other than the release of such Lien without recourse,
representation, or warranty, and (2) such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
expressly released) upon (or obligations of Loan Parties in respect of) any and
all interests retained by any Loan Party, including, the proceeds of any sale,
all of which shall continue to constitute part of the Collateral. Each Lender
further hereby irrevocably authorize (and by entering into a Bank Product
Agreement or Hedge Agreement, each Bank Product Provider shall be deemed to
irrevocably authorize) the Agent, at its option and in its sole discretion, to
subordinate any Lien granted to or held by the Agent under any Loan Document to
the holder of any Permitted Lien on such property if such Permitted Lien secures
purchase money indebtedness permitted under this Agreement.

(b) The Agent shall have no obligation whatsoever to any of the Lenders (or the
Bank Product Providers) (i) to verify or assure that the Collateral exists or is
owned by Parent or any of its Subsidiaries or is cared for, protected, or
insured or has been encumbered, (ii) to verify or assure that the Agent’s Liens
have been properly or sufficiently or lawfully created, perfected, protected, or
enforced or are entitled to any particular priority, (iii) to verify or assure
that any particular items of Collateral meet the eligibility criteria applicable
in respect thereof, (iv) to impose, maintain, increase, reduce, implement, or
eliminate any particular reserve hereunder or to determine whether the amount of
any reserve is appropriate or not, or (v) to exercise at all or in any
particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to the Agent pursuant to any of the Loan Documents, it being
understood and agreed that in respect of the Collateral, or any act, omission,
or event related thereto, subject to the terms and conditions contained herein,
the Agent may act in any manner it may deem appropriate, in its sole discretion
given the Agent’s own interest in the Collateral in its capacity as one of the
Lenders and that the Agent shall have no other duty or liability whatsoever to
any Lender (or Bank Product Provider) as to any of the foregoing, except as
otherwise expressly provided herein.

10.12 Restrictions on Actions by Lenders; Sharing of Payments.

(a) Each of the Lenders agrees that it shall not, without the express written
consent of the Agent, set off against the Obligations, any amounts owing by such
Lender to Parent or any of its Subsidiaries or any deposit accounts of Parent or
any of its Subsidiaries now or hereafter maintained with such Lender. Each of
the Lenders further agrees that it shall not, unless specifically requested to
do so in writing by the Agent, take or cause to be taken any action, including,
the commencement of any legal or equitable proceedings to enforce any Loan
Document against Parent, any Borrower or any other Guarantor or to foreclose any
Lien on, or otherwise enforce any security interest in, any of the Collateral.

(b) If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from the Agent pursuant to the terms of this Agreement,
or (ii) payments from the Agent in excess of such Lender’s Proportionate Share
of all such distributions by the Agent, such Lender promptly shall (A) turn the
same over to the Agent, in kind, and with such endorsements as may be required
to negotiate the same to the Agent, or in immediately available funds, as
applicable, for the account of all of the Lenders and for application to the
Obligations in accordance with the applicable provisions of this Agreement, or
(B) purchase, without recourse or warranty, an undivided interest and
participation in the Obligations owed to the other Lenders so that such excess
payment received shall be applied ratably as among the Lenders in accordance
with their Proportionate Shares; provided, that to the extent that such excess
payment received by the purchasing party is thereafter recovered from it, those
purchases of participations shall be rescinded in whole or in part, as
applicable, and the applicable portion of the purchase price paid therefor shall
be returned to such purchasing party, but without interest except to the extent
that such purchasing party is required to pay interest in connection with the
recovery of the excess payment.

 

114



--------------------------------------------------------------------------------

10.13 Agency for Perfection. The Agent hereby appoints each other Lender (and
each Bank Product Provider) as its agent (and each Lender hereby accepts (and by
entering into a Bank Product Agreement or Hedge Agreement, each Bank Product
Provider shall be deemed to accept) such appointment) for the purpose of
perfecting the Agent’s Liens in assets which, in accordance with Article 8 or
Article 9, as applicable, of the UCC can be perfected by possession or control.
Should any Lender obtain possession or control of any such Collateral, such
Lender shall notify the Agent thereof, and, promptly upon the Agent’s request
therefor shall deliver possession or control of such Collateral to the Agent or
in accordance with the Agent’s instructions.

10.14 Payments by Agent to the Lenders. All payments to be made by the Agent to
the Lenders (or Bank Product Providers) shall be made by bank wire transfer of
immediately available funds pursuant to such wire transfer instructions as each
party may designate for itself by written notice to the Agent. Concurrently with
each such payment, the Agent shall identify whether such payment (or any portion
thereof) represents principal, premium, fees, or interest of the Obligations.

10.15 Concerning the Collateral and Related Loan Documents. Each member of the
Lender Group authorizes and directs the Agent to enter into this Agreement and
the other Loan Documents. Each member of the Lender Group agrees (and by
entering into a Bank Product Agreement or Hedge Agreement, each Bank Product
Provider shall be deemed to agree) that any action taken by the Agent in
accordance with the terms of this Agreement or the other Loan Documents relating
to the Collateral and the exercise by the Agent of its powers set forth therein
or herein, together with such other powers that are reasonably incidental
thereto, shall be binding upon all of the Lenders (and such Bank Product
Provider).

10.16 Audits and Examination Reports; Confidentiality; Disclaimers by Lenders;
Other Reports and Information. By becoming a party to this Agreement, each
Lender:

(a) is deemed to have requested that the Agent furnish such Lender, promptly
after it becomes available, a copy of each field audit or examination report
respecting Parent or any of its Subsidiaries (each a “Report” and collectively,
“Reports”) prepared by or at the request of the Agent, and the Agent shall so
furnish each Lender with such Reports,

(b) expressly agrees and acknowledges that the Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,

(c) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that the Agent or other party performing any audit or
examination will inspect only specific information regarding Parent and its
Subsidiaries and will rely significantly upon Parent’s and its Subsidiaries’
books and records, as well as on representations of Parent’s and its
Subsidiaries’ personnel,

(d) agrees to keep all Reports and other material, non-public information
regarding Parent and its Subsidiaries and their operations, assets, and existing
and contemplated business plans in a confidential manner in accordance with
Section 11.07, and

(e) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold the Agent and any other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
fail to take or any conclusion the indemnifying Lender may reach or draw from
any Report in connection with any loans or other credit accommodations that the

 

115



--------------------------------------------------------------------------------

indemnifying Lender has made or may make to Borrowers, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a loan or
loans of Borrowers, and (ii) to pay and protect, and indemnify, defend and hold
the Agent, and any such other Lender preparing a Report harmless from and
against, the claims, actions, proceedings, damages, costs, expenses, and other
amounts (including, attorneys’ fees and costs) incurred by the Agent and any
such other Lender preparing a Report as the direct or indirect result of any
third parties who might obtain all or part of any Report through the
indemnifying Lender.

In addition to the foregoing: (x) any Lender may from time to time request of
the Agent in writing that the Agent provide to such Lender a copy of any report
or document provided by Parent or any of its Subsidiaries to the Agent that has
not been contemporaneously provided by Parent or such Subsidiary to such Lender,
and, upon receipt of such request, the Agent promptly shall provide a copy of
same to such Lender, (y) to the extent that the Agent is entitled, under any
provision of the Loan Documents, to request additional reports or information
from Parent or its Subsidiaries, any Lender may, from time to time, reasonably
request the Agent to exercise such right as specified in such Lender’s notice to
the Agent, whereupon the Agent promptly shall request of Administrative Borrower
the additional reports or information reasonably specified by such Lender, and,
upon receipt thereof from Parent or such Subsidiary, the Agent promptly shall
provide a copy of same to such Lender, and (z) any time that the Agent renders
to Administrative Borrower a statement regarding the Loan Account, the Agent
shall send a copy of such statement to each Lender.

10.17 Several Obligations; No Liability. Notwithstanding that certain of the
Loan Documents now or hereafter may have been or will be executed only by or in
favor of the Agent in its capacity as such, and not by or in favor of the
Lenders, any and all obligations on the part of the Agent (if any) to make any
credit available hereunder shall constitute the several (and not joint)
obligations of the respective Lenders on a ratable basis, according to their
respective Commitments, to make an amount of such credit not to exceed, in
principal amount, at any one time outstanding, the amount of their respective
Commitments. Nothing contained herein shall confer upon any Lender any interest
in, or subject any Lender to any liability for, or in respect of, the business,
assets, profits, losses, or liabilities of any other Lender. Each Lender shall
be solely responsible for notifying its Participants of any matters relating to
the Loan Documents to the extent any such notice may be required, and no Lender
shall have any obligation, duty, or liability to any Participant of any other
Lender. Except as provided in Section 10.07, no member of the Lender Group shall
have any liability for the acts of any other member of the Lender Group. No
Lender shall be responsible to Borrowers or any other Person for any failure by
any other Lender (or Bank Product Provider) to fulfill its obligations to make
credit available hereunder, nor to advance for such Lender (or Bank Product
Provider) or on its behalf, nor to take any other action on behalf of such
Lender (or Bank Product Provider) hereunder or in connection with the financing
contemplated herein.

10.18 Agent May File Proofs of Claim. In case of the pendency of any
receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement,
adjustment, composition or other judicial proceeding relative to any Loan Party,
the Agent (irrespective of whether the principal of any Loan or L/C Obligation
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether the Agent shall have made any demand on any Loan
Party) shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Lender and the Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Issuing Lender and the
Agent and their respective agents and counsel and all other amounts due the
Lenders, the Issuing Lender and the Agent under Sections 2.10, 3.08, and 11.04)
allowed in such judicial proceeding; and

 

116



--------------------------------------------------------------------------------

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender and the Issuing
Lender to make such payments to the Agent and, in the event that the Agent shall
consent to the making of such payments directly to the Lenders and the Issuing
Lender, to pay to the Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Agent and its agents and counsel,
and any other amounts due the Agent under Sections 2.10 and 11.04.

Nothing contained herein shall be deemed to authorize the Agent to authorize or
consent to or accept or adopt on behalf of any Lender or the Issuing Lender any
plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Agent to vote in
respect of the claim of any Lender in any such proceeding.

10.19 Intercreditor Agreement. Each Lender hereby acknowledges that it has
received and reviewed the Intercreditor Agreement and agrees to be bound by the
terms thereof. Each Lender hereby authorizes and directs the Agent to enter into
the Intercreditor Agreement on behalf of such Lender and agrees that the Agent
may take such actions for itself and on such Lender’s behalf as is contemplated
by the terms of the Intercreditor Agreement; provided, that no amendment to or
waiver of any of the provisions of the Intercreditor Agreement, or consent given
by the Agent to any departure therefrom by the Notes Collateral Agent, shall be
permitted or effective unless the same shall be in writing and signed by the
Agent and the Majority Lenders (or the Agent with the consent of the Majority
Lenders), and any such amendment, waiver or consent shall be permitted and
effective only in the specific instance and for the specific purpose for which
given.

10.20 Joint Lead Arrangers and Joint Book Runners. Each of the Joint Lead
Arrangers and Joint Book Runners, in such capacities, shall not have any right,
power, obligation, liability, responsibility, or duty under this Agreement other
than those applicable to it in its capacity as a Lender, as Agent, as Swing
Lender, or as Issuing Bank. Without limiting the foregoing, each of the Joint
Lead Arrangers and Joint Book Runners, in such capacities, shall not have or be
deemed to have any fiduciary relationship with any Lender or any Loan Party.
Each Lender, Agent, Swing Lender, Issuing Bank, and each Loan Party acknowledges
that it has not relied, and will not rely, on the Joint Lead Arrangers and Joint
Book Runners in deciding to enter into this Agreement or in taking or not taking
action hereunder. Each of the Joint Lead Arrangers and Joint Book Runners, in
such capacities, shall be entitled to resign at any time by giving notice to
Agent and Administrative Borrower.

ARTICLE XI.

MISCELLANEOUS

11.01 Amendments and Waivers.

(a) Except as otherwise provided herein or in any other Loan Document, (i) no
amendment to any provision of this Agreement or any of the other Loan Documents
shall in any event be effective unless the same shall be in writing and signed
by Borrowers (or other Loan Party thereto, as applicable), the Majority Lenders
(or the Agent with the written consent of the Majority Lenders); and (ii) no
waiver of any provision of this Agreement or any other Loan Document, or consent
to any departure by Borrowers or other party therefrom, shall in any event be
effective unless the same shall be in writing and signed by the Majority Lenders
(or the Agent with the consent of the Majority Lenders). Any such amendment,
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, that no amendment, waiver or consent
shall do any of the following:

 

117



--------------------------------------------------------------------------------

(A) increase the amount, or extend the stated expiration or termination date, of
the Commitment of any Revolving Lender without the consent of such Revolving
Lender;

(B) reduce or forgive the principal of, or interest or rate of interest on, the
Revolving Loans of any Revolving Lender or any fee or other amount payable to
any Revolving Lender hereunder without the consent of such Revolving Lender;
provided, that only the consent of the Majority Lenders shall be necessary to
change the manner of computation of any financial covenant or related definition
used in determining the Applicable Margin or Applicable Fee Amount that would
result in a reduction of any interest rate on any Revolving Loan or in a
reduction of any Commitment Fees or Letter of Credit fees, or to amend the
default rate of interest as determined under Section 2.09(c) or to waive any
obligation of Borrowers to pay interest at the default rate of interest;

(C) postpone any date fixed for any payment in respect of principal of, or
interest on, the Revolving Loans of any Revolving Lender or any fee or other
amount payable to any Revolving Lender hereunder without the consent of such
Revolving Lender;

(D) without consent of Agent, Borrowers and the Supermajority Lenders, amend,
modify, or eliminate the definition of Borrowing Base or any of the defined
terms that are used in such definition to the extent that any such change
results in more credit being made available to Borrowers based upon the
Borrowing Base;

provided further, that unless in writing and signed by all of the Lenders (or by
the Agent with the written consent of all the Lenders), no amendment, waiver or
consent shall do any of the following:

(E) change the definition of “Majority Lenders”, or any definition or provision
of this Agreement requiring the approval of Majority Lenders or some other
specified amount of Lenders;

(F) consent to the assignment or transfer by any Borrower or any other Loan
Party of any of its rights and obligations under the Loan Documents;

(G) release any Guarantor or any material portion of the Collateral except as
contemplated herein, in the Guaranty or in the Collateral Documents;

(H) amend, modify or waive the provisions of Section 2.13 or Section 9.03;

(I) amend, modify or waive the provisions of this Section 11.01(a);

(J) change the definition of “Proportionate Share”;

(K) amend, modify, or eliminate any provision of this Agreement providing for
consent or other action by all Lenders; or

(L) other than in respect of Liens permitted pursuant to Sections 8.01(iii),
8.01(xi), and 8.01(xii), contractually subordinate any of Agent’s Liens,

 

118



--------------------------------------------------------------------------------

provided further, that (1) no amendment, waiver or consent shall, unless in
writing and signed by the Agent in addition to the Lenders required hereinabove
to take such action, affect the rights, obligations or duties of the Agent under
any Loan Document, (2) no amendment, waiver or consent shall, unless in writing
and signed by the Issuing Lender in addition to the Lenders required hereinabove
to take such action, affect the rights, obligations or duties of the Issuing
Lender under any Loan Document, and (3) the Fee Letter, the Arranger Fee Letter,
and documents evidencing Specified Hedge Agreements may be amended, or rights or
privileges thereunder waived, in a writing executed only by the respective
parties thereto. Notwithstanding anything to the contrary herein, a Defaulting
Lender shall not have any right to approve or disapprove any amendment, waiver
or consent hereunder, except that the Commitment of such Lender may not be
increased without its consent, nor may any amendment, waiver or consent
(i) reduce or forgive the principal of, or accrued and unpaid interest on, the
outstanding Loans of such Lender or any accrued fee or other accrued amount
payable to such Lender, or (ii) postpone or delay any date fixed by this
Agreement or any other Loan Document for any payment of principal, interest,
fees, or other amounts due hereunder or under any other Loan Document to such
Lender, in each case without its consent.

(b) In connection with any such proposed amendment, waiver or consent requiring
the consent of all Revolving Lenders or all Lenders, as the case may be, if the
consent of the Majority Lenders is obtained, but the consent of other Lenders
whose consent is required is not obtained (any such Lender whose consent is not
obtained as described in this Section 11.01 being referred to as a
“Non-Consenting Lender”), then, so long as the Lender that is acting as the
Agent is not a Non-Consenting Lender, Borrowers may replace such Non-Consenting
Lender in accordance with Section 11.11.

No failure or delay by the Agent or any Lender in exercising any right under
this Agreement or any other Loan Document shall operate as a waiver thereof or
of any other right hereunder or thereunder nor shall any single or partial
exercise of any such right preclude any other further exercise thereof or of any
other right hereunder or thereunder. Unless otherwise specified in such waiver
or consent, a waiver or consent given hereunder shall be effective only in the
specific instance and for the specific purpose for which given. The Lenders may
condition the giving or making of any amendment, waiver or consent of any term,
covenant, agreement or condition of this Agreement or any other Loan Document on
payment of a fee by Borrowers.

11.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to any Loan Party, the Agent or the Issuing Lender, to the address,
telecopier number, or telephone number specified for such Person on Schedule
11.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

119



--------------------------------------------------------------------------------

(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Lender hereunder may be delivered or furnished by electronic
communication (including e mail and Internet or intranet websites) pursuant to
procedures approved by the Agent; provided, that the foregoing shall not apply
to notices to any Lender or the Issuing Lender pursuant to Article II or Article
III if such Lender or the Issuing Lender, as applicable, has notified the Agent
that it is incapable of receiving notices under such Article by electronic
communication. The Agent or Borrowers may, in its or their discretion, as
applicable, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided, that
approval of such procedures may be limited to particular notices or
communications.

Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement); provided, that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) Change of Address, Etc. Each of each Loan Party, the Agent and the Issuing
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to Administrative Borrower, the Agent
and the Issuing Lender.

(d) Reliance by Agent, Issuing Lender and Lenders. The Agent, the Issuing Lender
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic Notices of Borrowing) purportedly given by or on behalf of Borrowers
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. Borrowers shall indemnify the Agent, the
Issuing Lender, each Lender and the Related Parties of each of them from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of Borrowers. All
telephonic notices to and other telephonic communications with the Agent may be
recorded by the Agent, and each of the parties hereto hereby consents to such
recording.

11.03 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Agent or any Lender, any right, remedy, power or
privilege hereunder, shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights provided for in this Agreement and the other Loan
Documents are cumulative and are not exclusive of any other rights, powers,
privileges or remedies provided by law or in equity, or under any other
instrument, document or agreement now existing or hereafter arising.

 

120



--------------------------------------------------------------------------------

11.04 Indemnity; Damage Waiver.

(a) Indemnification by Borrowers. Borrowers shall indemnify the Agent (and any
sub-agent thereof), each Lender and the Issuing Lender, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee), and shall indemnify and hold
harmless each Indemnitee from all fees and time charges and disbursements for
attorneys who may be employees of any Indemnitee, incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by any Borrower or any
other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Agent (and any sub-agent thereof) and its Related Parties only, the
administration of this Agreement and the other Loan Documents, (ii) any Loan or
Letter of Credit or the use or proposed use of the proceeds therefrom (including
any refusal by the Issuing Lender to honor a demand for payment under a Letter
of Credit if the documents presented in connection with such demand do not
strictly comply with the terms of such Letter of Credit), (iii) any actual or
alleged presence or release of Hazardous Materials on or from any property owned
or operated by Parent or any of its Subsidiaries, or any Environmental Claims
related in any way to Parent or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by any Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto (each and all of the
foregoing, the “Indemnified Liabilities”); provided, that such indemnity shall
not, as to any Indemnitee, be available to the extent that such Indemnified
Liabilities (x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee, or (y) result from a claim brought by any
Borrower or any other Loan Party against an Indemnitee for breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
such Borrower or such Loan Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction.
This Section 11.04(a) shall not apply with respect to Taxes (which is governed
in Section 4.01).

(b) Reimbursement by Lenders. To the extent that Borrowers for any reason fail
to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by it to the Agent (or any sub-agent thereof), the Issuing
Lender or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Agent (or any such sub-agent), the Issuing Lender or such
Related Party, as the case may be, such Lender’s Proportionate Share (determined
as of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided, that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Agent (or any such sub-agent) or the
Issuing Lender in its capacity as such, or against any Related Party of any of
the foregoing acting for the Agent (or any such sub-agent) or Issuing Lender in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).

(c) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Borrower shall assert, and each Borrower hereby waives, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended

 

121



--------------------------------------------------------------------------------

recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.

(d) Payments. All amounts due under this Section shall be payable not later than
ten (10) Business Days after demand therefor.

(e) Survival. The agreements in this Section shall survive the resignation of
the Agent and the Issuing Lender, the replacement of any Lender, the termination
of the Aggregate Commitment and the repayment, satisfaction or discharge of all
the other Obligations.

11.05 Marshalling; Payments Set Aside. Neither the Agent nor the Lenders shall
be under any obligation to marshal any assets in favor of any Borrower or any
other Person or against or in payment of any or all of the Obligations. To the
extent that any Loan Party makes a payment to the Agent or the Lenders, or the
Agent or the Lenders exercise their right of set-off, and such payment or the
proceeds of such set-off or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Agent or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any Insolvency Proceeding or otherwise, then (a) to the extent
of such recovery the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such set-off had not occurred, and (b) each Lender
severally agrees to pay to the Agent upon demand its Proportionate Share of any
amount so recovered from or repaid by the Agent.

11.06 Assignments and Participations.

(a) With the prior written consent of Administrative Borrower, which consent of
Administrative Borrower shall not be unreasonably withheld, delayed or
conditioned, and shall not be required (1) if an Event of Default has occurred
and is continuing, or (2) in connection with an assignment to a Person that is a
Lender or an Affiliate (other than natural persons) or Related Fund of a Lender
and with the prior written consent of the Agent, which consent of the Agent
shall not be unreasonably withheld, delayed or conditioned, and shall not be
required in connection with an assignment to a Person that is a Lender or an
Affiliate (other than natural persons) or Related Fund of a Lender, any Lender
may assign and delegate to one or more assignees (each, an “Assignee”; provided,
that no Loan Party or Affiliate of a Loan Party shall be permitted to become an
Assignee and no natural person shall be permitted to become an Assignee) all or
any portion of the Obligations, the Commitments and the other rights and
obligations of such Lender hereunder and under the other Loan Documents, in a
minimum amount (unless waived by the Agent) of, with respect to assignments of
the Commitments or the Revolving Loans, $5,000,000 (except such minimum amount
shall not apply to (x) an assignment or delegation by any Lender to any other
Lender or an Affiliate of any Lender, or (y) a group of new Lenders, each of
which is an Affiliate of each other or a Related Fund of such new Lender to the
extent that the aggregate amount to be assigned to all such new Lenders is at
least $5,000,000); provided, that Borrowers and the Agent may continue to deal
solely and directly with such Lender in connection with the interest so assigned
to an Assignee until (i) written notice of such assignment, together with
payment instructions, addresses, and related information with respect to the
Assignee, have been given to Administrative Borrower and the Agent by such
Lender and the Assignee, (ii) such Lender and its Assignee have delivered to
Administrative Borrower and the Agent an Assignment and Acceptance and the Agent
has notified the assigning Lender of its receipt thereof in accordance with
Section 11.06(b), and (iii) unless waived by the Agent, the assigning Lender or
Assignee has paid to the Agent for the Agent’s separate account a processing fee
in the amount of $3,500.

 

122



--------------------------------------------------------------------------------

(b) From and after the date that the Agent notifies the assigning Lender (with a
copy to Administrative Borrower) that it has received an executed Assignment and
Acceptance and, if applicable, payment of the required processing fee, (i) the
Assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, shall be a “Lender” and shall have the rights and obligations of a
Lender under the Loan Documents, and (ii) the assigning Lender shall, to the
extent that rights and obligations hereunder and under the other Loan Documents
have been assigned by it pursuant to such Assignment and Acceptance, relinquish
its rights (except with respect to Section 11.04(a)) and be released from any
future obligations under this Agreement (and in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement and the other Loan Documents, such Lender
shall cease to be a party hereto and thereto); provided, that nothing contained
herein shall release any assigning Lender from obligations that survive the
termination of this Agreement, including such assigning Lender’s obligations
under Article X and Section 11.07.

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document furnished pursuant hereto,
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Loan Party or the
performance or observance by any Loan Party of any of its obligations under this
Agreement or any other Loan Document furnished pursuant hereto, (iii) such
Assignee confirms that it has received a copy of this Agreement, together with
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance,
(iv) such Assignee will, independently and without reliance upon the Agent, such
assigning Lender or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement, (v) such
Assignee appoints and authorizes the Agent to take such actions and to exercise
such powers under this Agreement and the other Loan Documents as are delegated
to the Agent, by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto, and (vi) such Assignee agrees that it will
perform all of the obligations which by the terms of this Agreement are required
to be performed by it as a Lender.

(d) Immediately upon the Agent’s receipt of the required processing fee, if
applicable, and delivery of notice to the assigning Lender pursuant to
Section 11.06(b), this Agreement shall be deemed to be amended to the extent,
but only to the extent, necessary to reflect the addition of the Assignee and
the resulting adjustment of the Commitments arising therefrom. The Commitment
allocated to each Assignee shall reduce such Commitments of the assigning Lender
pro tanto.

(e) Any Lender may at any time sell to one or more commercial banks, financial
institutions, or other Persons (a “Participant”) participating interests in all
or any portion of its Obligations, its Commitment, and the other rights and
interests of that Lender (the “Originating Lender”) hereunder and under the
other Loan Documents; provided, that (i) the Originating Lender shall remain a
“Lender” for all purposes of this Agreement and the other Loan Documents and the
Participant receiving the participating interest in the Obligations, the
Commitments, and the other rights and interests of the Originating Lender
hereunder shall not constitute a “Lender” hereunder or under the other Loan
Documents and the Originating Lender’s obligations under this Agreement shall
remain unchanged, (ii) the Originating Lender shall remain solely responsible
for the performance of such obligations, (iii) Borrowers, the Agent, and the
Lenders shall continue to deal solely and directly with the Originating Lender
in connection with the Originating Lender’s rights and obligations under this
Agreement and the

 

123



--------------------------------------------------------------------------------

other Loan Documents, (iv) no Lender shall transfer or grant any participating
interest under which the Participant has the right to approve any amendment to,
or any consent or waiver with respect to, this Agreement or any other Loan
Document, except to the extent such amendment to, or consent or waiver with
respect to this Agreement or of any other Loan Document would (A) extend the
final maturity date of the Obligations hereunder in which such Participant is
participating, (B) reduce the interest rate applicable to the Obligations
hereunder in which such Participant is participating, (C) release all or
substantially all of the Collateral or guaranties (except to the extent
expressly provided herein or in any of the Loan Documents) supporting the
Obligations hereunder in which such Participant is participating, (D) postpone
the payment of, or reduce the amount of, the interest or fees payable to such
Participant through such Lender (other than a waiver of default interest), or
(E) change the amount or due dates of scheduled principal repayments or
prepayments or premiums, and (v) all amounts payable by Loan Parties hereunder
shall be determined as if such Lender had not sold such participation, except
that, if amounts outstanding under this Agreement are due and unpaid, or shall
have been declared or shall have become due and payable upon the occurrence of
an Event of Default, each Participant shall be deemed to have the right of set
off in respect of its participating interest in amounts owing under this
Agreement to the same extent as if the amount of its participating interest were
owing directly to it as a Lender under this Agreement. The rights of any
Participant only shall be derivative through the Originating Lender with whom
such Participant participates and no Participant shall have any rights under
this Agreement or the other Loan Documents or any direct rights as to the other
Lenders, the Agent, Parent, the Collections of Parent or its Subsidiaries, the
Collateral, or otherwise in respect of the Obligations. No Participant shall
have the right to participate directly in the making of decisions by the Lenders
among themselves.

(f) In connection with any such assignment or participation or proposed
assignment or participation or any grant of a security interest in, or pledge
of, its rights under and interest in this Agreement, a Lender may, subject to
the provisions of Section 11.07, disclose all documents and information which it
now or hereafter may have relating to Parent and any of its Subsidiaries and
their respective businesses.

(g) Any other provision in this Agreement notwithstanding, any Lender may at any
time create a security interest in, or pledge, all or any portion of its rights
under and interest in this Agreement in favor of any FRB in accordance with
Regulation A of the FRB or U.S. Treasury Regulation 31 CFR §203.24, and such FRB
may enforce such pledge or security interest in any manner permitted under
applicable law.

(h) The Agent (as a non-fiduciary agent on behalf of Borrowers) shall maintain,
or cause to be maintained, a register (the “Register”) on which it enters the
name and address of each Lender as the registered owner of the Revolving Loan
(and the principal amount thereof and stated interest thereon) held by such
Lender (each, a “Registered Loan”). Other than in connection with an assignment
by a Lender of all or any portion of its portion of the Revolving Loan to an
Affiliate of such Lender or a Related Fund of such Lender (i) a Registered Loan
may be assigned or sold in whole or in part only by registration of such
assignment or sale on the Register, and (ii) any assignment or sale of all or
part of such Registered Loan may be effected only by registration of such
assignment or sale on the Register. Prior to the registration of assignment or
sale of any Registered Loan, Borrowers, Agent and each Lender shall treat the
Person in whose name such Registered Loan is registered as the owner thereof for
the purpose of receiving all payments thereon and for all other purposes,
notwithstanding notice to the contrary. Entries in the Register shall be
conclusive absent manifest error. In the case of any assignment by a Lender of
all or any portion of its Revolving Loan to an Affiliate of such Lender or a
Related Fund of such Lender, and which assignment is not recorded in the
Register, the assigning Lender, on behalf of Borrowers, shall maintain a
register comparable to the Register.

 

124



--------------------------------------------------------------------------------

(i) In the event that a Lender sells participations in the Registered Loan, such
Lender, as a non-fiduciary agent on behalf of Borrowers, shall maintain (or
cause to be maintained) a register on which it enters the names and addresses of
all participants in the Registered Loans held by it (and the principal amount
(and stated interest thereon) of the portion of such Registered Loans that is
subject to such participations) (the “Participant Register”). A Registered Loan
may be participated in whole or in part only by registration of such
participation on the Participant Register. Any participation of such Registered
Loan may be effected only by the registration of such participation on the
Participant Register. The entries in the Participant Register shall be
conclusive absent manifest error, and the participating Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.

(j) The Agent shall make a copy of the Register (and each Lender shall make a
copy of its Register and Participant Register to the extent it has one)
available for review by Administrative Borrower from time to time as
Administrative Borrower may reasonably request.

11.07 Treatment of Certain Information; Confidentiality. Each of the Agent, the
Lenders and the Issuing Lender agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, advisors and representatives (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to any Borrower and its obligations, (g) with
the consent of Administrative Borrower, or (h) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section, or (y) becomes available to the Agent, any Lender, the Issuing Lender
or any of their respective Affiliates on a nonconfidential basis from a source
other than Borrowers.

For purposes of this Section, “Information” means all information received from
Parent or any of its Subsidiaries relating to Parent or any of its Subsidiaries
or any of their respective businesses, other than any such information that is
available to the Agent, any Lender or the Issuing Lender on a nonconfidential
basis prior to disclosure by Parent or any of its Subsidiaries. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Each Loan Party acknowledges that the Agent will make available to the Lenders
and the Issuing Lender materials and/or information provided by or on behalf of
any Loan Party hereunder (collectively, “Loan Party Materials”) by posting the
Loan Party Materials on IntraLinks or another similar electronic system.

11.08 Set off. If an Event of Default shall have occurred and be continuing,
each Lender, the Issuing Lender and each of their respective Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations

 

125



--------------------------------------------------------------------------------

(in whatever currency) at any time owing by such Lender, the Issuing Lender or
any such Affiliate to or for the credit or the account of any Borrower or any
other Loan Party against any and all of the obligations of such Borrower or such
other Loan Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender or the Issuing Lender, irrespective of whether or
not such Lender or the Issuing Lender shall have made any demand under this
Agreement or any other Loan Document and although such obligations of such
Borrower or such other Loan Party may be contingent or unmatured or are owed to
a branch or office of such Lender or the Issuing Lender different from the
branch or office holding such deposit or obligated on such indebtedness. The
rights of each Lender, the Issuing Lender and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, the Issuing Lender or their respective
Affiliates may have. Each Lender and the Issuing Lender agrees to notify
Borrowers and the Agent promptly after any such setoff and application;
provided, that the failure to give such notice shall not affect the validity of
such setoff and application.

NOTWITHSTANDING THE FOREGOING, NO LENDER SHALL EXERCISE, OR ATTEMPT TO EXERCISE,
ANY RIGHT OF SET-OFF, BANKER’S LIEN, OR THE LIKE, AGAINST ANY DEPOSIT ACCOUNT OR
PROPERTY OF PARENT OR ANY SUBSIDIARY OF PARENT HELD OR MAINTAINED BY THE LENDER
WITHOUT THE PRIOR WRITTEN CONSENT OF THE AGENT.

11.09 Patriot Act. Each Lender that is subject to the requirements of the
Patriot Act hereby notifies each Loan Party that pursuant to the requirements of
the Patriot Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the Agent,
as applicable, to identify each Loan Party in accordance with the Patriot Act.
In addition, if Agent is required by law or regulation or internal policies to
do so, it shall have the right to periodically conduct (a) Patriot Act searches,
OFAC/PEP searches, and customary individual background checks for the Loan
Parties, and (b) OFAC/PEP searches and customary individual background checks
for the Loan Parties’ senior management and key principals, and each Loan Party
agrees to cooperate in respect of the conduct of such searches and further
agrees that the reasonable costs and charges for such searches shall constitute
Lender Group Expenses hereunder and be for the account of Borrowers.

11.10 Guaranty.

(a) Guaranty. Each of the Guarantors unconditionally and irrevocably, jointly
and severally, guarantees to the Agent, the Issuing Lender, any Bank Product
Provider and the Lenders, and their respective successors, endorsers,
transferees and assigns (the “Guaranteed Persons”), the full and prompt payment
when due (whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise) and performance of all indebtedness,
liabilities and other obligations (including the Obligations) of any Borrower to
any Guaranteed Person, whether arising out of or in connection with this
Agreement, any other Loan Document or otherwise, including all unpaid principal
of the Loans, all L/C Obligations, all interest accrued thereon, all fees due
under this Agreement and all other amounts payable by any Borrower to any
Guaranteed Person thereunder or in connection therewith. The terms
“indebtedness,” “liabilities” and “obligations” are used herein in their most
comprehensive sense and include any and all advances, debts, obligations and
liabilities, now existing or hereafter arising, whether voluntary or involuntary
and whether due or not due, absolute or contingent, liquidated or unliquidated,
determined or undetermined, and whether recovery upon such indebtedness,
liabilities and obligations may be or hereafter become unenforceable or shall be
an allowed or disallowed claim under the Bankruptcy Code or other applicable
law. The foregoing indebtedness, liabilities and other obligations (including
the Obligations) of Borrowers shall hereinafter be collectively referred to as
the “Guaranteed Obligations”; provided, that anything to the contrary contained
in the foregoing notwithstanding, the

 

126



--------------------------------------------------------------------------------

Guaranteed Obligations of any Guarantor shall exclude its Excluded Swap
Obligations. The Guaranteed Obligations include interest which, but for an
Insolvency Proceeding, would have accrued on such Guaranteed Obligations,
whether or not a claim is allowed against any Borrower for such interest in any
such Insolvency Proceeding.

(b) Joint and Several Liability; Separate Obligation. Each Guarantor
acknowledges and agrees (i) that it is directly, jointly and severally with any
other guarantor of the Obligations, liable to the Guaranteed Persons, (ii) that
the Guaranteed Obligations are separate and distinct from any indebtedness,
obligations or liabilities arising under or in connection with any other
agreement, instrument or guaranty, including under any provision of this
Agreement other than this Section 11.10, executed at any time by such Guarantor
in favor of any Guaranteed Person, and (ii) such Guarantor shall pay and perform
all of the Guaranteed Obligations as required under this Section 11.10, and each
Guaranteed Person may enforce any and all of its rights and remedies hereunder,
without regard to any other agreement, instrument or guaranty, including any
provision of this Agreement other than this Section 11.10, at any time executed
by such Guarantor in favor of any Guaranteed Person, regardless of whether or
not any such other agreement, instrument or guaranty, or any provision thereof
or hereof, shall for any reason become unenforceable or any of the indebtedness,
obligations or liabilities thereunder or hereunder shall have been discharged,
whether by performance, avoidance or otherwise. Each Guarantor acknowledges that
in providing benefits to Borrowers and such Guarantor, the Guaranteed Persons
are relying upon the enforceability of this Section 11.10 and the Guaranteed
Obligations as separate and distinct indebtedness, obligations and liabilities
of such Guarantor, and each Guarantor agrees that each Guaranteed Person would
be denied the full benefit of their bargain if at any time this Section 11.10 or
the Guaranteed Obligations were treated any differently. The fact that the
Guaranty of each Guarantor is set forth in this Agreement rather than in a
separate guaranty document is for the convenience of Borrowers and the
Guarantors and shall in no way impair or adversely affect the rights or benefits
of any Guaranteed Person under this Section 11.10. Each Guarantor agrees to
execute and deliver a separate agreement, immediately upon request at any time
of any Guaranteed Person, evidencing such Guarantor’s obligations under this
Section 11.10. Upon the occurrence of any Event of Default, a separate action or
actions may be brought against each Guarantor, whether or not any Borrower or
any other Guarantor or Person is joined therein or a separate action or actions
are brought against any Borrower or any other Guarantor or Person.

(c) Limitation of Guaranty. To the extent that any court of competent
jurisdiction shall impose by final judgment under applicable law (including the
California Uniform Fraudulent Transfer Act and §§544 and 548 of the Bankruptcy
Code) any limitations on the amount of any Guarantor’s liability with respect to
the Guaranteed Obligations which any Guaranteed Person can enforce under this
Section 11.10, each Guaranteed Person by its acceptance hereof accepts such
limitation on the amount of such Guarantor’s liability hereunder to the extent
needed to make this Section 11.10 fully enforceable and nonavoidable.

(d) Liability of Guarantor. The liability of each Guarantor under this
Section 11.10 shall be irrevocable, absolute, independent and unconditional, and
shall not be affected by any circumstance which might constitute a discharge of
a surety or guarantor other than the indefeasible payment and performance in
full of all Guaranteed Obligations. In furtherance of the foregoing and without
limiting the generality thereof, each Guarantor agrees as follows:

(i) such Guarantor’s liability hereunder shall be the immediate, direct, and
primary obligation of such Guarantor and shall not be contingent upon any
Guaranteed Person’s exercise or enforcement of any remedy it may have against
any Borrower or any other Person, or against any collateral or other security
for any Guaranteed Obligations;

 

127



--------------------------------------------------------------------------------

(ii) this Guaranty is a guaranty of payment when due and not merely of
collectibility;

(iii) such Guarantor’s payment of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge such Guarantor’s
liability for any portion of the Guaranteed Obligations remaining unsatisfied;
and

(iv) such Guarantor’s liability with respect to the Guaranteed Obligations shall
remain in full force and effect without regard to, and shall not be impaired or
affected by, nor shall such Guarantor be exonerated or discharged by, any of the
following events:

(1) any Insolvency Proceeding;

(2) any limitation, discharge, or cessation of the liability of any Borrower or
any other guarantor or Person for any Guaranteed Obligations due to any statute,
regulation or rule of law, or any invalidity or unenforceability in whole or in
part of any of the Guaranteed Obligations or the Loan Documents;

(3) any merger, acquisition, consolidation or change in structure of any
Borrower or any other Guarantor or Person, or any sale, lease, transfer or other
disposition of any or all of the assets or shares of any Borrower or any other
Guarantor or other Person;

(4) any assignment or other transfer, in whole or in part, of any Guaranteed
Person’s interests in and rights under this Guaranty or the other Loan
Documents;

(5) any claim, defense, counterclaim or set-off, other than that of prior
performance, that any Borrower, such Guarantor, any other guarantor or other
Person may have or assert, including any defense of incapacity or lack of
corporate or other authority to execute any of the Loan Documents;

(6) any Guaranteed Person’s amendment, modification, renewal, extension,
cancellation or surrender of any Loan Document or any Guaranteed Obligations;

(7) any Guaranteed Person’s exercise or nonexercise of any power, right or
remedy with respect to any Guaranteed Obligations or any collateral;

(8) any Guaranteed Person’s vote, claim, distribution, election, acceptance,
action or inaction in any Insolvency Proceeding; or

(9) any other guaranty, whether by any Guarantor or any other Person, of all or
any part of the Guaranteed Obligations or any other indebtedness, obligations or
liabilities of any Guaranteed Person.

(e) Consents of Guarantor. Each Guarantor hereby unconditionally consents and
agrees that, without notice to or further assent from such Guarantor:

(i) the principal amount of the Guaranteed Obligations may be increased or
decreased and additional indebtedness or obligations of Borrowers under the Loan
Documents may be incurred and the time, manner, place or terms of any payment
under any Loan Document be extended or changed, by one or more amendments,
modifications, renewals or extensions of any Loan Document or otherwise;

 

128



--------------------------------------------------------------------------------

(ii) the time for any Borrower’s (or any other Person’s) performance of or
compliance with any term, covenant or agreement on its part to be performed or
observed under any Loan Document may be extended, or such performance or
compliance waived, or failure in or departure from such performance or
compliance consented to, all in such manner and upon such terms as any
Guaranteed Person (or the Majority Lenders, as the case may be) may deem proper;

(iii) each Guaranteed Person may request and accept other guarantees and may
take and hold other security as collateral for the Guaranteed Obligations, and
may, from time to time, in whole or in part, exchange, sell, surrender, release,
subordinate, modify, waive, rescind, compromise or extend such other guaranties
or security and may permit or consent to any such action or the result of any
such action, and may apply such security and direct the order or manner of sale
thereof;

(iv) each Guaranteed Person may exercise, or waive or otherwise refrain from
exercising, any other right, remedy, power or privilege even if the exercise
thereof affects or eliminates any right of subrogation or any other right of
such Guarantor against any Borrower.

(f) Guarantor’s Waivers. Each Guarantor waives and agrees not to assert:

(i) any right to require the Agent, the Issuing Lender, any Bank Product
Provider or any Lender to marshal assets in favor of Borrowers, the Guarantors,
any other guarantor or any other Person, to proceed against any Borrower, any
other guarantor or any other Person, to proceed against or exhaust any of the
Collateral, to give notice of the terms, time and place of any public or private
sale of personal property security constituting the Collateral or other
collateral for the Guaranteed Obligations or comply with any other provisions of
Chapter 6 of Division 9 of the UCC (or any equivalent provision of any other
applicable law) or to pursue any other right, remedy, power or privilege of the
Agent, the Issuing Lender, any Bank Product Provider or any Lender whatsoever;

(ii) the defense of the statute of limitations in any action hereunder or for
the collection or performance of the Guaranteed Obligations;

(iii) any defense arising by reason of any lack of corporate or other authority
or any other defense of any Borrower, such Guarantor or any other Person;

(iv) any defense based upon any Guaranteed Person’s errors or omissions in the
administration of the Guaranteed Obligations;

(v) any rights to set-offs and counterclaims;

(vi) without limiting the generality of the foregoing, to the fullest extent
permitted by law, any defenses or benefits that may be derived from or afforded
by applicable law limiting the liability of or exonerating guarantors or
sureties, or which may conflict with the terms of this Section 11.10;

(vii) any defense based upon an election of remedies (including, if available,
an election to proceed by nonjudicial foreclosure) which destroys or impairs the
subrogation rights of such Guarantor or the right of such Guarantor to proceed
against any Borrower or any other obligor of the Guaranteed Obligations for
reimbursement;

(viii) without limiting the generality of the foregoing, to the fullest extent
permitted by law, any defenses or benefits that may be derived from or afforded
by applicable law limiting the liability of or exonerating guarantors or
sureties, or which may conflict with the terms of this

 

129



--------------------------------------------------------------------------------

Section 11.10, including any and all benefits that otherwise might be available
to such Guarantor under California Civil Code §§1432, 2809, 2787 to 2855,
inclusive, 2899 and 3433 and California Code of Civil Procedure §§580a, 580b,
580d and 726 or Texas Property Code §§51.003 – 51.005. Accordingly, each
Guarantor waives all rights and defenses that such Guarantor may have because
Borrowers’ debt is secured by real property. This means, among other things:
(A) the Agent, the Issuing Lender, the Bank Product Providers and the Lenders
may collect from such Guarantor without first foreclosing on any real or
personal property Collateral pledged by any Borrower or such Guarantor; and
(B) if the Agent forecloses on any real property Collateral pledged by any
Borrower or such Guarantor: (1) the amount of the debt may be reduced only by
the price for which that Collateral is sold at the foreclosure sale, even if the
Collateral is worth more than the sale price, and (2) the Agent, the Issuing
Lender, the Bank Product Providers and the Lenders may collect from such
Guarantor even if the Agent, by foreclosing on the real property Collateral, has
destroyed any right such Guarantor may have to collect from Borrowers. This is
an unconditional and irrevocable waiver of any rights and defenses such
Guarantor may have because Borrowers’ debt is secured by real property. These
rights and defenses include, but are not limited to, any rights of defenses
based upon section 580a, 580b, 580d or 726 of the California Code of Civil
Procedure or sections 51.003 – 51.005 of the Texas Property Code; and

(ix) any and all notice of the acceptance of this Guaranty, and any and all
notice of the creation, renewal, modification, extension or accrual of the
Guaranteed Obligations, or the reliance by any Guaranteed Person upon this
Guaranty, or the exercise of any right, power or privilege hereunder. The
Guaranteed Obligations shall conclusively be deemed to have been created,
contracted, incurred and permitted to exist in reliance upon this Guaranty. Each
Guarantor waives promptness, diligence, presentment, protest, demand for
payment, notice of default, dishonor or nonpayment and all other notices to or
upon any Borrower, such Guarantor or any other Person with respect to the
Guaranteed Obligations.

(g) Financial Condition of Borrowers. No Guarantor shall have any right to
require any Guaranteed Person to obtain or disclose any information with respect
to: the financial condition or character of any Borrower or the ability of any
Borrower to pay and perform the Guaranteed Obligations; the Guaranteed
Obligations; any collateral or other security for any or all of the Guaranteed
Obligations; the existence or nonexistence of any other guarantees of all or any
part of the Guaranteed Obligations; any action or inaction on the part of any
Guaranteed Person or any other Person; or any other matter, fact or occurrence
whatsoever. Each Guarantor hereby acknowledges that it has undertaken its own
independent investigation of the financial condition of Borrowers and the other
Loan Parties and all other matters pertaining to this Guaranty and further
acknowledges that it is not relying in any manner upon any representation or
statement of any Guaranteed Person with respect thereto.

(h) Subrogation. Until the Guaranteed Obligations shall be satisfied in full and
the Commitments shall be terminated, each Guarantor shall not have, and shall
not directly or indirectly exercise (i) any rights that it may acquire by way of
subrogation under this Section 11.10, by any payment hereunder or otherwise,
(ii) any rights of contribution, indemnification, reimbursement or similar
suretyship claims arising out of this Section 11.10, or (iii) any other right
which it might otherwise have or acquire (in any way whatsoever) which could
entitle it at any time to share or participate in any right, remedy or security
of any Guaranteed Person as against any Borrower or any other guarantors,
whether in connection with this Section 11.10, any of the other Loan Documents
or otherwise. If any amount shall be paid to any Guarantor on account of the
foregoing rights at any time when all the Guaranteed Obligations shall not have
been paid in full, such amount shall be held in trust for the benefit of each
Guaranteed Person and shall forthwith be paid to the Agent to be credited and
applied to the Guaranteed Obligations, whether matured or unmatured, in
accordance with the terms of the Loan Documents.

 

130



--------------------------------------------------------------------------------

(i) Continuing Guaranty. This Guaranty is a continuing guaranty and agreement of
subordination and shall continue in effect and be binding upon each Guarantor
until termination of the Commitments and payment and performance in full of all
Guaranteed Obligations, including Guaranteed Obligations which may exist
continuously or which may arise from time to time under successive transactions,
and each Guarantor expressly acknowledges that this Guaranty shall remain in
full force and effect notwithstanding that there may be periods in which no
Guaranteed Obligations exist.

(j) Reinstatement. This Guaranty shall continue to be effective or shall be
reinstated and revived, as the case may be, if, for any reason, any payment of
the Guaranteed Obligations by or on behalf of any Borrower (or receipt of any
proceeds of collateral) shall be rescinded, invalidated, declared to be
fraudulent or preferential, set aside, voided or otherwise required to be repaid
to any Borrower, any Borrower’s estate, trustee, receiver or any other Person
(including under the Bankruptcy Code or other state or federal law), or must
otherwise be restored by any Guaranteed Person, whether as a result of
Insolvency Proceedings or otherwise. All losses, damages, costs and expenses
that any Guaranteed Person may suffer or incur as a result of any voided or
otherwise set aside payments shall be specifically covered by the indemnity in
favor of the Lenders and the Agent contained in Section 11.04.

(k) Substantial Benefits. The funds that have been borrowed from the Lenders by
Borrowers have been and are to be contemporaneously used for the direct or
indirect benefit of Borrowers and each Guarantor. It is the position, intent and
expectation of the parties that Borrowers and each Guarantor have derived and
will derive significant and substantial direct or indirect benefits from the
accommodations that have been made by the Lenders under the Loan Documents.

(l) Knowing and Explicit Waivers. EACH GUARANTOR ACKNOWLEDGES THAT IT EITHER HAS
OBTAINED THE ADVICE OF LEGAL COUNSEL OR HAS HAD THE OPPORTUNITY TO OBTAIN SUCH
ADVICE IN CONNECTION WITH THE TERMS AND PROVISIONS OF THIS SECTION 11.10. EACH
GUARANTOR ACKNOWLEDGES AND AGREES THAT EACH OF THE WAIVERS AND CONSENTS SET
FORTH HEREIN ARE MADE WITH FULL KNOWLEDGE OF THEIR SIGNIFICANCE AND
CONSEQUENCES, AND THAT ALL SUCH WAIVERS AND CONSENTS HEREIN ARE EXPLICIT AND
KNOWING AND WHICH EACH GUARANTOR EXPECTS TO BE FULLY ENFORCEABLE.

(m) Release of Subsidiary Guarantors. Administrative Borrower may at any time
deliver to the Agent a certificate from a Responsible Officer of Administrative
Borrower certifying as of the date of the certificate that, after the
consummation of the transaction or series of transactions described in such
certificate (which certification shall also state that such transactions,
individually or in the aggregate, will be in compliance with the terms and
conditions of this Agreement, including to the extent applicable Section 8.02
and Section 8.03, and that no Event of Default existed, exists or will exist, as
the case may be, immediately before, as a result of or immediately after giving
effect to such transaction or transactions and termination), the Guarantor
identified in such certification will no longer be a Subsidiary of Parent.
Effective upon the consummation of the transaction or series of transactions
described in such certificate effected in compliance with this Agreement, the
Subsidiary identified in such certification shall thereupon automatically cease
to be a Guarantor hereunder and shall cease to be a party hereto and shall
thereupon automatically be released from its obligations under this
Section 11.10 and under the Security Agreement, and all Liens in favor of the
Agent and the Lenders under the Collateral Documents in respect of the property
of such Subsidiary shall thereupon terminate. Administrative Borrower shall
promptly notify the Agent of the consummation of any such transaction or series
of transactions. The Agent, on behalf of the Lenders, shall, at Borrowers’
expense, execute and deliver such instruments as Administrative Borrower may
reasonably request to evidence such release and Lien termination.

 

131



--------------------------------------------------------------------------------

(n) Intercompany Subordination.

(i) As to each Loan Party, all payments on account of the Intercompany Debt
shall be subject, subordinate, and junior, in right of payment and exercise of
remedies, to the extent and in the manner set forth herein, to the prior
payment, in full, in cash and cash equivalents of the Obligations.

(ii) As to each Loan Party, in the event of any payment or distribution of
assets of any other Loan Party of any kind or character, whether in cash,
property, or securities, upon the dissolution, winding up, or total or partial
liquidation or reorganization, readjustment, arrangement, or similar proceeding
relating to such other Loan Party or its property, whether voluntary or
involuntary, or in an Insolvency Proceeding or upon any other marshaling or
composition of the assets and liabilities of such other Loan Party, or
otherwise: (A) all amounts owing on account of the Obligations shall first be
paid, in full, in cash, or payment provided for in cash and cash equivalents,
before any Intercompany Debt Payment is made; and (B) to the extent permitted by
applicable law, any Intercompany Debt Payment to which such Loan Party would be
entitled except for the provisions hereof, shall be paid or delivered by the
trustee in bankruptcy, receiver, assignee for the benefit of creditors, or other
liquidating agent making such payment or distribution directly to the Agent for
the benefit of the Lenders for application to the payment of the Obligations in
accordance with clause (A), after giving effect to any concurrent payment or
distribution or provision therefor to the Lenders, or the Agent for the benefit
thereof, in respect of such Obligations.

(iii) So long as no Event of Default shall have occurred and be continuing or
would result therefrom, each Loan Party may make, and each other Loan Party
shall be entitled to accept and receive, payments on account of the Intercompany
Debt in the ordinary course of business. If the Obligations have been declared
or otherwise become due upon or following the occurrence of any Event of
Default, or if an Event of Default has occurred and is continuing and the Agent
delivers written notice to the Loan Parties to cease all payments on account of
Intercompany Debt, then until such Event of Default is cured or waived, each
Loan Party shall not make, and each other Loan Party shall not accept or
receive, any Intercompany Debt Payment, and any payment received by any Loan
Party on account of Intercompany Debt in contravention of this clause
(iii) shall be held in trust for, and paid over to, the Agent.

(o) Borrowers’ Guaranty of Obligations Under Guarantor L/Cs. To the extent any
of Borrowers’ Guarantor L/C Obligations set forth in Article III are treated,
construed or classified as a guaranty of the obligations of the applicable
Guarantor under the applicable Guarantor L/C, each preceding provision in this
Article XI shall apply to Borrowers with respect to such guaranty of such
obligations and to Borrowers’ Guarantor L/C Obligations as if such provisions
were set forth in this subsection (o) in their entirety and were binding on
Borrowers mutatis mutandis.

(p) Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Grantor to
guaranty and otherwise honor all Obligations in respect of Swap Obligations
(provided, that each Qualified ECP Guarantor shall only be liable under this
Section 11.10(p) for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 11.10(p), or
otherwise under the Loan Documents, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section shall remain
in full force and effect until payment in full of the Guaranteed Obligations.
Each Qualified ECP Guarantor intends that this Section 11.10(p) constitute, and
this Section 11.10(p) shall be deemed to constitute, a “keepwell, support, or
other agreement” for the benefit of each other Grantor for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

132



--------------------------------------------------------------------------------

11.11 Replacement of Lenders. If any Lender requests compensation under
Section 4.03, or if Borrowers are required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 4.01, or if any Lender is a Defaulting Lender or if any other
circumstance exists hereunder that gives Borrowers the right to replace a Lender
as a party hereto (including pursuant to Section 11.01(b)), then Borrowers may,
at their sole expense and effort, upon notice to such Lender and the Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 11.06), all of its interests, rights and obligations under this
Agreement and the related Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided, that:

(a) Borrowers shall have paid to the Agent the assignment fee specified in
Section 11.06;

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 4.04) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or
Borrowers (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 4.03 or payments required to be made pursuant to Section 4.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(d) such assignment does not conflict with any Requirement of Law.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrowers to require such assignment and delegation
cease to apply.

11.12 Notification of Addresses, Lending Offices, Etc. Each Lender shall notify
the Agent in writing of any changes in the address to which notices to such
Lender should be directed, of addresses of any Lending Office, of payment
instructions in respect of all payments to be made to it hereunder and of such
other administrative information as the Agent shall reasonably request.

11.13 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. The foregoing to the contrary
notwithstanding, all Bank Product Agreements and Hedge Agreement, if any, are
independent agreements governed by the written provisions of such Bank Product
Agreements and Hedge Agreements, which will remain in full force and effect,
unaffected by any repayment, prepayments, acceleration, reduction, increase, or
change in the terms of any credit extended hereunder, except as otherwise
expressly provided in such Bank Product Agreements and Hedge Agreements. Except
as provided in Section 5.01, this Agreement shall become effective when it shall
have been executed by the Agent and when the Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or by email in .pdf format shall be effective
as delivery of a manually executed counterpart of this Agreement.

 

133



--------------------------------------------------------------------------------

11.14 Severability. Whenever possible, each provision of the Loan Documents
shall be interpreted in such manner as to be effective and valid under all
applicable laws and regulations. If, however, any provision of any of the Loan
Documents shall be prohibited by or invalid under any such law or regulation in
any jurisdiction, it shall, as to such jurisdiction, be deemed modified to
conform to the minimum requirements of such law or regulation, or, if for any
reason it is not deemed so modified, it shall be ineffective and invalid only to
the extent of such prohibition or invalidity without affecting the remaining
provisions of such Loan Document, or the validity or effectiveness of such
provision in any other jurisdiction.

11.15 No Third Parties Benefited. This Agreement is made and entered into for
the sole protection and legal benefit of Borrowers and the other Loan Parties,
the Lenders, the Agent and the Agent Related Persons, the Indemnitees and their
respective permitted successors and assigns, and no other Person shall be a
direct or indirect legal beneficiary of, or have any direct or indirect cause of
action or claim in connection with, this Agreement or any of the other Loan
Documents.

11.16 CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION.

(a) THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, THE
CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF AND THEREOF, THE RIGHTS OF
THE PARTIES HERETO AND THERETO WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR
THEREUNDER OR RELATED HERETO OR THERETO, AND ANY CLAIMS, CONTROVERSIES OR
DISPUTES ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

(b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN
THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED
IN THE COUNTY OF NEW YORK, STATE OF NEW YORK; PROVIDED, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S
OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH
ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH LOAN PARTY
AND EACH MEMBER OF THE LENDER GROUP WAIVES, TO THE EXTENT PERMITTED UNDER
APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON
CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION 11.16(b).

(c) TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH LOAN PARTY AND EACH
MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS, IF ANY, TO A
JURY TRIAL OF ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION DIRECTLY OR
INDIRECTLY BASED UPON OR ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE
TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR

 

134



--------------------------------------------------------------------------------

STATUTORY CLAIMS (EACH A “CLAIM”). EACH LOAN PARTY AND EACH MEMBER OF THE LENDER
GROUP REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

(d) EACH LOAN PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF
NEW YORK AND THE STATE OF NEW YORK, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO ANY LOAN DOCUMENTS, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT
AGENT MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

(e) NO CLAIM MAY BE MADE BY ANY LOAN PARTY AGAINST THE AGENT, ANY OTHER LENDER,
ISSUING LENDER, OR THE UNDERLYING ISSUER, OR ANY AFFILIATE, DIRECTOR, OFFICER,
EMPLOYEE, COUNSEL, REPRESENTATIVE, AGENT, OR ATTORNEY-IN-FACT OF ANY OF THEM FOR
ANY SPECIAL, INDIRECT, CONSEQUENTIAL, PUNITIVE, OR EXEMPLARY DAMAGES OR LOSSES
IN RESPECT OF ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER THEORY OF LIABILITY
ARISING OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT, OR ANY ACT, OMISSION, OR EVENT OCCURRING IN CONNECTION
THEREWITH, AND EACH LOAN PARTY HEREBY WAIVES, RELEASES, AND AGREES NOT TO SUE
UPON ANY CLAIM FOR SUCH DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN
OR SUSPECTED TO EXIST IN ITS FAVOR.

(f) IN THE EVENT ANY LEGAL PROCEEDING IS FILED IN A COURT OF THE STATE OF
CALIFORNIA (THE “COURT”) BY OR AGAINST ANY PARTY HERETO IN CONNECTION WITH ANY
CLAIM AND THE WAIVER SET FORTH IN CLAUSE (c) ABOVE IS NOT ENFORCEABLE IN SUCH
PROCEEDING, THE PARTIES HERETO AGREE AS FOLLOWS:

(i) WITH THE EXCEPTION OF THE MATTERS SPECIFIED IN SUBCLAUSE (ii) BELOW, ANY
CLAIM SHALL BE DETERMINED BY A GENERAL REFERENCE PROCEEDING IN ACCORDANCE WITH
THE PROVISIONS OF CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 638 THROUGH 645.1.
THE PARTIES INTEND THIS GENERAL REFERENCE AGREEMENT TO BE SPECIFICALLY
ENFORCEABLE. VENUE FOR THE REFERENCE PROCEEDING SHALL BE IN THE COUNTY OF LOS
ANGELES, CALIFORNIA.

(ii) THE FOLLOWING MATTERS SHALL NOT BE SUBJECT TO A GENERAL REFERENCE
PROCEEDING: (A) NON-JUDICIAL FORECLOSURE OF ANY SECURITY INTERESTS IN REAL OR
PERSONAL PROPERTY, (B) EXERCISE OF SELF-

 

135



--------------------------------------------------------------------------------

HELP REMEDIES (INCLUDING SET-OFF OR RECOUPMENT), (C) APPOINTMENT OF A RECEIVER,
AND (D) TEMPORARY, PROVISIONAL, OR ANCILLARY REMEDIES (INCLUDING WRITS OF
ATTACHMENT, WRITS OF POSSESSION, TEMPORARY RESTRAINING ORDERS, OR PRELIMINARY
INJUNCTIONS). THIS AGREEMENT DOES NOT LIMIT THE RIGHT OF ANY PARTY TO EXERCISE
OR OPPOSE ANY OF THE RIGHTS AND REMEDIES DESCRIBED IN CLAUSES (A) - (D) AND ANY
SUCH EXERCISE OR OPPOSITION DOES NOT WAIVE THE RIGHT OF ANY PARTY TO PARTICIPATE
IN A REFERENCE PROCEEDING PURSUANT TO THIS AGREEMENT WITH RESPECT TO ANY OTHER
MATTER.

(iii) UPON THE WRITTEN REQUEST OF ANY PARTY, THE PARTIES SHALL SELECT A SINGLE
REFEREE, WHO SHALL BE A RETIRED JUDGE OR JUSTICE. IF THE PARTIES DO NOT AGREE
UPON A REFEREE WITHIN 10 DAYS OF SUCH WRITTEN REQUEST, THEN, ANY PARTY SHALL
HAVE THE RIGHT TO REQUEST THE COURT TO APPOINT A REFEREE PURSUANT TO CALIFORNIA
CODE OF CIVIL PROCEDURE SECTION 640(B). THE REFEREE SHALL BE APPOINTED TO SIT
WITH ALL OF THE POWERS PROVIDED BY LAW. PENDING APPOINTMENT OF THE REFEREE, THE
COURT SHALL HAVE THE POWER TO ISSUE TEMPORARY OR PROVISIONAL REMEDIES.

(iv) EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE REFEREE SHALL
DETERMINE THE MANNER IN WHICH THE REFERENCE PROCEEDING IS CONDUCTED INCLUDING
THE TIME AND PLACE OF HEARINGS, THE ORDER OF PRESENTATION OF EVIDENCE, AND ALL
OTHER QUESTIONS THAT ARISE WITH RESPECT TO THE COURSE OF THE REFERENCE
PROCEEDING. ALL PROCEEDINGS AND HEARINGS CONDUCTED BEFORE THE REFEREE, EXCEPT
FOR TRIAL, SHALL BE CONDUCTED WITHOUT A COURT REPORTER, EXCEPT WHEN ANY PARTY SO
REQUESTS A COURT REPORTER AND A TRANSCRIPT IS ORDERED, A COURT REPORTER SHALL BE
USED AND THE REFEREE SHALL BE PROVIDED A COURTESY COPY OF THE TRANSCRIPT. THE
PARTY MAKING SUCH REQUEST SHALL HAVE THE OBLIGATION TO ARRANGE FOR AND PAY THE
COSTS OF THE COURT REPORTER, PROVIDED THAT SUCH COSTS, ALONG WITH THE REFEREE’S
FEES, SHALL ULTIMATELY BE BORNE BY THE PARTY WHO DOES NOT PREVAIL, AS DETERMINED
BY THE REFEREE.

(v) THE REFEREE MAY REQUIRE ONE OR MORE PREHEARING CONFERENCES. THE PARTIES
HERETO SHALL BE ENTITLED TO DISCOVERY, AND THE REFEREE SHALL OVERSEE DISCOVERY
IN ACCORDANCE WITH THE RULES OF DISCOVERY, AND SHALL ENFORCE ALL DISCOVERY
ORDERS IN THE SAME MANNER AS ANY TRIAL COURT JUDGE IN PROCEEDINGS AT LAW IN THE
STATE OF CALIFORNIA.

(vi) THE REFEREE SHALL APPLY THE RULES OF EVIDENCE APPLICABLE TO PROCEEDINGS AT
LAW IN THE STATE OF CALIFORNIA AND SHALL DETERMINE ALL ISSUES IN ACCORDANCE WITH
CALIFORNIA SUBSTANTIVE AND PROCEDURAL LAW. THE REFEREE SHALL BE EMPOWERED TO
ENTER EQUITABLE AS WELL AS LEGAL RELIEF AND RULE ON ANY MOTION WHICH WOULD BE
AUTHORIZED IN A TRIAL, INCLUDING MOTIONS FOR DEFAULT JUDGMENT OR SUMMARY
JUDGMENT. THE REFEREE SHALL REPORT HIS OR HER DECISION, WHICH REPORT SHALL ALSO
INCLUDE FINDINGS OF FACT AND CONCLUSIONS OF LAW. THE REFEREE SHALL ISSUE A
DECISION AND PURSUANT TO CALIFORNIA

 

136



--------------------------------------------------------------------------------

CODE OF CIVIL PROCEDURE, SECTION 644, THE REFEREE’S DECISION SHALL BE ENTERED BY
THE COURT AS A JUDGMENT IN THE SAME MANNER AS IF THE ACTION HAD BEEN TRIED BY
THE COURT. THE FINAL JUDGMENT OR ORDER FROM ANY APPEALABLE DECISION OR ORDER
ENTERED BY THE REFEREE SHALL BE FULLY APPEALABLE AS IF IT HAS BEEN ENTERED BY
THE COURT.

(vii) THE PARTIES RECOGNIZE AND AGREE THAT ALL CLAIMS RESOLVED IN A GENERAL
REFERENCE PROCEEDING PURSUANT HERETO WILL BE DECIDED BY A REFEREE AND NOT BY A
JURY. AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL
OF THEIR OWN CHOICE, EACH PARTY HERETO KNOWINGLY AND VOLUNTARILY AND FOR THEIR
MUTUAL BENEFIT AGREES THAT THIS REFERENCE PROVISION SHALL APPLY TO ANY DISPUTE
BETWEEN THEM THAT ARISES OUT OF OR IS RELATED TO THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS.

(g) NOTHING IN THIS SECTION 11.16 SHALL OVERRIDE ANY CONTRARY PROVISION
CONTAINED IN ANY SPECIFIED HEDGE AGREEMENT.

11.17 Lender Group Expenses. Borrowers agree to pay any and all Lender Group
Expenses promptly (but in no event later than ten (10) Business Days) after
demand therefor by the Agent and agrees that its obligations contained in this
Section 11.17 shall survive payment or satisfaction in full of all other
Obligations.

11.18 Bank Product Providers. Each Bank Product Provider shall be deemed a third
party beneficiary hereof and of the provisions of the other Loan Documents for
purposes of any reference in a Loan Document to the parties for whom the Agent
is acting. The Agent hereby agrees to act as agent for such Bank Product
Providers and, by virtue of entering into a Bank Product Agreement or Hedge
Agreement, the applicable Bank Product Provider shall be automatically deemed to
have appointed the Agent as its agent and to have accepted the benefits of the
Loan Documents; it being understood and agreed that the rights and benefits of
each Bank Product Provider under the Loan Documents consist exclusively of such
Bank Product Provider’s being a beneficiary of the Liens and security interests
(and, if applicable, guarantees) granted to the Agent and the right to share in
payments and collections out of the Collateral as more fully set forth herein.
In addition, each Bank Product Provider, by virtue of entering into a Bank
Product Agreement or Hedge Agreement, shall be automatically deemed to have
agreed that the Agent shall have the right, but shall have no obligation, to
establish, maintain, relax, or release reserves in respect of the Bank Product
Obligations and that if reserves are established there is no obligation on the
part of the Agent to determine or insure whether the amount of any such reserve
is appropriate or not. In connection with any such distribution of payments or
proceeds of Collateral, the Agent shall be entitled to assume no amounts are due
or owing to any Bank Product Provider unless such Bank Product Provider has
provided a written certification (setting forth a reasonably detailed
calculation) to the Agent as to the amounts that are due and owing to it and
such written certification is received by the Agent a reasonable period of time
prior to the making of such distribution. The Agent shall have no obligation to
calculate the amount due and payable with respect to any Bank Products, but may
rely upon the written certification of the amount due and payable from the
relevant Bank Product Provider. In the absence of an updated certification, the
Agent shall be entitled to assume that the amount due and payable to the
relevant Bank Product Provider is the amount last certified to the Agent by such
Bank Product Provider as being due and payable (less any distributions made to
such Bank Product Provider on account thereof). Borrowers may obtain Bank
Products from any Bank Product Provider, although Borrowers are not required to
do so. Borrowers acknowledge and agree that no Bank Product Provider has
committed to provide any Bank Products and that the providing of Bank Products
by any Bank Product Provider is in the sole and absolute discretion of such Bank
Product Provider.

 

137



--------------------------------------------------------------------------------

11.19 No Fiduciary Duty. Agent, Issuing Lender, each Lender and their respective
Affiliates (collectively, solely for purposes of this paragraph, the “Lenders”),
may have economic interests that conflict with those of the Loan Parties, their
stockholders and/or their Affiliates. Each Loan Party agrees that nothing in the
Loan Documents or otherwise will be deemed to create an advisory, fiduciary or
agency relationship or fiduciary or other implied duty between any Lender, on
the one hand, and such Loan Party, its stockholders or its Affiliates, on the
other. The Loan Parties acknowledge and agree that (a) the transactions
contemplated by the Loan Documents (including the exercise of rights and
remedies hereunder and thereunder) are arm’s-length commercial transactions
between the Lenders, on the one hand, and the Loan Parties, on the other, and
(b) in connection therewith and with the process leading thereto, (i) no Lender
has assumed an advisory or fiduciary responsibility in favor of any Loan Party,
its stockholders or its Affiliates with respect to the transactions contemplated
hereby (or the exercise of rights or remedies with respect thereto) or the
process leading thereto (irrespective of whether any Lender has advised, is
currently advising or will advise any Loan Party, its stockholders or its
Affiliates on other matters) or any other obligation to any Loan Party except
the obligations expressly set forth in the Loan Documents, and (ii) each Lender
is acting solely as principal and not as the agent or fiduciary of any Loan
Party, its management, stockholders, creditors or any other Person. Each Loan
Party acknowledges and agrees that it has consulted its own legal and financial
advisors to the extent it deemed appropriate and that it is responsible for
making its own independent judgment with respect to such transactions and the
process leading thereto. Each Loan Party agrees that it will not claim that any
Lender has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to such Loan Party, in connection with such
transaction or the process leading thereto.

11.20 Acknowledgment of Prior Obligations and Continuation Thereof. Each Loan
Party (a) that is a party (i) to the BMHC Credit Agreement hereby consents to
the amendment and restatement of the BMHC Credit Agreement by this Agreement,
(ii) to the Stock Credit Agreement hereby consents to the amendment and
restatement of the Stock Credit Agreement by this Agreement, (iii) to the Stock
Guaranty hereby consents to the amendment and restatement of the Stock Guaranty
by this Agreement, and (iv) to the Stock ISA hereby consents to the amendment
and restatement of the Stock ISA by this Agreement; (b) hereby acknowledges and
agrees that (i) the “Obligations” (as defined in each of the BMHC Credit
Agreement and the Stock Credit Agreement) and the “Guarantied Obligations” (as
defined in the Stock Guaranty) are owing to the Agent, the Lenders, the Issuing
Lender, and the Bank Product Providers, and (ii) the prior grant or grants of
security interests in favor of any of the Agent, the Lenders, the Issuing
Lenders, or the Bank Product Providers in its properties and assets, under each
“Loan Document” (as defined in either the BMHC Credit Agreement or the Stock
Credit Agreement, respectively) (collectively, the “Original Loan Documents”) to
which it is a party shall be in respect of the Obligations of such Person under
this Agreement and the other Loan Documents; (c) hereby reaffirms (i) all of the
Obligations (as defined in each of the BMHC Credit Agreement and the Stock
Credit Agreement) and the “Guarantied Obligations” (as defined in the Stock
Guaranty) owing to the Agent, the Lenders, the Issuing Lender, and the Bank
Product Providers, and (ii) all prior or concurrent grants of security interests
in favor of any of the Agent, the Lenders, the Issuing Lenders, or the Bank
Product Providers under each Original Loan Document and each Loan Document; and
(d) hereby agrees that, except as expressly amended hereby or unless being
amended and restated concurrently herewith, each of the Original Loan Documents
to which it is a party is and shall remain in full force and effect. Each Loan
Party hereby confirms and agrees that all outstanding principal, interest and
fees and other “Obligations” (as defined in the BMHC Credit Agreement) under the
BMHC Credit Agreement immediately prior to the Effective Date shall, to the
extent not paid on the Effective Date, from and after the Effective Date, be,
without duplication, Obligations owing and payable pursuant to this Agreement
and the other Loan Documents as in effect from time to time, shall accrue
interest thereon as specified in this Agreement, and shall be secured by the
Loan Documents. Each Loan Party hereby confirms and agrees that all outstanding
principal, interest and fees and other “Obligations” (as defined in the Stock
Credit Agreement) under the Stock Credit Agreement immediately prior to the
Effective Date shall, to the extent

 

138



--------------------------------------------------------------------------------

not paid on the Effective Date, from and after the Effective Date, be, without
duplication, Obligations owing and payable pursuant to this Agreement and the
other Loan Documents as in effect from time to time, shall accrue interest
thereon as specified in this Agreement, and shall be secured by the Loan
Documents. Although each Guarantor has been informed of the matters set forth
herein and has acknowledged and agreed to the same, it understands that the
Agent and Lenders shall have no obligation to inform it of such matters in the
future or to seek its acknowledgement or agreement to future amendments or
modifications, and nothing herein shall create such a duty.

11.21 No Novation. This Agreement does not extinguish the obligations for the
payment of money outstanding under any of the BMHC Credit Agreement, the Stock
Credit Agreement, the Stock Guaranty, or the Stock ISA, or discharge or release
the obligations or the liens or priority of any mortgage, pledge, security
agreement or any other security therefor. Nothing herein contained shall be
construed as a substitution or novation of the obligations outstanding under any
of the BMHC Credit Agreement, the Stock Credit Agreement, the Stock Guaranty, or
the Stock ISA, the other Original Loan Documents or instruments securing the
same, which shall remain in full force and effect, except as modified hereby or
by instruments executed concurrently herewith. Nothing expressed or implied in
this Agreement shall be construed as a release or other discharge of any Loan
Party from any of its obligations or liabilities under the BMHC Credit
Agreement, the Stock Credit Agreement, the Stock Guaranty, the Stock ISA, or any
of the security agreements, pledge agreements, mortgages, guaranties or other
loan documents respectively executed in connection therewith. Each Loan Party
hereby (a) confirms and agrees that each Original Loan Document to which it is a
party that is not being amended and restated concurrently herewith is, and shall
continue to be, in full force and effect and is hereby ratified and confirmed in
all respects except that on and after the Effective Date, (i) all references in
any such Original Loan Document to “the Credit Agreement,” “thereto,” “thereof,”
“thereunder” or words of like import referring to the BMHC Credit Agreement
shall mean the BMHC Credit Agreement as amended and restated by this Agreement,
(ii) all references in any such Original Loan Document to “the Credit
Agreement,” “thereto,” “thereof,” “thereunder” or words of like import referring
to the Stock Credit Agreement shall mean the Stock Credit Agreement as amended
and restated by this Agreement, (iii) all references in any such Original Loan
Document to “the Guaranty,” “thereto,” “thereof,” “thereunder” or words of like
import referring to the Stock Guaranty shall mean the Stock Guaranty as amended
and restated by this Agreement, and (iv) all references in any such Original
Loan Document to “the Intercompany Subordination Agreement,” “thereto,”
“thereof,” “thereunder” or words of like import referring to the Stock ISA shall
mean the Stock ISA as amended and restated by this Agreement; and (b) confirms
and agrees that to the extent that any such Original Loan Document purports to
assign or pledge to any of the Agent or the Lenders or the Issuing Lender or the
Bank Product Providers or to grant to any of the Agent or the Lenders or the
Issuing Lender or the Bank Product Providers a security interest in or lien on,
any collateral as security for all or any portion of any of the Obligations of
any Borrower or any other Loan Party, as the case may be, from time to time
existing in respect of the BMHC Credit Agreement, the Stock Credit Agreement,
the Stock Guaranty, the Stock ISA, or any Original Loan Document, such pledge or
assignment or grant of the security interest or lien is hereby ratified and
confirmed in all respects with respect to this Agreement and the Loan Documents.

11.22 Parent Assumption Agreement.

(a) The parties hereto (including BMC Stock) hereby agree that immediately upon
the consummation of the Merger and by operation of law, without further act or
deed, BMC Stock becomes obligated for all Obligations and becomes “Parent” under
this Agreement and the other Loan Documents, and immediately upon BMC Stock’s
execution and delivery of the signature page to the attached Post-Acquisition
Certification to Agent on the Effective Date, BMC Stock thereby reaffirms all
such Obligations.

 

139



--------------------------------------------------------------------------------

(b) Without limiting the foregoing clause (a), the parties hereto (including BMC
Stock) hereby agree that BMC Stock shall execute and deliver the attached
Post-Acquisition Certification to Agent on the Effective Date promptly upon the
consummation of the Merger and, upon such execution and delivery, BMC Stock
hereby (i) assumes all Obligations and all rights of BMHC as “Parent” under this
Agreement and the other Loan Documents, (ii) becomes a party to this Agreement
as the “Parent” with the same force and effect as if originally named herein as
Parent and, without limiting the generality of the foregoing, hereby expressly,
on a joint and several basis, assumes all obligations and liabilities (including
the Obligations) of BMHC hereunder, (iii) makes each of the representations and
warranties, agrees to each of the covenants and becomes bound by all of the
other terms and provisions of this Agreement, which are incorporated herein by
reference as fully as though set forth herein verbatim, and (iv) is liable, on a
joint and several basis, under this Agreement for payment of all Obligations
(such assumption described above in clause (a) and clauses (i) through (iv) of
this clause (b), the “Parent Assumption”). Each reference to “Parent”, in this
Agreement and in any other Loan Document shall be deemed to include BMC Stock.
Notwithstanding anything in the Loan Documents to the contrary, the Parent
Assumption is consented and agreed to in all respects by all parties hereto and
shall be immediately effective upon the consummation of the Merger (the
“Assumption Effective Date”), and shall be ratified upon BMC Stock’s execution
and delivery of the signature page to the attached Post-Acquisition
Certification to Agent on the Effective Date.

(c) Notwithstanding anything to the contrary in this Agreement, for purposes of
the representations and warranties and the other provisions set forth in this
Agreement and the other Loan Documents, the conditions set forth in Article V
and any reference to “Effective Date” in this Agreement and the other Loan
Documents, the making of the Loans and the issuance of Letters of Credit (if
any) on the Effective Date shall be assumed to occur concurrently with the
consummation of the Merger.

11.23 Parent as Agent for Borrowers. Each Borrower hereby irrevocably appoints
BMHC (and, upon consummation of the Merger, BMC Stock as the successor entity
pursuant to the Parent Assumption) as the borrowing agent and attorney-in-fact
for all Borrowers (“Administrative Borrower”) which appointment shall remain in
full force and effect unless and until the Agent shall have received prior
written notice signed by each Borrower that such appointment has been revoked
and that another Borrower has been appointed Administrative Borrower. Each
Borrower hereby irrevocably appoints and authorizes Administrative Borrower
(a) to provide the Agent with all notices with respect to Revolving Loans and
Letters of Credit obtained for the benefit of any Borrower and all other notices
and instructions under this Agreement and the other Loan Documents (and any
notice or instruction provided by Administrative Borrower shall be deemed to be
given by Borrowers hereunder and shall bind each Borrower), (b) to receive
notices and instructions from members of the Lender Group (and any notice or
instruction provided by any member of the Lender Group to Administrative
Borrower in accordance with the terms hereof shall be deemed to have been given
to each Borrower), and (c) to take such action as Administrative Borrower deems
appropriate on its behalf to obtain Revolving Loans and Letters of Credit and to
exercise such other powers as are reasonably incidental thereto to carry out the
purposes of this Agreement. It is understood that the handling of the Loan
Account and Collateral in a combined fashion, as more fully set forth herein, is
done solely as an accommodation to Borrowers in order to utilize the collective
borrowing powers of Borrowers in the most efficient and economical manner and at
their request, and that Lender Group shall not incur liability to any Borrower
as a result hereof. Each Borrower expects to derive benefit, directly or
indirectly, from the handling of the Loan Account and the Collateral in a
combined fashion since the successful operation of each Borrower is dependent on
the continued successful performance of the integrated group. To induce the
Lender Group to do so, and in consideration thereof, each Borrower hereby
jointly and severally agrees to indemnify each member of the Lender Group and
hold each member of the Lender Group harmless against any and all liability,
expense, loss or claim of damage or injury, made against the Lender Group by any
Borrower or by any third party whosoever, arising from or incurred by reason of
(i) the handling of the Loan Account and

 

140



--------------------------------------------------------------------------------

Collateral of Borrowers as herein provided, or (ii) the Lender Group’s relying
on any instructions of Administrative Borrower, except that Borrowers will have
no liability to the relevant Agent Related Persons or Lender Related Persons
under this Section 11.23 with respect to any liability that has been finally
determined by a court of competent jurisdiction to have resulted solely from the
gross negligence or willful misconduct of such Agent Related Persons or Lender
Related Persons, as the case may be.

[Remainder of page intentionally left blank]

 

141



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

“Parent” (prior to the Parent Assumption), “Guarantor”,

and “BMHC”

    “Stock”

BUILDING MATERIALS HOLDING

CORPORATION, a Delaware corporation

   

STOCK BUILDING SUPPLY HOLDINGS,

INC., a Delaware corporation

By: /s/ Peter Alexander     By: /s/ James F. Major, Jr. Name: Peter Alexander  
  Name: James F. Major, Jr. Title: Chief Executive Officer     Title: Executive
Vice President and Chief Financial Officer “Borrowers”                      BMC
WEST CORPORATION, a Delaware corporation    

SELECTBUILD CONSTRUCTION, INC.,

a Delaware corporation

By: /s/ Peter Alexander     By: /s/ Peter Alexander Name: Peter Alexander    
Name: Peter Alexander Title: Chief Executive Officer     Title: Chief Executive
Officer SELECTBUILD SOUTHERN CALIFORNIA, INC., a Delaware corporation     VNS
CORPORATION, a Georgia corporation By: /s/ Peter Alexander     By: /s/ Peter
Alexander Name: Peter Alexander     Name: Peter Alexander Title: Chief Executive
Officer     Title: Chief Executive Officer

PROCON CONSTRUCTION SERVICES, LLC,

a Georgia limited liability company

   

TRUSSMART BUILDING COMPONENTS,

LLC, a Georgia limited liability company

    By: VNS Corporation, its managing member By: /s/ Peter Alexander     By: /s/
Peter Alexander Name: Peter Alexander     Name: Peter Alexander Title: Chief
Executive Officer     Title: Chief Executive Officer

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED SENIOR SECURED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

COLEMAN FLOOR, LLC, a Delaware limited

liability company

    

STOCK BUILDING SUPPLY, LLC, a North

Carolina limited liability company

By: /s/ James F. Major, Jr.      By: /s/ James F. Major, Jr. Name: James F.
Major, Jr.      Name: James F. Major, Jr. Title: Executive Vice President and
Chief Financial Officer      Title: Executive Vice President and Chief Financial
Officer

STOCK BUILDING SUPPLY WEST (USA),

INC., a Delaware corporation

    

STOCK BUILDING SUPPLY MIDWEST,

LLC, a Delaware limited liability company

By: /s/ James F. Major, Jr.      By: /s/ James F. Major, Jr. Name: James F.
Major, Jr.      Name: James F. Major, Jr. Title: Executive Vice President and
Chief Financial Officer      Title: Executive Vice President and Chief Financial
Officer

STOCK BUILDING SUPPLY WEST, LLC,

a Utah limited liability company

    

STOCK BUILDING SUPPLY OF ARKANSAS,

LLC, a Delaware limited liability company

By: /s/ James F. Major, Jr.      By: /s/ James F. Major, Jr. Name: James F.
Major, Jr.      Name: James F. Major, Jr. Title: Executive Vice President and
Chief Financial Officer      Title: Executive Vice President and Chief Financial
Officer

SBS / BISON BUILDING MATERIALS, LLC,

a Delaware limited liability company

    

COLEMAN FLOOR SOUTHEAST, LLC,

a Delaware limited liability company

By: /s/ James F. Major, Jr.      By: /s/ James F. Major, Jr. Name: James F.
Major, Jr.      Name: James F. Major, Jr. Title: Executive Vice President and
Chief Financial Officer      Title: Executive Vice President and Chief Financial
Officer TBSG, LLC, a Delaware limited liability company     

SBS GUILFORD, LLC, a Delaware limited

liability company

By: /s/ James F. Major, Jr.      By: /s/ James F. Major, Jr. Name: James F.
Major, Jr.      Name: James F. Major, Jr. Title: Executive Vice President and
Chief Financial Officer      Title: Executive Vice President and Chief Financial
Officer STOCK WINDOW & DOOR SOUTHEAST, LLC, a Delaware limited liability company
     By: /s/ James F. Major, Jr.      Name: James F. Major, Jr.     
Title: Executive Vice President and Chief Financial Officer     

 

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED SENIOR SECURED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

“Agent”, “Issuing Lender”, “Revolving Lender”, “Joint Lead Arranger”, and “Joint
Bookrunner” WELLS FARGO CAPITAL FINANCE, LLC, a Delaware limited liability
company By: /s/ Nicholas M. Ply Name: Nicholas M. Ply Title: Vice President

 

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED SENIOR SECURED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

“Revolving Lender”, “Joint Lead Arranger”, and “Joint Bookrunner”

GOLDMAN SACHS BANK USA

By: /s/ Rebecca Kratz

Name: Rebecca Kratz

Title: Authorized Signatory

 

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED SENIOR SECURED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

“Revolving Lender”

BANK OF AMERICA, N.A.

By: /s/ Bailey E. Falls

Name: Bailey E. Falls

Title: Senior Vice President

 

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED SENIOR SECURED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

“Revolving Lender”

SUNTRUST BANK

By: /s/ Christopher N. Jensen

Name: Christopher N. Jensen

Title: Vice President

 

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED SENIOR SECURED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

“Revolving Lender”

MUFG UNION BANK, N.A.

By: /s/ Roger P. Tauchman

Name: Roger P. Tauchman

Title: Vice President

 

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED SENIOR SECURED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

POST-ACQUISITION CERTIFICATION TO CREDIT AGREEMENT

Reference is hereby made to that certain SECOND AMENDED AND RESTATED SENIOR
SECURED CREDIT AGREEMENT, dated as of December 1, 2015 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among (i) BUILDING MATERIALS HOLDING CORPORATION, a Delaware corporation
(“BMHC”), and upon the consummation of the Merger, BMC STOCK HOLDINGS, INC., a
Delaware corporation (“BMC Stock”), as the successor entity pursuant to the
Parent Assumption, as parent and as a “Guarantor” (such merged entity,
“Parent”), (ii) the Subsidiaries of Parent from time to time party thereto as
“Borrowers”, (iii) the Subsidiaries of Parent from time to time party thereto as
“Guarantors”, (iv) WELLS FARGO CAPITAL FINANCE, LLC, a Delaware limited
liability company (“WFCF”), as agent for the Lenders (as defined below) (in such
capacity, “Agent”), (v) WFCF and GOLDMAN SACHS BANK USA (“Goldman”), as joint
lead arrangers (in such capacity, together with their successors and assigns in
such capacity, the “Joint Lead Arrangers”), (vi) WFCF and GOLDMAN, as joint book
runners (in such capacity, together with their successors and assigns in such
capacity, the “Joint Book Runners”), and (vii) the various lenders from time to
time party thereto (collectively, the “Lenders”). Capitalized terms used herein
and not otherwise defined herein shall have the meanings ascribed to them in the
Credit Agreement.

The undersigned hereby certifies that:

The Merger has been consummated in accordance with Section 5.01(l) of the Credit
Agreement.

The undersigned agrees to the Parent Assumption and the other transactions set
forth in Section 11.22 of the Credit Agreement and to all other agreements of
Parent set forth in the Credit Agreement and the other Loan Documents.

[Signature Page Follows]



--------------------------------------------------------------------------------

“Parent”, “Guarantor”, and “BMC Stock” BMC STOCK HOLDINGS, INC., a Delaware
corporation By:     Name:     Title:    

[SIGNATURE PAGE TO POST-ACQUISITION CERTIFICATION TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF NOTICE OF BORROWING

Date:                     

To: Wells Fargo Capital Finance, LLC, as Agent

Ladies and Gentlemen:

The undersigned, BMC Stock Holdings, Inc., a Delaware corporation (“BMC Stock”
or “Administrative Borrower”), refers to the Second Amended and Restated Senior
Secured Credit Agreement, dated as of December 1, 2015 (as amended, restated,
supplemented, or otherwise modified from time to time, the “Credit Agreement”),
by and among (i) Building Materials Holding Corporation, a Delaware corporation,
and upon consummation of the Merger, BMC Stock, as the successor entity pursuant
to the Parent Assumption, as parent and as “Guarantor” (such merged entity,
“Parent”), (ii) the Subsidiaries of Parent identified on the signature pages
thereof as “Borrowers”, (iii) the Subsidiaries of Parent identified on the
signature pages thereof as “Guarantors”, (iv) the various lenders from time to
time party thereto (collectively, the “Lenders”), (v) Wells Fargo Capital
Finance, LLC, a Delaware limited liability company (“WFCF”), as agent for the
Lenders (in such capacity, together with its successors and permitted assigns in
such capacity, “Agent”), (vi) WFCF and Goldman Sachs Bank USA (“Goldman”), as
joint lead arrangers, and (vii) WFCF and Goldman, as joint book runners, the
terms defined therein being used herein as therein defined, and hereby gives you
notice irrevocably, pursuant to Section 2.03 of the Credit Agreement, of the
Borrowing specified below:

1. The Business Day of the proposed Borrowing is                     .

2. The aggregate amount of the proposed Borrowing is $            .

3. The proposed Borrowing is of Revolving Loans using the [Base Rate][LIBOR
Rate].

[4. The LIBOR Rate Loan will have an Interest Period of [1][2][3] month(s)
commencing on                             .]1

[This notice further confirms the undersigned’s acceptance, for purposes of
determining the rate of interest based on the LIBOR Rate under the Credit
Agreement, of the LIBOR Rate as determined pursuant to the Credit Agreement.]2

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Borrowing, before and
after giving effect thereto and to the application of the proceeds therefrom:

(a) the representations and warranties of the Loan Parties contained in Article
VI of the Credit Agreement qualified as to materiality are true and correct, and
those not so qualified are true and correct in all material respects, as though
made on and as of such date, except to the extent such

 

1  To be included only with respect to Loans requested using the LIBOR Rate.

2 

To be included only with respect to Loans requested using the LIBOR Rate.



--------------------------------------------------------------------------------

representations and warranties expressly refer to an earlier date, in which case
they are true and correct as of such earlier date, and except that this notice
shall be deemed instead to refer to the last day of the most recent fiscal year
and fiscal quarter for which financial statements have then been delivered in
respect of the representation and warranty made in Section 6.11(a) of the Credit
Agreement;

(b) no Default or Event of Default has occurred and is continuing, or would
result from such proposed Borrowing;

(c) there has occurred since December 31, 2014 no event or circumstance that has
resulted or could reasonably be expected to result in a Material Adverse Effect;

(d) after giving effect to the proposed Borrowing, the Effective Amount of all
Revolving Loans and L/C Obligations will not exceed the Borrowing Base in effect
on such date;

(e) after giving effect to the proposed Borrowing, the Effective Amount of all
Revolving Loans and L/C Obligations will not exceed the Aggregate Commitment in
effect on such date; and

(f) the statements contained in the most recent Borrowing Base Certificate
delivered by the undersigned to Agent pursuant to Section 7.02(d) of the Credit
Agreement are true, correct and complete on and as of the effective date of such
Borrowing Base Certificate.

[signature page follows]



--------------------------------------------------------------------------------

BMC STOCK HOLDINGS, INC., a Delaware corporation By:       Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF COMPLIANCE CERTIFICATE

Financial Statements Date:                     

Reference is made to that certain Second Amended and Restated Senior Secured
Credit Agreement, dated as of December 1, 2015 (as amended, restated,
supplemented, or otherwise modified from time to time, the “Credit Agreement”),
by and among (i) Building Materials Holding Corporation, a Delaware corporation,
and upon consummation of the Merger, BMC Stock Holdings, Inc., a Delaware
corporation (“Administrative Borrower”), as the successor entity pursuant to the
Parent Assumption, as parent and as “Guarantor” (such merged entity, “Parent”),
(ii) the Subsidiaries of Parent identified on the signature pages thereof as
“Borrowers”, (iii) the Subsidiaries of Parent identified on the signature pages
thereof as “Guarantors”, (iv) the various lenders from time to time party
thereto (collectively, the “Lenders”), (v) Wells Fargo Capital Finance, LLC, a
Delaware limited liability company (“WFCF”), as agent for the Lenders (in such
capacity, together with its successors and permitted assigns in such capacity,
“Agent”), (vi) WFCF and Goldman Sachs Bank USA (“Goldman”), as joint lead
arrangers, and (vii) WFCF and Goldman, as joint book runners. Unless otherwise
defined herein, capitalized terms used herein have the respective meanings
assigned to them in the Credit Agreement.

The undersigned Responsible Officer of Administrative Borrower hereby certifies
as of the date hereof that he/she is the             of Administrative Borrower,
and that, as such, he/she is authorized to execute and deliver this Certificate
to Agent on the behalf of Parent and each of its Subsidiaries, and that:

[Use the following paragraph if this Certificate is delivered in connection with
the annual financial statements required by Section 7.01(a) of the Credit
Agreement.]

(a) Attached hereto are true, correct and complete copies of the audited
consolidated balance sheet of Parent and its Subsidiaries as at the end of the
fiscal year ended              and the related consolidated statements of income
or operations, shareholders’ equity, retained earnings and cash flows for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, and accompanied by the report and opinion of the
Independent Auditor, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit [except for any “going concern” or other
qualification or exception solely as a result of the impending maturity date of
any Indebtedness]3 and which states that such consolidated financial statements
present fairly the financial position and the results of operations and cash
flows of Parent and its Subsidiaries for the periods indicated in conformity
with GAAP applied on a basis consistent with prior years.

or

[Use the following paragraph if this Certificate is delivered in connection with
the quarterly financial statements required by Section 7.01(b) of the Credit
Agreement.]

 

 

3  The opinion and report accompanying the financial statements for the fiscal
year ending immediately prior to the maturity date of any Indebtedness may be
subject to a “going concern” or other qualification solely as a result of such
impending maturity date.



--------------------------------------------------------------------------------

(a) Attached hereto are true and correct copies of the unaudited consolidated
balance sheet of Parent and its Subsidiaries as of the end of the fiscal quarter
ended             and the related consolidated statements of income and cash
flows for the period commencing on the first day and ending on the last day of
such quarter, which are complete and accurate in all material respects and
fairly present, in accordance with GAAP (subject to year-end audit adjustments
and the absence of footnotes), the consolidated financial position and the
results of operations and cash flows of Parent and its Subsidiaries.

or

[Use the following paragraph if this Certificate is delivered in connection with
the monthly financial statements required by Section 7.01(c) of the Credit
Agreement.]

(a) Attached hereto are true and correct copies of the unaudited consolidated
balance sheet of Parent and its Subsidiaries as of the end of the fiscal month
ended                  and the related consolidated statements of income and
cash flows for the period commencing on the first day and ending on the last day
of such month and the year-to-date period ending on the last day of such month,
which are complete and accurate in all material respects and fairly present, in
accordance with GAAP (subject to year-end audit adjustments, quarterly
accounting adjustments and the absence of footnotes), the consolidated financial
position and the results of operations and cash flows of Parent and its
Subsidiaries.

(b) The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
Parent and its Subsidiaries during the accounting period covered by the attached
financial statements.

(c) Parent and its Subsidiaries, during such period, have observed, performed or
satisfied all of the covenants and other agreements, and satisfied every
condition in the Credit Agreement to be observed, performed or satisfied by
Parent and its Subsidiaries, and the undersigned has no knowledge of any Default
or Event of Default.

(d) The representations and warranties of the Loan Parties contained in
Article VI of the Credit Agreement qualified as to materiality are true and
correct, and those not so qualified are true and correct in all material
respects, as though made on and as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they
shall be true and correct as of such earlier date; and except that this notice
shall be deemed instead to refer to the last day of the most recent year and
fiscal month for which financial statements have then been delivered in respect
of the representation and warranty made in Section 6.11(a) of the Credit
Agreement).

(e) The financial covenant analyses and information set forth on Schedule 1
attached hereto are true and accurate on and as of the date of this Certificate.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate as the
            of Administrative Borrower as of             .

 

BMC STOCK HOLDINGS, INC., a Delaware corporation

By:

     

Name:

 

Title:



--------------------------------------------------------------------------------

Schedule 1

to Compliance Certificate

 

Effective Date of Calculation:       A. Section 8.19 – Fixed Charge Coverage
Ratio                                           
                                

1.      From any date that Excess Availability is less than or equal to the
greater of (i) $40,000,000, and (ii) 10.0% of the Line Cap until the date that
Excess Availability has been greater than the greater of (A) $40,000,000, and
(B) 10.0% of the Line Cap for a period of at least 30 consecutive days, Parent
and its Subsidiaries shall have a Fixed Charge Coverage Ratio at the end of any
fiscal quarter (beginning with the fiscal quarter most recently ended for which
financial statements have been delivered to Agent pursuant to Section 7.01(a),
(b), or (c) prior to the first time Excess Availability is less than or equal to
the greater of (x) $40,000,000, and (y) 10.0% of the Line Cap) of at least
1.0:1.0 for the twelve month period then ending.

              :        

2.      In compliance with Section 8.19 of the Credit Agreement?

   [Yes/No]



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

This ASSIGNMENT AND ACCEPTANCE AGREEMENT (“Assignment Agreement”) is entered
into as of                         between                            
(“Assignor”) and                                 (“Assignee”). Reference is made
to the Credit Agreement described in Annex I hereto (the “Credit Agreement”).
Capitalized terms used herein and not otherwise defined shall have the meanings
ascribed to them in the Credit Agreement.

In accordance with the terms and conditions of Section 11.06 of the Credit
Agreement, the Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, that interest in and to
the Assignor’s rights and obligations under the Loan Documents as of the date
hereof with respect to the Obligations owing to the Assignor, and Assignor’s
portion of the Commitments, all to the extent specified on Annex I.

The Assignor (a) represents and warrants that (i) it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claim and (ii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment
Agreement and to consummate the transactions contemplated hereby; (b) makes no
representation or warranty and assumes no responsibility with respect to (i) any
statements, representations or warranties made in or in connection with the Loan
Documents, or (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any other instrument
or document furnished pursuant thereto; (c) makes no representation or warranty
and assumes no responsibility with respect to the financial condition of any
Borrower or any Guarantor or the performance or observance by any Borrower or
any Guarantor of any of their respective obligations under the Loan Documents or
any other instrument or document furnished pursuant thereto, and (d) represents
and warrants that the amount set forth as the Purchase Price on Annex I
represents the amount owed by Borrowers to Assignor with respect to Assignor’s
share of the Revolving Loans assigned hereunder, as reflected on Assignor’s
books and records.

The Assignee (a) confirms that it is eligible as an assignee under Section 11.06
of the Credit Agreement and has received copies of the Credit Agreement and the
other Loan Documents, together with copies of the financial statements referred
to therein and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Assignment
Agreement; (b) agrees that it will, independently and without reliance upon
Agent, Assignor, or any other Lender, based upon such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking any action under the Loan Documents;
(c) appoints and authorizes Agent to take such action as agent on its behalf and
to exercise such powers under the Loan Documents as are delegated to Agent by
the terms thereof, together with such powers as are reasonably incidental
thereto; (d) agrees that it will perform in accordance with their terms all of
the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender; [and (e) attaches the forms prescribed by the
Internal Revenue Service of the United States certifying as to the Assignee’s
status for purposes of determining exemption from United States withholding
taxes with respect to all payments to be made to the Assignee under the Credit
Agreement or such other documents as are necessary to indicate that all such
payments are subject to such rates at a rate reduced by an applicable tax
treaty.]

Following the execution of this Assignment Agreement by the Assignor and
Assignee, the Assignor will deliver this Assignment Agreement to Agent for
recording by Agent. The effective date of this Assignment (the “Settlement
Date”) shall be the latest to occur of (a) the date of the execution and



--------------------------------------------------------------------------------

delivery hereof by the Assignor and the Assignee, (b) the receipt by Agent for
its sole and separate account a processing fee in the amount of $3,500 (the
“Processing Fee”) (unless waived by Agent), (c) the date that Agent notifies
Assignor (with a copy to Administrative Borrower) that it has received an
executed Assignment Agreement and, if applicable, the Processing Fee, (d) the
receipt of any required consent of Agent and Administrative Borrower, and
(e) the date specified in Annex I.

As of the Settlement Date (a) the Assignee shall be a party to the Credit
Agreement and, to the extent of the interest assigned pursuant to this
Assignment Agreement, have the rights and obligations of a Lender thereunder and
under the other Loan Documents, and (b) the Assignor shall, to the extent of the
interest assigned pursuant to this Assignment Agreement, relinquish its rights
and be released from its obligations under the Credit Agreement and the other
Loan Documents; provided, that nothing contained herein shall release any
assigning Lender from obligations that survive the termination of this
Agreement, including such assigning Lender’s obligations under Article X and
Section 11.07 of the Credit Agreement.

Upon the Settlement Date, Assignee shall pay to Assignor the Purchase Price (as
set forth in Annex I). From and after the Settlement Date, Agent shall make all
payments that are due and payable to the holder of the interest assigned
hereunder (including payments of principal, interest, fees and other amounts) to
Assignor for amounts which have accrued up to but excluding the Settlement Date
and to Assignee for amounts which have accrued from and after the Settlement
Date. On the Settlement Date, Assignor shall pay to Assignee an amount equal to
the portion of any interest, fee, or any other charge that was paid to Assignor
prior to the Settlement Date on account of the interest assigned hereunder and
that are due and payable to Assignee with respect thereto, to the extent that
such interest, fee or other charge relates to the period of time from and after
the Settlement Date.

This Assignment Agreement may be executed in counterparts and by the parties
hereto in separate counterparts, each of which when so executed and delivered
shall be an original, but all of which shall together constitute one and the
same instrument. This Assignment Agreement may be executed and delivered by
telefacsimile or other electronic method of transmission all with the same force
and effect as if the same were a fully executed and delivered original manual
counterpart.

THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement and
Annex I hereto to be executed by their respective officers, as of the first date
written above.

 

[NAME OF ASSIGNOR],

as Assignor

By:       Name:   Title:

[NAME OF ASSIGNEE],

as Assignee

By:       Name:   Title:

 

[ACCEPTED THIS              DAY OF                     

WELLS FARGO CAPITAL FINANCE, LLC,

a Delaware limited liability company, as Agent

By:       Name:   Title:]4

 

[ACCEPTED THIS              DAY OF                    

BMC STOCK HOLDINGS, INC.,

a Delaware corporation, as Administrative Borrower

By:       Name:   Title:]5

 

4  Include to the extent required by Section 11.06(a) of the Credit Agreement.

5  Include to the extent required by Section 11.06(a) of the Credit Agreement.



--------------------------------------------------------------------------------

ANNEX FOR ASSIGNMENT AND ACCEPTANCE

ANNEX I

 

1. Borrowers: The Subsidiaries of Building Materials Holding Corporation, a
Delaware corporation (“BMHC”), and upon the consummation of the Merger, BMC
Stock Holdings, Inc., a Delaware corporation (“BMC Stock”), as the successor
entity pursuant to the Parent Assumption (such merged entity “Parent”),
identified on the signature pages of the Credit Agreement as “Borrowers”
(together with each other Subsidiary that becomes a party to the Credit
Agreement as a “Borrower” after the date thereof in accordance with the terms
thereof)

 

2. Name and Date of Credit Agreement:

Second Amended and Restated Senior Secured Credit Agreement, dated as of
December 1, 2015, by and among (i) BMHC, and upon the consummation of the
Merger, BMC Stock, as the successor entity pursuant to the Parent Assumption,
(ii) Borrowers, (iii) the Subsidiaries of Parent identified on the signature
pages thereof as “Guarantors”, (iv) the various lenders from time to time party
thereto (collectively, the “Lenders”), (v) Wells Fargo Capital Finance, LLC, a
Delaware limited liability company (“WFCF”), as agent for the Lenders (in such
capacity, together with its successors and permitted assigns in such capacity,
“Agent”), (vi) WFCF and Goldman Sachs Bank USA (“Goldman”), as joint lead
arrangers, and (vii) WFCF and Goldman, as joint book runners

 

3.      Date of Assignment Agreement:

                                    

4.      Amounts:

  

  a.      Assigned Amount of Commitment

   $                                

  b.      Assigned Amount of Revolving Loans

   $                                

5.      Settlement Date:

                                    

6.      Purchase Price

   $                                

7.      Notice and Payment Instructions, etc.

  

 

  Assignee:     Assignor:                                            
                                            
                                                                               
                                           
                                            
                                                                               
                                           
                                            
                                                                               
  



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF BANK PRODUCT PROVIDER AGREEMENT

[Letterhead of Specified Bank Products Provider]

[Date]

Wells Fargo Capital Finance, LLC, as Agent

2450 Colorado Avenue

Suite 3000 West

Santa Monica, California 90404

Attention: Business Finance Division Manager

Fax No.: 310-453-7413

Reference is hereby made to that certain Second Amended and Restated Senior
Secured Credit Agreement, dated as of December 1, 2015 (as amended, restated,
supplemented, or otherwise modified from time to time, the “Credit Agreement”),
by and among (i) Building Materials Holding Corporation, a Delaware corporation,
and upon consummation of the Merger, BMC Stock Holdings, Inc., a Delaware
corporation (“Administrative Borrower”), as the successor entity pursuant to the
Parent Assumption, as parent and as “Guarantor” (such merged entity, “Parent”),
(ii) the Subsidiaries of Parent identified on the signature pages thereof as
“Borrowers”, (iii) the Subsidiaries of Parent identified on the signature pages
thereof as “Guarantors”, (iv) the various lenders from time to time party
thereto (collectively, the “Lenders”), (v) Wells Fargo Capital Finance, LLC, a
Delaware limited liability company (“WFCF”), as agent for the Lenders (in such
capacity, together with its successors and assigns in such capacity, “Agent”),
(vi) WFCF and Goldman Sachs Bank USA (“Goldman”), as joint lead arrangers, and
(vii) WFCF and Goldman, as joint book runners. Capitalized terms used herein and
not otherwise defined herein shall have the meanings ascribed to them in the
Credit Agreement.

Reference is also made to that certain [describe the Bank Product Agreement or
Agreements] (the “Specified Bank Product Agreement [Agreements]”) dated as of
            , by and between [Lender or Affiliate of Lender] (the “Specified
Bank Products Provider”) and [identify the Loan Party].

1. Appointment of Agent. The Specified Bank Products Provider hereby designates
and appoints Agent, and Agent by its signature below hereby accepts such
appointment, as its agent under the Credit Agreement and the other Loan
Documents. The Specified Bank Products Provider hereby acknowledges that it has
reviewed Sections 10.01 through 10.15 and Sections 10.17, 10.18, 11.07, and
11.18 (collectively such sections are referred to herein as the “Agency
Provisions”), including, as applicable, the defined terms used therein.
Specified Bank Products Provider and Agent each agree that the Agency Provisions
which govern the relationship, and certain representations, acknowledgements,
appointments, rights, restrictions, and agreements, between the Agent, on the
one hand, and the Lenders or the Lender Group, on the other hand, shall, from
and after the date of this agreement also apply to and govern, mutatis mutandis,
the relationship between the Agent, on the one hand, and the Specified Bank
Product Provider with respect to the Bank Products provided pursuant to the
Specified Bank Product Agreement[s], on the other hand.

2. Acknowledgement of Certain Provisions of Credit Agreement. The Specified Bank
Products Provider hereby acknowledges that it has reviewed the provisions of
Section 9.03, Article 10, Section 11.01, and Section 11.18 of the Credit
Agreement, including, as applicable, the defined terms used therein, and agrees
to be bound by the provisions thereof. Without limiting the generality of any of



--------------------------------------------------------------------------------

the foregoing referenced provisions, Specified Bank Product Provider understands
and agrees that its rights and benefits under the Loan Documents consist solely
of it being a beneficiary of the Liens and security interests granted to Agent
and the right to share in proceeds of the Collateral to the extent set forth in
the Credit Agreement.

3. Reporting Requirements. Agent shall have no obligation to calculate the
amount due and payable with respect to any Bank Products. On a monthly basis
(not later than the 10th Business Day of each calendar month) or as more
frequently as Agent shall request, the Specified Bank Products Provider agrees
to provide Agent with a written report, in form and substance satisfactory to
Agent, detailing Specified Bank Products Provider’s reasonable determination of
the liabilities and obligations (and mark- to-market exposure (if any)) of
Parent, Borrowers, and the other Loan Parties in respect of the Bank Products
provided by Specified Bank Products Provider pursuant to the Specified Bank
Products Agreement[s]. If Agent does not receive such written report within the
time period provided above, Agent shall be entitled to assume that the
reasonable determination of the liabilities and obligations of Parent,
Borrowers, and the other Loan Parties with respect to the Bank Products provided
pursuant to the Specified Bank Products Agreement[s] is zero.

4. Bank Product Reserve Conditions. Specified Bank Products Provider further
acknowledges and agrees that Agent shall have the right (to the extent permitted
pursuant to the Credit Agreement), but shall have no obligation to establish,
maintain, relax, or release reserves in respect of any of the Bank Product
Obligations and that if reserves are established there is no obligation on the
part of the Agent to determine or insure whether the amount of any such reserve
is appropriate or not (including whether it is sufficient in amount). If Agent
chooses to implement a reserve, Specified Bank Products Provider acknowledges
and agrees that Agent shall be entitled to rely on the information in the
reports described above to establish the Bank Product Reserve Amount.

5. Bank Product Obligations. From and after the delivery to Agent of this
agreement duly executed by Specified Bank Product Provider and the
acknowledgement of this agreement by Agent and Administrative Borrower, the
obligations and liabilities of Parent, Borrowers, and the other Loan Parties to
Specified Bank Product Provider in respect of Bank Products evidenced by the
Specified Bank Product Agreement[s] shall constitute Bank Product Obligations
(and which, in turn, shall constitute Obligations), and Specified Bank Product
Provider shall constitute a Bank Product Provider until such time as Specified
Bank Products Provider or its Affiliate is no longer a Lender. Specified Bank
Products Provider acknowledges that other Bank Products (which may or may not be
Specified Bank Products) may exist at any time.

6. Notices. All notices and other communications provided for hereunder shall be
given in the form and manner provided in Section 11.02 of the Credit Agreement,
and, if to Agent, shall be mailed, sent, or delivered to Agent in accordance
with Section 11.02 in the Credit Agreement, if to Borrowers, shall be mailed,
sent, or delivered to Administrative Borrower in accordance with Section 11.02
in the Credit Agreement, and, if to Specified Bank Products Provider, shall be
mailed, sent, or delivered to the address set forth below, or, in each case as
to any party, at such other address as shall be designated by such party in a
written notice to the other party.

 

 

If to Specified Bank

Products Provider:

                                    Attn:             Fax No.        



--------------------------------------------------------------------------------

7. Miscellaneous. This agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties hereto (including any
successor agent pursuant to Section 10.9 of the Credit Agreement); provided,
that Borrowers may not assign this agreement or any rights or duties hereunder
without the other parties’ prior written consent and any prohibited assignment
shall be absolutely void ab initio. Unless the context of this agreement clearly
requires otherwise, references to the plural include the singular, references to
the singular include the plural, the terms “includes” and “including” are not
limiting, and the term “or” has, except where otherwise indicated, the inclusive
meaning represented by the phrase “and/or.” This agreement may be executed in
any number of counterparts and by different parties on separate counterparts.
Each of such counterparts shall be deemed to be an original, and all of such
counterparts, taken together, shall constitute but one and the same agreement.
Delivery of an executed counterpart of this agreement by telefacsimile or other
means of electronic transmission shall be equally effective as delivery of a
manually executed counterpart.

8. Governing Law, Etc. THIS AGREEMENT SHALL BE SUBJECT TO THE PROVISIONS
REGARDING CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET
FORTH IN SECTION 11.16 OF THE CREDIT AGREEMENT, AND SUCH PROVISIONS ARE
INCORPORATED HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.

[signature pages to follow]



--------------------------------------------------------------------------------

Sincerely, [SPECIFIED BANK PRODUCTS PROVIDER] By:     Name:  

 

Title:  

 



--------------------------------------------------------------------------------

Acknowledged, accepted, and agreed as of the date first written above: BMC STOCK
HOLDINGS, INC., as Administrative Borrower By:     Name:     Title:    



--------------------------------------------------------------------------------

Acknowledged, accepted, and agreed as of                      WELLS FARGO
CAPITAL FINANCE, LLC,a Delaware limited liability company,as Agent By:     Name:
    Title:    



--------------------------------------------------------------------------------

EXHIBIT E-1

FORM OF ADDITIONAL BORROWER ASSUMPTION AGREEMENT

To each of the Lenders party to the Credit Agreement

referred to below, and to Wells Fargo Capital Finance, LLC, as Agent

Ladies and Gentlemen:

This Additional Borrower Assumption Agreement, dated as of
                    (this “Additional Borrower Assumption Agreement”), is made
and delivered pursuant to Section 7.13 of that certain Second Amended and
Restated Senior Secured Credit Agreement, dated as of December 1, 2015 (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”), by and among (i) Building Materials Holding Corporation, a
Delaware corporation, and upon consummation of the Merger, BMC Stock Holdings,
Inc., a Delaware corporation (“Administrative Borrower”), as the successor
entity pursuant to the Parent Assumption, as parent and “Guarantor” (such merged
entity, “Parent”), (ii) the Subsidiaries of Parent identified on the signature
pages thereof as “Borrowers”, (iii) the Subsidiaries of Parent identified on the
signature pages thereof as “Guarantors”, (iv) the various lenders from time to
time party thereto (collectively, the “Lenders”), (v) Wells Fargo Capital
Finance, LLC, a Delaware limited liability company (“WFCF”), as agent for the
Lenders (in such capacity, together with its successors and permitted assigns in
such capacity, “Agent”), (vi) WFCF and Goldman Sachs Bank USA (“Goldman”), as
joint lead arrangers, and (vii) WFCF and Goldman, as joint book runners. All
capitalized terms used in this Additional Borrower Assumption Agreement and not
otherwise defined herein shall have the meanings assigned to them in the Credit
Agreement.

                             (the “New Borrower”) hereby confirms, represents
and warrants to Agent and the Lenders that the New Borrower is a Subsidiary of
Parent effective as of             .

The documents required to be delivered to Agent under clauses (ii), (iii) and
(iv) of Section 7.13(a) of the Credit Agreement will be furnished to Agent in
accordance with the requirements of the Credit Agreement.

The parties hereto hereby confirm that with effect from the date hereof, the New
Borrower shall be a party to the Credit Agreement and a party to the Security
Agreement (as amended), and shall have the obligations which the New Borrower
would have had if the New Borrower had been an original party to the Credit
Agreement as a Borrower and the Security Agreement as a Grantor (and pursuant to
Section 2(a) of the Security Agreement), the New Borrower hereby unconditionally
grants, assigns, and pledges to Agent, for the benefit of the Lender Group and
the Bank Product Providers, to secure the Secured Obligations (as defined in the
Security Agreement), a continuing security interest in and to all of such New
Borrower’s Collateral (as defined in the Security Agreement). The New Borrower
confirms its acceptance of, and consents to, all terms and provisions of the
Credit Agreement (including, without limitation, Section 11.10 thereof) and the
Security Agreement applicable to the Grantors and to any other Loan Documents to
which the Borrowers are parties.

This Additional Borrower Assumption Agreement shall constitute a Loan Document
under the Credit Agreement.



--------------------------------------------------------------------------------

THE PROVISIONS IN THE CREDIT AGREEMENT WITH RESPECT TO GOVERNING LAW,
JURISDICTION AND VENUE, SERVICE OF PROCESS, AND JURY TRIAL WAIVER ARE APPLICABLE
TO THIS ADDITIONAL BORROWER ASSUMPTION AGREEMENT AS IF FULLY SET FORTH HEREIN.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Borrower has caused this Additional Borrower
Assumption Agreement to be duly executed and delivered by its proper and duly
authorized officer as of the day and year first above written.

 

[NEW BORROWER]

By:

     

Name:

 

Title:

 

ACCEPTED THIS              DAY OF                      WELLS FARGO CAPITAL
FINANCE, LLC, a Delaware limited liability company, as Agent By:     Name:    
Title:    



--------------------------------------------------------------------------------

EXHIBIT E-2

FORM OF ADDITIONAL GUARANTOR ASSUMPTION AGREEMENT

To each of the Lenders party to the Credit Agreement

referred to below, and to Wells Fargo Capital Finance, LLC, as Agent

Ladies and Gentlemen:

This Additional Guarantor Assumption Agreement, dated as of
                    (this “Additional Guarantor Assumption Agreement”), is made
and delivered pursuant to Section 7.13 of that certain Second Amended and
Restated Senior Secured Credit Agreement, dated as of December 1, 2015 (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”), by and among (i) Building Materials Holding Corporation, a
Delaware corporation, and upon consummation of the Merger, BMC Stock Holdings,
Inc., a Delaware corporation (“Administrative Borrower”), as the successor
entity pursuant to the Parent Assumption, as parent and “Guarantor” (such merged
entity, “Parent”), (ii) the Subsidiaries of Parent identified on the signature
pages thereof as “Borrowers”, (iii) the Subsidiaries of Parent identified on the
signature pages thereof as “Guarantors”, (iv) the various lenders from time to
time party thereto (collectively, the “Lenders”), (v) Wells Fargo Capital
Finance, LLC, a Delaware limited liability company (“WFCF”), as agent for the
Lenders (in such capacity, together with its successors and permitted assigns in
such capacity, “Agent”), (vi) WFCF and Goldman Sachs Bank USA (“Goldman”), as
joint lead arrangers, and (vii) WFCF and Goldman, as joint book runners. All
capitalized terms used in this Additional Guarantor Assumption Agreement and not
otherwise defined herein shall have the meanings assigned to them in the Credit
Agreement.

                         (the “New Grantor”) hereby confirms, represents and
warrants to Agent and the Lenders that the New Grantor is a Subsidiary of Parent
effective as of                     .

The documents required to be delivered to Agent under clauses (ii), (iii) and
(iv) of Section 7.13(a) of the Credit Agreement will be furnished to Agent in
accordance with the requirements of the Credit Agreement.

The parties hereto hereby confirm that with effect from the date hereof, the New
Grantor shall be a party to the Credit Agreement and a party to the Security
Agreement (as amended), and shall have the obligations which the New Grantor
would have had if the New Grantor had been an original party to the Credit
Agreement as a Guarantor and the Security Agreement as a Grantor (and pursuant
to Section 2(a) of the Security Agreement), the New Grantor hereby
unconditionally grants, assigns, and pledges to Agent, for the benefit of the
Lender Group and the Bank Product Providers, to secure the Secured Obligations
(as defined in the Security Agreement), a continuing security interest in and to
all of such New Grantor’s Collateral (as defined in the Security Agreement). The
New Grantor confirms its acceptance of, and consents to, all terms and
provisions of the Credit Agreement (including, without limitation, Section 11.10
thereof) and the Security Agreement applicable to the Guarantors or the
Grantors, as the case may be, and to any other Loan Documents to which the
Guarantors or Grantors are parties.

Without limiting the generality of the foregoing, the New Grantor hereby
(a) unconditionally and irrevocably guarantees to the Guaranteed Persons (as
defined in Section 11.10 of the Credit Agreement), jointly and severally with
each other Guarantor, the full and prompt payment



--------------------------------------------------------------------------------

when due (whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise) and performance of all Guaranteed Obligations
(as defined in Section 11.10 of the Credit Agreement) of Borrowers to any such
Guaranteed Person, whether arising out of or in connection with the Credit
Agreement, any other Loan Document or otherwise, including all unpaid principal
of the Loans, all L/C Obligations, all interest accrued thereon, all fees due
under the Credit Agreement and all other amounts payable by Borrowers to any
such Guaranteed Person thereunder or in connection therewith; and (b) pledges,
assigns, transfers, hypothecates, sets over and grants to Agent, for the benefit
of the Secured Parties (as defined in the Security Agreement), and their
respective successors, endorsers, transferees and assigns, a security interest
in all of its right, title and interest in, to and under any Collateral (as
defined in the Security Agreement) to secure the payment and performance of the
Secured Obligations (as defined in the Security Agreement).

This Additional Guarantor Assumption Agreement shall constitute a Loan Document
under the Credit Agreement.

THE PROVISIONS IN THE CREDIT AGREEMENT WITH RESPECT TO GOVERNING LAW,
JURISDICTION AND VENUE, SERVICE OF PROCESS, AND JURY TRIAL WAIVER ARE APPLICABLE
TO THIS ADDITIONAL GUARANTOR ASSUMPTION AGREEMENT AS IF FULLY SET FORTH HEREIN.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Grantor has caused this Additional Guarantor
Assumption Agreement to be duly executed and delivered by its proper and duly
authorized officer as of the day and year first above written.

 

[NEW GRANTOR]

By:

     

Name:

 

Title:



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF UPDATE CERTIFICATE

for the Reporting Period ended                     , 20        

TO: Wells Fargo Capital Finance, LLC, as Agent

Reference is made to the Second Amended and Restated Senior Secured Credit
Agreement, dated as of December 1, 2015 (as amended, restated, supplemented, or
otherwise modified from time to time, the “Credit Agreement”), by and among
(i) Building Materials Holding Corporation, a Delaware corporation, and upon
consummation of the Merger, BMC Stock Holdings, Inc., a Delaware corporation
(“Administrative Borrower”), as the successor entity pursuant to the Parent
Assumption, as parent and “Guarantor” (such merged entity, “Parent”), (ii) the
Subsidiaries of Parent identified on the signature pages thereof as “Borrowers”,
(iii) the Subsidiaries of Parent identified on the signature pages thereof as
“Guarantors”, (iv) the various lenders from time to time party thereto
(collectively, the “Lenders”), (v) Wells Fargo Capital Finance, LLC, a Delaware
limited liability company (“WFCF”), as agent for the Lenders (in such capacity,
together with its successors and permitted assigns in such capacity, “Agent”),
(vi) WFCF and Goldman Sachs Bank USA (“Goldman”), as joint lead arrangers, and
(vii) WFCF and Goldman, as joint book runners. Capitalized terms used and not
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.

This Update Certificate is provided pursuant to Section 7.02(c) of the Credit
Agreement without limiting the ongoing reporting obligations of the Loan Parties
under the Credit Agreement and the Security Agreement (as amended) with respect
to the matters covered by this Update Certificate.

The undersigned hereby certifies to Agent and the Lenders on behalf of each Loan
Party that, during the fiscal quarter ended             , 20   (the “Reporting
Period”), there has not been (i) any change in its corporate name or in its
jurisdiction of organization, (ii) any change in the location of its chief
executive office or (iii) the creation or acquisition of any Subsidiary by a
Loan Party, except as follows:

1. Names.

 

  (a) During the Reporting Period, each Loan Party identified below changed its
corporate name as follows:

 

  (b) During the Reporting Period, each Loan Party identified below changed its
jurisdiction of organization as follows:

2. Locations. During the Reporting Period, each Loan Party identified below
changed the location of its chief executive office as follows:

3. Subsidiaries. During the Reporting Period, each Loan Party identified below
created or acquired the following direct or indirect Subsidiaries:

The undersigned hereby certifies to Agent and the Lenders on behalf of each Loan
Party that, during the Reporting Period, no new (i) Deposit Account (as defined
in the Security Agreement) or (ii) Securities Account (as defined in the
Security Agreement) with respect to any Investment Property (as defined in the
Security Agreement) has been established, except as follows:



--------------------------------------------------------------------------------

1. Deposit Accounts. During the Reporting Period, each Loan Party identified
below established one or more Deposit Accounts as follows:

2. Securities Accounts. During the Reporting Period, each Loan Party identified
below established one or more Securities Accounts as follows:

The undersigned hereby certifies to Agent and the Lenders on behalf of each Loan
Party that, during the Reporting Period, no new (i) Instruments, (ii) Chattel
Paper, (iii) Letter-of-Credit Rights, (iv) Commercial Tort Claims,
(v) Intellectual Property Collateral, or (vi) Negotiable Collateral (as such
terms are defined in the Security Agreement) were acquired or otherwise arose,
except as follows:

 

  1. Instruments. During the Reporting Period, each Loan Party identified below
acquired Instruments as follows:

 

  2. Chattel Paper. During the Reporting Period, each Loan Party identified
below acquired Chattel Paper as follows:

 

  3. Letter-of-Credit Rights. During the Reporting Period, each Loan Party
identified below acquired Letter-of-Credit Rights as follows:

 

  4. Commercial Tort Claims. During the Reporting Period, each Loan Party
identified below acquired rights in Commercial Tort Claims as follows:

 

  5. Intellectual Property Collateral. During the Reporting Period, each Loan
Party identified below acquired Intellectual Property Collateral as follows:

 

  6. Negotiable Collateral. During the Reporting Period, each Loan Party
identified below acquired Negotiable Collateral as follows:

Consistent with the provisions of revised Article 9 of the Uniform Commercial
Code of the relevant jurisdiction(s), the Loan Parties hereby authorize Agent to
file (with or without a Loan Party’s signature), at any time and from time to
time thereafter, all financing statements, assignments, continuation financing
statements, financing statement amendments, termination statements and other
documents and instruments, in form reasonably satisfactory to Agent, and take
all other action, as Agent may deem reasonable, to perfect and continue
perfected, maintain the priority of or provide notice of any security interest
of Agent in the Collateral and to accomplish the purposes of the Credit
Agreement.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Update Certificate on
behalf of itself and each other Loan Party this              day of
            .

 

BMC STOCK HOLDINGS, INC., a Delaware corporation

By:

     

Name:

 

Title:



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF BORROWING BASE CERTIFICATE

[DATE]

WELLS FARGO CAPITAL FINANCE, LLC,

as Agent

2450 Colorado Avenue

Suite 3000 West

Santa Monica, California 90404

Attn: Business Finance Division Manager

Ladies and Gentlemen:

The undersigned Responsible Officer[s]6 of [Building Materials Holding
Corporation, a Delaware corporation (“BMHC”), Stock Building Supply Holdings,
Inc., a Delaware corporation, and BMC Stock Holdings, Inc., a Delaware
corporation (“BMC Stock”)]7 [BMC Stock Holdings, Inc. (“BMC Stock” and
“Administrative Borrower”)]8, pursuant to Section 7.02(d) of that certain Second
Amended and Restated Senior Secured Credit Agreement, dated as of December 1,
2015 (as amended, restated, supplemented, or otherwise modified from time to
time, the “Credit Agreement”), by and among (i) [BMHC]9 [Building Materials
Holding Corporation, a Delaware corporation]10, and upon consummation of the
Merger, BMC Stock, as the successor entity pursuant to the Parent Assumption, as
parent and “Guarantor” (such merged entity, “Parent”), (ii) the Subsidiaries of
Parent identified on the signature pages thereof as “Borrowers”, (iii) the
Subsidiaries of Parent identified on the signature pages thereof as
“Guarantors”, (iv) the various lenders from time to time party thereto
(collectively, the “Lenders”), (v) Wells Fargo Capital Finance, LLC, a Delaware
limited liability company (“WFCF”), as agent for the Lenders (in such capacity,
together with its successors and permitted assigns in such capacity, “Agent”),
(vi) WFCF and Goldman Sachs Bank USA (“Goldman”), as joint lead arrangers, and
(vii) WFCF and Goldman, as joint book runners, hereby [each]11 certifies, solely
in such capacity, to Agent that (1) the information attached hereto as Exhibit A
is true and correct as of the effective date of the calculation set forth
thereon and (2) no Event of Default has occurred and is continuing on such date.

All initially capitalized terms used in this Borrowing Base Certificate have the
meanings set forth in the Credit Agreement unless specifically defined herein.

[signature page follows]

 

6  To be included for the Borrowing Base Certificate delivered on the Effective
Date.

7  To be included for the Borrowing Base Certificate delivered on the Effective
Date.

8  To be included for a Borrowing Base Certificate delivered after the Effective
Date.

9  To be included for the Borrowing Base Certificate delivered on the Effective
Date.

10  To be included for a Borrowing Base Certificate delivered after the
Effective Date.

11  To be included for the Borrowing Base Certificate delivered on the Effective
Date.



--------------------------------------------------------------------------------

[BUILDING MATERIALS HOLDING CORPORATION, a Delaware corporation By:       Name:
  Title: STOCK BUILDING SUPPLY HOLDINGS, INC., a Delaware corporation By:      
Name:   Title:]12 BMC STOCK HOLDINGS, INC., a Delaware corporation By:      
Name:   Title:

 

12  To be included for the Borrowing Base Certificate delivered on the Effective
Date.



--------------------------------------------------------------------------------

EXHIBIT A

BORROWING BASE CALCULATION

(BMC STOCK HOLDINGS, INC.)

BMC Stock Holdings, Inc.

Borrowing Base Certificate

As of                     , 20            

 

Borrowing Base    From Schedule A         

 

Less:      

Revolving Loan Balance

           

 

Letters of Credit Outstanding

           

 

Borrowing Base Availability            

 

Revolver Availability    Lesser of (i) Borrowing Base and (ii) $450,000,000
(Aggregate Commitment)         

 

Less:      

Revolving Loan Balance

           

 

Letters of Credit Outstanding

           

 

Revolver Availability            

 



--------------------------------------------------------------------------------

Schedule A

 

BMC Stock Holdings, Inc.          Borrowing Base Certificate         
                            As of                     , 20        Gross Trade
Accounts Receivable (other than any Credit Card Receivables)               

 

  

Less: Ineligible Accounts and Applicable Reserves

         See Schedule A.1      

 

  

Eligible Accounts

              

 

  

Advance Rate

      85%         

 

        A.1               

 

  

Eligible Credit Card Receivables Cap

      $10,000,000   

Gross Credit Card Accounts Receivable

              

 

  

Less: Ineligible Accounts and Applicable Reserves

         See Schedule A.1      

 

  

Eligible Credit Card Receivables

              

 

  

Advance Rate

      90%         

 

        A.2               

 

  

Accounts Receivable Availability

     A               

 

  

Eligible Inventory Cap

     

60% of

Aggregate Commitment

        B.1               

 

  

Gross Inventory

              

 

  

Less: Ineligible Inventory and Applicable Reserves

         See Schedule A.3      

 

  

Eligible Inventory

              

 

  

Advance Rate

      70%         

 

  

Available Eligible Inventory

     B.2               

 

  



--------------------------------------------------------------------------------

Eligible Inventory (use the number from above)      B.3.a               

 

  

Net Orderly Liquidation Value from Appraisal

     B.3.b               

 

  

Eligible Inventory Orderly Liquidation Value (B.3.a multiplied by B.3.b)

              

 

  

Advance Rate

      85%         

 

  

Less: Applicable Reserves

              

 

  

Available Eligible Inventory Orderly Liquidation Value

     B.3               

 

  

Inventory Availability (the least of B.1, B.2 and B.3)

     B               

 

  

FILO Availability Cap

     C.1       $50,000,000         

 

  

Eligible Accounts (use the number from A.1 above)

              

 

  

Advance Rate

      5%         

 

        C.2               

 

  

Eligible Inventory (use the number from above)

              

 

  

Advance Rate

      5%         

 

        C.3               

 

  

Eligible Inventory Orderly Liquidation Value (use the number from above)

              

 

  

Advance Rate

      5%         

 

        C.4               

 

  

FILO Availability (the lesser of (1) C.1, and (2) the sum of (x) C.2, and
(y) the lesser of (i) C.3 and C.4)

     C               

 

  



--------------------------------------------------------------------------------

Total Reserves (including the FILO Reserve, if applicable)      D               

 

  

Borrowing Base

     A+B+C-D=E               

 

  



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF ANNUAL FINANCIAL FORECAST AND RECONCILIATION

Date:                     

 

To: Wells Fargo Capital Finance, LLC, as Agent

Ladies and Gentlemen:

Reference is made to that certain Second Amended and Restated Senior Secured
Credit Agreement, dated as of December 1, 2015 (as amended, restated,
supplemented, or otherwise modified from time to time, the “Credit Agreement”),
by and among (i) Building Materials Holding Corporation, a Delaware corporation,
and upon consummation of the Merger, BMC Stock Holdings, Inc., a Delaware
corporation (“Administrative Borrower”), as the successor entity pursuant to the
Parent Assumption, as parent and “Guarantor” (such merged entity, “Parent”),
(ii) the Subsidiaries of Parent identified on the signature pages thereof as
“Borrowers”, (iii) the Subsidiaries of Parent identified on the signature pages
thereof as “Guarantors”, (iv) the various lenders from time to time party
thereto (collectively, the “Lenders”), (v) Wells Fargo Capital Finance, LLC, a
Delaware limited liability company (“WFCF”), as agent for the Lenders (in such
capacity, together with its successors and permitted assigns in such capacity,
“Agent”), (vi) WFCF and Goldman Sachs Bank USA (“Goldman”), as joint lead
arrangers, and (vii) WFCF and Goldman, as joint book runners. Unless otherwise
defined herein, capitalized terms used herein have the respective meanings
assigned to them in the Credit Agreement.

The undersigned Responsible Officer of Administrative Borrower hereby certifies
as of the date hereof that (i) he/she is the             of Administrative
Borrower, and that, as such, he/she is authorized to execute and deliver this
Certificate to Agent on the behalf of Parent and its Subsidiaries, and (ii) the
attached consolidated financial forecast and reconciliation for Parent and its
Subsidiaries is delivered pursuant to Section 7.01(d) of the Credit Agreement
and represents Administrative Borrower’s reasonable good faith estimates and
assumptions as to future performance, which Administrative Borrower believes to
be fair and reasonable as of             in light of then current and reasonably
foreseeable business conditions (it being understood that forecasts and
projections by their nature involve approximations and uncertainties).

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate as the
            of Administrative Borrower as of             .

 

BMC STOCK HOLDINGS, INC., a Delaware corporation By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

                , 20    

EXHIBIT K

FORM OF NOTICE OF REVOLVING LOAN CONVERSION/CONTINUATION

Reference is made to that certain Second Amended and Restated Senior Secured
Credit Agreement, dated as of December 1, 2015 (as amended, restated,
supplemented, or otherwise modified from time to time, the “Credit Agreement”),
by and among (i) Building Materials Holding Corporation, a Delaware corporation,
and upon consummation of the Merger, BMC Stock Holdings, Inc., a Delaware
corporation (“Administrative Borrower”), as the successor entity pursuant to the
Parent Assumption, as parent and “Guarantor” (such merged entity, “Parent”),
(ii) the Subsidiaries of Parent identified on the signature pages thereof as
“Borrowers”, (iii) the Subsidiaries of Parent identified on the signature pages
thereof as “Guarantors”, (iv) the various lenders from time to time party
thereto (collectively, the “Lenders”), (v) Wells Fargo Capital Finance, LLC, a
Delaware limited liability company (“WFCF”), as agent for the Lenders (in such
capacity, together with its successors and permitted assigns in such capacity,
“Agent”), (vi) WFCF and Goldman Sachs Bank USA (“Goldman”), as joint lead
arrangers, and (vii) WFCF and Goldman, as joint book runners. Unless otherwise
defined herein, capitalized terms used herein have the respective meanings
assigned to them in the Credit Agreement.

The undersigned Responsible Officer of Administrative Borrower hereby certifies
that, with respect to the existing outstanding [Base Rate/LIBOR Rate] Revolving
Loan under the Revolving Loan Commitment in the original principal amount of
$                :

 

  (a) that such Revolving Loan be converted or continued as follows:

 

  (i) $            of such amount shall be converted to a Base Rate Loan,
effective             ,             ;

 

  (ii) $            of such amount shall be [converted to/continued as] a LIBOR
Rate Loan with an Interest Period of [1][2][3] months, effective             ,
            ;

 

  (iii) $            of such amount shall be repaid on             ,
            ; and

 

  (iv) after giving effect to the foregoing, there shall not be more than eight
(8) different Interest Periods in effect; and

 

  (b) no Event of Default has occurred or is continuing.

The foregoing instructions shall be irrevocable. This Notice of Revolving Loan
Conversion/Continuation shall be a Loan Document. Capitalized terms used herein
and not otherwise defined are used as defined in the Credit Agreement.

[signature page follows]

 



--------------------------------------------------------------------------------

Dated as of this             day of                 , 20    .

 

BMC STOCK HOLDINGS, INC., a Delaware corporation By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT M

COLLATERAL REPORT

Provide Agent (and if so requested by Agent, with copies for each Lender) with
each of the documents set forth below at the following times in form
satisfactory to Agent:

 

Weekly (no later than each Wednesday), at any time (x) Availability for three
(3) consecutive days is less than the greater of (1) $45,000,000, and (2) 12.5%
of the Line Cap, or (y) Availability is less than the greater of (1)
$45,000,000, and (2) 10.0% of the Line Cap, and continuing until such time that
Availability has been greater than the greater of (1) $45,000,000, and (2) 12.5%
of the Line Cap for a period of at least 30 consecutive days, and otherwise,
monthly (no later than the 10th day of each month):   

(a) Inventory system/perpetual reports specifying the cost of the Loan Parties’
Inventory, by category, with additional detail showing additions to and
deletions therefrom (delivered electronically in an acceptable format), and

 

(b) a detailed accounts receivable aging, by total, of the Loan Parties’
Accounts and Credit Card Receivables (to the extent that Borrowers elect to
include Credit Card Receivables in the Borrowing Base at such time) (delivered
electronically in an acceptable format).



--------------------------------------------------------------------------------

Monthly (no later than the 30th day of each month):   

(c) a detailed Inventory system/perpetual report together with a reconciliation
to the Loan Parties’ general ledger accounts (delivered electronically in an
acceptable format),

 

(d) a summary accounts payable aging, by vendor, of the Loan Parties’ accounts
payable, accrued expenses and any book overdraft (delivered electronically in
acceptable format), together with a reconciliation to the general ledger and
supporting documentation for any reconciling items noted, and an aging, by
vendor, of any held checks,

 

(e) a monthly Account roll-forward, in a format acceptable to Agent in its
discretion, tied to the beginning and ending account receivable balances of the
Loan Parties’ general ledger,

 

(f) a detailed report regarding the Loan Parties’ cash and Cash Equivalents,
including an indication of which amounts constitute Qualified Cash,

 

(g) evidence of the Loan Parties’ payment of all taxes due and payable,
including all accrued, but unpaid ad valorem taxes, real estate taxes, and
Canadian taxes,

 

(h) a reconciliation of Accounts and Credit Card Receivables (to the extent that
Borrowers elect to include Credit Card Receivables in the Borrowing Base at such
time), trade accounts payable, and Inventory of the Loan Parties’ general ledger
accounts to their monthly financial statements including any book reserves
related to each category,

 

(i) a monthly Accounts and Credit Card Receivables (to the extent that Borrowers
elect to include Credit Card Receivables in the Borrowing Base at such time)
roll-forward of the Loan Parties, with supporting details supplied from sales
journals, collection journals and credit registers, tied to the beginning and
ending account receivable balances of the Loan Parties’ general ledger,

 

(j) a reconciliation of Accounts and Credit Card Receivables (to the extent that
Borrowers elect to include Credit Card Receivables in the Borrowing Base at such
time), trade accounts payable, and Inventory of the Loan Parties’ general ledger
accounts to their monthly financial statements including any book reserves
related to each category,

 

(k) a detailed report regarding the Loan Parties’ aged non-stock inventory, and

 

(l) a report regarding all performance bonds that have been positive relative to
projects undertaken by the Loan Parties.

 

Immediately after Parent has knowledge thereof   

(m) notice of any labor strikes, lockouts or slowdowns against Parent or any of
its Subsidiaries,

 

(n) notice and copies of any notices regarding termination, expiration, material
defaults or claimed violations that Parent or any of its Subsidiaries executes
or receives in connection with any Material Contract, and

 

(o) notice of any disposition of fixed assets (including real estate) that is
Collateral.

 

Upon request by Agent:    (p) such other reports as to the Collateral or the
financial condition of Parent or any other Loan Party, as Agent may reasonably
request.